Exhibit 10.2

 

Execution Version

 

INTERIM INVESTORS AGREEMENT

 

This INTERIM INVESTORS AGREEMENT (this “Agreement”), dated as of January 12,
2017 is by and between Sanchez Energy Corporation, a Delaware corporation
(“Sanchez Energy”), SN EF Maverick, LLC, a Delaware limited liability company
(“SN”), SN EF UnSub, LP, a Delaware limited partnership (“UnSub,” and
collectively with Sanchez Energy and SN, “Sanchez,” and each such entity, a
“Sanchez Party”), Aguila Production, LLC, a Delaware limited liability company
(“Aguila”), Aguila Production HoldCo, LLC, a Delaware limited liability company
(“HoldCo”), and the Blackstone Funds (as defined below) (collectively with
Aguila and HoldCo, “Blackstone,” and each such entity a “Blackstone Party”).
Sanchez and Blackstone are referred to herein as the “Investors,” and the
Investors are referred to individually as a “Party” and collectively as the
“Parties.” Capitalized terms used herein but not defined shall have the meanings
given to them in the Purchase Agreement (as defined below). The Parties agree
that in this Agreement the term “Investor” is used to refer to Sanchez Energy,
UnSub, SN, Aguila, HoldCo and the Blackstone Funds collectively, unless
expressly specified otherwise or to the extent that only certain of such parties
are or will be, as the case may be, actual signatories to a particular agreement
referred to herein, such as the Purchase Agreement, in which case the term shall
refer to those entities among Sanchez Energy, UnSub, SN, Aguila, HoldCo and the
Blackstone Funds that are or will be, as the case may be, signatories to any
such agreement (including the Purchase Agreement).

 

RECITALS

 

WHEREAS, concurrently with the execution of this Agreement, SN, UnSub and Aguila
(and Sanchez Energy for the limited purposes set forth therein) entered into
that certain Purchase and Sale Agreement with Anadarko E&P Onshore LLC and
Kerr-McGee Oil & Gas Onshore LP (collectively, “Anadarko”) (together with any
purchase agreement entered into with [redacted] (“[redacted]”) pursuant to
certain tag-along rights, the “Purchase Agreement”), pursuant to which Aguila,
SN and SN UnSub collectively will purchase the fifty percent (50%) of 8/8ths
Working Interests of Anadarko and, subject to the exercise by [redacted] of its
tag-along rights and the execution of a purchase agreement with [redacted] on
the same terms and conditions as the Purchase Agreement, the twenty-five percent
(25%) of 8/8ths Working Interests of [redacted] in certain developed and
undeveloped oil and gas assets (the “Assets”) in Maverick, Dimmit, Webb and
LaSalle Counties, Texas (the “Acquisition”), which Purchase Agreement for the
acquisition of Assets from Anadarko is attached hereto as Annex A;

 

WHEREAS, on or prior to the date hereof, in order to provide certain funds to
effect the Acquisition, Blackstone Capital Partners VII L.P. (“BCP VII”) and
Blackstone Energy Partners II L.P. (“BEP II” and together with BCP VII, the
“Blackstone Funds”) have executed and delivered an Equity Commitment Letter,
dated the date hereof (the “Blackstone Commitment Letter”), pursuant to which
the Blackstone Funds have committed, subject to the terms and conditions set
forth therein, to contribute capital to Aguila in an amount equal to
$672,500,000;

 

WHEREAS, on or prior to the date hereof, in order to provide certain funds to
effect the Acquisition, Sanchez Energy executed and delivered (i) an Equity
Commitment Letter, dated the

 

1

--------------------------------------------------------------------------------


 

date hereof (the “SN Commitment Letter”), pursuant to which Sanchez has
committed, subject to the terms and conditions set forth therein, to contribute
capital in an amount equal to $293,548,387 to SN, and (ii) an Equity Commitment
Letter, dated the date hereof (the “UnSub Commitment Letter” and together with
the SN Commitment Letter, the “Sanchez Commitment Letters” and together with the
Blackstone Commitment Letter, the “Commitment Letters”), pursuant to which
Sanchez has committed, subject to the terms and conditions set forth therein, to
contribute capital in an amount equal to $66,666,667 to UnSub;

 

WHEREAS, on the Closing Date, in order to consummate the Acquisition and provide
for the administration, development and operation of the Assets, the Parties or
an Affiliate of the Parties (as indicated by the applicable agreement) shall
enter into a Joint Development Agreement, a Management Services Agreement, and
an Amended and Restated Limited Liability Company Agreement of HoldCo, including
the issuance of certain profits interests as contemplated therein, the forms of
which are attached hereto and further described below; and

 

WHEREAS, the Parties desire to enter into this Agreement to govern the
relationship of the Parties pending the Closing and in connection with the
transactions and conveyances contemplated by the Purchase Agreement.

 

NOW, THEREFORE, for and in consideration of the promises and the mutual
covenants and agreements contained herein and other good and valuable
consideration (the receipt and sufficiency of which are hereby confirmed and
acknowledged), the Parties agree as follows:

 

ARTICLE I

 

CLOSING ARRANGEMENTS

 

Section 1.1         Joint Development Agreement. Each of SN, UnSub and Aguila,
concurrently with the Closing (unless any Party is a Failing Investor, a Closing
Investor elects to pursue its rights under clause (b) of Section 6.3(a) and all
Requisite Documents have been received and are in full force and effect at or
prior to the Closing), shall enter into the Joint Development Agreement in the
form attached hereto as Annex B (the “Joint Development Agreement”), in order to
provide for the exploration, development and operation of the Assets.

 

Section 1.2         Management Services Agreement. Concurrently with the Closing
(unless any Party is a Failing Investor, a Closing Investor elects to pursue its
rights under clause (b) of Section 6.3(a) and all Requisite Documents have been
received and are in full force and effect at or prior to the Closing), HoldCo
shall enter into, and Sanchez Energy shall cause an entity controlled by Sanchez
Energy (“Manager”) to enter into, the Management Services Agreement in the form
attached hereto as Annex C (the “Management Services Agreement”), in order for
Manager to provide certain services to HoldCo for the operation and management
of the Assets.

 

Section 1.3         LLC Agreement. Concurrently with the Closing (unless any
Party is a Failing Investor, a Closing Investor elects to pursue its rights
under clause (b) of Section 6.3(a)

 

2

--------------------------------------------------------------------------------


 

and all Requisite Documents have been received and are in full force and effect
at or prior to the Closing), the Limited Liability Company Agreement of HoldCo
shall be Amended and Restated in its entirety in the form as attached hereto as
Annex D (the “LLC Agreement”), and Sanchez Energy shall cause the Manager to,
and the Blackstone Funds shall cause Aguila Production Aggregator, LLC to,
execute and deliver the LLC Agreement, in order to admit Manager as a member of
HoldCo, provide for the governance, rights and obligations of HoldCo with regard
to the ownership of the Assets and to provide for certain profits interests to
be granted to Manager as set forth in the LLC Agreement.

 

Section 1.4         Shareholders Agreement. Concurrently with the Closing
(unless any Party is a Failing Investor, a Closing Investor elects to pursue its
rights under clause (b) of Section 6.3(a) and all Requisite Documents have been
received and are in full force and effect at or prior to the Closing), HoldCo
and Sanchez Energy shall enter the Shareholders Agreement in the form attached
hereto as Annex H (the “Shareholders Agreement”), in order to govern the rights
of Sanchez Energy and HoldCo with respect to HoldCo’s right to appoint an
observer to the board of directors of Sanchez Energy.

 

Section 1.5         Production and Marketing Agreement. Concurrently with the
termination of the Marketing Transition Services Agreement, Aguila and SN shall
enter into (i) the Crude Oil Production Marketing Agreement in the form attached
hereto as Annex I, (ii) the NGL Production Marketing Agreement in the form
attached hereto as Annex J, and (iii) the Residue Gas Production Marketing
Agreement in the form attached hereto as Annex K in order to provide for the
marketing of Aguila’s Hydrocarbons produced from the Assets.

 

ARTICLE II

 

EQUITY AND OTHER ARRANGEMENTS

 

Section 2.1         Initial Commitment Obligations. Each of the Blackstone Funds
and Sanchez Energy provided the Commitment Letters in accordance with this
Agreement which describe the several commitments of the parties thereto to
provide or cause to be provided capital contributions to fund the Adjusted
Purchase Price under the Agreement at Closing. The rights and obligations of the
Investors and the other parties thereto under their respective Commitment
Letters may not be transferred, assigned, amended, supplemented, modified or
terminated except in accordance with this Agreement and the Purchase Agreement.
Notwithstanding anything herein to the contrary, (i) no transfer or assignment
of a Commitment Letter will relieve the transferring or assigning Investor of
its obligations hereunder or under its respective Commitment Letter and (ii) no
restricted subsidiary of Sanchez Energy under its credit facility or indentures
governing its outstanding notes will be required provide any equity commitment
or funding to any unrestricted subsidiary of Sanchez Energy under its credit
facility or indentures governing its outstanding notes.

 

Section 2.2         Blackstone Preferential Purchase Right. In the event Sanchez
Energy offers new shares of common stock of Sanchez Energy, par value $0.01 per
share (“Sanchez Common Stock”), for cash on or after the date the Purchase
Agreement is publicly announced in a transaction that does not constitute an
Excluded Transaction (as defined below) (“Sanchez Equity Issuance”), HoldCo
shall have the right to acquire up to fifteen percent (15%) of any

 

3

--------------------------------------------------------------------------------


 

shares of Sanchez Common Stock offered pursuant to the first such Sanchez Equity
Issuance; provided, that such Sanchez Equity Issuance must result in net
proceeds to Sanchez Energy of at least $100,000,000, unless waived by HoldCo.
HoldCo’s rights under this Section 2.2 shall be subject to the following and
exercised in accordance with the procedures below:

 

(a)        Subject to Section 2.2(f), in connection with the first Sanchez
Equity Issuance after the Purchase Agreement is publicly announced, to the
extent meeting the criteria specified above, Sanchez Energy hereby grants HoldCo
a preemptive right to acquire from Sanchez Energy, for the same price offered to
investors in such Sanchez Equity Issuance and otherwise on the same terms as
such shares of Sanchez Common Stock are proposed to be offered to such
investors, up to a number of shares of Sanchez Common Stock equal to fifteen
percent (15%) of the number of shares of Sanchez Common Stock Sanchez Energy
proposes to offer in such Sanchez Equity Issuance, rounded down to the nearest
whole number of shares of Sanchez Common Stock.

 

(b)        Subject to Section 2.2(f), in the event Sanchez Energy proposes to
conduct a Sanchez Equity Issuance after the Purchase Agreement is publicly
announced, solely with respect to the first such Sanchez Equity Issuance, it
shall give HoldCo prior written notice of its intention, describing the price
(or range of prices), anticipated amount of shares of Sanchez Common Stock to be
offered, timing and other material terms upon which Sanchez Energy proposes to
offer the same to investors in such Sanchez Equity Issuance, no later than five
(5) days prior to the commencement of such offer or sale, as the case may be.
HoldCo shall have five (5) days from the date of receipt of such a notice to
notify Sanchez Energy in writing the extent, if any, to which it intends to
exercise such purchase rights and as to the number of shares of Sanchez Energy
Common Stock HoldCo desires to purchase. Subject to Section 2.2(f), the failure
of HoldCo to respond within such five (5) day period shall be deemed to be a
waiver of HoldCo’s rights under this Section 2.2. If HoldCo exercises its
preemptive rights provided in this Section 2.2, the closing of the purchase of
the shares of Sanchez Common Stock with respect to which such right has been
exercised shall take place simultaneously with the closing of such Sanchez
Equity Issuance to other investors pursuant to a securities purchase agreement
in form and substance reasonably acceptable to Sanchez Energy and HoldCo, except
as provided below. Each of Sanchez Energy and HoldCo agrees to use its
reasonable best efforts to secure any regulatory or other consents or
stockholder approval, and to comply with any Law or regulation (including any
waiting period) necessary in connection with the offer, sale and purchase of
such shares of Sanchez Common Stock (such consents, approvals and compliance,
collectively, “Approvals”); provided, however, that in the event that either
Sanchez Energy or HoldCo has been advised by their respective outside counsel
that the issuance of Sanchez Common Stock in full to HoldCo pursuant to this
Section 2.2 would require any Approvals that could delay in any material respect
the proposed closing of the Sanchez Equity Issuance with respect to which
HoldCo’s preemptive rights are being exercised, (i) Sanchez Energy may
nevertheless consummate the proposed Sanchez Equity Issuance without
consummating the issuance of Sanchez Common Stock to HoldCo that gives rise to
any such Approvals and each of Sanchez Energy and HoldCo shall use its
reasonable best efforts to promptly obtain any such Approvals, (ii) HoldCo and
Sanchez Energy shall consummate the issuance to HoldCo of the portion of the
issuance of Sanchez Common Stock pursuant to this Section 2.2 that does not
require any Approvals (or for which any Approvals have been obtained) and
(iii) the closing of the portion of the issuance of shares of Sanchez Common
Stock to HoldCo that gives rise to any such

 

4

--------------------------------------------------------------------------------


 

Approvals shall not occur until such Approvals have been obtained; provided
further, however, that if Sanchez Energy and HoldCo have used their reasonable
best efforts to obtain any required Approvals and such required Approvals have
not been obtained within 365 days after notice of the first Sanchez Equity
Issuance is given to HoldCo under Section 2.2(a), the excess amount of such
shares of Sanchez Common Stock, to the extent otherwise triggering such
Approvals, will be excluded from the total number of shares of Sanchez Common
Stock that HoldCo would otherwise have a right to purchase pursuant to this
Section 2.2 (which exclusion may result in HoldCo not having the right to
purchase any shares of Sanchez Common Stock pursuant to this Section 2.2);
provided, further, in the event that a Sanchez Equity Issuance is consummated
prior to the Closing Date, when determining whether the approval of Sanchez
Energy’s stockholders is required under the rules and regulations of any
national securities exchange (including The New York Stock Exchange) and the
number of shares of Sanchez Energy Common Stock that may be issued to HoldCo
without obtaining such Approvals, all warrants and other securities issued or to
be issued in connection with the Acquisition shall be deemed outstanding and
given priority and reduce the number of shares of Sanchez Common Stock that may
be issued to HoldCo without obtaining such Approvals; and for purposes of such
determination, the number of shares underlying such warrants shall be the
maximum possible number of shares that could be issued pursuant to the warrant.

 

(c)         In the event HoldCo fails to exercise its preemptive rights provided
in this Section 2.2 within the prescribed five (5) day period, Sanchez Energy
shall thereafter be entitled to sell the Sanchez Common Stock not elected to be
purchased pursuant to this Section 2.2.

 

(d)        Sanchez Energy and HoldCo shall cooperate in good faith to facilitate
the exercise of HoldCo’s rights hereunder, including securing any required
approvals or consents.

 

(e)         The preemptive rights set forth in this Section 2.2 shall terminate
and be of no further effect upon the date on which HoldCo has failed to
(i) exercise its preemptive rights provided in this Section 2.2 within the five
(5) day prescribed period or (ii) consummate a purchase for which it has
exercised its preemptive rights pursuant to Section 2.2(b) above within the time
period specified in Section 2.2(c) above. Furthermore, HoldCo’s rights hereunder
as to any Sanchez Equity Issuance shall terminate upon the earlier of
(i) termination of the Purchase Agreement or this Agreement, in each case in its
entirety or only as to a Sanchez Party, and (ii) the consummation of the first
Sanchez Equity Issuance to which HoldCo’s preemptive rights hereunder apply.

 

(f)         “Excluded Transactions” means issuances of securities of Sanchez
Energy (i) pursuant to a dividend payable in securities of Sanchez Energy, or
upon any subdivision or split-up of outstanding securities of Sanchez Energy,
(ii) to directors, advisors, employees or consultants of Sanchez Energy
(including upon exercise of options) pursuant to a stock option plan, employee
stock purchase plan, restricted stock plan, other employee benefit plan or other
similar compensatory agreement or arrangement, (iii) pursuant to the
overallotment option granted to the underwriters in connection with a Sanchez
Equity Issuance and (iv) as consideration in connection with a merger,
acquisition or similar transaction.

 

(g)         Notwithstanding anything in this Agreement to the contrary, HoldCo
may, in compliance with applicable securities laws, assign its rights under this
Section 2.2 to any

 

5

--------------------------------------------------------------------------------


 

Affiliate of HoldCo that, prior to the acquisition of any Sanchez Energy Common
Stock, will be a party to or otherwise bound by (or the Blackstone Funds shall
be liable for causing such Affiliate to comply with) the Standstill and Voting
Agreement referred to in Section 2.4, provided, that no such assignment shall
relieve HoldCo from any liabilities or obligations under this Section 2.2.

 

Section 2.3         Sanchez Warrants. Concurrently with the Closing (unless any
Party is a Failing Investor, except if a Closing Investor elects to pursue its
rights under clause (b) of Section 6.3(a) and all Requisite Documents have been
received and are in full force and effect at or prior to the Closing), Sanchez
Energy and HoldCo shall enter into that certain Warrant Agreement in the form
attached hereto as Annex E in order to issue a warrant on the Closing Date,
exercisable for a total of 6,500,000 shares of Sanchez Common Stock, to HoldCo
with a strike price of $10 per share (the “Warrants”).

 

Section 2.4         Equity Issuance Documents. In connection with the issuance
of the Warrants on the Closing Date (unless any Party is a Failing Investor,
except if a Closing Investor elects to pursue its rights under clause (b) of
Section 6.3(a) and all Requisite Documents have been received and are in full
force and effect at or prior to the Closing) and, if applicable, a Sanchez
Equity Issuance, the Investors shall (a) enter into the Standstill and Voting
Agreement in the form attached hereto as Annex F, and (b) the Registration
Rights Agreement in the form attached hereto as Annex G; provided, however,
that, for the avoidance of doubt, if (i) HoldCo acquires Sanchez Energy Common
Stock prior to the Closing pursuant to Section 2.2, the Standstill and Voting
Agreement and Registration Rights Agreement shall be structured to include the
Warrants and/or the underlying Sanchez Energy Common Stock (which would be
effective if such securities are acquired at the Closing), (ii) if HoldCo
acquires the Warrants prior to the acquisition of Sanchez Energy Common Stock
under Section 2.2, the Standstill and Voting Agreement and Registration Rights
Agreement shall be structured to include such Sanchez Energy Common Stock (which
would be effective if such securities are acquired pursuant to Section 2.2) and
(iii) the two-year lockup period in the Standstill and Voting Agreement shall
run from the time HoldCo first acquires any Sanchez Energy securities until the
two-year anniversary of the Closing, unless the Acquisition is not consummated
and the Closing does not occur, in which event the two-year lockup period for
the Sanchez Energy Common Stock issued pursuant to Section 2.2 shall expire on
the two year anniversary of the date of issuance.

 

Section 2.5         Allocation to Side-by-Side and Similar Funds. Blackstone
may, at or prior to the Closing, allocate a portion of its equity commitments
set forth in the Blackstone Commitment Letter to one or more side-by-side,
supplemental or other related investment funds or vehicles (a) which are under
common control with BCP VII or BEP II, (b) as to which funds were, prior to the
date of this Agreement, already committed in an amount sufficient to cover such
allocation, and (c) which in the ordinary course invest and exit together with
BCP VII and/or BEP II in transactions of this type.

 

Section 2.6         Allocation to Separately Managed Accounts, Etc. Blackstone
may, at or prior to the Closing, allocate a portion of its equity commitments
set forth in the Blackstone Commitment Letters to one or more potential equity
financing sources who are passive investors in investments, funds, vehicles or
accounts that are managed, sponsored or advised by Blackstone (or special
purpose vehicles in which any such passive investors are the sole

 

6

--------------------------------------------------------------------------------


 

investors), the equity investments of which are managed or controlled by an
Affiliate of Blackstone.

 

Section 2.7         Transaction Covenants. Blackstone hereby covenants that
(i) at the Closing Aguila shall be a wholly-owned subsidiary of HoldCo and
(ii) from the date hereof to the earlier of (A) the Closing Date and (B) the
termination of the Purchase Agreement pursuant to Section 7.1 therein, the
Blackstone Funds shall (and shall cause Blackstone (as defined in the LLC
Agreement), HoldCo and its and their Affiliates to) comply with
Section 3.3(c) of the LLC Agreement as set forth therein and as if the
Blackstone Funds are the “Company” and “Blackstone” thereunder.

 

ARTICLE III

INTERIM GOVERNANCE

 

Section 3.1         Actions Pending the Closing. The Investors will promptly
share with each other all material information they receive from or on behalf of
Seller in connection with the Acquisition. Sanchez and Blackstone agree and
acknowledge that SN has been appointed as “Buyer Party Representative” pursuant
to, and solely to the extent contemplated by, Section 15.21 of the Purchase
Agreement for the purposes of: (a) any matters related to the Hedging
Transactions, including the entry, assignment, or novation thereof; and (b) any
title and/or environmental matters set forth in Articles XIII and XIV of the
Purchase Agreement (collectively, “Buyer Party Representative Matters”).
Notwithstanding anything to the contrary herein or in the Purchase Agreement, SN
may only take action with respect to any Buyer Party Representative Matter with
the prior consent of Aguila (which consent must be in writing with respect to
any Hedging Transaction related to Aguila), and Sanchez Energy shall cause SN to
act accordingly. Without limiting the foregoing, the mutual agreement and
cooperation of Sanchez and Aguila will be required for all decisions made, and
actions taken, by any Buyer Party under the Purchase Agreement, including with
respect to Buyer Party Representative Matters, in the period between execution
of the Purchase Agreement and Closing (the “Interim Period”). Decisions
referenced in the preceding sentence that require the mutual agreement of all
Buyer Parties under the Purchase Agreement include, but are not limited to,
(a) consents required from Sanchez and Aguila during the Interim Period that
relate to ongoing operations, (b) determining that the conditions to Closing
specified in the Purchase Agreement have been satisfied, (c) waiving compliance
with any agreements and Closing conditions contained in the Purchase Agreement,
(d) amending, supplementing or modifying the Purchase Agreement, (e) exercising
any remedies available under the Purchase Agreement in connection with a breach
by Seller, including all matters with respect to Title Defects and Environmental
Defects and (f) contacting, cooperating, complying with and/or negotiating with
any third party whose consent or approval may be required in connection with
consummation of the transactions contemplated by the Purchase Agreement. For the
avoidance of doubt, from and after the time that any Investor becomes a Failing
Investor (as defined below), the approval or consent of such Failing Investor
(or its Affiliates) shall no longer be required for any purposes under this
Article III and such other Investors (and their Affiliates) may take all actions
of “Buyer” or “Buyer Party Representative” under the Purchase Agreement on a
unilateral basis (with the consent of each other non-failing Investor that is
not an Affiliate of the Failing Investor) and the Failing Investor (and its
Affiliates party hereto) shall take all action required within its reasonable
control to

 

7

--------------------------------------------------------------------------------


 

allow the other Investors (and their Affiliates) to take such actions on a
unilateral basis (with the consent of each other non-failing Investor that is
not an Affiliate of the Failing Investor); provided that any Failing Investor
that ultimately participates in the transaction as a result of the Closing
Investor exercising its right to seek specific performance hereunder or the
Seller exercising its specific performance right under the Purchase Agreement
shall, for all purposes hereunder, no longer be deemed a “Failing Investor,” and
its approval or consent rights shall be restored as of the date such previously
Failing Investor cures its performance failure). Notwithstanding anything else
to the contrary in this Agreement, but subject to SN’s appointment as the Buyer
Party Representative with respect to the Buyer Party Representative Matters, the
Investors expressly agree that each Investor may act on a unilateral basis
without requiring the consent of the other Investors to the extent such Investor
is exercising its rights with respect to any Hedging Transactions pursuant to
Section 11.9 of the Purchase Agreement.

 

Section 3.2         Expenses. Each of Sanchez, on the one hand, and Blackstone,
on the other hand, shall be responsible for its and its Affiliates’ own fees and
expenses and those of their respective accountants, bankers, counsel, and other
advisors that are incurred on connection with this Agreement and the
transactions contemplated by the Purchase Agreement.

 

Section 3.3         Regulatory Matters. Each Investor will use reasonable best
efforts to promptly supply and provide information that is accurate in all
material respects to any Governmental Authority requesting or requiring such
information in connection with filings or notifications under, or relating to
any applicable Laws and to otherwise cooperate in connection with any such
submission or application as is necessary and customary under the circumstances.

 

Section 3.4         Debt Financing. Each Investor (a) shall negotiate and use
its reasonable best efforts to enter into definitive agreements relating to its
portion of the Debt Financing, pursuant to the terms set forth in their
respective Debt Commitment Letters, or if such Debt Financing is not available,
pursue such Alternate Financing as may be required by the Purchase Agreement and
(b) may arrange for, market and negotiate and enter into definitive agreements
relating to any Alternate Financing to the extent not required by the Purchase
Agreement, including agreeing to the financial terms of such debt, to be issued
at the Closing to such Investor or any direct or indirect subsidiary of the
applicable Investor. No Investor may terminate its respective Debt Commitment
Letter without the prior written consent of the other Investors.

 

Section 3.5         Cooperation. The Investors agree to cooperate with one
another in connection with the arrangement of the Debt Financing (or any
permitted replacement, amendment, modification or any Alternate Financing) as
may be reasonably requested by an Investor. Any reasonable, out-of-pocket
expenses incurred by an Investor in providing reasonable cooperation to the
other Investor in accordance with this Section 3.5 shall be reimbursed by the
Investor seeking such cooperation.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF SANCHEZ

 

Each Sanchez Party hereby represents, warrants and covenants to Blackstone that,
as of the date hereof and as of the Closing:

 

8

--------------------------------------------------------------------------------


 

Section 4.1         Organization and Qualification. Each Sanchez Party is a
corporation, limited liability company, limited partnership or other entity, as
the case may be, has been duly formed or organized, and is validly existing and
in good standing, under the Laws of the jurisdiction of its formation or
organization. There is no pending or, to the actual knowledge of the senior
management of a Sanchez Party, threatened, action, appeal, petition, plea,
charge, complaint, claim, suit, demand, proceeding, litigation, hearing,
inquiry, arbitration, mediation, investigation, audit, or similar event,
occurrence, or proceeding by or before any Governmental Authority, whether
civil, criminal, administrative, arbitrative or investigative (collectively, an
“Action”) (or basis therefor) for the dissolution, liquidation, or insolvency of
such Sanchez Party.

 

Section 4.2         Authority; Enforceability. Each Sanchez Party has all
requisite power and authority to execute and deliver this Agreement, the Sanchez
Commitment Letters (in the case of Sanchez Energy), and the Contracts attached
hereto as Annexes A-K to which it is a party (the “Sanchez Transaction
Documents”), to consummate the transactions contemplated by the Sanchez
Transaction Documents to which it is a party and to perform all of the terms and
conditions of the Sanchez Transaction Documents to be performed by it. This
Agreement and the other Sanchez Transaction Documents have been or will be at
the Closing, as applicable, duly executed and delivered by each Sanchez Party
that is a party thereto. This Agreement and the Sanchez Commitment Letters
constitute, and the other Sanchez Transaction Documents will constitute, the
valid and binding obligation of each Sanchez Party that is a party thereto,
enforceable against such Sanchez Party in accordance with the terms hereof or
thereof, except as such enforceability may be subject to the effects of
bankruptcy, insolvency, reorganization, moratorium, or other Laws relating to or
affecting the rights of creditors, and general principles of equity.

 

Section 4.3         No Conflicts; Consents, Etc. Except as contemplated or
required by or specified in the Purchase Agreement (or the transactions
contemplated thereby), this Agreement or the agreements attached hereto as
Annexes B — G, the execution by each Sanchez Party of the Sanchez Transaction
Documents to which it is a party and the performance by such Sanchez Party of
the transactions contemplated by the Sanchez Transaction Documents to which it
is a party do not and will not (a) violate, conflict with, result in a default
under or require consent under the certificate of incorporation, by-laws,
certificate of formation, limited liability company operating agreement, limited
liability partnership agreement, partnership or limited partnership agreement,
or other similar formation or governing documents (“Organizational Documents”)
of such Sanchez Party, (b) violate, conflict with, or result in a violation of
(whether after the giving of notice, lapse of time or both) any Law, (c) require
any consent, authorization, approval or order from, or registration,
qualification or filing with, any Governmental Authority, other than those which
have been obtained or made, as the case may be, or as may be required under the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, state and foreign securities or “blue sky” laws, The New York Stock
Exchange or any other applicable self-regulatory organization, (d) require any
consent from any other third Person, which consent has not been obtained, or
(e) violate or result in a violation of, or constitute a default (whether after
the giving of notice, lapse of time or both) under, any contract, agreement,
arrangement, commitment, letter of intent, memorandum of understanding, heads of
agreement, promise, obligation, instrument, document, or other similar
understanding (“Contract”), order, ruling, decision, verdict, decree, writ,
subpoena, mandate, precept, command, directive, consent,

 

9

--------------------------------------------------------------------------------


 

approval, award, judgment, injunction, or other similar determination by,
before, or under the supervision of any Governmental Authority, arbitrator, or
mediator (“Order”), or permit to which a Sanchez Party is a party or by which
such Sanchez Party is bound or to which any of such Sanchez Party’s assets is
subject, which violations or defaults have not been waived. Each Sanchez Party
has obtained (or will obtain at or prior to the Closing or, if later, when so
required under this Agreement or other agreement contemplated hereby) all
necessary consents, authorizations, approvals and Orders, and has made (or will
make at or prior to the Closing or, if later, when so required under this
Agreement or other agreement contemplated hereby) all registrations,
qualifications, designations, declarations or filings with all federal, state,
or other relevant Governmental Authorities, required by such authorities to be
obtained or made, as applicable, by it in connection with the consummation of
the transactions contemplated hereby, other than such consents, authorizations,
approvals, Orders, registrations, qualifications, designations, declarations and
filings contemplated or required by the Purchase Agreement or the agreements
attached hereto as Annexes B — G.

 

Section 4.4                           No Other Arrangements. No Sanchez Party
has entered into any Contract with Seller or its Affiliates that relates to this
Agreement or the Purchase Agreement, other than (i) this Agreement and the
agreements expressly contemplated by this Agreement and all the exhibits,
schedules, and annexes to any of the foregoing, (ii) as may be related to the
equity financing of UnSub, and (iii) any debt or equity financing arrangements
to consummate the transactions contemplated by the Purchase Agreement.

 

Section 4.5                           Access to Capital. Sanchez Energy has, or
has access to, and at Closing will have, unfunded capital commitments or
otherwise have sufficient funds in an amount not less than amount necessary to
fund its obligations under the Sanchez Equity Commitment Letter and no internal
or other approval is required for Sanchez Energy to fulfill each of its
obligations under the Sanchez Commitment Letters.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF BLACKSTONE

 

Each Blackstone Party hereby represents, warrants and covenants to Sanchez that,
as of the date hereof and as of the Closing:

 

Section 5.1                           Organization and Qualification. Each
Blackstone Party is a corporation, limited liability company, limited
partnership or other entity, as the case may be, has been duly formed or
organized, and is validly existing and in good standing, under the Laws of the
jurisdiction of its formation or organization. There is no pending or, to the
actual knowledge of the senior management of such Blackstone Party, threatened,
Action (or basis therefor) for the dissolution, liquidation, or insolvency of
such Blackstone Party.

 

Section 5.2                           Authority; Enforceability. Each Blackstone
Party has all requisite power and authority to execute and deliver this
Agreement, the Blackstone Commitment Letter (in the case of the Blackstone
Funds), and the Contracts attached hereto as Annexes A-K to which it is a party
(the “Blackstone Transaction Documents”), to consummate the transactions
contemplated by the Blackstone Transaction Documents to which it is a party and
to perform all of the terms

 

10

--------------------------------------------------------------------------------


 

and conditions of the Blackstone Transaction Documents to be performed by it.
This Agreement and the other Blackstone Transaction Documents have been or will
be at the Closing, as applicable, duly executed and delivered by each Blackstone
Party that is a party thereto. This Agreement and the Blackstone Commitment
Letter constitutes, and the other Blackstone Transaction Documents will
constitute, the valid and binding obligation of each Blackstone Party that is a
party thereto, enforceable against such Blackstone Party in accordance with the
terms hereof or thereof, except as such enforceability may be subject to the
effects of bankruptcy, insolvency, reorganization, moratorium, or other Laws
relating to or affecting the rights of creditors, and general principles of
equity.

 

Section 5.3                           No Conflicts; Consents, Etc. Except as
contemplated or required by or specified in the Purchase Agreement (or the
transactions contemplated thereby), this Agreement or the agreements attached
hereto as Annexes B — G, the execution by each Blackstone Party of the
Blackstone Transaction Documents and the performance by such Blackstone Party of
the transactions contemplated the Blackstone Transaction Documents to which it
is a party do not and will not (a) violate, conflict with, result in a default
under or require consent under the Organizational Documents of such Blackstone
Party, (b) violate, conflict with, or result in a violation of (whether after
the giving of notice, lapse of time or both) any Law, (c) require any consent,
authorization, approval or order from, or registration, qualification or filing
with, any Governmental Authority, other than those which have been obtained or
made, as the case may be, (d) require any consent from any other third Person,
which consent has not been obtained, or (e) violate or result in a violation of,
or constitute a default (whether after the giving of notice, lapse of time or
both) under, any Contract, Order, or permit to which a Blackstone Party is a
party or by which such Blackstone Party is bound or to which any of such
Blackstone Party’s assets is subject, which violations or defaults have not been
waived. Each Blackstone Party has obtained (or will obtain at or prior to the
Closing or, if later, when so required under this Agreement or other agreement
contemplated hereby) all necessary consents, authorizations, approvals and
Orders, and has made (or will make at or prior to the Closing or, if later, when
so required under this Agreement or other agreement contemplated hereby) all
registrations, qualifications, designations, declarations or filings with all
federal, state, or other relevant Governmental Authorities, required by such
authorities to be obtained or made, as applicable, by it in connection with the
consummation of the transactions contemplated hereby, other than such
consents,                      authorizations, approvals, Orders, registrations,
qualifications, designations, declarations and filings contemplated or required
by the Purchase Agreement or the agreements attached hereto as Annexes B - G.

 

Section 5.4                           No Other Arrangements. No Blackstone Party
has entered into any Contract with the Seller or its Affiliates that relates to
this Agreement or the Purchase Agreement, other than this Agreement and the
agreements expressly contemplated by this Agreement and all the exhibits,
schedules, and annexes to any of the foregoing.

 

Section 5.5                           Access to Capital. The Blackstone Funds
have, or have access to, and at Closing will have, unfunded capital commitments
or otherwise have sufficient funds in an amount not less than amount necessary
to fund its obligations under the Blackstone Equity Commitment Letter and no
internal or other approvals that have not been obtained as of the date of this
Agreement will be required for each of the Blackstone Funds to fulfill each of
its obligations under the Blackstone Commitment Letter.

 

11

--------------------------------------------------------------------------------


 

Section 5.6                           Sanchez Energy Ownership. As of the
Execution Date, HoldCo and its Affiliates (excluding any portfolio companies in
which the Blackstone Funds have a direct or indirect investment) do not own,
beneficially or of record, directly or indirectly, (i) any class or series of
capital stock of Sanchez Energy, (ii) any option, warrant, convertible security,
stock appreciation right, swap or similar right with an exercise or conversion
privilege or a settlement payment or mechanism at a price related to any class
or series of shares of Sanchez Energy or with a value derived in whole or in
part from the value of any class or series of shares of Sanchez Energy, whether
or not such instrument or right is subject to settlement in the underlying class
or series of shares of Sanchez Energy or otherwise or any other direct or
indirect opportunity to profit or share in any profit derived from any increase
or decrease in the value of shares of Sanchez Energy, (iii) any proxy, contract,
arrangement, understanding or relationship pursuant to which such Person has a
right to vote any shares of Sanchez Energy, (iv) any short interest in any
security of Sanchez Energy, or (v) any rights to dividends on the shares of
Sanchez Energy that are separated or separable from the underlying shares of
Sanchez Energy, representing, in the aggregate, beneficial ownership of Sanchez
Energy Common Stock sufficient to require a filing by any such Person with the
SEC of a statement on Schedule 13D reporting such beneficial ownership.

 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1                           Amendment. This Agreement may be amended
or modified and the provisions hereof may be waived, only by an agreement in
writing signed by each of the Investors; provided, that any provision herein
requiring the approval of any Investor who is distinguished from the other
Investors or requiring the unanimous approval of the Investors may only be
amended, modified or waived by an agreement in writing signed by the specified
Investors, or all of the Investors, as applicable.

 

Section 6.2                           Severability. In the event that any
provision hereof would, under applicable Law, be invalid or unenforceable in any
respect, such provision shall be construed by modifying or limiting it so as to
be valid and enforceable to the maximum extent compatible with, and possible
under, applicable Law. The provisions hereof are severable, and in the event any
provision hereof should be held invalid or unenforceable in any respect, it
shall not invalidate, render unenforceable or otherwise affect any other
provision hereof.

 

Section 6.3                           Remedies.

 

(a)                         In the event that the Closing is required to occur
pursuant to the terms of the Purchase Agreement and (x) either Investor (it
being understood that for purposes of this Section 6.3, the use of Investor as
it relates to the Purchase Agreement is intended to refer to SN and UnSub
collectively, on the one hand, and Aguila, on the other hand) is prepared to
fund its portion of the Adjusted Purchase Price pursuant to Article VI of the
Purchase Agreement and otherwise consummate the Acquisition as required by the
Purchase Agreement, as evidenced in writing to the other Investor, or (y) an
award of specific performance to fund and/or cause the funding of the Investors’
respective Equity Financing and Debt Financing is granted under and in
accordance with the Purchase Agreement (the Investor who is so prepared to fund
in either case,

 

12

--------------------------------------------------------------------------------


 

the “Closing Investor”), but one Investor fails to perform its material
obligations under the Purchase Agreement (that are not, other than funding
failures, cured within three (3) Business Days’ written notice from the other
Investor), including its obligation to fund its portion of the Adjusted Purchase
Price as required by the Purchase Agreement, or provides written notice that it
will not perform any of such obligations, including its obligation to fund its
portion of the Adjusted Purchase Price as required by the Purchase Agreement
(such Investor, a “Failing Investor”), the Closing Investor shall be entitled
(in addition to the right set forth in Section 6.3(b) hereof), in its
discretion, to (a) specific performance of the terms of Sections 2.1, 3.4 and
3.5 hereof to cause the Failing Investor to cause the funding of its Equity
Financing and take all actions required of such Investor under the Purchase
Agreement to cause the funding of its portion of the Debt Financing and use such
funds to fund its portion of the Adjusted Purchase Price as contemplated by the
Purchase Agreement, whether before or after the Closing, together with obtaining
reimbursement by the Failing Investor of any costs of enforcement incurred by
the Closing Investor in seeking to enforce such remedy, or (b) subject to
obtaining any necessary amendments and/or assignments to the Purchase Agreement
to remove the Failing Investor as a Buyer Party thereunder and releases of
Failing Investor from Anadarko from liabilities arising under the Purchase
Agreement from and after the date of such amendments and/or assignment (the
“Requisite Documents”), terminate the participation in the transaction (and all
rights under Articles I and III (other than Section 3.2) and, if Aguila is the
Failing Investor, Sections 2,2, 2.3 and 2.4 and Article IV (with respect to
breaches or violations after such termination) of, and if SN or UnSub is the
Failing Investor, Section 2.7 and Article V (with respect to breaches or
violations after such termination) of, this Agreement and/or the Purchase
Agreement) of any Failing Investor (in which case the Failing Investor shall
cooperate to effect the amendment of the Purchase Agreement and/or assignment of
any of its rights under the Purchase Agreement to the Closing Investor to the
extent reasonably requested by the Closing Investor), and such Closing Investor
may fund the Failing Investor’s portion of the Adjusted Purchase Price as may be
required to consummate the Closing at the time of such termination of such
Failing Investor; provided, that such termination shall not affect the Closing
Investor’s rights against such Failing Investor with respect to such failure to
fund or such Failing Investor’s continuing obligations hereunder as set forth in
this Agreement and the Purchase Agreement.

 

(b)                         In the event (i) a Failing Investor fails to perform
its obligations under the Purchase Agreement and a Closing Investor takes either
of the actions contemplated by Section 6.3(a) or (ii) the Purchase Agreement is
terminated and (A) Seller is entitled to retain the Deposit under the Purchase
Agreement and/or (B) any other losses or damages are payable to Seller
thereunder, including Hedging Losses, and (iii) a Failing Investor’s (A) breach
(including anticipatory breach) of its obligations under the Purchase Agreement
or this Agreement, (B) failure to obtain its portion of the Debt Financing or
Equity Financing as contemplated by the Purchase Agreement or (C) failure to
otherwise fund its portion of the Adjusted Purchase Price and consummate the
Closing when required under the Purchase Agreement has been the principal or
proximate cause of the termination giving rise to such obligation to forfeit the
Deposit or pay any other losses or damages to Seller (such Investor, the
“Indemnifying Investor”), the Indemnifying Investor shall indemnify and hold
harmless the Closing Investor (the “non-Indemnifying Investor”) from and against
all out-of-pocket costs and expenses incurred by the non-Indemnifying Investor
and its Affiliates in connection with the transactions contemplated by the
Purchase Agreement and this Agreement (including all legal, financial and other
advisory costs and expenses) incurred or reasonably anticipated to be incurred,
including

 

13

--------------------------------------------------------------------------------


 

any forfeiture of its portion of the Deposit (or requirement to pay the portion
of the Indemnifying Investor’s Deposit) and any Hedging Losses incurred by such
a Closing Investor or any costs and expenses relating to any other hedging
transactions put into place by the Closing Investor or any of its Affiliates in
connection with the Transaction (including deal-contingent hedges), but shall
not include any amounts payable to any equity or debt financing sources,
including in the case of UnSub, any amounts payable to GSO Capital Partners L.P.
or any of the controlled Affiliates of GSO Capital Partners L.P., other than the
reimbursement of out-of-pocket expenses, in connection with the transactions
related to the Purchase Agreement (collectively, the “Indemnifiable Losses”).
The indemnification rights and obligations set forth in the immediately
preceding sentence shall terminate, and be of no further force or effect, on the
first (1st) anniversary of the termination date of the Purchase Agreement,
unless an indemnity claim had been previously made in respect thereof on the
Indemnifying Investor (in which case, such indemnification rights and
obligations shall survive until the conclusion of such indemnity claim). For the
avoidance of doubt and notwithstanding anything in this Agreement or any other
agreement to the contrary, Sanchez Energy shall be responsible for causing SN
and UnSub to comply with all obligations of SN and UnSub, respectively, under
this Agreement, including payment of all amounts that may be payable by SN
and/or UnSub pursuant to this Section 6.3, and shall, as a result, be directly
liable for such payment obligations in the event that SN and/or UnSub do not
satisfy any such payment obligations in full. For the avoidance of doubt and
notwithstanding anything in this Agreement or any other agreement to the
contrary, the Blackstone Funds shall be responsible for, and have joint
liability for, all obligations of Aguila under this Agreement, including payment
of all amounts that may be payable by Aguila pursuant to this Section 6.3;
provided, that BEP II shall responsible for 60% of any amounts payable by Aguila
under this Agreement and BCP VII shall be responsible for 40% of any amounts
payable by Aguila under this Agreement. For the avoidance of doubt,
“Indemnifiable Losses” shall not include any lost profits, punitive,
consequential, exemplary, benefit-of-the-bargain, indirect and similar damages,
except to the extent recovered by Seller or any non-Affiliate of the non-
Indemnifying Investor and which otherwise constitutes Indemnifiable Losses.

 

(c)                          In the event that the Purchase Agreement is
terminated by Seller pursuant to Section 7.1(c) or Section 7.1(i) therein, then
no later than three (3) Business Days following delivery of written notice of
termination to the Parties by Seller, each of Sanchez Energy and the Blackstone
Funds shall deliver to the other Investor an irrevocable, standby letter of
credit in an amount equal to the Cash Deposit Amount or the Deposit LC Amount,
as applicable, issued by a U.S. commercial bank or the U.S. branch of a foreign
bank with ratings of at least “A-” by S&P and at least “A3” by Moody’s, and
having total assets of at least $10,000,000,000, in a form reasonably acceptable
to the other Party with draw-down by either Sanchez Energy or the Blackstone
Funds conditioned only upon the satisfaction of any of the Draw-Down Conditions
set forth below (each such letter of credit, an “LC”). Each LC shall only be
drawn upon or payable upon (i) the mutual agreement of the Parties, or (ii) the
issuance of a final non- appealable judgment of (A) a court of competent
jurisdiction in accordance with Section 6.5 or (B) an arbitration panel pursuant
to the terms of Section 6.3(f) (collectively, the “Draw-Down Conditions”), that
Indemnifiable Losses are payable by one Party to the other, as applicable, and
in such event the non-Indemnifying Investor may only collect from the other
Party’s LC, as applicable, the amount of Indemnifiable Losses awarded to the
non-Indemnifying Investor by such court of competent jurisdiction (or
arbitration panel) or as otherwise mutually agreed upon by the Parties,
including, for the avoidance of doubt, any interest payable pursuant to Section

 

14

--------------------------------------------------------------------------------


 

6.3(h). In the event that Blackstone, on the one hand, or Sanchez, on the other
hand, does not make a claim against the other Party pursuant to this Section 6.3
for Indemnifiable Losses within three (3) months following any termination of
the Purchase Agreement, then, if Blackstone has not made a claim, Sanchez Energy
shall have the right to withdraw its LC and Blackstone shall return such LC to
Sanchez Energy, or if Sanchez has not made a claim, the Blackstone Funds shall
have the right to withdraw its LC and Sanchez shall return such LC to the
Blackstone Funds; provided, that notwithstanding anything to this contrary in
this Agreement, if a claim under this Section 6.3 has been made against
Blackstone or Sanchez, as the case may be, then the form of security provided by
the applicable Party against whom the claim has been made shall be required to
remain effective until such claim has been satisfied or upon the date that a
court of competent jurisdiction or an arbitration panel pursuant to the terms of
Section 6.3(f) has ruled against the validity of such claim and determined that
no Indemnifiable Losses are payable pursuant thereto.

 

(d)                         In the event that (i) the Purchase Agreement is
terminated for any reason other than a termination pursuant to
Section 7.2(b) therein and (ii) Seller obtains reimbursement for Hedging Losses
pursuant to Section 7.2(c) of the Purchase Agreement from the Cash Deposit
Amount and any such Hedging Losses are attributable to Hedging Transactions of
Aguila (the “Blackstone Hedging Losses”), then Aguila shall reimburse Sanchez
for the Blackstone Hedging Losses and such amounts shall be treated as
Indemnifiable Losses hereunder; provided, that in the event that Sanchez is an
Indemnifying Investor, Sanchez shall not be entitled to reimbursement for the
Blackstone Hedging Losses pursuant to this Section 6.3(d).

 

(e)                          In the event that (i) the Purchase Agreement is
terminated for any reason other than a termination pursuant to
Section 7.2(b) therein and (ii) Seller obtains reimbursement for Hedging Losses
pursuant to Section 7.2(c) of the Purchase Agreement from the Deposit LC Amount
and any such Hedging Losses are attributable to Hedging Transactions of UnSub or
SN (the “Sanchez Hedging Losses”), then UnSub or SN, as applicable, shall
reimburse Aguila for the Sanchez Hedging Losses and such amounts shall be
treated as Indemnifiable Losses hereunder; provided, that in the event that
Aguila is an Indemnifying Investor, Aguila shall not be entitled to
reimbursement for the Sanchez Hedging Losses pursuant to this Section 6.3(e).

 

(f)                           In the event a Party wishes to contest whether it
owes Indemnifiable Losses as an Indemnifying Investor (the “Contesting Party”),
such Party shall provide the non- Indemnifying Investor (the “non-Contesting
Party”), with its written objection within ten (10) days after receipt of notice
of the non-Contesting Party’s written claim for Indemnifiable Losses (the
“Objection Notice”). In such event, a representative of the Contesting Party and
the non- Contesting Party shall meet and use commercially reasonable efforts to
mutually agree on a resolution. If such representatives are unable to resolve
the disagreement within fifteen (15) days after receipt of the Objection Notice,
then the non-Contesting Party, in its sole discretion, may elect to litigate
such matter in accordance with Section 6.5 or have such disagreement resolved in
accordance with by accelerated arbitration, which arbitration proceedings shall
be held in New York, New York and conducted pursuant to the Rules for Commercial
Arbitration promulgated by the American Arbitration Association, to the extent
such rules do not conflict with the terms of this Section 6.3. The dispute shall
be adjudicated by a panel of three (3) arbitrators. The Contesting Party and the
non-Contesting Party shall each be able to choose one (1) arbitrator, and such
chosen arbitrators shall choose the third arbitrator. If the any of the Parties
fail to

 

15

--------------------------------------------------------------------------------


 

choose an arbitrator, then any arbitrator chosen by a Party shall be empowered
to choose the two (2) additional arbitrators required by this Section 6.3(f).
The third arbitrator shall be appointed within thirty (30) days after receipt of
the Objection Notice. Each arbitrator shall be a practicing attorney or retired
judge with at least fifteen (15) years total working experience as such and
shall not have worked as an employee, consultant, independent contractor or
outside counsel for any of the Parties to such dispute or any of their
respective Affiliates during the ten (10) year period preceding the arbitration
or have any financial interest in the dispute or any assets or businesses of the
parties to such dispute. The arbitrators shall require exchange by the Parties
of documents relevant to the issues raised by any claim or defense or on which
the producing Party may rely in support of or in opposition to any claim or
defense, with due regard for eliminating undue burden and expense and the
accelerated nature of the arbitration. These exchanges shall occur no later than
a specified date within thirty (30) days following the appointment of the third
arbitrator. At the request of a Party, the arbitrators may at their discretion
order the depositions of witnesses. Depositions shall be limited to a maximum of
two depositions per Party, each for a maximum of four hours duration, unless the
arbitrators otherwise determine. All discovery shall be completed within
forty-five (45) days following the appointment of the third arbitrator. The
final arbitration hearing shall commence within sixty (60) days following the
appointment of the third arbitrator. The arbitrators shall issue a reasoned
decision in writing within fifteen (15) Business Days after conclusion of the
final arbitration hearing and, absent manifest error, shall be final and binding
upon the Parties to such dispute, without right of appeal, and may be entered in
any court having jurisdiction thereof. In making its determination, the
arbitrators shall be and remain at all times wholly impartial, and, once
appointed, the arbitrators shall have no ex parte communications with any of the
Parties to the dispute concerning the arbitration or the underlying dispute. The
costs and expenses of the arbitrators shall be equally split between the
Parties. The arbitration proceeding and arbitration award shall be maintained by
the Parties as strictly confidential, except as is otherwise required by court
order or as is necessary to confirm, vacate or enforce the award and for
disclosure in confidence to the Parties’ respective attorneys, tax advisors and
senior management, or as disclosure may be permitted under Section 6.9.
Compliance with this 6.3(f) shall not be required if the effect thereof would
prevent a claim from being brought within a statute of limitations or other time
period hereunder within which a claim must be brought. The initiation of
arbitration pursuant to this Section 6.3(f) will toll the applicable statute of
limitations for the duration of any such proceedings. Notwithstanding anything
herein to the contrary, the Parties may take any such action required to
effectuate such tolling.

 

(g)                          Notwithstanding anything to the contrary herein or
in the Purchase Agreement, if Seller terminates the Purchase Agreement because
an Investor claims that a closing condition set forth in Article IV of the
Purchase Agreement (a “Buyer Closing Condition”) has not been satisfied (the
“Claiming Investor”), the Claiming Investor shall have the right to direct any
defense in litigation brought by Seller or any of its Affiliates to dispute the
failure of such Buyer Closing Condition (“Closing Condition Litigation”). The
Investor that is not the Claiming Investor (the “non-Claiming Investor”) agrees
to reasonably cooperate with the Claiming Investor and agrees not to take any
action that would be reasonably likely to undermine the defense of the Claiming
Investor in any material respect, other than to the extent required by Law. In
the event that Seller prevails in any Closing Condition Litigation, the Claiming
Investor shall be the Indemnifying Investor and liable to the non-Claiming
Investor for

 

16

--------------------------------------------------------------------------------


 

all Indemnifiable Losses incurred in connection with such Closing Condition
Litigation in accordance with this Section 6.3.

 

(h)                          Any Indemnifiable Losses payable or otherwise
granted to a Party in accordance with this Section 6.3 shall, to the fullest
extent permitted by Law, include interest accruing daily at a rate of 15%
annually (or if a lower rate is required by applicable Law, such maximum rate
permitted by applicable Law), from the date upon which it is determined the
events giving rise to a Party becoming a Failing Investor or Indemnifying
Investor, as applicable, began until the date such Party has satisfied in full
its payment obligations under this Section 6.3.

 

(i)                              The Parties agree that, except as provided
herein, this Agreement will be enforceable by all available remedies at Law or
in equity (including, without limitation, specific performance); provided, that
notwithstanding anything in this Agreement to the contrary, this Section 6.3
shall be the exclusive remedy of the Parties following the termination of the
Purchase Agreement.

 

Section 6.4                            No Recourse. Notwithstanding anything
that may be expressed or implied in this Agreement, and notwithstanding the fact
that certain of the Investors may be partnerships or limited liability
companies, each Investor covenants, agrees and acknowledges that this Agreement
may only be enforced against, and any claims or causes of action that may be
based upon, arise out of or relate to this Agreement, or the negotiation,
execution or performance of this Agreement may only be made against the entities
that are expressly identified as parties hereto and not against any of the
former, current or future general or limited partners, equityholders, managers,
members, directors, officers, employees, subsidiaries, Affiliates (other than
any assignee permitted by Section 6.7 or any entity that is a Party to this
Agreement), agents or representatives of the Investors (each, an “Investor
Related Party”) and no Investor Related Party that is not a party hereto shall
have any liability hereunder for any obligations or liabilities of the parties
to this Agreement or for any claim (whether in tort, contract or otherwise)
based on, in respect of, or by reason of, the transactions contemplated hereby
or in respect of any oral representations made or alleged to be made in
connection herewith.

 

Section 6.5                            Governing Law; Consent to Jurisdiction;
Waiver of Jury Trial. THIS AGREEMENT AND THE LEGAL RELATIONS AMONG THE PARTIES
SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, EXCLUDING ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT WOULD REQUIRE THE
APPLICATION OF ANY OTHER LAW. EACH OF THE PARTIES CONSENTS TO THE EXERCISE OF
JURISDICTION IN PERSONAM BY THE COURTS OF THE STATE OF NEW YORK FOR ANY ACTION
ARISING OUT OF THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY. ALL ACTIONS OR PROCEEDINGS WITH RESPECT TO,
ARISING DIRECTLY OR INDIRECTLY IN CONNECTION WITH, OUT OF, RELATED TO OR FROM
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS SHALL BE EXCLUSIVELY LITIGATED
IN COURTS HAVING SITES IN NEW YORK CITY, NEW YORK. EACH PARTY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

 

17

--------------------------------------------------------------------------------


 

Section 6.6                           Exercise of Rights and Remedies. No delay
of or omission in the exercise of any right, power or remedy accruing to any
Party as a result of any breach or default by any other Party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any such delay,
omission nor waiver of any single breach or default be deemed a waiver of any
other breach or default occurring before or after that waiver.

 

Section 6.7                           Other Agreements; Assignment. This
Agreement, together with the agreements and Exhibits referenced herein,
constitutes the entire agreement, and supersedes all prior agreements,
understandings, negotiations and statements, both written and oral, among the
Parties or any of their Affiliates with respect to the subject matter contained
herein except for such other agreements as are referenced herein which shall
continue in full force and effect in accordance with their terms. Other than as
provided herein, this Agreement shall not be assigned without the prior consent
of the Parties hereto.

 

Section 6.8                           Press Release; Communications. Any general
notices, releases, statements or communications to the general public or the
press relating to this Agreement or the transactions contemplated hereby and the
Purchase Agreement shall be made only at such times and in such manner as may be
mutually agreed upon by the Investors; provided, that the Parties hereto shall
be entitled to issue such press releases and to make such public statements as
are required by applicable Law, the applicable rules of any national securities
exchange or if required in connection with any required filing or notice with
any Governmental Authority relating to the transactions contemplated by the
Purchase Agreement without the mutual agreement of the Investors, in which case
the Investors shall be advised thereof and the Parties shall use their
reasonable best efforts to cause a mutually agreeable release or announcement to
be issued (provided, that nothing herein shall prevent a Party from making a
required disclosure within the timeframe required by such applicable Laws,
rules or requirements of Governmental Authorities). Once information has been
made available to the general public in accordance with this Agreement, this
Section 6.8 shall no longer apply to such information.

 

Section 6.9                           Confidentiality. Each party hereto shall,
and shall cause its Affiliates, directors, officers, employees, agents, advisors
and representatives (“Representatives”) to, keep any information supplied by or
on behalf of any of the other Parties pursuant to this Agreement (“Confidential
Information”), confidential and to use, and cause its Representatives to use,
the Confidential Information only in connection with the Acquisition and the
transactions contemplated hereby; provided, that the term “Confidential
Information” does not include information that (a) is already in such Party’s
possession; provided, that such information is not subject to another
confidentiality agreement with or other obligation of secrecy to any Person,
(b) is or becomes generally available to the public other than as a result of a
disclosure, directly or indirectly, by such Party or such Party’s
Representatives, or (c) is or becomes available to such Party on a
non-confidential basis from a source other than any of the Parties hereto or any
of their respective Representatives; provided, that such source is not known by
such Party to be bound by a confidentiality agreement with or other obligation
of secrecy to any Person; provided further, however, that nothing herein shall
prevent any Party hereto from disclosing Confidential Information (i) upon the
order of any court or administrative agency, (ii) upon the request or demand of
any regulatory agency or authority having jurisdiction over such party, (iii) to
the

 

18

--------------------------------------------------------------------------------


 

extent required by Law or regulation, (iv) to the extent necessary in connection
with the exercise of any remedy, hereunder, and (v) to such Party’s
Representatives that need to know such information (it being understood and
agreed that, in the case of clause (i), (ii) or (iii), such Party shall notify
the other Investors of the proposed disclosure as far in advance of such
disclosure as practicable and use reasonable best efforts to ensure that any
information so disclosed is accorded confidential treatment, when and if
available, unless Section 6.8 applies to such disclosure); provided, that
notwithstanding the foregoing, notice to any Investor shall not be required
where disclosure is made (i) in response to a request by a regulatory or
self-regulatory authority or (ii) in connection with a routine audit or
examination by a bank examiner or auditor and such audit or examination does not
reference such Investor or this Agreement. This Section 6.9 shall survive for
one year following termination or expiration of this Agreement. In the event of
a conflict between Section 6.8 and Section 6.9, Section 6.8 shall control to the
extent of such conflict.

 

Section 6.10 Specific Performance. The Parties hereto agree that irreparable
damage would occur in the event that any provision of this Agreement
contemplated to be performed herein was not performed by any such Party in
accordance with the terms hereof and that monetary damages, even if available,
would not be an adequate remedy therefor. As a result, each Party shall be
entitled to specific performance to prevent breaches of this Agreement and
enforce the terms hereof, without proof of actual damages (and each Party hereby
waives any requirement for the securing or posting of any bond in connection
with such remedy) in addition to any other remedy at Law or equity. In
connection with the exercise of any Party’s rights under this Section 6.10, the
Parties agree not to assert that a remedy of specific performance is
unenforceable, invalid, contrary to Law or inequitable for any reason, nor to
assert that a remedy of monetary damages would provide an adequate remedy for
any such breach.

 

Section 6.11 Effectiveness. This Agreement shall become effective on the date
hereof and shall terminate upon the earlier of (a) the Closing and (b) the
termination of the Purchase Agreement in accordance with its terms; provided,
however, that notwithstanding the foregoing:

 

(i) the provisions set forth in Article I (Closing Arrangements) (but only to
the extent that the Sanchez Transaction Documents or Blackstone Transaction
Documents have not been entered into by the applicable parties thereto as of the
Closing), Section 2.2 (Blackstone Preferential Purchase Right) (but only to the
extent not earlier terminated or expired as provided therein), Section 2.3
(Sanchez Warrants) and Section 2.4 (Equity Issuance Documents) (but, in the case
of Section 2.3 or Section 2.4, only to the extent that such Sanchez Transaction
Documents or Blackstone Transaction Documents have not been entered into by the
applicable parties thereto as of the Closing), Section 3.2 (Expenses) and
Article VI (Miscellaneous), other than Section 6.3 (Remedies, other than those
sub-sections of Section 6.3 (including Section 6.3(i)) that are intended by
their terms to survive the Closing), shall remain in full force and effect and
survive any termination of this Agreement pursuant to the foregoing clause
(a) in accordance with its terms;

 

(ii) the provisions set forth in Section 3.2 (Expenses), Article IV
(Representations and Warranties of Sanchez, other than Section 4.4 (No Other
Arrangements) and Section 4.5 (Access to Capital)), Article V (Representations
and Warranties of Blackstone Parties, other than Section 5.4 (No Other
Arrangements), Section 5.5 (Access to Capital), and Article VI

 

19

--------------------------------------------------------------------------------


 

(Miscellaneous), including Section 6.3 (Remedies), shall remain in full force
and effect and survive any termination of this Agreement pursuant to the
foregoing clause (b) in accordance with its terms; and

 

(iii) any liability for failure to comply with this Agreement or breach of this
Agreement prior to termination shall survive termination of this Agreement.

 

Section 6.12                            No Third Party Beneficiaries. Except for
Section 6.3, this Agreement shall be binding on each Party solely for the
benefit of each other Party hereto and nothing set forth in this Agreement,
express or implied, shall be construed to confer, directly or indirectly, upon
or give to any Person other than the Parties any benefits, rights or remedies
under or by reason of, or any rights to enforce or cause the parties hereto to
enforce, any provisions of this Agreement.

 

Section 6.13                            No Representations or Duty. Each
Investor specifically understands and agrees that no Investor has made or will
make any representation or warranty with respect to the terms, value or any
other aspect of the transactions contemplated hereby, and each Investor
explicitly disclaims any warranty, express or implied, with respect to such
matters. In addition, each Investor specifically acknowledges, represents and
warrants that it is not relying on any other Investor (a) for its due diligence
concerning, or evaluation of, the Seller or its assets or businesses, (b) for
its decision with respect to making any investment contemplated hereby or
(c) with respect to tax and other economic considerations involved in such
investment. In making any determination contemplated by this Agreement, each
Investor may make such determination in its sole and absolute discretion, taking
into account only such Investor’s own views, self- interest, objectives and
concerns. No Investor shall have any fiduciary or other duty to any other
Investor except as expressly set forth in this Agreement.

 

Section 6.14                     Adjustments. Sanchez Common Stock share numbers
underlying the Warrant Agreement and the exercise price per share of Sanchez
Common Stock shall be appropriately adjusted for combinations, share splits,
recapitalizations, pro rata distributions of shares and the like occurring after
the date of this Agreement, in accordance with the adjustment mechanisms set
forth in the Warrant Agreement.

 

[Signature pages follow]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) as of the date first above written.

 

[Signature Page to Interim Investors Agreement]

 

--------------------------------------------------------------------------------


 

 

SANCHEZ ENERGY CORPORATION:

 

 

 

 

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

Name:

Antonio R. Sanchez, III

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

SN EF MAVERICK, LLC:

 

 

 

 

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

Name:

Antonio R. Sanchez, III

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

SN EF UNSUB, LP:

 

 

 

 

 

By: SN EF UNSUB GP, LLC, its general partner

 

 

 

 

By:

/s/ Antonio R. Sanchez, III

 

Name:

Antonio R. Sanchez, III

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

AGUILA PRODUCTION, LLC:

 

 

 

 

 

 

 

By:

/s/ Angelo Acconcia

 

Name:

Angelo Acconcia

 

Title:

President

 

 

 

 

 

 

 

AGUILA PRODUCTION HOLDCO, LLC:

 

 

 

 

 

 

 

By:

/s/ Angelo Acconcia

 

Name:

Angelo Acconcia

 

Title:

President

 

[Signature Page to Interim Investors Agreement]

 

--------------------------------------------------------------------------------


 

 

BLACKSTONE CAPITAL PARTNERS VII L.P.

 

 

 

 

 

 

 

By:

/s/ Angelo Acconcia

 

Name:

Angelo Acconcia

 

Title:

President

 

 

 

 

 

 

 

BLACKSTONE ENERGY PARTNERS II L.P.

 

 

 

 

 

 

 

By:

/s/ Angelo Acconcia

 

Name:

Angelo Acconcia

 

Title:

President

 

--------------------------------------------------------------------------------


 

ANNEX A

 

PURCHASE AND SALE AGREEMENT

 

--------------------------------------------------------------------------------


 

ANNEX B

 

FORM OF

JOINT DEVELOPMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

Final Form

 

FORM OF

 

JOINT DEVELOPMENT AGREEMENT

 

By and Among

 

AGUILA PRODUCTION, LLC,

 

SN EF MAVERICK, LLC,

 

SN EF UNSUB, LP,

 

and

 

SANCHEZ ENERGY CORPORATION, but solely with respect to Section 2.2, Section 4.2,
Section 4.5 and Article VII

 

Dated as of [·]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS

1

1.1

Specific Definitions

1

1.2

Construction

1

ARTICLE II WORKING INTERESTS; REPRESENTATIONS AND WARRANTIES

2

2.1

Working Interest

2

2.2

Representations and Warranties

2

ARTICLE III OPERATING COMMITTEE; B UDGETS AND WORK PLAN

2

3.1

Management by Operating Committee

2

3.2

Function of the Operating Committee

2

3.3

Operating Committee

4

3.4

Meetings of the Operating Committee

5

3.5

Quorum and Voting

6

3.6

Deadlock Mechanisms

7

3.7

Budgets and Work Plan; AFEs and Approved Operations

7

3.8

Operatorship Under the Operating Agreement

11

3.9

Default

17

ARTICLE IV TRANSFER; EXIT OPPORTUNITIES

18

4.1

Restrictions on the Transfer of Interests

18

4.2

Tag-Along Right

20

4.3

Right of First Offer

23

4.4

Initial Public Offering

25

4.5

Sale Transaction

25

ARTICLE V ADDITIONAL C OVENANTS

32

5.1

Information Rights

32

5.2

Area of Mutual Interest

34

5.3

Spacing Protections

36

5.4

Cooperation

38

ARTICLE VI TERM AND TERMINATION

38

6.1

Term and Termination

38

6.2

Effect of Termination

39

ARTICLE VII GENERAL PROVISIONS

40

7.1

Entire Agreement

40

7.2

Waivers

40

7.3

Assignment; Binding Effect

40

7.4

Governing Law; Severability

40

7.5

Further Assurances

41

7.6

Counterparts

41

7.7

Confidential Information

41

7.8

No Third Party Beneficiaries

43

7.9

Non-Solicitation

43

7.10

Notices

43

 

--------------------------------------------------------------------------------


 

7.11

Remedies

45

7.12

Disputes

46

7.13

Expenses

47

7.14

No Recourse

48

7.15

Conflict

48

7.16

Subchapter K

48

7.17

Relationship of SN and SN UnSub

48

7.18

Operating Committee; Affiliates

49

7.19

Force Majeure

49

 

Annex I

Definitions

Annex II

Representatives

Annex III

Working Interests

Annex IV

Approved Financial Advisor Arbiters

Annex V

Existing Producing Wells

Annex VI

Existing Drilled and Uncompleted Wells

Annex VII

Restricted Areas

Exhibit A

Initial Budget and Work Plan

Exhibit B

Form of Operating Agreement

Exhibit C

Area of Mutual Interest

Exhibit D

Form of Assignment

Exhibit E

Form of Memorandum of Joint Development Agreement

Exhibit F

Form of Notice of Termination of the Joint Development Agreement

 

--------------------------------------------------------------------------------


 

JOINT DEVELOPMENT AGREEMENT

 

This JOINT DEVELOPMENT AGREEMENT (this “Agreement”), is entered into as of [·]
(the “Effective Date”), by and between SN EF Maverick, LLC, a Delaware limited
liability company (“SN”), SN EF UnSub, LP, a Delaware limited partnership (“SN
UnSub”), and Aguila Production, LLC, a Delaware limited liability company
(“Blackstone”) and, solely for the purposes of Section 2.2, Section 4.2,
Section 4.5 and Article VII, Sanchez Energy Corporation, a Delaware corporation
(“Sanchez Energy”). Each of SN, SN UnSub, Sanchez Energy (with respect to the
provisions of this Agreement to which it is a party) and Blackstone are referred
to herein individually as a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, the Parties and, solely for the purposes of Section 15.22 thereof,
Sanchez Energy, entered into that certain Purchase and Sale Agreement, dated as
of [•], by and among Anadarko E&P Onshore LLC and Kerr-McGee Oil & Gas Onshore
LP (together, “Anadarko”) and the Parties ([together with any purchase agreement
entered into with [redacted] (“[redacted]”) pursuant to certain tag-along
rights,](1) the “Purchase Agreement”), pursuant to which the Parties
collectively purchased all of the Working Interests of Anadarko [and [redacted],
collectively] comprising an undivided [fifty percent (50%)] [seventy five
percent (75%)] Working Interest in certain developed and undeveloped oil and gas
assets in Maverick, Dimmit, Webb, and LaSalle Counties, Texas, as described in
more detail in Annex III; and

 

WHEREAS, the Parties desire to enter into this Agreement in connection with the
transactions and conveyances contemplated by the Purchase Agreement to, among
other things, provide for certain capital planning, operatorship, transfer, and
economic rights between the Parties with respect to the development, operation,
and maintenance of the Assets and the Parties’ interests therein.

 

NOW, THEREFORE, for and in consideration of the promises and the mutual
covenants and agreements contained herein and other good and valuable
consideration (the receipt and sufficiency of which are hereby confirmed and
acknowledged), the Parties agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1        Specific Definitions. Capitalized terms used in this Agreement shall
be given the meanings ascribed to such terms on Annex I.

 

1.2        Construction. Unless the context otherwise requires, the gender of
all words used in this Agreement includes the masculine, feminine, and neuter,
the singular shall include the plural, and the plural shall include the
singular. Any references to Articles and Sections refer to articles and sections
of this Agreement, and all references to Exhibits, Annexes and Schedules are to
exhibits, annexes and schedules attached hereto, each of which is incorporated
herein for

 

--------------------------------------------------------------------------------

(1)        Note to Draft: [redacted] reference to be removed if [redacted]
elects not to tag.

 

1

--------------------------------------------------------------------------------


 

all purposes. Article and section titles or headings are for convenience only,
and neither limit nor amplify the provisions of the Agreement itself, and all
references herein to articles, sections, or subdivisions thereof shall refer to
the corresponding article, section, or subdivision thereof of this Agreement
unless specific reference is made to such articles, sections or subdivisions of
another document or instrument. Unless the context of this Agreement clearly
requires otherwise, the words “include,” “includes” and “including” shall be
deemed to be followed by the words “without limitation,” and the words “hereof,”
“herein,” “hereunder,” and similar terms in this Agreement shall refer to this
Agreement as a whole and not any particular section or article in which such
words appear.

 

ARTICLE II

WORKING INTERESTS; REPRESENTATIONS AND WARRANTIES

 

2.1        Working Interest. As of the Effective Date, the Parties each own the
Working Interests in each of the Leases as set forth on Annex III.

 

2.2        Representations and Warranties. Each of the Parties, severally and
not jointly, solely in respect of itself and not another Party, hereby
represents and warrants to the other Parties as follows as of the Effective
Date: (a) such Party is duly formed, validly existing, and in good standing
under the laws of its jurisdiction of formation, (b) such Party has taken all
necessary action to authorize the execution, delivery, and performance of this
Agreement and has adequate power, authority, and legal right to enter into,
execute, deliver and perform this Agreement, (c) such Party has duly executed
and delivered this Agreement and this Agreement is legal, valid, and binding
with respect to such Party and is enforceable against such Party in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, or similar laws affecting creditors’ rights generally,
(d) except to the extent contemplated herein, no permit, consent, approval,
authorization or order of, and no notice to or filing with, any Governmental
Authority or Third Party (collectively, “Consents”) is required in connection
with the execution, delivery, or performance by such Party of this Agreement, or
to consummate any transactions contemplated hereby that have not been obtained
or waived prior to the Effective Date, and (e) provided, that the Consents are
obtained, the authorization, execution, delivery, and performance of this
Agreement by such Party does not, and will not, breach or conflict with or
constitute a default under (A) such Party’s organizational documents or (B) any
agreement or arrangement to which such Party is a party or by which it is
otherwise bound.

 

ARTICLE III

OPERATING COMMITTEE; BUDGETS AND WORK PLAN

 

3.1        Management by Operating Committee. The Parties hereby establish an
operating committee composed of representatives (each, a “Representative”) from
the Parties duly appointed in accordance with this Article III (the “Operating
Committee”). The Operating Committee shall exercise its rights and carry out its
duties over the Assets in compliance with this Agreement.

 

3.2        Function of the Operating Committee. The Parties agree that, among
the Parties, the timing, scope and budgeting of operations on the Assets (other
than with respect to

 

2

--------------------------------------------------------------------------------


 

the Initial Budget and Work Plan) and amendments to the Initial Budget and Work
Plan shall be ultimately approved by the Operating Committee. To the extent
permitted or allowed under the applicable Operating Agreement, the Operator
shall, in its own discretion and in accordance with the applicable Operating
Agreement, propose, approve, and undertake any actions or decisions pursuant to
such applicable Operating Agreement unless Unanimous Consent of the Operating
Committee is required under this Agreement. The Operating Committee shall have
no authority over the ownership of any interest in an Asset, which authority
shall remain exclusively with the Party holding such ownership interest, subject
to the other terms of this Agreement, including Article IV. The matters set
forth below shall require the Unanimous Consent of the Operating Committee, and
each Party agrees that it will not take or knowingly facilitate, and will cause
its Controlled Affiliates and shall use its reasonable best efforts to cause its
other Affiliates not to take or knowingly facilitate, any action under any
applicable Operating Agreement or otherwise with respect to the Assets
contemplated by clauses (a) through (h) of this Section 3.2 without the
Unanimous Consent of the Operating Committee.

 

(a)         approving any Subsequent Budget and Work Plan;

 

(b)         making any amendments or modifications of the previously approved
Initial Budget and Work Plan or any Subsequent Budget and Work Plan; provided,
that, any increase to the aggregate amount of expenditures in the previously
approved Initial Budget and Work Plan or any Subsequent Budget and Work Plan (as
applicable) shall not require Unanimous Consent of the Operating Committee so
long as such increase would not exceed the approved budgeted amount by more than
ten percent (10%) and is otherwise consistent with the applicable Approved
Budget;

 

(c)         approving any AFE with respect to an Approved Operation to the
extent that all AFEs issued for such Approved Operation exceed 120% of the
budgeted amount for such Approved Operation in an Approved Budget; provided,
however, that any AFEs so approved by Unanimous Consent shall not be counted
toward the ten percent (10%) overage referenced above in Section 3.2(b);

 

(d)         approving any E&D Operations or S&A Operations proposed by a Third
Party unless previously authorized pursuant to an Approved Budget; provided,
however, that any such E&D Operations or S&A Operations that are so approved by
Unanimous Consent shall not be counted toward the ten percent (10%) overage
referenced above in Section 3.2(b);

 

(e)         designating a new Operator (other than as provided in
Section 3.8(e) or Section 3.8(f));

 

(f)         commencing or settling litigation related to the Assets that affect
or would reasonably be expected to affect all Parties with respect to their
ownership of the Working Interests, if the claims or settlements at issue
exceed, or would reasonably be expected to exceed, a total of $2,000,000 in the
aggregate or otherwise involve any equitable relief, or request for equitable
relief, related to the Assets;

 

(g)         amending this Agreement or any applicable Operating Agreement; and

 

(h)         approving or amending of any Material Contracts.

 

3

--------------------------------------------------------------------------------


 

(i)          In the event that the Operating Committee approves any matter under
Section 3.2 by Unanimous Consent, each Party shall take, and shall cause its
Affiliates to take, such actions within such Party’s Control under an applicable
Operating Agreement that are reasonably necessary to effectuate such approved
matter (and shall not knowingly take any action that could reasonably be
expected to subvert, or otherwise materially interfere with the effectuation of
such approved matter, including by encouraging Third Party Working Interest
holders under an Operating Agreement to submit alternative or competing
proposals against those proposals approved by the Operating Committee pursuant
to this Section 3.2). Without limiting the generality of the foregoing but
subject to Section 3.7(c), each Party will vote its respective Working Interests
under an applicable Operating Agreement in favor of, and make appropriate
elections with respect to, and the Operator will make proposals for the
activities contemplated by, matters that have been approved by the necessary
consents required by this Section 3.2 as provided hereunder, and are otherwise
in accordance with the terms of this Agreement and any applicable Operating
Agreement. Once a matter is approved pursuant to the applicable Operating
Agreement, the Joint Exploration Agreement, and the Participation Agreement, the
provisions of such other agreements shall control the implementation of such
matter other than as expressly set forth in this Agreement.

 

3.3        Operating Committee.

 

(a)        Composition.

 

(i)          The Operating Committee shall consist of six (6) natural persons.

 

(ii)         SN shall have the right to appoint two (2) Representatives and SN
UnSub shall have the right to appoint one (1) Representative (each, a “Sanchez
Representative”), provided, however, at any time following a Qualified
Foreclosure Transfer, the Qualified Foreclosure Transferee shall have the right
to appoint one (1) Representative (the “Qualified Foreclosure Transferee
Representative”) and SN shall have the right to appoint two (2) Representatives
(which such two (2) Representatives shall then be the only Sanchez
Representatives hereunder), and SN UnSub will no longer have the right to
appoint a Representative. Notwithstanding anything in this Agreement to the
contrary, (a) SN shall have the right to direct the vote of each Sanchez
Representative appointed by SN, (b) SN UnSub will have the right to direct the
vote of the Sanchez Representative appointed by SN UnSub, and (c) the Qualified
Foreclosure Transferee shall have the right to direct the vote of the Qualified
Foreclosure Transferee Representative. Notwithstanding anything to the contrary
in this Agreement, at any time that SN is in Default, the Sanchez Representative
appointed by SN UnSub shall be an investment professional affiliated with GSO
for so long as GSO owns any interest in SN UnSub.

 

(iii)        Blackstone shall have the right to appoint three
(3) Representatives (each, a “Blackstone Representative”). Notwithstanding
anything in this Agreement to the contrary, Blackstone shall have the right to
direct the vote of each Blackstone Representative.

 

(iv)       The initial Representatives are set forth on Annex II.

 

4

--------------------------------------------------------------------------------


 

(v)        Each Representative may vote by delivering his or her written proxy
to another Representative. A Representative shall serve until such
Representative resigns or is removed as provided in Section 3.3(b).

 

(b)        Resignation; Removal and Vacancies. Any Representative may resign at
any time by giving written notice to the Operating Committee. The resignation of
any Representative shall take effect upon receipt of notice thereof or at such
later time as shall be specified in such notice; and, unless otherwise specified
therein, the acceptance of such resignation shall not be necessary to make it
effective. Any Sanchez Representative may be removed at any time, with or
without cause, by (and only by) SN (if such Sanchez Representative was appointed
by SN) or SN UnSub (if such Sanchez Representative was appointed by SN UnSub).
Any Blackstone Representative may be removed at any time, with or without cause,
by (and only by) Blackstone. Any Qualified Foreclosure Transferee Representative
may be removed at any time, with or without cause, by (and only by) the
Qualified Foreclosure Transferee. The removal of a Representative shall be
effective only upon receipt of notice thereof by the remaining Representatives
and by SN, SN UnSub, Blackstone, or the Qualified Foreclosure Transferee, as
applicable. Any vacancy in the number of Representatives occurring for any
reason shall be filled promptly by the appointment of a new Representative by
(i) SN, with respect to a Sanchez Representative appointed by SN, (ii) SN UnSub,
with respect to a Sanchez Representative appointed by SN UnSub,
(iii) Blackstone, with respect to a Blackstone Representative, and (iv) the
Qualified Foreclosure Transferee, with respect to the Qualified Foreclosure
Transferee Representative. The appointment of a new Representative is effective
upon receipt of notice thereof by or at such time as shall be specified in such
notice to the remaining Representatives.

 

3.4        Meetings of the Operating Committee.

 

(a)        Regular meetings of the Operating Committee shall be held on a
regular basis, but not less than monthly, at such times or places as may be
determined by the Operating Committee. Special meetings of the Operating
Committee may be called by any of the Representatives, subject to the
requirements listed under Section 3.4(b). Each Party shall use reasonable best
efforts, in good faith, to cause its designated Representatives to attend each
regular or special meeting of the Operating Committee. The Operating Committee
and the Operator shall hold bi-monthly conference calls on the 1st and the 15th
of each month (or if any such dates are not a Business Day, the immediately
following Business Day) to discuss the daily drilling operations, the production
reports required to be provided pursuant to Section 5.1(a) and other operational
updates during regular business hours, and the Operator shall otherwise provide
the Parties with full access to, and shall make its personnel available upon
reasonable prior notice to discuss with the Operating Committee such matters;
provided, that upon the reasonable request by any Party, the Operating Committee
and Operator will hold additional conference calls not to exceed one conference
call per week.

 

(b)        Notice of the time and place of any regular meeting of the Operating
Committee shall be in accordance with the meeting schedule approved by the
Operating Committee or as otherwise agreed to by the Parties. Special meetings
of the Operating Committee may be called by any Party by providing notice to the
Representatives at least three (3) days prior to such meeting. Special meetings
of the Operating Committee to deal with

 

5

--------------------------------------------------------------------------------


 

emergencies may be called by a Party providing at least twelve (12) hours’
notice prior to the meeting, so long as each Representative provides written
confirmation of receipt of notice or waives notice (including by attending the
emergency meeting). Written notice of meetings of the Operating Committee,
including the purpose of the meeting for special (including emergency) meetings,
shall be given to each Representative with the notice of the meeting. Any
Representative may waive notice of any meeting by the execution of a written
waiver prior or subsequent to such meeting. The attendance of a Representative
at any meeting shall constitute a waiver of notice of such meeting, except where
a Representative attends a meeting for the express purpose of objecting, at the
beginning of the meeting, to the transaction or voting of any business or matter
because the meeting has not been lawfully called or convened. Notice may be
given by electronic mail to an electronic mail address provided in writing by a
Representative, by facsimile to a facsimile number provided in writing by a
Representative, by personal delivery, or by national reputable courier service
such as Federal Express or United Parcel Service to an address specified in
writing by a Representative.

 

(c)         The Operating Committee may adopt whatever rules and procedures
relating to its activities as it may deem appropriate; provided, that such
rules and procedures shall not be inconsistent with or violate the provisions of
this Agreement; and provided, further, that such rules and regulations shall
permit Representatives to participate in meetings (and the representatives of
the Parties to observe) by telephone, video conference or the like, or by
written proxy, and such participation shall be deemed attendance for purposes of
determining whether a Quorum is present.

 

(d)         At each regular meeting of the Operating Committee, the Operator
shall update the Operating Committee on the operational performance of the
Assets being operated by the Operator, including by presenting relevant quality,
health, safety and environmental metrics regarding operations.

 

3.5        Quorum and Voting.

 

(a)         At all meetings of the Operating Committee, the presence of a
majority of the Representatives (including at least one (1) Sanchez
Representative appointed by SN, one (1) Blackstone Representative and either the
Sanchez Representative appointed by SN UnSub or the Qualified Foreclosure
Transferee Representative, as applicable) shall be necessary and sufficient to
constitute a quorum of the Operating Committee for the transaction of business
(a “Quorum”).

 

(b)         Each Representative shall be entitled to one (1) vote on each matter
to be voted upon by the Operating Committee.

 

(c)         All actions and approvals of the Operating Committee listed in
Section 3.2(a)-(h) shall be approved and passed at a meeting at which a Quorum
is present by Unanimous Consent.

 

(d)         Any Representative may participate in a meeting of the Operating
Committee via conference telephone or any communications equipment that allows
all Representatives and other individuals participating in the meeting to
communicate with each other.

 

6

--------------------------------------------------------------------------------


 

(e)         Any action required or permitted to be taken at any meeting of the
Operating Committee may be taken without a meeting or a vote, if consents in
writing, setting forth the action so taken, are signed by Representatives
constituting Unanimous Consent. Each written consent shall bear the date and
signature of each Representative who signs the consent.

 

3.6        Deadlock Mechanisms.

 

(a)        If any matter or proposal requiring Unanimous Consent for approval by
the Operating Committee (i) is brought before the Operating Committee and such
matter or proposal is not approved by Unanimous Consent or (ii) would have been
brought before the Operating Committee, but for the fact that a Quorum was not
present at three (3) consecutive meetings called for the purpose of approving
such matter or proposal, then any Representative(s), by written notice to the
other Representatives may call a meeting of the Operating Committee to
reconsider such matter or proposal. Such meeting shall be held when, where and
as reasonably specified in such notice, but not less than three (3) Business
Days nor more than seven (7) Business Days after such notice has been delivered.
If such meeting is called and held as provided in the immediately preceding
sentence and the matter or proposal is offered at such meeting again and (A) is
not approved by Unanimous Consent or (B) a Quorum is not present at such
Operating Committee meeting, then any Representative(s) may within three
(3) Business Days thereafter, declare a deadlock (a “Deadlock”) by giving
written notice to the other Representatives containing a brief description of
the nature of the issue subject to such Deadlock (a “Deadlock Notice”). A
Deadlock may also be declared as provided in Section 5.3(e)(ii). All Deadlocks
shall be subject to the provisions of Section 3.6(b) and, if applicable,
mediation, in accordance with Section 3.6(c).

 

(b)        Within ten (10) Business Days after the receipt of a Deadlock Notice,
a designated senior executive from each Party shall meet in good faith effort to
reach an accord that will end the Deadlock. If a decision is not made by common
accord that ends the Deadlock within ten (10) Business Days after the date of
such meeting, any Representative(s) may declare a final Deadlock (a “Final
Deadlock”) by providing written notice to the other Representative (a “Final
Deadlock Notice”). Notwithstanding anything in this Agreement to the contrary,
if the designated senior executive of any Party is unwilling or unable to meet
with the designated senior representative of any other Party, then any
Representative(s) may immediately invoke the provisions of Section 3.6(c).

 

(c)         If within ten (10) Business Days following receipt of a Final
Deadlock Notice, the matter or proposal subject to such Final Deadlock remains
in contention, then any Representative may subject the matter or proposal to
non-binding mediation, which process shall be conducted as promptly as
reasonably practicable, and the Parties will use their good faith efforts to
cause a Representative and/or a designated senior executive to participate in
such non- binding mediation.

 

3.7        Budgets and Work Plan; AFEs and Approved Operations.

 

(a)        Initial Budget and Work Plan. On the Effective Date and automatically
upon the execution of this Agreement by the Parties, the Parties approved the
Initial Budget and Work Plan attached hereto as Exhibit A (as may be amended
from time to time by Unanimous

 

7

--------------------------------------------------------------------------------


 

Consent under Section 3.2(a), the “Initial Budget and Work Plan”), which sets
forth estimates of the amounts to be incurred by the Operator (subject to
authorization required under an applicable Operating Agreement) to conduct
(x) the activities approved in such Initial Budget and Work Plan and (y) other
operations related to the Assets contemplated by such Initial Budget and Work
Plan, in each case, from the Effective Date through the second (2nd) anniversary
of the execution of the Purchase Agreement (such activities and operations being
the “Initial Approved Operations”). Each AFE issued by the Operator to implement
an Approved Operation shall be deemed an Approved AFE in accordance with
Section 3.2(c) and each Party shall consent to such Approved AFEs under any
applicable Operating Agreement. Operator shall promptly issue supplements to any
Approved AFE that it reasonably anticipates will exceed the estimated
expenditures thereunder by one hundred twenty percent (120%) of the budgeted
amount subject to approval by Unanimous Consent of the Operating Committee.

 

(b)         Subsequent Budgets and Work Plans.

 

(i)          The Operator shall prepare and submit to the Operating Committee
for approval no later than October 1, 2018, and every October 1 thereafter,
(A) a proposal for E&D Operations and S&A Operations to be conducted by the
Operator during the subsequent twelve (12) month period and (B) a proposed
budget (together, a “Subsequent Budget and Work Plan”) which sets forth in
reasonable detail the projects and activities (the “Subsequent Proposed
Operations”) and estimated amounts expected to be incurred by the Operator
during the subsequent twelve (12) month period to conduct (x) the Subsequent
Proposed Operations and (y) other estimated operating expenses related to the
Assets. For the avoidance of doubt the expiration of an Approved Budget shall
not affect any Approved Operation in such Approved Budget which is not yet
complete. In the event that there is more than one Operator as a result of a
Division of Operatorship or any other reason, then the applicable Post-Division
Operators shall cooperate in good faith to submit such proposals to the
Operating Committee as contemplated above.

 

(ii)         The Operating Committee shall work in good faith to approve or
disapprove of the Subsequent Budget and Work Plan no later than forty-five (45)
days prior to the expiration date of the Approved Budget then in effect. Upon
approval, the Subsequent Budget and Work Plan shall become the Approved Budget
(all Subsequent Proposed Operations, as may be approved or amended by the
Operating Committee, shall become “Subsequent Approved Operations”).

 

(iii)        If the Operating Committee approves the Subsequent Budget and Work
Plan, then the Operator shall (A) use its reasonable best efforts to propose to
Working Interest holders under any applicable Operating Agreement and put into
effect such Subsequent Approved Operations in accordance with the Approved
Budgets and (B) incur costs and expenses in accordance with the Approved Budget,
in each case to the extent such actions are approved by the required vote under
the applicable Operating Agreement.

 

(iv)        If the Operating Committee fails to approve a Subsequent Budget and
Work Plan by the expiration date of the Approved Budget then in effect, and such
Approved Budget is (A) the Initial Budget and Work Plan, then the Operating
Committee

 

8

--------------------------------------------------------------------------------


 

shall continue to negotiate in good faith (as among the Representatives and
between the Operating Committee and the Operator, as applicable) for a six (6)
month period following the expiration of the Initial Budget and Work Plan, or
(B) any Subsequent Budget and Work Plan, then the Operating Committee shall
continue to negotiate in good faith for a three (3) month period following the
expiration of the applicable Approved Budget (as applicable, the “Budget
Negotiation Period”). During the Budget Negotiation Period, until a Subsequent
Budget and Work Plan is approved by the Operating Committee and agreed to by the
Operator, the most recent Approved Budget shall remain in effect as between the
Parties, subject to a ten percent (10%) increase for each line item of the
then-existing Approved Budget during the Budget Negotiation Period, after which
all activities shall cease if a Subsequent Budget and Work Plan is not approved;
provided, that, during the Budget Negotiation Period, the Operator shall use its
reasonable best efforts to (A) for the first three months during a Budget
Negotiation Period, continue to engage in E&D Operations and S&A Operations
which were approved pursuant to Approved Budgets (but for the avoidance of
doubt, except as specifically approved by the Operating Committee pursuant to
Section 3.2, the Operator shall not be authorized to engage in any E&D
Operations or S&A Operations not included in an Approved Budget) (provided, that
after such Budget Negotiation Period, no new E&D Operations and S&A Operations
may be initiated regardless of whether they were previously included in an
Approved Budget), (B) take such actions as may be necessary to comply with the
APC Well Commitment and satisfy continuous drilling obligations and otherwise
maintain the Leases in accordance with their terms, and (C) incur costs and
expenses in the ordinary course of business in amounts consistent with the most
recent Approved Budget, including with respect to producing wells pursuant to
any applicable Operating Agreement, in each case to the extent such actions are
approved by the required vote or are otherwise permissible under the applicable
Operating Agreement.

 

(c)         Approval of Additional Activities. From time to time, SN, SN UnSub,
Blackstone or, if applicable, the Qualified Foreclosure Transferee may present
to the Operating Committee, E&D Operations and S&A Operations proposed to be
undertaken with respect to the Assets that were not included in an Approved
Budget.

 

(i)          For any new E&D Operations proposed to be undertaken that are not
included in an Approved Budget (an “Additional E&D Proposal”), SN, SN UnSub or
Blackstone or, if applicable, the Qualified Foreclosure Transferee, shall
present to the Operating Committee and the Operator (A) proposed revisions to
the Approved Budget in respect of such activities, (B) the surface location and
objective formation of each vertical and lateral wellbore included in the
Additional E&D Proposal, (C) the proposed spud and completion dates for each
such wellbore, (D) relevant seismic/geophysical and reservoir data, anticipated
oil, gas, and liquids ratios, initial production and estimated ultimate recovery
figures, decline curves, and the drilling and completion design for each
proposed well, (E) the total estimated cost (including Capital Expenditures and
allocable overhead) of such activities, allocated by well, (F) an AFE in respect
of such Additional E&D Proposal, and (G) any other information reasonably
requested by the Operating Committee and the Operator. The Operating Committee
and the Operator shall evaluate such Additional E&D Proposal and such portion of
the Additional E&D Proposal that receives the Unanimous Consent of the Operating
Committee shall be incorporated into

 

9

--------------------------------------------------------------------------------


 

the applicable Approved Budget and implemented by the Operator. Once approved,
the Operator shall administer AFEs for such activities, subject to Section 3.2
and Section 3.7(a), which shall be deemed Subsequent Approved Operations and
incorporated into an Approved Budget.

 

(ii)         For any new S&A Operations proposed to be undertaken that are not
included in an Approved Budget (an “Additional S&A Proposal”), SN, SN UnSub,
Blackstone or, if applicable, the Qualified Foreclosure Transferee shall present
to the Operating Committee and the Operator, (A) proposed revisions to the
Approved Budget in respect of such activities, (B) the proposed date of
commencement of such activities and the proposed development and construction
program for each included project (including the proposed timing and project
scheduling), (C) the anticipated upside/cost saving for each included project
and total estimated cost (including Capital Expenditures and allocable overhead)
of such activities, allocated by project, (D) an AFE in respect of such
Additional S&A Proposal, (E) any relevant data from any prior or comparable
operations undertaken by SN, Blackstone or, if applicable, the Qualified
Foreclosure Transferee or third parties relevant to the cost/benefit analysis of
the proposed project(s), and (F) any other information reasonably requested by
the Operating Committee or the Operator. The Operating Committee and the
Operator shall evaluate such Additional S&A Proposal and such portion of the
Additional S&A Proposal that receives the Unanimous Consent of the Operating
Committee shall be incorporated into the Approved Budget and implemented by the
Operator. Once approved, the Operator shall administer AFEs for such activities,
subject to Section 3.7(a), which shall be deemed Subsequent Approved Operations
and incorporated into an Approved Budget.

 

(d)        Timely Payment Commitment. Notwithstanding anything in the applicable
Operating Agreements to the contrary, on or before the 15th day of each month,
Operator shall provide the other Party(ies) an invoice (“Monthly Invoice”) for
(i) such Party(ies) proportionate share of all projected cash outlays for the
following month (“Estimated Cash Outlays”) and (ii) any adjustments to the
previously sent invoices so that the amount ultimately paid by a Party for a
given month is equal to the actual amounts expended by Operator for such month
(“True-Up Amount”) (e.g., Operator will send a Monthly Invoice on or before
June 15 and such Monthly Invoice will consist of the Estimated Cash Outlays for
July plus or minus a True-Up Amount (if any) to reconcile the Estimated Cash
Outlays for May). Each Party shall pay the Monthly Invoice on or before the last
day of the month in which the Monthly Invoice was delivered to such Party.

 

(e)         APC Well Commitment; Other Required Actions. Unless otherwise
approved by the Operating Committee by Unanimous Consent, Operator will propose
wells necessary to the meet the APC Well Commitment and avoid any financial
penalty thereunder and shall be authorized to take any other action to the
extent necessary to meet any continuous drilling obligations under any Lease. To
the extent Operator does not propose such wells when required pursuant to the
foregoing sentence, any Party is permitted to propose wells under any applicable
Operating Agreements in order to ensure such APC Well Commitment is satisfied to
the extent that failure to propose wells at such point in time would reasonably
be likely to result in financial penalty under the APC Well Commitment. Further,
any Party shall be permitted to propose the taking of any other action
reasonably required to meet any continuous drilling obligations under any Lease.

 

10

--------------------------------------------------------------------------------


 

3.8                               Operatorship Under the Operating Agreement.

 

(a)                         As of the Effective Date, the Parties acknowledge
and agree that SN is designated as the operator of the Assets pursuant to, and
in accordance with, the Operating Agreements (in such capacity, “Sanchez
Operator”). As contemplated by this Agreement, Blackstone or its designee,
including a buyer or its designee in connection with a Sale Transaction may
succeed to SN’s status as operator of some or all of the Assets (in such
capacity, “Blackstone Operator”) and, in that event, Sanchez Operator may
thereafter succeed to Blackstone Operator’s status as operator of some or all of
the Assets. Sanchez Operator and Blackstone Operator shall be referred to
interchangeably as the “Operator,” and each reference to the “Operator” herein
means either Sanchez Operator or Blackstone Operator, depending on which of such
parties holds the operatorship of the Assets in question following the receipt
of all Required Operatorship Consents. For the avoidance of doubt, the term
“Operator” does not include any successor Third Party operator of the Assets
other than Blackstone Operator once such successor Third Party operator has
obtained all Required Operatorship Consents with respect to any applicable
Lease, Wellpad or other Asset. None of the Operating Committee or the Parties,
by virtue of their ownership of an interest in the Assets, shall have any power,
authority, or any Control over the day-to-day operation or management of the
Assets, which authority and obligations reside with the Operator pursuant to the
Operating Agreements. The Operator shall use its reasonable best efforts to
execute an Approved Budget as agreed upon by the Parties pursuant to this
Agreement and act under each Operating Agreement consistently with this
Agreement, including with respect to carrying out the development plan and
budget as set forth in an Approved Budget; provided, however, notwithstanding
anything to the contrary herein, if this Agreement and the express requirements
of the Operator under an Operating Agreement directly conflict, the Operator
shall comply with such Operating Agreement to the extent necessary to avoid
violating the terms of such Operating Agreement; provided, further, that
Operator shall use reasonable best efforts to follow the estimated detailed
drilling and completion specifications set forth in each Approved Budget but
immaterial deviations shall not require an amendment of the applicable Approved
Budget or an approval by Unanimous Consent of the Operating Committee nor shall
such immaterial deviations be considered a default or breach of the Operator’s
obligations under this Agreement.

 

(b)                         Notwithstanding anything to the contrary in this
Agreement, including the Operating Committee’s actions pursuant to Section 3.2,
if any Party reasonably believes there is any emergency involving actual or
imminent loss of life, material damage to any of the Assets or the environment,
or substantial and immediate financial loss, such Party may, in the sole
exercise of its discretion, act for and on behalf of the Parties (including by
causing the Operator to take such actions) in any manner reasonably necessary or
useful under the circumstances without the necessity of giving prior notice to
the other Parties or receiving any approval or consent from the Operating
Committee or any Party. In the event that any Party takes any action pursuant to
this Section 3.8(b) without the prior approval of the Operating Committee, such
Party shall promptly (but in all events within twenty-four (24) hours) notify
the Operating Committee of the taking of such actions.

 

(c)                          Without the prior written consent of Blackstone, SN
UnSub, and if applicable, the Qualified Foreclosure Transferee, except as
required to implement a transfer of operatorship required by this Agreement, SN
(in its capacity as Sanchez Operator) shall not

 

11

--------------------------------------------------------------------------------


 

resign or attempt to resign as the operator under any Operating Agreement or
take or omit to take any action that would effectively or constructively result
in the termination of its status as operator under any Operating Agreement.

 

(d)                          In the event of a transfer of operatorship under
any Operating Agreement in accordance with Section 3.8(f), the Alternate
Operator or its designee as successor operator shall, as a condition to such
transfer, be deemed to become a party to this Agreement as Operator under such
Operating Agreement and bound by the terms hereof in the same capacity as
Operator, mutatis mutandis, and if not a Party to this Agreement, such operator
shall be required to execute a joinder of this Agreement to such effect, and the
Defaulting Operator shall be automatically discharged from all further
obligations as the Operator under this Agreement with respect to any such
Operating Agreement and the Assets subject to such Operating Agreement.

 

(e)                           Division of Operatorship. The following rights and
procedures shall apply if (i) the Operating Committee is unable to approve a
Subsequent Budget and Work Plan within the Budget Negotiation Period or (ii)
either Blackstone or SN otherwise elects to cause a Division of Operatorship
pursuant to this Section 3.8(e) for any reason during a Budget Negotiation
Period or, as applicable, in the event that an Equitable Partition is to be
consummated pursuant to Section 4.5, then, upon the expiration of such Budget
Negotiation Period or at any time during such Budget Negotiation Period:

 

(i)                              Either Blackstone or SN shall have the right to
cause a division of operatorship (a “Division of Operatorship”) pursuant to
which, subject to the terms of the applicable Operating Agreements and the other
provisions of this Section 3.8(e), the rights to operatorship pursuant to
applicable Operating Agreements for the Wellpads shall be divided between
Blackstone Operator and Sanchez Operator on a geographic Wellpad-by-Wellpad
basis approximating an alternating, checkerboard pattern (or such other pattern
as may be mutually agreed by SN and Blackstone), such that once the Division of
Operatorship is completed, such Division of Operatorship shall (A) result in
Blackstone Operator and Sanchez Operator each having rights to operatorship
pursuant to applicable Operating Agreements over a number of Wellpads that
constitute approximately fifty percent (50%) of the aggregate Fair Market Value
of (x) the Working Interests underlying all the Wellpads and (y) the Existing
Producing Wells and related offset locations and sections, and (B) evenly (or as
evenly as commercially practicable) distribute to Blackstone Operator and
Sanchez Operator: (1) the remaining drilling obligations under the APC Well
Commitment and continuous drilling obligations under the oil and gas leases to
which the applicable Working Interests are subject, (2) producing wells and
current production, (3) remaining reserves, (4) potential future well locations,
and (5) operatorship of the Existing Producing Wells and related offset
locations and sections (an “Equitable Division”) and (6) in the case of an
Alternative Equitable Partition, such other criteria set forth in
Section 4.5(a). Upon the election of any Party to cause a Division of
Operatorship, SN and Blackstone shall negotiate in good faith for a period of
forty-five (45) days to designate by area, and based on substantially equal
geographic divisions, all Wellpads under the Leases based on customary industry
practices and their respective reserve reports covering the previous 12-month
period and agree upon an Equitable Division. If, following such forty-five (45)
day period, SN and Blackstone are unable to agree upon an Equitable Division,
each of them shall retain an

 

12

--------------------------------------------------------------------------------


 

independent, Third Party financial advisor or investment bank with expertise in
valuing oil and gas assets in the Eagle Ford Shale (a “Financial Advisor”) to
determine an Equitable Division which will largely be based on such Party’s
engineering and geological reserve reports for the last twelve (12) month period
and taking into account the then current strip pricing forecast. Sanchez and
Blackstone shall each present the results of its Financial Advisor and provide
its associated reserve reporting, including reasonable supporting information,
after a period of thirty (30) days to the other Party and each such Party shall
have ten (10) days to review the proposal of such other Party. If SN and
Blackstone are unable to agree upon an Equitable Division after the period
described in the preceding sentence, then SN and Blackstone shall choose within
ten (10) Business Days a third Financial Advisor and an engineering and
geological advisor to audit the reserve reports of SN and Blackstone (the
“Reserve Auditor”) from among the entities listed on Annex IV (or if SN and
Blackstone are unable to agree on a Reserve Auditor and/or the third Financial
Advisor within a reasonable timeframe, they shall cause the other Financial
Advisors to choose a third Financial Advisor and Reserve Auditor from among the
entities listed on Annex IV within the subsequent five (5) Business Day period)
to determine an Equitable Division which shall (A) be based on the provisions
set forth in this Section 3.8(e), (B) reflect the Equitable Division proposals
by the two (or three, in the case of an Equitable Partition) Financial Advisors
(unless such proposal is not consistent with the terms herein in which case such
proposal will be rejected and not considered), (C) be rendered as promptly as
practicable (but in any event no later than thirty (30) days after the
appointment of such Financial Advisor and Reserve Auditor), and (D) be binding
on the Parties. The Parties shall cooperate to provide all relevant information
reasonably requested by such third Financial Advisor in connection with the
determination of a final Equitable Division, including the audit of the Reserve
Auditor of the reserve reports provided by SN and Blackstone. With respect to
each applicable Operating Agreement, the Party (or its designee) who had
operatorship prior to the Division of Operatorship shall be referred to as the
“Pre-Division Operator,” the Party who is awarded operatorship pursuant to such
Division of Operatorship (or where applicable pursuant to an Equitable
Partition) shall be referred to as the “Post-Division Operator,” and the other
Party to such Division of Operatorship shall be referred to as the
“Post-Division Non-Operator.” For the avoidance of doubt, in the case of an
Equitable Division, the provisions of this Section 3.8(e)(i) shall be deemed and
interpreted to include SN UnSub as well as SN and Blackstone as part of the
evaluation process, as contemplated in Section 4.5(a).

 

(ii)                           Following the final resolution of an Equitable
Division pursuant to Section 3.8(e)(i) or an Equitable Partition pursuant to
Section 4.5, each Party shall use its reasonable best efforts to take or cause
to be taken all actions required to obtain as promptly as practicable any
necessary consents or amendments required for a change in operatorship (“the
“Required Operatorship Consents”) under the Leases, Operating Agreements and any
other Material Contracts, including all purchase, marketing, transportation,
storage, processing and/or sales contracts, related to the Wellpads or Leases
reasonably identified by a Party and any other actions reasonably necessary or
desirable to effect a Division of Operatorship or an Equitable Partition,
including any required notices or filings with applicable Governmental
Authorities. If any such required consent or amendment for a Wellpad or Lease is
not obtained by the time an

 

13

--------------------------------------------------------------------------------


 

Equitable Division or an Equitable Partition, respectively, has been finalized
pursuant to Section 3.8(e)(i), then the Parties shall continue to use their
respective reasonable best efforts to obtain each required consent or amendment
and until such consent or amendment is obtained (or until such other time as the
Post-Division Operator reasonably determines that it has the right and
capability to assume operatorship), the Pre-Division Operator shall maintain
formal rights of operatorship for such Wellpad or Lease and the Post-Division
Operator shall have the right to (A) be designated as the contract operator
pursuant to the applicable Operating Agreement with respect to such Wellpad or
Lease based on customary terms and conditions, whereby the Post-Division
Operator shall have the right to physically conduct all operations, and/or
(B) direct the Pre-Division Operator in its exercise of all rights of a
reasonable operator with respect to such Wellpad or Lease as though the
Post-Division Operator had been appointed as successor operator for such Wellpad
or Lease, to the extent (in either case (A) or (B)) reasonably consistent with
the Pre-Division Operator’s duties as operator under the applicable Operating
Agreement, in which case the Pre-Division Operator shall remain the operator
with respect to the applicable Asset and carry out all directions of the
Post-Division Operator and not take any action under an Operating Agreement
unless approved by the Post-Division Operator or required under the applicable
Operating Agreement.

 

(iii)                        Upon the consummation of an Equitable Division, the
Parties shall use their reasonable best efforts to (A) (1) cause all existing
Operating Agreements to be terminated to the extent any such Operating
Agreements apply to multiple Wellpads allocated to both SN and Blackstone in
connection with an Equitable Division and (2) execute and cause Third Party
Working Interest holders in such Wellpads to execute, in place of each
terminated Operating Agreement, the Form Operating Agreement (and agree to any
reasonable modifications that may be requested by any such Third Party Working
Interest holder to such Form Operating Agreement that are reasonably necessary
to obtain any required approval), attached hereto as Exhibit B, for each
individual Wellpad allocated to a Party pursuant to a Division of Operatorship
or (B) with respect to any Wellpad that is subject to an Operating Agreement
relating only to such Wellpad, take such action as may be necessary to obtain
the required approval to transfer operatorship rights to the applicable
Post-Division Operator as successor operator under such Operating Agreement.
Additionally, each Post-Division Operator shall provide the other Parties on an
annual basis with an approved one (1) year budget and work plan and a three
(3) year budgeted forecast regarding the development of each Party’s respective
Assets for which such Post-Division Operator has been allocated rights of
operatorship pursuant to a Division of Operatorship or an Equitable Partition.

 

(iv)                       Notwithstanding anything else to the contrary in this
Agreement, at any time that a Non-Defaulting Party or its designee has rights to
operatorship over one- hundred percent (100%) of the Leases or Wellpads, or
following the date upon which any Operator Default Event (as defined below) has
occurred and is not cured as provided in Section 3.9, the Defaulting Party or
its Affiliates shall no longer have the right to elect to cause a Division of
Operatorship pursuant to this Section 3.8(e).

 

(v)       Following a Division of Operatorship or an Equitable Partition, if a
Post-Division Operator under any Operating Agreement elects to sell or otherwise

 

14

--------------------------------------------------------------------------------


 

transfer all of its interest in the assets covered by such Operating Agreement
to a Third Party, and if such Third Party desires and is duly qualified to be
selected as the successor operator under such Operating Agreement, the
Post-Division Non-Operator and SN UnSub (to the extent they each then continue
to own interests and have voting rights under such Operating Agreement) agree to
vote for such Third Party to be selected as the successor operator, including a
Third Party buyer in connection with a Sale Transaction or following an
Equitable Partition. In all other circumstances in which a Post-Division
Operator resigns (other than as a result of a transfer of operatorship to an
Affiliate) or is removed as operator under an Operating Agreement, if the
Post-Division Non-Operator desires and is duly qualified to be selected as the
successor operator under such Operating Agreement, the Post-Division Operator
and SN UnSub (to the extent they each then continue to own interests and have
voting rights under such Operating Agreement) agree to vote for the
Post-Division Non-Operator as successor operator. This Section 3.8(e)(v) shall
survive the termination of this Agreement for a period of ten (10) years.

 

(vi)                       Promptly following the date of this Agreement, upon
the request of Blackstone, the Parties shall use their good faith efforts to
engage the Third Party owners of Working Interests in the Leases and enter into
new joint operating agreements for each Wellpad consistent in all material
respects with the existing Operating Agreements, in addition to any
modifications upon which the Parties may agree, in order to facilitate an
orderly Division of Operatorship if and when pursued pursuant to this Agreement.

 

(vii)                    Blackstone will indemnify SN and SN UnSub or, if
applicable, the Qualified Foreclosure Transferee, for all damages incurred by
such Parties (a) to the Consenting Parties or any other parties whose consent is
required under any applicable Operating Agreements arising out of any litigation
brought by the Consenting Parties under the Consent Agreement as a result of the
consummation of an Equitable Division or an Equitable Partition and (b) to
counterparties from whom a Required Operatorship Consent is required in
connection with effecting a Division of Operatorship or an Equitable Partition
without having obtained any Required Operatorship Consents, which in either case
shall include all reasonable legal expenses. In connection with any such
litigation pursuant to which Blackstone is obligated to indemnify SN and SN
UnSub under this Section 3.8(e)(vii), Blackstone shall have the right to control
the defense on behalf of Blackstone, SN, SN UnSub and their respective
Affiliates and SN, SN UnSub or, if applicable, the Qualified Foreclosure
Transferee, and their respective Affiliates shall reasonably cooperate in
connection with such defense; provided, that the appointment of counsel by
Blackstone shall be subject to the consent of SN, not to be unreasonably
withheld, conditioned or delayed, and SN and SN UnSub or, if applicable, the
Qualified Foreclosure Transferee shall have the right to participate in
connection with the defense of any such litigation. In connection with the
consummation and implementation of an Equitable Division or an Equitable
Partition, the Parties will use their respective commercially reasonable efforts
to cooperate with the Consenting Parties to provide for an orderly transition of
operatorship and consult with the consenting parties in connection with the
implementation of such transition, in each case, in order to maintain an
amicable working relationship with the Consenting Parties.

 

(f)                                   Transfer of Operatorship Generally.
Effective immediately upon the

 

15

--------------------------------------------------------------------------------


 

occurrence of any of the following: (i) Operator is removed as operator pursuant
to the terms of any applicable Operating Agreement, (ii) Operator suffers a
Specified Event of Default under a Specified Credit Agreement, (iii) Operator
resigns as operator under any applicable Operating Agreement with or without the
consent of the other parties thereto, (iv) Operator commits an act of gross
negligence or willful misconduct with respect to its duties under an applicable
Operating Agreement (“Negligent Operator Action”); provided, that notice of any
Negligent Operator Action must be given to Operator detailing the alleged acts
by Operator and Operator shall have a thirty (30) day period from receipt of
such notice to cure any such Negligent Operator Action, unless the Negligent
Operator Action concerns an ongoing operation being conducted, in which case,
Operator must cure such Negligent Operator Action within forty-eight (48) hours
of its receipt of the notice; (v) SN or any of its Affiliates breaches in any
material respect its obligations under Section 4.5 or (vi) either Party while
acting as Operator has committed a Default under this Agreement (any such event
described in the preceding clauses (i) through (vi), collectively, an “Operator
Default Event”), the operatorship of the applicable Assets (which, in cases (i),
(iii), and (iv) above, for avoidance of doubt, shall mean only those Assets
covered by the applicable Operating Agreement) and the right to serve as, or to
designate, the operator of such Assets under the applicable Operating
Agreement(s) shall, subject to the terms of such Operating Agreement(s), be
transferred to Blackstone (if SN is then the Operator) or SN (if Blackstone is
then the Operator), as applicable (the “Alternate Operator”) or its designated
Affiliate or a qualified Third Party operator capable of operating the Assets
and selected by the Alternate Operator (a “Third Party Operator”). The Operator
who is replaced as a result of such Event of Default (the “Defaulting Operator”)
shall (and shall cause its Controlled Affiliates, and shall use its reasonable
best efforts to cause its other Affiliates, to) use their reasonable best
efforts to (i) take all actions required (at the reasonable direction of the
Alternate Operator to effectuate such transfer, including voting its and its
Affiliates’ interests for an election of the Alternate Operator, its designee or
a Third Party Operator, including through one or a series of related
transactions, in each case to the extent permitted under the applicable
Operating Agreement, (ii) obtain any necessary consents or amendments otherwise
required for a change in operatorship under the Leases and applicable Operating
Agreements and any other applicable Material Contracts including all Required
Operatorship Consents, and (iii) carry out any other actions reasonably
necessary to effect such transfer of operatorship. In the event the operatorship
of an Asset is transferred to the Alternate Operator, its designee or a Third
Party Operator pursuant to this Section 3.8(f), the Alternate Operator shall
(and shall cause the successor operator, if other than the Alternate Operator,
to), defend, indemnify and hold harmless the Defaulting Operator from all
claims, Losses and damages raised by any Third Party related to the applicable
Operating Agreements with respect to which operatorship has been transferred to
the extent resulting from, pertaining to or arising from the operation of the
applicable Assets by the Alternate Operator, its designee or the Third Party
Operator from and after the date of such transfer of operatorship of the
applicable Assets. The Alternate Operator shall (and shall cause the successor
operator, if other than such Alternate Operator to) also use its reasonable best
efforts to comply with all requirements of an operator under the applicable
Operating Agreement or applicable law. In connection with any transfer of
operatorship pursuant to this Section 3.8, the Parties shall use their
reasonable best efforts to ensure that the new Operator shall have access to all
assets relating to the Assets in which the Parties all hold an ownership
interest in the same manner as the Defaulting Operator had prior to any such
operatorship transfer, to the extent that a Division of Operatorship has not
occurred or this Agreement has not been terminated. If

 

16

--------------------------------------------------------------------------------


 

any required consent or amendment required to effect the transfer of
operatorship under any applicable Operating Agreement or any required consent or
amendment for any other Material Contract related to a Lease or Wellpad for
which operatorship is to be transferred, in each case as contemplated by this
Section 3.8(f), is not obtained, including all Required Operatorship Consents,
then until such consent or amendment is obtained (or until such other time as
the Alternate Operator reasonably determines that it has the right and
capability to assume operatorship), (i) the Parties shall continue to use their
respective reasonable best efforts to obtain each required consent or amendment,
(ii) the Defaulting Operator shall maintain formal rights of operatorship for
such applicable Lease or Wellpad, and (iii) the Alternate Operator shall have
the right to (A) be designated as the contract operator pursuant to the
applicable Operating Agreement with respect to such Wellpad based on customary
terms and conditions, whereby the Alternate Operator shall have the right to
physically conduct all operations, and/or (B) direct the Defaulting Operator in
its exercise of all rights of an operator with respect to such Wellpad as though
such Alternate Operator had been appointed as successor operator for such
Wellpad to the extent reasonably consistent with the Defaulting Operator’s
express duties as operator under the applicable Operating Agreement, in which
case the Defaulting Operator shall remain the operator with respect to the
applicable Asset and carry out all directions of the Alternate Operator and not
take any action under an Operating Agreement unless approved by the Alternate
Operator or expressly required under the applicable Operating Agreement. For the
avoidance of doubt and notwithstanding anything in this Agreement to the
contrary, the transfer of operatorship and the rights related thereto described
in this Section 3.8(f) shall be triggered automatically upon the occurrence of
an Operator Default Event and shall not be affected in any respect by any change
in, or cure of, an Operator Default Event.

 

3.9                               Default.

 

(a)                         Remedy Upon Default. For so long as SN, SN UnSub,
Blackstone or, if applicable, the Qualified Foreclosure Transferee is in Default
(a “Defaulting Party”), (i) its rights under Section 3.2 (Function of the
Operating Committee), Section 3.7(b) (Subsequent Budgets and Work Plans),
Section 3.8(e) (Operatorship) (such that a Defaulting Party shall not have the
right to elect to cause a Division of Operatorship), Section 4.1(a) (Permitted
Transfers) (such that a Defaulting Party shall not have a right to Transfer its
Asset Interest to a Third Party even after the expiration of the three year
limitation in Section 4.1(a), without the prior written consent of the Parties
not in Default (the “Non-Defaulting Parties”) and provided, however, that such
Default shall not affect rights regarding Permitted Liens), Section 4.2
(Tag-Along Rights), Section 4.3 (Right of First Offer), Section 4.5 (Sale
Transaction) (such that if Blackstone is the Defaulting Party, it shall not have
a right to compel the other Parties to participate in a Sale Transaction,), and
Section 5.2 (Area of Mutual Interest) shall be suspended and any control rights
associated with such provisions shall revert to the benefit of the
Non-Defaulting Parties in percentages equal to their proportionate share of an
AMI acquisition pending such cure or resolution of such Default and in
connection therewith, the Representative(s) appointed by the Defaulting Party
shall lose all voting rights with respect to the Operating Committee, and the
affirmative vote of the Representatives who have not lost voting rights shall be
the only votes required for any action to be taken by the Operating Committee
(and shall be deemed to constitute Unanimous Consent); provided, that, (i) such
rights shall not be suspended in the event the Party alleged to be in Default is
contesting such allegation in good faith, pursuant to a binding arbitration
process in accordance with Section 7.12(c), which shall be conducted as

 

17

--------------------------------------------------------------------------------


 

promptly as reasonably practicable (and the Parties will use their good faith
efforts to cause a Representative and/or a designated senior executive to
participate in such process), and (ii) the Operating Committee shall not have
the authority to bind the Defaulting Party and its Affiliates to Subsequent
Budgets and Work Plans or to any increases to the then-existing Approved Budget
except to the extent that all such increases in the aggregate do not exceed such
Approved Budget by more than ten percent (10%). A Default shall not be deemed to
be continuing after the Defaulting Party has (i) cured such Default,
(ii) entered into and satisfied its obligations under a binding written
settlement with the Non-Defaulting Parties related to such Default, or
(iii) satisfied its obligations, if any, arising from any arbitration or
judicial proceeding related to such Default.

 

(i)                             Any reasonable, documented legal fees and other
out-of-pocket costs of each Party to a dispute governed under this Section 3.9
shall be borne solely by the non-prevailing Party, as determined in connection
with the relevant proceedings and, the prevailing Party in such proceedings
shall be entitled, in addition to such other relief as may be granted, to
reimbursement of such reasonable legal fees and costs from the non-prevailing
Party.

 

(ii)                                  Any monetary award granted to a Party in
connection with a dispute governed under this Section 3.9 shall include interest
accruing daily at a rate of 1.1% per month, compounding monthly, from the date
upon which it is determined the applicable state of Default began, until the
Party in Default has satisfied in full its obligations arising from the
arbitration proceedings (including the payment of such interest amount).

 

(b)                         Remedy Not Exclusive. The rights of the
Non-Defaulting Party set forth in this Section 3.9 or elsewhere in this
Agreement shall be in addition to such other rights and remedies that may exist
at Law, in equity or under contract on account of such Default.

 

ARTICLE IV

TRANSFER; EXIT OPPORTUNITIES

 

4.1                               Restrictions on the Transfer of Interests.

 

(a)                         Permitted Transfers. Each Party may Transfer all or
part of such Party’s rights, title and interest to any Asset or related assets
in the Core Area acquired after the Effective Date and held directly or
indirectly by any of the Parties (an “Asset Interest”), including such Party’s
Working Interests, only in accordance with applicable Law and the provisions of
this Agreement, including this Article IV. Prior to the third (3rd) anniversary
of the Effective Date, except for transfers to Permitted Transferees and
Foreclosure Transfers, none of the Parties shall be permitted to Transfer all or
any portion of such Party’s Asset Interests without the prior written consent of
the non-transferring Parties (each, a “Non-Transferring Party”), which consent
may be given or withheld in the sole discretion of such Party. Any purported
Transfer in breach of the terms of this Agreement shall be null and void ab
initio, and the Non-Transferring Party shall not recognize any such prohibited
Transfer. Any Party who Transfers or attempts to Transfer any Asset Interests
(the “Transferring Party”) except in compliance herewith shall be liable to, and
shall indemnify and hold harmless, the Non-

 

18

--------------------------------------------------------------------------------


 

Transferring Parties for all costs, expenses, damages, and other Liabilities
resulting therefrom. No Party shall place or allow to be placed any Lien on any
of its Asset Interests other than Permitted Liens. “Permitted Liens” means
(i) Liens required of the Parties and/or subsidiary guarantors under any
Applicable Credit Agreement (so long as such Applicable Credit Agreement is not,
after the Effective Date, amended, restated, modified, renewed, refunded,
replaced or refinanced in a manner that places Liens on the Asset Interests that
restrict the exercise of another Party’s rights under this Agreement in a manner
that is materially more restrictive (including in a manner that would adversely
impact the exercise of any Party’s rights under this Article IV) than the
restrictions imposed by such Liens on the Effective Date), (ii) Liens under or
required by an applicable Operating Agreement, (iii) statutory Liens securing
amounts not yet due and payable or which are being contested in good faith,
(iv) judgment Liens that are bonded for appeal or will be paid by insurance,
(iv) all overriding royalty and net profits interests affecting the Assets on
the Effective Date, (v) Liens securing hedging related to the Assets, (vi) Liens
related to debt financing arrangements that do not restrict the exercise of
another Party’s rights under this Agreement in a manner that is materially more
restrictive than the restrictions imposed by Liens that were in place on the
Effective Date under other debt arrangements of such Party or its Affiliates,
(vii) Liens related to marketing or midstream arrangements, (viii) any
volumetric production payment transaction affecting a Party’s Asset Interest,
provided such volumetric production payment transaction shall be released in
connection with a Sale Transaction, (ix) all cashiers’, landlords’, workmens’,
repairmens’, mechanics’, materialmens’, warehousemens’ and carriers’ Liens and
other similar Liens imposed by Law, in each case, incurred in the ordinary
course of business, (x) pledges, deposits or other Liens securing the
performance of bids, trade contracts, leases or statutory obligations in each
case, incurred in the ordinary course of business, (xi) purchase money Liens
incurred in the ordinary course of business, (xii) zoning, entitlement,
conservation restriction and other land use and environmental regulations by
Governmental Authorities which do not materially interfere with the present use
of any of the Asset Interests, (xiii) encumbrances in favor of a bank or other
financial institution encumbering deposits or other funds maintained with a bank
or other financial institution (which in no event shall burden any Working
Interests), or (xiv) encumbrances arising out of, under or in connection with
applicable securities Laws (which in no event shall burden any Working Interests
and which shall be removed prior to the consummation of any Sale Transaction) or
custodial arrangements with custodians of securities (which in no event shall
burden any Working Interests).

 

(b)                          Effect of Permitted Transfer. Any Permitted
Transferee must satisfy and comply with all requirements of a transferee of a
Working Interest under any applicable Operating Agreement. Any Permitted
Transferee to which any Asset Interests are Transferred hereunder shall be bound
by, and sign on to and join, this Agreement, and shall become a Party for all
purposes hereof and be bound by all provisions to which the Party that
Transferred Asset Interests to it was or remains bound, provided that if a
Permitted Transferee does not acquire all or substantially all Asset Interests
of a Transferring Party hereunder, then it should obtain no rights under
Article III. No Transfer of an Asset Interest shall relieve the Transferring
Party of any obligations accruing prior to such Transfer under this Agreement or
the applicable Operating Agreement. In a Foreclosure Transfer with respect to
the Asset Interests of UnSub (a “Qualified Foreclosure Transfer”), the UnSub
Agent or any designated special purpose vehicle established by the UnSub Agent,
and in each case, any Permitted Transferee thereof (the “Qualified Foreclosure
Transferee”) (a) shall be bound by, and sign on to and join, this Agreement,
(b) shall

 

19

--------------------------------------------------------------------------------


 

become a Party (and replace SN UnSub as a Party) for all purposes hereof and
(c) each other Party shall be deemed to consent to the Qualified Foreclosure
Transferee becoming a Party; provided, however, that if such Foreclosure
Transfer covers less than all or substantially all of SN UnSub’s Asset
Interests, then unless otherwise agreed by SN UnSub and the Permitted
Transferee, such Qualified Foreclosure Transferee shall not succeed to SN
UnSub’s rights under Article III. Except as provided in Section 6.2 or in a
Foreclosure Transfer, if a Transfer is made to a Third Party in manner permitted
by this Agreement or otherwise with the consent of the Non-Transferring Parties,
then this Agreement shall terminate upon the consummation of such Transfer but
only with respect to the Asset Interest transferred (and this Agreement will
remain in effect with respect to the remainder of the Asset Interests).

 

(c)                           Expenses. The Transferring Party shall bear all
costs and expenses incurred in connection with any Transfer of all or any
portion of its Asset Interests. Any transfer or similar taxes arising as a
result of such Transfer shall be paid by the Transferring Party.

 

(d)                          Certain Indirect Transfers. Except for Transfers to
Permitted Transferees, no Party shall indirectly Transfer any Asset Interests to
the extent such Party is not permitted to Transfer Asset Interests directly
pursuant to the terms hereof and any indirect Transfer shall be structured and
consummated in such a manner that the Non-Transferring Party shall be provided
the same rights and protections as it would have had if such Transfer were
structured as a direct Transfer of such Asset Interests pursuant to the terms
hereof; provided, however, that the sale of any equity interest in a Qualified
Foreclosure Transferee to the extent necessary or desirable to comply with Law
(including any bank regulatory requirements) shall not be subject to the
restrictions set forth in Section 4.1(a). Notwithstanding anything in this
Agreement to the contrary, a Transfer resulting from any change in control or
transfer of ownership interests in Sanchez Energy shall not be treated as a
Transfer under this Article 4 unless such Transfer constitutes a Change of
Control in which case Section 4.2 shall apply.

 

4.2                               Tag-Along Right.

 

(a)                          Other than in connection with an IPO as
contemplated by Section 4.4 and in connection with a Foreclosure Transfer, if at
any time after the third (3rd) anniversary of the Effective Date and prior to an
IPO of such Party (as defined herein), a Party proposes to Transfer all or any
portion of its Asset Interests, whether in a single or series of related
transactions, that constitute greater than thirty-five percent (35%) of such
Party’s total Asset Interests held as of the Effective Date to a Third Party
purchaser or purchasers (a “Proposed Sale”), after complying with Section 4.3,
the Transferring Party shall furnish to the other Parties (the “Non-Initiating
Parties”) a written notice of such Proposed Sale (the “Tag-Along Notice”) and
provide the Non- Initiating Parties the opportunity to participate in such
Proposed Sale on the terms described in this Section 4.2 to the extent of their
respective ownership interests in the assets to be transferred in such Proposed
Sale. The Tag-Along Notice will include:

 

(i)                              the material terms and conditions of the
Proposed Sale, including (A) the Asset Interests to be Transferred, (B) the name
of the proposed transferee (the “Proposed Transferee”), (C) the proposed amount
and form of consideration (including the proposed price on a per Working
Interest percentage basis based on an allocation of value by applicable Leases,
Wellpads, and other applicable Assets, which will include an

 

20

--------------------------------------------------------------------------------


 

allocation to individual producing wells and undeveloped acreage based on the
bona fide third party offer), and (D) the proposed Transfer date, if known,
which date shall not be less than forty-five (45) Business Days after delivery
of such Tag-Along Notice; and

 

(ii)                          an invitation to the Non-Initiating Party to
participate in such Proposed Sale at the same per Working Interest percentage
price per applicable Asset, for the same form of consideration and on the same
terms and conditions as those offered to the Transferring Party in the Proposed
Sale. The Transferring Party will deliver or cause to be delivered to the
Non-Initiating Party copies of all transaction documents relating to the
Proposed Sale as promptly as practicable after they become available.

 

(b)                         A Non-Initiating Party must exercise the tag-along
rights provided by this Section 4.2 within twenty (20) Business Days following
delivery of the Tag-Along Notice by delivering a notice (the “Tag-Along Offer”)
to the Transferring Party indicating its desire to exercise its tag-along rights
hereunder. If the Non-Initiating Party does not make a Tag-Along Offer within
twenty (20) Business Days following delivery of the Tag-Along Notice, the Non-
Initiating Party shall be deemed to have waived its rights under this
Section 4.2 with respect to such Proposed Sale, and the Transferring Party shall
thereafter be free to Transfer the applicable Asset Interests (as defined in
Section 4.5(a)) to the Proposed Transferee without the participation of such
Non-Initiating Party, for the same form of consideration set forth in the
Tag-Along Notice, at a per Working Interest percentage price no greater than the
per Working Interest percentage price per applicable Asset set forth in the
Tag-Along Notice, and on other terms and conditions which are not more favorable
to the Transferring Party than those set forth in the Tag- Along Notice. If one
or more Non-Initiating Parties elects to participate in the Proposed Sale
pursuant to this Section 4.2, (i) the consideration to be received by the
Parties in such sale (a “Tag-Along Transaction”) will be calculated by taking
the aggregate proceeds from such Tag- Along Transaction and allocating such
proceeds among the Parties based upon the relative Fair Market Value of the
Leases, Wellpads, and other applicable Assets and other interests included by
the Parties (collectively, the “Tag Interests”), as agreed by the Parties or as
otherwise determined pursuant to the valuation process set forth in
Section 4.5(c), taking into account (in either case) the Parties’ proportionate
ownership of the Working Interests in the properties transferred pursuant to the
Tag-Along Transaction, the allocation of value among the Working Interests
included in the sale as determined with the Third Party buyer (but only to the
extent that all Parties approved in writing such allocation prior to execution
of the applicable agreement), and any other relevant information, provided, that
the total Fair Market Value of the aggregate interests to be sold for purposes
hereunder will be equal to the sale price determined by the purchaser of the
interests included by the Parties in the Proposed Sale; and (ii) the
Non-Initiating Parties shall agree to make to the Proposed Transferee the same
representations and warranties, covenants and indemnities as the Transferring
Party agrees to make in connection with the Proposed Sale (which may be modified
as necessary as to form to the extent one Party is Transferring Working
Interests and the other Party is Transferring equity interests holding Working
Interests, and such other distinctions as may be applicable to the Parties or
their interests in the Leases, Wellpads, and other applicable Assets); provided,
that (A) no Party shall be liable for the breach of any covenant by any other
Party, (B) in no event shall any Party be required to make representations and
warranties or provide indemnities as to any other Party, and (C) in no event
shall a Non-Initiating Party be responsible for any Liabilities or indemnities
in

 

21

--------------------------------------------------------------------------------


 

connection with such Proposed Sale in excess of the proceeds received by such
Non-Initiating Party in the Proposed Sale.

 

(c)                          In the event that the consideration received in
connection with a Proposed Sale consists of securities that are not registered
under the Securities Act, and any Non-Initiating Party exercises its tag-along
rights hereunder in connection with such Proposed Sale, if the Transferring
Party is entitled to registration rights in respect of such securities, the
Transferring Party shall ensure that each Non-Initiating Party, as applicable,
will receive pro rata piggy back registration rights on any registration in
which the Transferring Party is entitled to register such securities (together
with a pro rata number of the total demand registrations granted to the
Transferring Party).

 

(d)                         The offer of a Non-Initiating Party contained in any
Tag-Along Offer shall be irrevocable, and, to the extent such Tag-Along Offer is
accepted, such Non-Initiating Party shall be bound and obligated to Transfer in
the Proposed Sale on the same terms and conditions, with respect to each Asset
Interest Transferred, as the Transferring Party; provided, however, that if the
terms of the Proposed Sale change with the result that the per Working Interest
percentage price shall be less than the per Working Interest percentage price
set forth in the Tag-Along Notice, the form of consideration shall be different
or the other terms and conditions (other than, for the avoidance of doubt,
inside tax basis associated with such interests, if applicable) shall be
materially less favorable to such Non-Initiating Party than those set forth in
the Tag-Along Notice, such Non-Initiating Party shall be permitted to withdraw
the offer contained in the applicable Tag-Along Offer by written notice to the
Transferring Party and upon such withdrawal shall be released from such Party’s
obligations.

 

(e)                          If a Party exercises its rights under this
Section 4.2, the closing of the sale of each Party’s Asset Interest in the
Tag-Along Transaction will take place concurrently, other than in connection
with a Change of Control. If the closing with the Proposed Transferee (whether
or not the Non-Initiating Party has exercised its rights under this Section 4.2)
shall not have occurred by 5:00 p.m. Eastern Time on the date that is
one-hundred and twenty (120) days after the date of the Tag-Along Notice, as
such period may be extended to obtain any required regulatory approvals, and on
terms and conditions not more favorable to the Transferring Party than those set
forth in the Tag-Along Notice, all the restrictions on Transfer contained herein
shall again be in effect with respect to such Asset Interest and proposed
Transfer.

 

(f)                           The costs of any transactions contemplated by this
Section 4.2 shall be deducted pro rata from the proceeds to be paid to each
Party in connection with such transaction, other than in connection with a
Change of Control, in which case each Party participating in a Tag Transaction
shall bear its own costs and expenses.

 

(g)                          Notwithstanding anything in this Agreement to the
contrary, the Parties agree that a Change of Control with respect to Sanchez
Energy shall be treated as a Transfer pursuant to this Section 4.2, provided
that (i) a Tag Notice in such circumstances shall be given no later than two
(2) Business Days following the public announcement of definitive documentation
providing for a Change of Control, (ii) such Change of Control may be
consummated prior to the consummation of the acquisition of the Non-Initiating
Party’s Tag Interests (which at the election of the Non-Initiating Party may be
effected as an asset sale or as

 

22

--------------------------------------------------------------------------------


 

the sale of equity interests of an entity directly or indirectly owning the
Assets of the Non- Initiating Party (provided that the Proposed Transferee shall
not be required to assume any indebtedness for borrowed money and such entity
shall have had no material business operations since its formation other than as
related to the Assets)), (iii) the Proposed Transferee and the Non-Initiating
Party shall enter into a purchase agreement providing for the acquisition of the
Non-Initiating Party’s Tag Interests no later than twenty five (25) Business
Days after the Non- Initiating Party’s acceptance of a Tag Offer, which purchase
agreement shall be substantially similar in all material respects to the terms
and conditions of the Purchase Agreement, and (iv) the purchase price to be paid
for the Non-Initiating Party’s Tag Interests shall be determined based on the
Fair Market Value of such Tag Interests in accordance with Section 4.5(f),
subject to any applicable purchase price adjustments set forth in the purchase
agreement referenced in the foregoing clause (iii). Sanchez Energy shall use its
reasonable best efforts to cause a proposed transferee to comply with the terms
of this Section 4.2(g); provided that in any consensual transaction between
Sanchez Energy and a proposed transferee that results in a Change of Control,
including a transaction where the board of directors of Sanchez Energy approve
such transaction, Sanchez Energy shall cause such transferee to comply with this
Section 4.2(g).

 

4.3                               Right of First Offer.

 

(a)                         Other than in connection with an IPO as contemplated
by Section 4.4, or in connection with a Foreclosure Transfer, and subject to the
terms of any applicable Operating Agreement, if any Party proposes to Transfer
any of the Asset Interests held by such Party, including Blackstone pursuant to
Section 4.5 (a “ROFO Transferor”) to a Third Party purchaser, the ROFO
Transferor agrees that, before entering into negotiations with a Third Party,
the Transferring Party will first provide notice (a “ROFO Notice”) to the other
Parties (the “ROFO Recipients”) that the ROFO Transferor proposes to pursue such
a transaction. Each such ROFO Notice will invite the ROFO Recipient to submit to
the ROFO Transferor an offer in writing (a “ROFO Offer”), which offer shall
(i) be irrevocable and in good faith, (ii) be for all cash (except SN may choose
to fund a ROFO Offer with cash or SN Common Stock or a combination thereof) (any
such ROFO Offer including SN Common Stock as consideration an “SN Equity
Financed Offer”)), (iii) specify in reasonable detail the material terms and
conditions of such offer (including as set forth in Section 4.3(b) with respect
to a SN Equity Financed Offer), (iv) shall provide for a closing date of no
longer than ninety (90) days from the execution of a definitive purchase
agreement and provide for no holdback or escrow of purchase price, and (v) shall
remain open for acceptance by the ROFO Transferor for thirty (30) days after the
ROFO Transferor’s receipt of such ROFO Offer, to purchase from the ROFO
Transferor one hundred percent (100%) of the Asset Interests that are the
subject of the ROFO Notice, which at the sole election of the ROFO Transferor
may be structured as a purchase of Working Interests or equity interests of an
entity holding Asset Interests (the “ROFO Interests”). The ROFO Offer shall be
submitted to the ROFO Transferor within thirty (30) days after the ROFO
Recipient’s receipt of the ROFO Notice and shall include a proposed definitive
purchase agreement that such ROFO Recipient is prepared to execute upon the
acceptance by the ROFO Transferor of the ROFO Offer. Upon the receipt by the
ROFO Transferor of any ROFO Offer, the ROFO Transferor and the applicable ROFO
Recipient shall negotiate in good faith for a period of thirty (30) days
regarding the ROFO Offer. In the event the Parties are unable to reach agreement
during such period, the ROFO Transferor may elect by notice to such ROFO
Recipient submitted at any time

 

23

--------------------------------------------------------------------------------


 

during the 30-day period following such negotiation period to accept or reject
the ROFO Offer (it being understood that a failure of the ROFO Transferor to
submit an unqualified acceptance notice within such 30-day period shall
constitute a rejection of the ROFO Offer). If the ROFO Transferor timely submits
an acceptance notice, the ROFO Transferor and the applicable ROFO Recipient
shall in good faith negotiate a definitive purchase and sale agreement (which
shall include the terms and conditions set forth in the ROFO Offer) and use
their reasonable best efforts to consummate the purchase and sale of the ROFO
Interests as promptly as practicable and in any event within ninety (90) days
from the execution of a definitive purchase agreement. If only one ROFO
Recipient timely submits a ROFO Offer, the ROFO Transferor may effectuate the
sale of all the ROFO Interests to such ROFO Recipient alone. If neither ROFO
Recipient timely submits a ROFO Offer or any ROFO Offer is rejected (or deemed
rejected as described above) by the ROFO Transferor, the ROFO Transferor may
effectuate a sale of all the ROFO Interests to a Third Party so long as (i) if a
ROFO Offer was made, the Transfer price is at least one hundred percent (100%)
of the offer price set forth in such ROFO Offer (taking into account
Section 4.3(b) below) and the other terms and conditions offered to the Third
Party are not materially more favorable to the Third Party than those of such
ROFO Offer; and (ii) the execution of definitive documentation for the sale of
such ROFO Interests to such Third Party shall occur no later than two hundred
and seventy (270) days after a rejection (or deemed rejection) of such ROFO
Offer.

 

(b)                                 In connection with any SN Equity Financed
Offer:

 

(i)                             the determination of the value of SN Common
Stock included in a SN Equity Financed Offer shall (i) apply an appropriate
illiquidity discount, which may take into account, as applicable, the discounts
applied to comparable private placements or block trades of comparable size as
compared to the applicable market price of such securities and/or discounts
applied to publicly traded common equity used as acquisition currency by
relevant valuation methodologies customarily used by leading financial valuation
firms in similar circumstances and (ii) be discounted for any adverse liquidity
effects that are attributable to the payment of any applicable taxes associated
with the receipt of such SN Common Stock, in each case (i) and (ii), as
reasonably determined by the ROFO Transferor, provided, that no discount with
respect to clause (ii) shall apply if the SN Equity Financed Offer includes a
portion of cash consideration equal to or greater than the expected aggregate
amount of tax payable by the ROFO Transferor, including Blackstone and any of
its direct and indirect equity owners as a result of the consummation of such SN
Equity Financed Offer and assuming that the aggregate amount of such tax shall
by computed using an assumed tax rate equal to the highest maximum combined
marginal federal, state and local income tax rates applicable to an individual
or corporate taxpayer resident in New York, NY;

 

(ii)                          the ROFO Offer shall provide for a fixed value,
including a fixed value for the portion of consideration represented by SN
Common Stock, payable upon closing, unless otherwise agreed to by the ROFO
Transferor;

 

(iii)                       if the ROFO Transferor would beneficially own on a
pro forma basis (calculated in accordance with clause (vi) below) more than 20%
of the outstanding SN Common Stock, Sanchez Energy shall provide representation
rights for the Sanchez

 

24

--------------------------------------------------------------------------------


 

Energy Board of Directors to the ROFO Transferor approximately equal to its pro
forma beneficial ownership percentage of SN Common Stock following the
consummation of any ROFO Offer pursuant to documentation reasonably acceptable
to Blackstone;

 

(iv)                              no Event of Default (as such term may be then
defined under the SN Credit Agreement) shall have occurred under the SN Credit
Agreement;

 

(v)                          Sanchez Energy shall have a rating equal to or
higher than “B3” (or the equivalent) by Moody’s or its successors, or an
equivalent rating by S&P or Fitch, Inc. (or either of its successors);

 

(vi)                       the resulting share issuance will not cause the ROFO
Transferor to beneficially own more than 35% of outstanding SN Common Stock on a
pro forma basis excluding any SN Common Stock owned prior to the Effective Date
or issued to Blackstone or GSO pursuant to this Agreement after the Effective
Date;

 

(vii)                           the SN Common Stock shall be listed on the New
York Stock Exchange or the NASDAQ Stock Market (or their respective successors);
and

 

(viii)                 the SN Common Stock to be issued to the ROFO Transferor
shall be entitled to the benefits of a registration rights agreement
substantially similar in form and substance to the Registration Rights
Agreement.

 

4.4                        Initial Public Offering. Notwithstanding anything to
the contrary herein, at any time following the third (3rd) anniversary of the
Effective Date, any Party shall have the right to consummate an initial public
offering of a vehicle that includes its respective Working Interests in the
Assets at the time such IPO is initiated (“IPO”). The Party planning to carry
out the IPO (the “IPO Party”) may elect to exercise such right by delivering
written notice of such election (an “IPO Notice”) to the other Parties (each a
“Non-IPO Party”). Each Non-IPO Party shall (and shall cause its Controlled
Affiliates, and shall use its reasonable best efforts to cause its other
Affiliates, to), following receipt of an IPO Notice, cooperate and take such
actions as are reasonably requested by the IPO Party or its Affiliates to help
facilitate any such IPO, and the IPO Party shall reimburse each Non-IPO Party
and its Affiliates for their reasonable out-of- pocket costs and expenses
incurred in connection therewith.

 

4.5                               Sale Transaction.

 

Subject to the limitations and conditions set forth in this Section 4.5 and the
Right of First Offer set forth in Section 4.3:

 

(a)                          If at any time after the third (3rd) anniversary of
the Effective Date (or within nine (9) months following the termination of this
Agreement), Blackstone elects, pursuant to a Bona Fide Offer, to pursue a
Transfer to a Third Party (other than GSO or any of its Affiliates) pursuant to
the terms of such Bona Fide Offer (the “Sale Transaction Transferee”) of all or
substantially all of the Working Interests and other Assets acquired by
Blackstone pursuant to the Purchase Agreement and all related assets in the Core
Area acquired after the Effective Date and then held directly or indirectly by
Blackstone and its Affiliates (including all rights to operatorship of
Blackstone and its Affiliates related to the Leases and/or Wellpads) (other than

 

25

--------------------------------------------------------------------------------


 

with respect to Excluded AMI Transactions (as defined in Section 5.2)), or all
of the equity interests of any entity directly or indirectly owning all of such
Working Interests and other Assets and related assets (a “Sale Transaction,”
which shall include a Sale Transaction Equitable Partition and the consummation
of the sale contemplated thereby, but not an Alternative Equity Partition), and
provided, that (i) Blackstone is not the Operator of all of the Assets, (ii) SN
or any of its Affiliates is the Operator of any of the Assets and (iii) SN, SN
UnSub and any of their respective Affiliates that then own any interests in the
Asset Interests have not unconditionally agreed in writing to vote their
applicable interests to support the designation of the Third Party who has made
such Bona Fide Offer as operator under the applicable Operating Agreements,
Blackstone shall, subject to Section 4.5, including Sections 4.5(h) and 4.5(i),
have the right to compel Sanchez Energy, SN, SN UnSub, and their respective
Affiliates to sell or otherwise convey to the Sale Transaction Transferee all of
their Working Interests and other Assets (and other related assets acquired
following the Effective Date) (including all rights to operatorship of SN and
its Affiliates related to the Leases and/or Wellpads (“SN Operatorship Rights”))
within an area of land comprising 75% of the Fair Market Value of the Core Area
(the “Included Percentage”) (provided that if the transfer of such land would
result in Sanchez Energy transferring all or substantially all of its assets
pursuant to applicable Law, then such applicable percentage of Fair Market Value
shall be such lesser percentage that would not constitute all or substantially
all of the assets of Sanchez Energy pursuant to applicable Law, but in no event
shall such percentage be lower than 66%) (it being agreed that for purposes of
this Section 4.5, the Core Area shall not include any acreage for which a Party
or any of its Affiliates does not then own Working Interests) (such area, the
“Included Sale Transaction Area,” and the remainder of the Core Area, the
“Excluded Sale Transaction Area” and such remaining percentage, the “Excluded
Percentage”) to be determined as provided below in this Section 4.5(a), and in
connection and contemporaneously with such Sale Transaction, Blackstone shall
convey (and if applicable, cause its Affiliates to convey) all of their Working
Interests and other Assets (and other related assets acquired following the
Effective Date) (including all rights to operatorship of Blackstone and its
Affiliates related to the Leases and/or Wellpads (“Blackstone Operatorship
Rights”)) within the Excluded Sale Transaction Area to SN and SN UnSub. Upon the
election by Blackstone to pursue a Sale Transaction, SN, SN UnSub, and
Blackstone shall negotiate in good faith for a period of forty-five (45) days to
agree upon and designate the Included Sale Transaction Area and the Excluded
Sale Transaction Area, based on substantially proportionate geographic divisions
and customary industry practices and their respective reserve reports covering
the previous 12-month period, such that the Included Sale Transaction Area
comprises the Included Percentage and the Excluded Sale Transaction Area
comprises the Excluded Percentage, respectively, of the aggregate Fair Market
Value of the Core Area (a “Sale Transaction Equitable Partition”) in addition to
an alternative partition such that the Included Sale Transaction Area comprises
Assets in the Core Area equal to 50% of the aggregate Fair Market Value of the
Core Area (or if at such time the relative ownership percentages of SN and its
Affiliates and Blackstone and its Affiliates in the Core Area are not 50%/50%,
then the percentage of the Fair Market Value owned in the Core Area by
Blackstone and its Affiliates as compared to SN and its Affiliates) (such
percentage, the “Blackstone Percentage”) and the Excluded Sale Transaction Area
comprises that percentage of Assets in the Core Area equal to 100% less the
Blackstone Percentage (an “Alternative Equitable Partition” and together with a
Sale Transaction Equitable Partition, each an “Equitable Partition”). An
Equitable Partition shall (i) proportionately distribute to SN and SN UnSub, on
the one hand, and the Sale Transaction

 

26

--------------------------------------------------------------------------------


 

Transferee or Blackstone, as applicable, on the other hand, in the same
proportion and with substantially similar characteristics as each Party held in
the Core Area, prior to the Equitable Partition, the following: (1) the
remaining drilling obligations under the APC Well Commitment and continuous
drilling obligations under the oil and gas leases to which the applicable
Working Interests are subject, (2) producing wells and current production
(including substantially similar decline profiles and cash flow profiles),
proved developed non-producing acreage and undeveloped acreage, (3) remaining
reserves, (4) potential future well locations, and (5) allocation of exposure to
demand charges, minimum volume commitments and commodity charges (and other
similar costs and obligations) under the midstream and marketing agreements in
place in the Core Area; (ii) seek to allocate the entirety of a Lease and the
acreage governed by an applicable joint operating agreement into either the
Included Sale Transaction Area or the Excluded Sale Transaction Area; (iii) take
into account any other relevant factors, including, if applicable, a prior
Division of Operatorship, and any restrictions on assignment of the applicable
Working Interests and other Assets and, subject to the other express provisions
of this Section 4.5, seek to mitigate any such restrictions if they are
reasonably likely to impede or delay an Equitable Partition and (iv) in the case
of an Alternative Equitable Partition, in no event shall SN UnSub have lower
values of PDP PV-10 or projected cash flow from PDP reserves after such
Alternative Equitable Partition and provided further that any assignments and
conveyances among the Parties under an Alternative Equitable Partition shall be
on terms substantially similar to the assignment and conveyance terms under the
Purchase Agreement). If, following such forty-five (45) day period, SN, SN
UnSub, and Blackstone are unable to agree upon an Equitable Partition, then the
Equitable Partitions shall be decided by Financial Advisors and Reserve
Auditor(s) using the same process as provided for an Equitable Division pursuant
to Section 3.8(e)(i), mutatis mutandis (but with such modifications as may be
necessary to determine a Sale Transaction Equitable Partition and an Alternative
Equitable Partition in accordance with this Section 4.5, including in order to
include SN UnSub as a party to such process), and after the final determination
of the Equitable Divisions by the Financial Advisors and upon the execution of
definitive documentation as required to carry out the Sale Transaction or the
Alternative Equitable Partition, as applicable, pursuant to this Section 4.5,
the Parties hereto and their Affiliates shall use their respective reasonable
best efforts to effectuate the applicable Equitable Division as promptly as
practicable (for no additional consideration other than as may be necessary to
ensure that the relative percentages of Fair Market Value in an Alternative
Equitable Partition are satisfied). In order to facilitate an efficient and
orderly Sale Transaction process, Blackstone may elect to initiate (and cause
Sanchez Energy to participate in) the determination of the Equitable Partitions
upon the delivery by Blackstone of a ROFO Notice, and from such time as a ROFO
Notice is provided until the time that a Sale Transaction or Equitable Division
is consummated as provided for in this Section 4.5, neither SN nor its
Affiliates shall initiate a Division of Operatorship. In the event that
Blackstone is unable to cause Sanchez Energy, SN, SN UnSub and/or their
respective Affiliates to participate in a Sale Transaction as a result of any of
the limitations set forth in this Section 4.5, then Blackstone shall have the
right to effectuate an Alternative Equitable Partition, whereby Blackstone shall
be entitled to all Assets of the Parties in the Included Sale Transaction Area
and SN and SN UnSub shall be entitled to all Assets of the Parties in the
Excluded Sale Transaction Area (in each case as such areas are determined
pursuant to this Section 4.5(a) with respect to an Alternative Equitable
Partition, for no consideration payable other than as may be necessary to ensure
that the relative percentages of Fair Market Value in an Alternative Equitable
Partition are satisfied), and the Parties shall use

 

27

--------------------------------------------------------------------------------


 

their respective reasonable best efforts to effect such Alternative Equitable
Partition as promptly as practicable. In connection with the effectuation of an
Alternative Equitable Partition and to the extent a Sale Transaction has not
been consummated, the Parties shall use their respective reasonable best efforts
to cause Blackstone or its designee (or if applicable a Sale Transaction
Transferee) to become operator under each joint operating agreement applicable
to the Assets included in the Included Sale Transaction Area and cause SN or its
designee to become operator under each joint operating agreement applicable to
the Assets included in the Excluded Sale Transaction Area, and in the event that
such operatorship is not vested in the applicable party prior to the time that a
Sale Transaction Equitable Partition (which shall be consummated as of the
closing of a Sale Transaction or as promptly as practicable thereafter) or
Alternative Equitable Partition is otherwise ready to be completed, then the
principles of Section 3.8(e) shall apply, mutatis mutandis, as though the party
to whom operatorship should be transferred were the Post-Division Operator and
the Party or its Affiliate that is the operator under an applicable joint
operatorship were the Pre-Division Operator (including, without limitation,
Section 3.8(e)(ii)), and, if necessary, the Pre-Division Operator shall maintain
a sufficient minimal interest so as to not effect an automatic resignation of
operatorship under the applicable operating agreements.

 

(b)                         Each of Blackstone, Sanchez Energy, SN and SN UnSub
and each of their applicable Affiliates shall consent to such Sale Transaction
or to carry out an Alternative Equitable Partition and will cooperate in good
faith and use reasonable best efforts to obtain all necessary approvals and
authorizations from its and its subsidiaries’ shareholders (including holders of
any preferred equity interests), Board of Directors or other governing bodies,
joint venture partners and lenders (including, for the avoidance of doubt,
consent from lenders to an Alternative Equitable Partition as required
hereunder, notwithstanding any applicable minimum cash consideration requirement
that would otherwise be applicable thereto, and regardless of whether any
restriction or limitation in any financing arrangement that is otherwise
permitted by this Section 4.5), as applicable, and will cooperate in good faith
and use reasonable best efforts to remove all Permitted Liens (other than the
Permitted Liens described in clauses (iv) and (xii) of the definition thereof)
from the applicable Assets and other interests to be conveyed in a Sale
Transaction or Alternative Equitable Partition and to take or cause to be taken
all other reasonable actions, including seeking any necessary consents required
for assignment of interests in the Assets and related interests to be conveyed
in a Sale Transaction or Alternative Equitable Partition or a change in
operatorship to the applicable purchaser in a Sale Transaction or in an
Alternative Equitable Partition or any other actions reasonably necessary or
desirable to cause the consummation of such Sale Transaction on the terms of the
Bona Fide Offer and in order to maximize the value to be realized by the Parties
in connection with a Sale Transaction or otherwise to effect an Alternative
Equitable Partition. For the avoidance of doubt, the preceding sentence shall
not be construed to require Sanchez Energy, SN or SN UnSub to restructure its
ownership of the Assets, provided that, subject to the terms of this Agreement,
none of Blackstone, Sanchez Energy, SN and SN UnSub nor any of their Affiliates
shall take any action for the purpose of preventing or materially impeding the
consummation of a Sale Transaction or an Alternative Equitable Partition.
Notwithstanding anything in Section 4.5 or this Agreement to the contrary,
(i) Blackstone’s rights to compel a Sale Transaction or an Alternative Equitable
Partition and (ii) the obligations of Sanchez Energy, SN, SN UnSub, and their
respective Affiliates to consent to such transaction, are subject to
(a) compliance by SN, SN UnSub and their respective Affiliates with the
requirements under each of their debt financing arrangements

 

28

--------------------------------------------------------------------------------


 

as of the Effective Date (as the same may be amended and together with any new
debt financing arrangement, in each case that shall have been established in
good faith and for valid business purposes and on market terms); provided that
Sanchez Energy, SN, SN UnSub, and their respective Affiliates shall use their
respective reasonable best efforts to ensure that any new debt financing
arrangement or amendment of an existing financing arrangement entered into after
the Effective Date shall not expressly restrict an Alternative Equitable
Partition as required hereunder, notwithstanding any applicable minimum cash
consideration requirement that would otherwise be applicable thereto,
(b) compliance with all of the provisions of this Section 4.5, or (c) required
landowner consents, midstream consents or other third party consents.

 

(c)                                  [Intentionally Omitted]

 

(d)                         Subject to the limitations and conditions of this
Section 4.5, the Parties will execute the agreement negotiated by Blackstone in
connection with such a Sale Transaction (a “Sale Transaction Agreement”) and
will take such other actions as may be reasonably requested by Blackstone to
effect such Sale Transaction; provided, however, that (i) Sanchez Energy, SN, SN
UnSub or their Affiliates bound hereby, as applicable, shall only be required to
make the same (or substantially similar in all material respects)
representations, warranties and covenants and the same indemnities as Blackstone
agrees to make in connection with the Sale Transaction (unless expressly
contemplated otherwise in this Section 4.5), except that in no event shall any
Party be required to agree to any non-competition or non-solicitation covenant
in connection with the Sale Transaction or to make any representation or
warranty that would be inaccurate when made without the ability to provide
disclosure against such representation or warranty; (ii) no Party shall be
liable for the breach of any covenants of any other Party; (iii) in no event
shall any Party be required to make representations and warranties or provide
indemnities as to any other Party; (iv) any liability relating to
representations and warranties (and related indemnities) or other
indemnification obligations in connection with the Sale Transaction and related
to the Assets shall be shared by the Parties pro rata on a several (but not
joint) basis in proportion to the proceeds received by each Party in the Sale
Transaction; (v) no Party shall have aggregate liability relating to the
representations and warranties (and related indemnities) or other
indemnification obligations in excess of the purchase price (nor shall any Party
have aggregate liability with respect to the breach of non-fundamental or
tax-related representations and warranties (and related indemnities) in excess
of twenty five percent (25%) of the purchase price to be received in the Sale
Transaction by such Party without such Party’s consent, which may be withheld by
such Party in its sole discretion); and (vi) any escrow or other holdback of
proceeds shall be allocated on a pro rata basis among the applicable Parties.

 

(e)                          In connection with a Sale Transaction, the form of
consideration will consist of either (i) all cash or (ii) cash and not more than
twenty-five (25%) in value of publicly traded securities, subject to the
following: In connection with such a Sale Transaction (i) if the form of
consideration is a combination of cash and securities, the portion of such
consideration that is cash shall be the greater percentage of (A) seventy-five
(75%) percent cash and (B) the percentage of cash necessary for Sanchez Energy,
SN and its Affiliates to meet any debt financing covenants which are then in
existence (up to 100% cash requirements) (provided that Blackstone or its
applicable Affiliate may elect to take a higher percentage of equity
consideration in a Sale Transaction than the other participating sale parties in
order to satisfy the requirements of this clause (i)), (ii) subject to the
preceding clause (i), all Parties shall be

 

29

--------------------------------------------------------------------------------


 

allocated the same form of consideration, or if any Parties are given an option
as to the form and amount of consideration to be received, all Parties will be
given the same option, and (iii) the consideration to be received by the Parties
in a Sale Transaction will be calculated by taking the aggregate proceeds from
such Sale Transaction (excluding all out-of-pocket costs incurred by the Parties
in connection with such Sale Transaction, which shall be borne by the Parties in
proportion to their respective rights to the aggregate sale proceeds; provided,
that any agreements with accountants, attorneys, investment bankers or other
such professional service firms in connection with a Sale Transaction shall be
negotiated at arms-length and be at prevailing market rates and provided,
further, that SN shall have the right to consent to any investment bank hired to
direct the Sale Transaction process, such consent not to be unreasonably
withheld, conditioned or delayed) and allocating such proceeds among the Parties
based upon the relative Fair Market Value of the Assets and other interests
included by Blackstone, SN, and SN UnSub and their respective Affiliates in the
Sale Transaction (collectively, the “Drag Interests”), as agreed by the Parties
or as otherwise determined pursuant to an Equitable Partition.

 

(f)                           For purposes of Section 4.5(e) and Section 4.2(b),
in the event the applicable Parties (for purposes of this paragraph,
collectively, the “Dispute Parties”) disagree as to the relative Fair Market
Value of the Drag Interests or Tag Interests, as applicable, included by each
Party and cannot resolve such dispute (after good faith negotiations lasting no
more than ten (10) Business Days) (it being agreed that an Equitable Partition
determined in accordance with Section 4.5(a) shall be final and binding on the
Parties), then any Dispute Party may elect for the Dispute Parties to engage one
mutually-agreeable reputable national or regional investment bank or valuation
firm with experience in the valuation of oil and gas interests in Eagle Ford
Shale (the “Valuation Firm”) to determine the relative Fair Market Value (on a
percentage basis) of the Drag Interests or Tag Interests, as applicable,
included by each Party. In the event that Blackstone has not effected a Division
of Operatorship, any determination of the Fair Market Value shall assume that
Blackstone holds rights to operatorship of such portion of the Assets as though
an Equitable Division had been consummated. The Valuation Firm shall be selected
by the Dispute Parties from among the parties included on Annex IV and if the
Dispute Parties are unable to agree then SN in the case of a Sale Transaction or
Blackstone in the case of a Proposed Sale shall choose. The Dispute Parties
shall each cooperate fully with the Valuation Firm, including by providing all
reasonably requested information, data and work papers of such Dispute Party and
shall make available personnel and accountants to explain any such information,
data or work papers. The Parties shall cause the Valuation Firm to render its
determination as soon as reasonably practicable but in no event later than
fifteen (15) Business Days after the Valuation Firm was engaged; provided,
however, if the dispute relates to Tag Interests, the Parties shall cause the
Valuation Firm to render its determination no later than the second (2nd)
Business Day prior to the expiration of the Tag-Along Offer. The Valuation
Firm’s determination of the relative value of the Drag Interests (the “Final
Valuation”) shall be final and binding on the Dispute Parties, and any proceeds
to be received in such indirect approved sale shall be split between the Dispute
Parties based upon the relative valuation percentages set forth in the Final
Valuation. The fees and costs of the Valuation Firm shall be split equally
between the Parties based on their respective proportionate amount of Working
Interests to be conveyed in the applicable transaction, and the Parties shall
provide, and shall cause their Controlled Affiliates, and shall use their
reasonable best efforts to cause their other Affiliates to provide, all
information available to them that may be reasonably requested by the Valuation
Firm.

 

30

--------------------------------------------------------------------------------


 

(g)                          In connection with a Sale Transaction, if
reasonably requested by the applicable buyer, Sanchez Energy, if the Sanchez
Operator remains the Operator for any Wellpads or Leases, shall use its
commercially reasonable efforts to enter into a customary transition services
agreement with the purchaser at the closing of such Sale Transaction, or Sanchez
Energy shall cause any applicable Affiliate or entity then providing management
services to Sanchez Energy and capable of providing transition services to enter
into such agreement, which transition services agreement shall be substantially
similar in all material respects to the transition services agreement with
Affiliates of Anadarko pursuant to the Purchase Agreement, provided, that the
term shall be no more than two months and Sanchez Energy or its Affiliate shall
be entitled to earn a mark-up of 10% over cost on all services provided
thereunder.

 

(h)                         Notwithstanding anything contained in this
Section 4.5 to the contrary but, with respect to SN UnSub, subject to
Section 4.5(i), (i) there shall be no liability or obligation on behalf of
Blackstone or its Affiliates if such entities determine, for any reason, not to
consummate a Sale Transaction or an Equitable Partition, and Blackstone shall be
permitted to discontinue at any time any Sale Transaction or Equitable Partition
initiated by Blackstone by providing written notice to SN and SN UnSub;
(ii) Blackstone may not cause Sanchez Energy, SN, SN UnSub and their respective
Affiliates to participate in a Sale Transaction unless the consideration
received by Sanchez Energy, SN, SN UnSub and their respective Affiliates in such
Sale Transaction (including distributions of cash on hand at SN and SN UnSub
that are made to SN and UnSub in connection with such sale) would be greater
than or equal to the sum (the “Required Return Sum”), without duplication, of
(A) (i) the amount of capital which was invested, borrowed, used or otherwise
provided in connection with the financing, acquisition, ownership or operation
of the Assets, and any related assets (including for the avoidance of doubt, any
assets being retained by SN or Unsub in the Sale Transaction) less all
distributions previously made on account of any equity capital invested by
Parties other than GSO (or its Affiliates), (ii) payments by the relevant Person
and its Affiliates arising under or related to the redemption, repayment or
refinancing of any securities, credit facilities, financial vehicles,
debentures, notes, guarantees or liabilities procured to carry out any and all
transactions contemplated under the Purchase Agreement or this Agreement, in
each case, that are required as a result of the consummation of a Sale
Transaction, and (iii) disbursements, fees or costs reasonably incurred or to be
incurred by the relevant Person and its Affiliates to suspend, reassign,
demobilize, stack, terminate, sell off and restructure all applicable personnel,
equipment and operations related, directly or indirectly, to the Assets in
connection with such Sale Transaction, (B) the amount of capital GSO (or its
Affiliates) invested in SN UnSub, (C) the Base Preferred Return Amount as
required under the SN UnSub Partnership Agreement and (D) the outstanding
indebtedness for borrowed money of SN and SN UnSub upon such applicable date of
determination (net of any cash and cash equivalents of SN and SN UnSub as of
such date) to the extent that a buyer in connection with a Sale Transaction does
not assume or directly repay such outstanding indebtedness; provided for
purposes of the foregoing subparts (A) through (D), that such equity or debt
that is amended, incurred or established following the Effective Date is done so
in good faith and for valid business purposes and on terms determined in the
reasonable judgment and in good faith by the party amending, incurring or
establishing such equity or debt; provided further that with the written consent
of GSO, the Required Return Sum will be adjusted downward equitably to reflect
the percentage of Assets actually to be transferred in a Sale Transaction by SN
and SN UnSub as compared to the Assets acquired by

 

31

--------------------------------------------------------------------------------


 

SN and SN UnSub pursuant to the Purchase Agreement. In addition, (i) a fair and
reasonable allocation of the proceeds from a proposed Sale Transaction between
SN and SN UnSub shall be made in the reasonable judgment, in good faith and for
valid business purposes, of Sanchez Energy, SN and SN UnSub (in accordance with
their then existing debt arrangements) and (ii) in no event shall SN or SN UnSub
be compelled to enter into a Sale Transaction unless, after the application of
the proceeds from such Sale Transaction, after satisfying the conditions in the
foregoing subpart (i), the proceeds payable to SN UnSub shall be an amount
sufficient to return to its equity holders 100% of the equity invested in SN
UnSub.

 

(i)                             Notwithstanding anything in this Section 4.5 or
this Agreement to the contrary, prior to the Redemption Date, without the prior
written consent of GSO, SN UnSub shall not (and shall not be required to), and
no Party shall cause SN Unsub to participate in any transfer or disposition (or
enter into definitive documentation providing for any transfer or disposition)
of any of its Working Interest or other Assets (or any portion thereof) under
this Section 4.5 (other than an Alternative Equitable Partition), and Blackstone
shall not have the right to compel a Sale Transaction with respect to SN UnSub’s
Working Interests and Assets (or any portion thereof), unless such transfer or
disposition complies with the terms and conditions of SN UnSub’s (i) debt
financing arrangements applicable as of the Effective Date and such other debt
financing arrangements that as amended, or as incurred or established following
the Effective Date in good faith and for valid business purposes and on terms
determined in the reasonable judgment and in good faith by the party amending,
incurring or establishing such debt, and (ii) the requirement that the Preferred
Units receive an amount of cash equal to the Base Preferred Return Amount with
respect to each Preferred Unit in redemption in full of all outstanding
Preferred Units, pursuant to and in compliance with the SN UnSub GP LLC
Agreement and SN UnSub Partnership Agreement, less any debt incurred, Preferred
Units or Common Units issued by SN UnSub in connection with funding of
properties outside of the AMI, and (iii) GSO shall have the right to act on
behalf of, and enforce all rights of, SN UnSub in connection with this
Section 4.5. For the avoidance of doubt and for purposes of clarity, an
Alternative Equitable Partition is intended to provide SN UnSub with
substantially similar characteristics and value, after giving effect to such
Alternative Equitable Partition, as SN UnSub held in the Core Area prior to the
Alternative Equitable Partition, in accordance with the procedures in
Section 4.5(a).

 

ARTICLE V

ADDITIONAL COVENANTS

 

5.1                               Information Rights.

 

(a)                         Notwithstanding anything to the contrary in the
Operating Agreements (but, for the avoidance of doubt, in addition to the
information and data required to be provided to the Parties pursuant any
Operating Agreement), Operator shall provide the Parties, in electronic format,
with the following information and reports with respect to the Assets reasonably
promptly after such information becomes available to Operator or could have been
prepared without incurring unreasonable time and cost by Operator or any of its
Affiliates:

 

(i)                                     daily volumes for oil, gas, condensate,
and water, choke size and tubing, casing, and flowing pressure;

 

32

--------------------------------------------------------------------------------


 

(ii)                           monthly lease operating expense statement;

 

(iii)                        monthly oil, gas, and condensate sales reports;

 

(iv)                       drilling and workover reports, which shall include
the current depth, the corresponding lithological information, data on drilling
fluid characteristics, information about drilling difficulties or delays (if
any), mud checks, mud logs, and hydrocarbon information, casing and cementation
tallies, and estimated cumulative costs;

 

(v)                          daily drilling (including completion, stimulation,
testing, artificial lifting, daily mud reports, mud logging, directional
drilling, etc.) reports;

 

(vi)                       copies of all completion and plugging reports;

 

(vii)                    to the extent permissible, copies of all seismic data
and reports, well tests, core data, microseismic, and associated analysis
reports;

 

(viii)                 to the extent Operator prepares or receives such
information, (A) geological and geophysical, reservoir engineering, drilling and
well completion studies, development schedules, and annual progress reports on
development projects and (B) well performance reports;

 

(ix)                       copies of written notices provided by Governmental
Authorities or any Third Party regarding material violations or potential
material violations of applicable Law;

 

(x)                          copies of all material reports provided by Operator
to, or filings made by Operator with, any Governmental Authority relating to
material violations or potential material violations of applicable Law;

 

(xi)                       copies of any material correspondence between
Operator and any Governmental Authority relating to material violations or
potential material violations of applicable law;

 

(xii)                    to the extent not included in clauses (i)-(xi) above,
all material information, data, projections, interpretative data and analysis,
operating plans, records, and analysis utilized by Operator in preparing
(including the basis for proposing) a Subsequent Budget and Work Plan; and

 

(xiii)                 to the extent not included in clauses (i)-(xii) above, as
soon as reasonably practicable following a request from a Party, all information
reasonably requested by a Party for any purposes, including in connection with
satisfying or complying with information requests and disclosure requirements in
respect of financing or other capital market activities, including requests from
current and prospective lenders and investors, rating agencies, securities
exchanges, and Governmental Authorities.

 

(b)                                 The information described in Section 5.1(a)
shall be stored on a commercially available secure, third-party electronic
database and document sharing platform

 

33

--------------------------------------------------------------------------------


 

and made available to each Party (“VDR”). Such VDR shall be Intralinks, Merrill
Datasite, or another VDR platform that is mutually agreeable to the Parties. The
VDR shall be maintained by Operator and such expenses shall be shared equally
amongst the Parties.

 

5.2                               Area of Mutual Interest.

 

(a)                         The Parties hereby establish an Area of Mutual
Interest (“AMI”), commencing on the Effective Date of this Agreement and
covering lands depicted on Exhibit C attached hereto, plus a 4-mile halo in any
direction from the perimeter of such lands (excluding, however, any properties
owned by SN and its Affiliates as of the Effective Date within the lands
depicted on Exhibit C, which shall not be included within the AMI nor otherwise
be subject to this Agreement). The AMI shall terminate and have no further force
and effect on the earlier of (i) the date that is five (5) years after the
Effective Date, or (ii) the date on which this Agreement is terminated in its
entirety in accordance with Section 6.1.

 

(b)                         For purposes of this Section 5.2, an “Acquisition”
shall mean any acquisition of, or agreement or option to acquire, rights, title
or interests to any oil and gas properties covering lands within the AMI by a
Party or any of its Affiliates (which in the case of Blackstone, for the
avoidance of doubt, shall include HoldCo), subject to Section 5.2(h), between
the Effective Date and the expiration of the AMI pursuant to Section 5.2(a).
Such Acquisition whether acquired directly or indirectly, shall include without
limitation, oil and gas leases, options to lease, farm-ins, options to farm-in,
acreage contributions, bottom hole agreements or exploratory agreements. If an
Acquisition includes lands located within the AMI and lands located outside the
boundaries of the AMI, the Acquisition shall be deemed to include only the lands
located inside the AMI, unless the Parties agree otherwise.

 

(c)                          All Acquisitions must be reported by the acquiring
Party to the non- acquiring Parties thirty (30) days prior to the actual closing
date of such Acquisition. Such notification shall include, but is not be limited
to, a description of the interest acquired, the area covered, the terms of the
Acquisition and the cost (including brokerage fees), and a copy of the proposed
agreement for the Acquisition.

 

(d)                         For purposes of this Section 5.2, the proportionate
shares of Blackstone, SN, and SN UnSub or the Qualified Foreclosure Transferee,
if applicable, in the right to participate in an Acquisition shall be fifty
percent (50%), thirty percent (30%), and twenty percent (20%), respectively.
Each non-acquiring Party will have twenty (20) days after receipt of the notice
to furnish the acquiring Party with written notice of its election to acquire,
or cause its subsidiary to acquire, its proportionate share of the Acquisition
for its proportionate share of the purchase price (or cash equal to fair
equivalent value if the Acquisition was made for non- cash consideration);
provided, however, that if Blackstone or its Affiliates is the acquiring Party,
SN UnSub may assign its right to participate in such Acquisition to SN, or SN
may assign its right to participate in such Acquisition to SN UnSub, in which
case SN and SN UnSub shall provide a joint written notice evidencing SN’s (or SN
UnSub’s) election to acquire both shares and SN UnSub’s (or SN’s) agreement to
such election; provided, further, that if SN, SN Unsub or their respective
Affiliates is the acquiring party, Blackstone shall have the right to assign its
right to participate in such Acquisition to HoldCo, or, subject to the prior
written consent of SN in its sole discretion, any other Affiliate. Failure of a
Party to provide a written notice of its

 

34

--------------------------------------------------------------------------------


 

election within the twenty (20) day period will be deemed an election not to
acquire its proportionate share of the Acquisition which will thereafter no
longer be subject to the AMI provisions under this Agreement or any applicable
Operating Agreement. Further, if neither non-acquiring Party elects to acquire
its proportionate share of an Acquisition, the properties acquired in such
Acquisition shall not be subject to this Agreement.

 

(e)                          If a non-acquiring Party elects to acquire its
proportionate share (or, if applicable, SN elects to acquire both its share and
SN UnSub’s share or SN UnSub elects to acquire both its share and SN’s share) of
the Acquisition, such non-acquiring Party shall promptly (within ten (10) days
of giving its notice) pay for its proportionate share(s) of the Acquisition, and
the acquiring Party, within three (3) Business Days of receipt of that payment
from the non-acquiring Party for its share(s) of the Acquisition cost, shall
deliver (or cause its Affiliates to deliver) to the non-acquiring Party an
assignment of the non-acquiring Party’s proportionate share(s) of the
Acquisition. Assignments pursuant to the AMI shall not contain any reservations
in favor of the acquiring Party (or its Affiliates), other than the reservations
burdening the Acquisition as of the date of the Acquisition by the acquiring
Party (or its Affiliates). Such assignments shall be prepared in accordance with
Exhibit D and be properly executed and notarized for recording purposes.

 

(f)                           The acquiring Party shall have the right to serve
as operator pursuant to an applicable Operating Agreement for an Acquisition
that such acquiring Party brings to the other Party pursuant to this Section 5.2
(to the extent permitted by such Operating Agreement); provided, that, prior to
the occurrence of an Operator Default Event of SN, SN shall be entitled to serve
as Operator for any Acquisitions within the Core Area and any oil and gas
leasehold interests covering lands within the Core Area shall be subject to the
terms and conditions of this Agreement as though it were an Asset (and shall be
deemed to be included in the definition of “Asset” for all purposes hereunder)
and added to Annex III accordingly.

 

(g)                          If any Party is in Default, any other Party may
(provided, that such other Party is not in Default) elect, by written notice, to
have the terms of this Section 5.2 not restrict the activities of such other
Party or any of its Affiliates during the period that the Default is continuing
(provided, that a Party may thereafter continue to own and develop assets
acquired during the applicable period) and any assets acquired by a
Non-Defaulting Party during a Default shall be offered only to the other
Non-Defaulting Party under this Section 5.2 and the Defaulting Party shall not
be deemed to own or in any way otherwise be entitled to any rights or benefits
in respect thereof.

 

(h)                         Notwithstanding the foregoing, the provisions set
forth in this Section 5.2 shall not in any way limit or apply to (i) the
activities of any Affiliate of SN or SN UnSub not Controlled by SN or SN UnSub,
as applicable (except for in the case of SN, Sanchez Energy and its subsidiaries
(other than SN UnSub and its subsidiaries), so long as SN remains a Controlled
Affiliate of Sanchez Energy), or (ii) (A) the activities of any Affiliate of
Blackstone in its business other than the private equity investments made by the
“Blackstone Capital Partners VI,” “Blackstone Capital Partners VII,” “Blackstone
Energy Partners I,” and/or “Blackstone Energy Partners II” investment funds
(collectively, the “Blackstone Funds”) affiliated with or managed by Blackstone
Management Partners L.L.C., (B) the activities of GSO Capital Partners L.P. or
any investment funds or vehicles managed by GSO Capital Partners L.P. or any
portfolio

 

35

--------------------------------------------------------------------------------


 

companies or other investments of GSO Capital Partners L.P., or (C) the
acquisition by any investment funds or vehicles managed by Blackstone Management
Partners L.L.C. or any of its Affiliates to the extent such transaction
represents the acquisition of any securities of an entity owning an interest in
the AMI if such class of securities being acquired are listed on a national
securities exchange and such acquisition does not provide for voting interests
in excess of 25% of such entity, provided, that in each of clauses (ii)(A),
(B) and (C), (y) Blackstone does not Control or have the right to Control any of
the Persons mentioned in clauses (ii)(A), (B) or (C) above, and (z) any of such
Persons does not act at the direction of or with encouragement from Blackstone
with respect to any matters contemplated by this Section 5.2. For the avoidance
of doubt, if any of the actions prohibited under clauses (y) or (z) above
occurs, the respective Persons mentioned in clauses (ii)(A), (B) or (C) above
shall be subject to, and their activities shall be limited in accordance with,
this Section 5.2; provided, however, that for the avoidance of doubt, portfolio
companies of GSO Capital Partners L.P. for which neither GSO Capital Partners
L.P. nor its Affiliates have majority board control shall not be subject to the
AMI provisions of this Section 5.2 notwithstanding the foregoing. The
transactions and other activities excluded by this Section 5.2(h) from the other
provisions of this Section 5.2 shall be referred to herein as “Excluded AMI
Transactions.”

 

(i)                             Agreement Memorandum. The Parties hereby agree
to execute and promptly file a memorandum of this Agreement in the real property
records of Maverick, Dimmit, Webb, and LaSalle Counties substantially in the
form attached hereto as Exhibit E.

 

5.3                               Spacing Protections.

 

(a)                                 Limited Restricted Zone. With respect to
each well drilled on lands in the AMI after the Effective Date but prior to the
Redemption Date, each Party agrees:

 

(i)                             not to, and to cause its Affiliates not to, plan
or propose, or permit the Operator to plan or propose, to drill any part or
segment of the horizontal portion of the wellbore of such well within the
Limited Restricted Zone of any Existing Producing Well;

 

(ii)                          not to include in any Approved Budget or Work Plan
any well or wells that would be drilled into the Limited Restricted Zone of any
Existing Producing Well;

 

(iii)                       not to participate in or consent to any operation
proposed or conducted by a third party under an Operating Agreement to drill a
well or wells that would be drilled into the Limited Restricted Zone of any
Existing Producing Well; and

 

(iv)                      not to complete or produce the horizontal portion of
the wellbore of any well drilled into the Limited Restricted Zone of an Existing
Producing Well (unless, in the case of the Operator, it is required to do so
under an applicable Operating Agreement) (collectively (i) through (iv) above,
the “Limited Spacing Restrictions”).

 

(b)                                 Full Restricted Zone. Except for Exception
Wells as provided below, with respect to each well drilled on lands in the AMI
after the Effective Date but prior to the earlier of

 

36

--------------------------------------------------------------------------------


 

(x) the fifth (5th) anniversary of the Effective Date, (y) the Redemption Date,
or (z) mutual agreement of the Parties to modify these restrictions, each Party
agrees:

 

(i)                              not to, and to cause its Affiliates not to,
plan or propose, or permit the Operator to plan or propose, to drill any part or
segment of the horizontal portion of the wellbore of such well within the Full
Restricted Zone of any Existing Producing Well;

 

(ii)                           not to include in any Approved Budget or Work
Plan any well or wells that would be drilled into the Full Restricted Zone of
any Existing Producing Well;

 

(iii)                        not to participate in or consent to any operation
proposed or conducted by a third party under an Operating Agreement to drill a
well or wells that would be drilled into the Full Restricted Zone of any
Existing Producing Well; and

 

(iv)                       not to complete or produce the horizontal portion of
the wellbore of any well drilled into the Full Restricted Zone of an Existing
Producing Well (unless, in the case of the Operator, it is required to do so
under an applicable Operating Agreement) (collectively (i) through (iv) above,
the “Full Spacing Restrictions”).

 

(c)                                 
Illustration.                                Illustrations of the Limited
Restricted Zone and Full Restricted Zones are shown in Annex VII attached
hereto.

 

(d)                          Exceptions to Full Spacing Restrictions.
Notwithstanding the foregoing, the Operator may drill and complete up to thirty
(30) wells (the “Exception Wells”) in the areas in the AMI shown in Annex VII
(the “AMI Test Areas”) that do not comply with the Full Spacing Restrictions as
long as such Exception Wells comply with the Limited Spacing Restrictions.

 

(e)                                  Modifications to Full Restricted Zone.

 

(i)                              Notice. Any Party may request that the Full
Restricted Zone be modified by giving written notice to the other Parties if
(1) twenty (20) Exception Wells have been drilled and completed, (2) at least
six (6) Exception Wells have been drilled and completed in each AMI Test Area
subject to the proposed modification of the Full Restricted Zone (the “Test
Wells”), and (3) the Test Wells have been producing for at least six (6) months.
Such written notice shall include a description of the proposed modifications to
the Full Restricted Zone and reasonably detailed technical information and data
from such requesting Party’s consulting reservoir engineers supporting such
modifications to the Full Restricted Zone (the “Proposed Modifications”). Each
Party shall work in good faith to review the Proposed Modifications and all
supporting information. The Proposed Modifications may not contain spacing
restrictions that are less restrictive or protective in either the horizontal or
vertical plane than those in the Limited Restricted Zone. If the other Parties
(and their respective consulting engineers) agree that the Proposed
Modifications will not lead to any material reduction in value to each Party’s
respective Asset base, then the Full Spacing Restrictions shall be modified
pursuant to the Proposed Modifications until such time that the Parties agree to
subsequent Proposed Modification.

 

37

--------------------------------------------------------------------------------


 

(ii)                          Failure to Agree. If the other Parties (and their
respective consulting engineers) fail to agree that the Proposed Modifications
will not lead to any reduction in value to each Party’s respective Asset base
within 30 days after the date of the first notice provided in Section 5.3(e)(i),
then any Party may within seven (7) Business Days thereafter, declare a Deadlock
by providing a Deadlock Notice to the other Parties. Thereafter, such Deadlock
shall be subject to the provisions of Section 3.6(b) and, if applicable,
non-binding mediation, in accordance with Section 3.6(c). For the avoidance of
doubt, as it relates to this Section 5.3, any decision on behalf of SN UnSub
prior to the Redemption Date shall require the approval of the Class B Member of
SN UnSub.

 

(iii)                       Amendment. Prior to drilling offset wells pursuant
to such Proposed Modifications, then this Annex VII shall be amended to reflect
the Proposed Modifications to the Full Restricted Zone agreed to by the Parties
hereunder.

 

(f)                           Covenants Running with the Land and Assumption.
The obligations of the Parties in this Section 5.3 are covenants running with
the land and shall be binding upon the Parties and their successors and assigns.
For the avoidance of doubt, the Parties agree that the obligations in this
Section 5.3 will burden the lands in the AMI and create a privity of estate
between the Parties. It is the Parties’ express intent that such obligations
will not be subject to rejection in the event of any bankruptcy involving any
Party or any successor or assign to any of the leases, lands, or wells that are
subject to this Agreement. Each Party agrees to cause its successors and assigns
to expressly assume the obligations under this Section 5.3 in connection with
any Transfer of all or part of its Assets.

 

(g)                          Existing Producing Wells and Drilled and
Uncompleted Wells. The restrictions listed in this Section 5.3 shall apply
solely to wells that are drilled and completed within the Limited Restricted
Zone or the Full Restricted Zone of an Existing Well and shall not apply to the
Existing Drilled and Uncompleted Wells.

 

(h)                         Applicability to Blackstone. Notwithstanding
anything in Section 5.3, Blackstone shall not be subject to either the Full
Spacing Restrictions or the Limited Spacing Restrictions in Section 5.3 after 5
years following the Effective Date.

 

5.4                       Cooperation. The Parties agree to cooperate, and to
cause their Affiliates to cooperate, with one another in connection with the
arrangement of any debt financing related to the Assets as may be reasonably
requested by a Party. Any reasonable, out-of-pocket expenses incurred by a Party
and its Affiliates in providing reasonable cooperation to a Party in accordance
with this Section 5.4 shall be reimbursed by the Party seeking such cooperation.

 

ARTICLE VI

TERM AND TERMINATION

 

6.1                       Term and Termination. Subject to Section 6.2, the term
of this Agreement shall commence on the Effective Date and continue until the
earliest of:

 

(a)                         termination by mutual written agreement of each
Party;

 

38

--------------------------------------------------------------------------------


 

(b)                         the eighth anniversary of the Effective Date;

 

(c)                          with respect to any interest in the Assets
transferred (other than pursuant to a Permitted Transfer or a Foreclosure
Transfer) to a Third Party (which for the avoidance of doubt shall not include
Sanchez Production Partners LP, Sanchez Oil & Gas Corporation or its Affiliates,
any Permitted Holder or any other entity Controlled by any Permitted Holder),
upon the consummation of such transfer but only with respect to the interest
transferred (and this Agreement will remain in effect with respect to the
remainder of the Assets), subject to Section 4.1(b) and the provisions that
survive pursuant to Section 6.2 and which are assigned in connection with a
Transfer pursuant to Section 7.3;

 

(d)                         termination by any Party in its sole discretion
after a Division of Operatorship or an Alternative Equitable Partition is
completed, but only within thirty (30) days after the consummation of the
Alternative Equitable Partition or final Equitable Division resulting therefrom;
and

 

(e)                          termination by a Non-Defaulting Party in its sole
discretion following a Default, but only within thirty (30) days after such
Default. Following the termination of this Agreement in accordance with this
Section 6.1, upon the written request of any Party, the Parties agree to execute
and file for record a notice of termination of this Agreement in the form
attached hereto as Exhibit G.

 

6.2                       Effect of Termination. The expiration or termination
of this Agreement, for any reason, shall not release any Party from any
obligation or liability to any other Party, including any payment obligation,
that (i) has already accrued hereunder, (ii) comes into effect due to the
expiration or termination of the Agreement, or (iii) otherwise survives the
expiration or termination of this Agreement. Notwithstanding anything in this
Agreement to the contrary, (i) the right of Blackstone to pursue a Sale
Transaction and/or an Equitable Division pursuant to Section 4.5 (and the
provisions set forth in Article VII as they may relate to Section 4.5) shall
survive termination due to Division of Operatorship for the later of (A) a
period of nine (9) months following the consummation of such Division of
Operatorship (it being understood that in the event an Alternative Equitable
Partition is to be completed, then the parties shall complete such Alternative
Equitable Partition regardless of whether such nine (9) month period has
expired) or (B) five (5) months after determination of a final and binding
Equitable Partition in accordance with Section 4.5; (ii) the information rights
set forth in Section 5.1 shall survive a termination due to a Division of
Operatorship indefinitely or until neither Blackstone, SN, nor any of their
Affiliates (or any designee thereof) operates any of the Assets,
(iii) Section 3.8(e)(i) shall survive for a period of six months following a
termination resulting from a sale by SN, or any other Affiliate thereof serving
as Operator, to a Third Party, or following a termination under Section 6.1(d),
(iv) Section 3.8(e)(ii) and Section 3.8(e)(iii) and the penultimate sentence of
Section 3.8(e) shall survive termination indefinitely until all Required
Operatorship Consents are obtained (including to the extent a Division of
Operatorship is effected following termination of the Agreement pursuant to the
immediately preceding clause (iii)), provided that the last sentence of
Section 3.8(e)(iii) shall survive the termination of this Agreement in any event
for a period of ten years; (v) the provisions of Section 3.8(e)(v) shall survive
the termination of this Agreement

 

39

--------------------------------------------------------------------------------


 

for a period of ten years; and (vi) the spacing restrictions in Section 5.3
shall survive termination until the dates set forth in Section 5.3 .

 

ARTICLE VII

GENERAL PROVISIONS

 

7.1                       Entire Agreement. This Agreement, the Operating
Agreements and the Purchase Agreement, constitute the entire agreement with
respect to the subject matter covered hereby and supersede (i) all prior oral or
written proposals, term sheets or agreements, (ii) all contemporaneous oral
proposals or agreements, and (iii) all previous negotiations and all other
communications or understandings between the Parties with respect to the subject
matter hereof.

 

7.2                       Waivers. Neither action taken (including any
investigation by or on behalf of any Party) nor inaction pursuant to this
Agreement shall be deemed to constitute a waiver of compliance with any
representation, warranty, covenant or agreement contained herein by the Party
not committing such action or inaction. A waiver by any Party of a particular
right, including breach of any provision of this Agreement, shall not operate or
be construed as a subsequent waiver of that same right or a waiver of any other
right.

 

7.3                       Assignment; Binding Effect. Subject to the terms and
conditions hereunder, each Party may assign its rights or interests under this
Agreement, or delegate any duties hereunder, without the prior written consent
of the other Party, provided, that such assignment or delegation is made in
connection with the conveyance by a Party or its Affiliate of (i) all its
interest in an Asset to a Third Party, (ii) all or some of its interests in an
Asset to an Affiliate, in each case in accordance with the terms of this
Agreement or (iii) otherwise in connection with a Sale Transaction, including,
for the avoidance of doubt, all rights set forth in
Section 3.8(e)(ii) (including with respect to the survival period of such
provision as set forth under Section 6.2). This Agreement shall be binding upon
and inure to the benefit of the Parties and their respective heirs, legal
representatives, successors and permitted assigns; provided, however, that in
the case of only a partial assignment by a Party of their rights or interests
under this Agreement to an Affiliate or Permitted Transferee, such Affiliate or
Permitted Transferee shall not succeed to such transferring Party’s rights under
Article III, unless otherwise agreed by the Parties and such Affiliate or
Permitted Transferee.

 

7.4                       Governing Law; Severability.

 

(a)                         THIS AGREEMENT HAS BEEN EXECUTED AND DELIVERED AND
SHALL BE CONSTRUED, INTERPRETED AND GOVERNED PURSUANT TO AND IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO ANY CONFLICT OF LAWS
PRINCIPLES WHICH, IF APPLIED, MIGHT PERMIT OR REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

 

(b)                         In the event of a direct conflict between the
provisions of this Agreement and any mandatory provision of applicable Law, the
applicable provision of Law shall control. If any provision of this Agreement or
the application thereof to any Person or circumstance, is held invalid or
unenforceable to any extent, the remainder of this Agreement and the application

 

40

--------------------------------------------------------------------------------


 

of that provision to other Persons or circumstances shall not be affected
thereby and that provision shall be enforced to the greatest extent permitted by
applicable Law.

 

7.5                       Further Assurances. Subject to the terms and
conditions set forth in this Agreement, each of the Parties agrees to use its
reasonable best efforts to take, or to cause to be taken, all actions, and to
do, or to cause to be done, all things necessary, proper or advisable under
applicable Laws to consummate and make effective the transactions contemplated
by this Agreement. In case, at any time after the execution of this Agreement,
any further action is necessary or desirable to carry out its purposes, the
proper officers or directors of the Parties shall take or cause to be taken all
such necessary action.

 

7.6                       Counterparts. This Agreement may be executed in
multiple counterparts and delivered by facsimile or portable document format,
each of which, when executed, shall be deemed an original, and all of which
shall constitute but one and the same instrument.

 

7.7                       Confidential Information.

 

(a)                         The Parties acknowledge that they and their
respective appointed Representatives (if any) shall receive information from or
regarding Assets in the nature of trade secrets or that otherwise is
confidential information or proprietary information (as further defined below in
this Section 7.7(a), “Confidential Information”), the release of which would be
damaging to the Parties or Persons with which the Parties conduct business. Each
Party shall hold in strict confidence, and shall require that such Party’s
appointed Representatives (if any) hold in strict confidence, any Confidential
Information that such Party or such Party’s appointed Representative receives,
and each Party shall not, and each Party shall require that such Party’s
appointed Representatives agree not to, disclose such Confidential Information
to any Person other than another Party or Representative, or use such
information for any purpose other than to evaluate, analyze, and keep apprised
of the Assets and such Party’s interest therein, except for disclosures (i) to
comply with any Laws (including applicable stock exchange or quotation system
requirements), provided, that, if permitted by applicable Law, a Party or
Representative must notify all the Parties promptly of any disclosure of
Confidential Information which is required by Law, and any such disclosure of
Confidential Information shall be to the minimum extent required by Law, (ii) to
Affiliates, partners, members, stockholders, investors, directors, officers,
employees, agents, attorneys, consultants, lenders, professional advisers or
representatives of the Party or Representative or their Affiliates; provided,
that such Party or Representative shall be responsible for assuring such
Affiliates,’ partners,’ members,’ stockholders,’ investors,’ directors,’
officers,’ employees,’ agents,’ attorneys,’ consultants,’ lenders,’ professional
advisers’ and representatives’ compliance with the terms hereof (and such Party
or Representative, as applicable, shall be liable for any non-compliance by such
Persons as if such Persons were bound as a Party hereto), except to the extent
any such Person who is not an Affiliate, partner, member, stockholder, director,
officer or employee has agreed in writing addressed to all the Parties to be
bound by customary undertakings with respect to confidential and proprietary
information similar to this Section 7.7(a), (iii) to Persons to which that
Party’s Asset Interests may be Transferred as permitted by this Agreement, but
only if the recipients of such information have agreed to be bound by customary
confidentiality and non-use undertakings similar to this Section 7.7(a), (iv) of
information that a Party or Representative also has received from a source
independent of another Party or Representative and that such Party or

 

41

--------------------------------------------------------------------------------


 

Representative reasonably believes such source obtained such information without
breach of any obligation of confidentiality to another Party, Representative or
any of their Affiliates, (v) that have been or become independently developed by
a Party, a Representative or their Affiliates, or on their behalf without using
any of the Confidential Information, (vi) that are or become generally available
to the public (other than as a result of a prohibited disclosure by such Party
or Representative or Persons for which such Party or Representative is
responsible for under clause (ii) above), (vii) in connection with any proposed
Transfer of all or part the Working Interests of a Party, the proposed sale of
all or substantially all of a Party or its direct or indirect parent or the
proposed debt or equity financing of a Party or its direct or indirect parent,
to Persons to which such interest may be directly or indirectly transferred or
which may provide such debt or equity financing (and their respective advisors
or representatives), but only if the recipients of such information have agreed
to be bound by customary undertakings with respect to confidential and
proprietary information similar to this Section 7.7(a) (unless, in the case of
advisors or representatives, such Persons are otherwise bound by a duty of
non-disclosure and non-use with respect to confidential and proprietary
information), (viii) to Third Parties to the extent necessary for a Person to
provide services in connection with its capacity as Operator, as applicable, or
(ix) to the extent the non-disclosing Parties shall have consented to such
disclosure in writing. The Parties agree that breach of the provisions of this
Section 7.7(a) by such Party or such Party’s appointed Representative (if any)
would cause irreparable injury to the non-disclosing Parties for which monetary
damages (or other remedy at Law) would be inadequate in view of (i) the
complexities and uncertainties in measuring the actual damages that would be
sustained by reason of the failure of a Party or Representative to comply with
such provisions and (ii) the uniqueness of the Assets and the confidential
nature of the Confidential Information. Accordingly, the Parties agree that the
provisions of this Section 7.7(a) may be enforced by any Party by temporary or
permanent injunction (without the need to post bond or other security,
therefor), specific performance or other equitable remedy and by any other
rights or remedies that may be available at law or in equity. The term
“Confidential Information” shall include any information pertaining to the
identity of the Parties and the Assets, which is not available to the public,
whether written, oral, electronic, visual form or in any other media, including,
such information that is proprietary, confidential or concerning the Parties
ownership and operation of the Assets or related matter, including any actual or
proposed operations or development project or strategies, other operations and
business plans, actual or projected revenues and expenses, finances, contracts
and books and records. Notwithstanding the foregoing, Blackstone and its
Affiliates may make disclosures to its direct and indirect limited partners and
members such information (including Confidential Information) as is customarily
provided to current or prospective limited partners in private equity funds
sponsored or managed by Affiliates of Blackstone, provided, that if such Persons
are receiving Confidential Information such Persons are bound by customary
undertakings with respect to confidential and proprietary information similar to
this Section 7.7(a). In the event that a Party wishes to issue a press release
relating in any respect to the Assets that in the opinion of such Party does not
contain Confidential Information, each Party shall be consulted and have a
reasonable amount of time to review and comment upon such proposed press release
prior to its issuance. Notwithstanding anything herein to the contrary, in the
event a Party has approved or been consulted with respect to any disclosures as
required hereunder, the other Party, its Representatives or its Affiliates shall
be entitled to make disclosures substantially similar (as to form and content)
to those prior

 

42

--------------------------------------------------------------------------------


 

disclosures that the non-disclosing Party has approved or been consulted with
respect to, as applicable.

 

(b)                          The Parties acknowledge and agree that none of the
Parties shall furnish or otherwise provide a copy of this Agreement (or any part
hereof) to any Person (other than the Parties, their Representatives, and
Affiliates, and their respective representative(s) and adviser(s)), unless
(i) otherwise agreed in writing by each of the Parties, (ii) required by
applicable Laws (and if required by applicable Laws, a copy of the applicable
portions of this Agreement shall be furnished only to the extent necessary to
comply with such applicable Laws), (iii) by any Party, as required to implement
any of the hedging arrangements and financings, and (iv) in compliance with
clauses (i)-(ix) of Section 7.7(a), as if this Agreement were Confidential
Information.

 

7.8                        No Third Party Beneficiaries. Except as set forth in
Section 7.14, except for the UnSub Agent in respect of the Cure Right and rights
of a Qualified Foreclosure Transferee, and except for the rights of GSO under
Section 4.5 (which may be enforced by GSO) the provisions of this Agreement are
for the exclusive benefit of the Parties and their respective successors and
permitted assigns. Except for the foregoing, this Agreement is not intended to
benefit or create rights in any other Person, including (a) any Person to whom
any debts, Liabilities, or obligations are owed by a Party, or (b) any
liquidator, trustee, or creditor acting on behalf of any Party, and no such
creditor or any other Person shall have any rights under this Agreement.

 

7.9                        Non-Solicitation. For a period from and after the
date hereof until the date that is sixty (60) months after the termination of
this Agreement Blackstone shall not, and Blackstone shall cause entities that
are Controlled Affiliates of the Blackstone Funds not to, directly or
indirectly, (i) solicit, induce or encourage any such employee or officer of the
SN, SN UnSub or any of their respective Affiliates to leave their respective
positions of employment with SN, SN UnSub and/or or any of their respective
Affiliates, (ii) hire or employ any of such employees or officers, whether as a
consultant or otherwise, or (iii) hire or employ any such former employee or
officer, whether as a consultant or otherwise, within six (6) months of such
person’s final employment date with SN, SN UnSub or or any of their respective
Affiliates; provided, that this Section 7.9 shall not preclude Blackstone or any
of its Affiliates from soliciting for employment or hiring any such employee,
agent or contractor who has been terminated (and not rehired) by SN, SN UnSub or
any of their respective Affiliates. Notwithstanding anything in this Agreement
to the contrary, a breach of this Section 7.9 shall not be considered for
purposes of determining a Default hereunder unless the breach was effected with
the knowledge of a private equity professional of the Blackstone Funds and the
action underlying such breach would violate the terms of this Section 7.9, or
alternatively if Sanchez Energy is able to establish a sustained pattern of
breaches of this Section 7.9, and in each case provided that Blackstone take
such steps necessary to immediately terminate such employee unless otherwise
waived in writing by Sanchez Energy.

 

7.10                 Notices. Except as otherwise provided in this Agreement to
the contrary, any notice or communication required or permitted to be given
under this Agreement shall be in writing and sent to the address of the Party
(or Person) set forth below, or to such other more recent address of which the
sending Party actually has received written notice:

 

43

--------------------------------------------------------------------------------


 

(a)    if to SN, to:

 

Sanchez Energy Corporation

1000 Main Street, Suite 3000

Houston, Texas 77002

Attention: Greg Kopel

Electronic Mail: gkopel@sanchezog.com

 

and with a copy to (which shall not constitute notice):

 

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana Street, 43rd Floor

Houston, TX 77002

Fax: 713-236-0822

Attn:                                       David Elder

Michael J. Byrd

Electronic Mail: delder@akingump.com

¶mbyrd@akingump.com

 

(b)    if to SN UnSub, to:

 

SN EF UnSub, LP

c/o Sanchez Energy Corporation

1000 Main Street, Suite 3000

Houston, Texas 77002

Tel:                                              713.756.2782

 

with a copy to:

 

GSO ST Holdings LP

1111 Bagby Street, Suite 2050

Houston, TX 77002

Attention: Robert Horn

Electronic Mail: Robert.horn@gsocap.com

 

With a copy to:

 

Christopher Richardson

Andrews Kurth Kenyon LLP

600 Travis

Suite 4200

Houston, TX 77002

Electronic Mail: crichardson@andrewskurth.com

 

(c) if to Blackstone, to:

 

44

--------------------------------------------------------------------------------


 

Aguila Production, LLC

345 Park Avenue, 43rd Floor

New York, New York 10154

Attention: Angelo Acconcia

Electronic Mail: acconcia@blackstone.com

 

and with copies to:

 

Blackstone Management Partners L.L.C.

345 Park Avenue, 43rd Floor

New York, New York 10154

Attention: Angelo Acconcia

Electronic Mail: acconcia@blackstone.com

 

and

 

Kirkland & Ellis LLP

 

600 Travis St., Suite 3300

 

Houston, Texas 77002

 

Attention:

Andrew Calder, P.C.

 

Rhett Van Syoc

Electronic Mail:

andrew.calder@kirkland.com

 

rhett.vansyoc@kirkland.com

 

and

 

(d)                          if to the UnSub Agent, to:

 

JPMorgan Chase Bank, N.A.

712 Main Street, 12th Floor South

Houston, TX 77002

Attention:Darren Vanek

Electronic Mail: darren.m.vanek@jpmorgan.com

 

and with a copy to (which shall not constitute notice):

 

Each such notice or other communication shall be sent by personal delivery, by
registered or certified mail (return receipt requested), by national, reputable
courier service (such as Federal Express or United Parcel Service) or by
electronic mail.

 

7.11                 Remedies. Except as provided herein, the rights,
obligations, and remedies created by this Agreement are cumulative and in
addition to any other rights, obligations, or remedies otherwise available at
Law or in equity. In addition, any successful Party is entitled to costs related
to enforcing this Agreement, including, reasonable and documented attorneys’
fees and court costs. Notwithstanding anything herein to the contrary, the
Parties hereto agree that irreparable damage would occur in the event that any
provision of this Agreement was not performed by either Party in accordance with
the terms hereof and that monetary damages, even if available, would not be an
adequate remedy therefor. As a result of the preceding sentence, each Party
shall be entitled to specific performance to prevent breaches of this Agreement
and

 

45

--------------------------------------------------------------------------------


 

the terms hereof (including the obligation consummate transactions contemplated
herein), without proof of actual damages (and each party hereby waives any
requirement for the securing or posting of any bond in connection with such
remedy) in addition to any other remedy at Law or equity. The Parties further
agree not to assert that a remedy of specific performance is unenforceable,
invalid, contrary to Law or inequitable for any reason, nor to assert that a
remedy of monetary damages would provide an adequate remedy for any such breach.

 

7.12                        Disputes.

 

(a)                         Consent to Jurisdiction and Service of Process;
Appointment of Agent for Service of Process. EACH PARTY TO THIS AGREEMENT HEREBY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES DISTRICT COURT
LOCATED IN HOUSTON, TEXAS OR TEXAS STATE COURT LOCATED IN HOUSTON, TEXAS AND
IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER SUCH ACTIONS OR
PROCEEDINGS ARE BASED IN STATUTE, TORT, CONTRACT OR OTHERWISE), SHALL BE
LITIGATED IN SUCH COURTS. EACH PARTY (i) CONSENTS TO SUBMIT ITSELF TO THE
PERSONAL JURISDICTION OF SUCH COURTS FOR SUCH ACTIONS OR PROCEEDINGS,
(ii) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL
JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT, AND
(iii) AGREES THAT IT WILL NOT BRING ANY SUCH ACTION OR PROCEEDING IN ANY COURT
OTHER THAN SUCH COURTS. EACH PARTY ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE AND IRREVOCABLE
JURISDICTION AND VENUE OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY NON-APPEALABLE
JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH ACTIONS OR PROCEEDINGS. A COPY
OF ANY SERVICE OF PROCESS SERVED UPON THE PARTIES SHALL BE MAILED BY REGISTERED
MAIL TO THE RESPECTIVE PARTY EXCEPT THAT, UNLESS OTHERWISE PROVIDED BY
APPLICABLE LAW, ANY FAILURE TO MAIL SUCH COPY SHALL NOT AFFECT THE VALIDITY OF
SERVICE OF PROCESS. IF ANY AGENT APPOINTED BY A PARTY REFUSES TO ACCEPT SERVICE,
EACH PARTY AGREES THAT SERVICE UPON THE APPROPRIATE PARTY BY REGISTERED MAIL
SHALL CONSTITUTE SUFFICIENT SERVICE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF A
PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

(b)                         Waiver of Jury Trial. TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED.
EACH PARTY ALSO WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH
MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF ANY OF THE OTHER PARTIES. THE SCOPE
OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL

 

46

--------------------------------------------------------------------------------


 

DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS AGREEMENT, INCLUDING, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS,
AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH
WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY
FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
TRANSACTION CONTEMPLATED HEREBY. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(c)                           Notwithstanding anything contained in Section
7.12(a), in the event a Party wishes to contest whether it is in Default (the
“Contesting Party”), such Party shall provide the Non-Defaulting Parties with
its written objection within fifteen (15) days after receipt of a notice of
Default (the “Objection Notice”). In such event, a representative of the
Contesting Party and each of the Non-Defaulting Parties shall meet and use good
faith efforts to mutually agree on a resolution. If such representatives are
unable to resolve the disagreement within fifteen (15) days after receipt of the
Objection Notice, then the disagreement shall be resolved by arbitration, which
arbitration proceedings shall be held in Houston, Texas and conducted pursuant
to the Rules for Commercial Arbitration promulgated by the American Arbitration
Association, to the extent such rules do not conflict with the terms of this
Section 7.12(c). In connection therewith, the arbitrator shall be selected by
mutual agreement of the parties to such dispute, or absent such agreement,
within ten (10) Business Days of becoming aware that such agreement cannot be
made as to the selection of the arbitrator, by the American Arbitration
Association. The arbitrator shall not have worked as an employee, consultant,
independent contractor or outside counsel for any of the Parties to such dispute
or any of their respective Affiliates during the ten (10) year period preceding
the arbitration or have any financial interest in the dispute or any assets or
businesses of the parties to such dispute. The arbitrator’s determination shall
be made within fifteen (15) Business Days after submission of the matters in
dispute and, absent manifest error, shall be final and binding upon the Parties
to such dispute, without right of appeal. In making its determination, the
arbitrator shall be and remain at all times wholly impartial, and, once
appointed, the arbitrator shall have no ex parte communications with any of the
Parties to the dispute concerning the arbitration or the underlying dispute.

 

7.13                 Expenses. Except as otherwise provided in this Agreement,
each of the Parties shall bear its own costs and expenses (including any legal,
accounting and other professional fees and expenses) incurred in connection with
the negotiation and execution of this Agreement and each other agreement,
document and instrument contemplated by this Agreement and the consummation of
the transactions contemplated hereby and thereby.

 

47

--------------------------------------------------------------------------------


 

7.14                 No Recourse. Notwithstanding anything that may be expressed
or implied in this Agreement or any document, agreement, or instrument delivered
contemporaneously herewith, and notwithstanding the fact that any Party may be a
partnership or limited liability company, each Party, by its acceptance of the
benefits of this Agreement, covenants, agrees, and acknowledges that no Persons
other than the Parties shall have any obligation hereunder and that it has no
rights of recovery hereunder against, and no recourse hereunder or under any
documents, agreements, or instruments delivered contemporaneously herewith or in
respect of any oral representations made or alleged to be made in connection
herewith or therewith shall be had against, any former, current or future
director, officer, agent, Affiliate, manager, assignee, incorporator,
Controlling Person, fiduciary, representative, or employee of any Party (or any
of their successor or permitted assignees), against any former, current, or
future general or limited partner, manager, stockholder, or member of any Party
(or any of their successors or permitted assignees), or any Affiliate thereof,
or against any former, current or future director, officer, agent, employee,
Affiliate, manager, assignee, incorporator, Controlling Person, fiduciary,
representative, general or limited partner, stockholder, manager, or member of
any of the foregoing, but in each case not including the Parties (each, but
excluding for the avoidance of doubt, the Parties, a “Party Affiliate”), whether
by or through attempted piercing of the corporate veil, by or through a claim
(whether in tort, contract, or otherwise) by or on behalf of such Party against
the Party Affiliates, by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any statute, regulation, or other
applicable law, or otherwise; it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on, or otherwise be
incurred by any Party Affiliate, as such, for any obligations of the applicable
Party under this Agreement or the transactions contemplated hereby, under any
documents or instruments delivered contemporaneously herewith, in respect of any
oral representations made or alleged to be made in connection herewith or
therewith, or for any claim (whether in tort, contract or otherwise) based on,
in respect of, or by reason of, such obligations or their creation.

 

7.15                 Conflict. In the event of a conflict between the terms of
this Agreement and the terms of any Operating Agreement applicable to the
Assets, the terms of this Agreement shall control as among the Parties.

 

7.16                 Subchapter K. The Parties hereby agree that any arrangement
established pursuant to this Agreement be excluded from the application of
Subchapter K of Chapter 1 of the Code

 

7.17                 Relationship of SN and SN UnSub. Notwithstanding anything
herein to the contrary, (a) the obligations under this Agreement of SN, on the
one hand, and SN UnSub, on the other hand, are several and such obligations
shall not be deemed “joint and several,” (b) SN shall not have any liability,
penalties, or limitation of rights for any breach of this Agreement or any
provision hereof by SN UnSub, and (c) SN UnSub shall not have any liability,
penalties, or limitation of rights for any breach of this Agreement or any
provision hereof by SN. Furthermore, and for the avoidance of doubt, no Party
shall be responsible in any way for the performance of the obligations of any
other Party under this Agreement. Nothing contained herein, and no action taken
by any Party pursuant thereto, shall be deemed to constitute or form a
partnership, association, joint venture or any other kind of group or entity, or
create a presumption that a Party is in any way acting in concert or as a group
with respect to such

 

48

--------------------------------------------------------------------------------


 

obligations or the transactions contemplated by this Agreement. Each Party shall
be entitled to independently protect and enforce its rights, in equity, contract
or law, including, the rights arising out of this Agreement, and it shall not be
necessary for any other Party to be joined as an additional party in any
proceeding for such purpose.

 

7.18                Operating Committee; Affiliates. To the extent that this
Agreement expressly purports to require any Representative of a Party or the
Operating Committee to take any action or refrain from taking any action, each
such Party agrees to use its reasonable best efforts to cause its
Representative(s) and the Operating Committee, as applicable, to take such
action or refrain from taking such action, as applicable. To the extent this
Agreement purports to require a Party to require any of its Affiliates to take
any action or refrain from taking any action, each such Party shall only be
required to use its reasonable best efforts to cause an Affiliate not Controlled
by it (except for in the case of SN, Sanchez Energy and its subsidiaries (other
than SN UnSub and its subsidiaries), so long as SN remains a Controlled
Affiliate of Sanchez Energy) to take such action or refrain from taking such
action, as applicable.

 

7.19                Force Majeure. If any Party is rendered unable, wholly or in
part, by force majeure to carry out its obligations under this Agreement, other
than the obligation to indemnify or make money payments or furnish security,
that Party shall give to all other Parties prompt written notice of the force
majeure with reasonably full particulars concerning it; thereupon, the
obligations of the Party giving the notice, so far as they are affected by the
force majeure, shall be suspended during, but no longer than, the continuance of
the force majeure. The term “force majeure,” as used in this Section, shall mean
an act of God, strike, lockout, or other industrial disturbance, act of the
public enemy, war, blockade, public riot, lightning, fire, storm, flood or other
act of nature, explosion, governmental action, governmental delay, restraint or
inaction, unavailability of equipment, and any other event, circumstance or
cause, whether of the kind specifically enumerated above or otherwise, which is
not reasonably within the control of the Party claiming suspension. The affected
Party shall use all reasonable diligence to remove the force majeure situation
as quickly as practicable. The requirement that any force majeure shall be
remedied with all reasonable dispatch shall not require the settlement of
strikes, lockouts, or other labor difficulty by the party involved, contrary to
its wishes; how all such difficulties shall be handled shall be entirely within
the discretion of the Party concerned.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

49

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Joint Development Agreement
as of the date first set forth above.

 

SANCHEZ ENERGY CORPORATION:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

SN EF MAVERICK, LLC:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

SN EF UNSUB, LP:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

AGUILA PRODUCTION, LLC:

 

 

 

 

 

 

 

By:

 

 

Name:

Angelo Acconcia

 

Title:

President

 

 

50

--------------------------------------------------------------------------------


 

Annex I

 

Defined Terms

 

As used in this Agreement, the following terms have the following meanings:

 

“Acquisition” has the meaning set forth in Section 5.2(b).

 

“Additional E&D Proposal” has the meaning set forth in Section 3.7(c)(i).

 

“Additional S&A Proposal” has the meaning set forth in Section 3.7(c)(ii).

 

“AFE” means a written description and cost estimate of a proposed activity or
operation accompanying a proposal for such activity or operation made pursuant
to an Operating Agreement and forwarded to the Operating Committee by Operator
pursuant to an Operating Agreement. Any AFE that proposes more than one
operation shall be considered a separate AFE as to each operation only for those
operations for which the Parties are permitted to make separate elections under
the terms of the relevant Operating Agreement.

 

“Affiliate” means, when used with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person in question;
provided, that, notwithstanding the foregoing, (a) SN and its respective
Affiliates, (b) SN UnSub and its respective Affiliates, and (c) Blackstone and
its Affiliates, shall not be considered Affiliates of one another solely by
virtue of (x) their ownership or Control of the Assets or (y) being a Party to
this Agreement, an Operating Agreement or any management services agreement. 
For purposes of this Agreement, (i) subject to the preceding sentence, Sanchez
Oil & Gas Corporation and its Affiliates including all Permitted Holders, shall
be deemed to be Affiliates of SN; provided, however, (i) The Blackstone Group,
L.P. and all private equity funds, portfolio companies, parallel investment
entities, and alternative investment entities owned, managed, or Controlled by
The Blackstone Group, L.P. or its Affiliates that are not part of the
credit-related businesses of The Blackstone Group L.P. shall not be considered
or otherwise deemed to be an Affiliate of GSO or any of its Affiliates that are
part of the credit- related businesses of The Blackstone Group L.P., and
(ii) none of GSO or its Affiliates or any fund or account managed, advised or
subadvised by GSO or its Affiliates shall constitute an Affiliate of SN, SN
UnSub, or any of their Affiliates, nor shall ownership by GSO or its Affiliates
or any fund or account managed, advised or subadvised by GSO or its Affiliates
of any ownership interest in the Partnership or the General Partner result in
GSO or its Affiliates or any fund or account managed, advised or subadvised by
GSO or its Affiliates constituting an Affiliate of SN, SN UnSub, or any of their
Affiliates.

 

“Agreement” has the meaning set forth in the preamble.

 

“Alternate Operator” has the meaning set forth in Section 3.8(f).

 

“Alternative Equitable Partition” has the meaning set forth in Section 4.5(a).

 

“AMI” has the meaning set forth in Section 5.2.

 

A-1

--------------------------------------------------------------------------------


 

“Anadarko” has the meaning set forth in the recitals.

 

“APC Well Commitment” means wells required to be drilled pursuant to that
certain Development Agreement, dated as of the date hereof, by and among
Anadarko, SN, SN UnSub and Blackstone

 

“Applicable Credit Agreement” means, in the case of (i) SN, the Second Amended
and Restated Credit Agreement, dated as of June 30, 2014, among Sanchez Energy,
Royal Bank of Canada, as administrative agent and the other financial
institutions party thereto from time to time, as amended, restated, modified,
renewed, refunded, replaced in any manner or refinanced in whole or in part from
time to time (the “SN Credit Agreement”), (ii) SN UnSub, [describe new credit
facility], as amended, restated, modified, renewed, refunded, replaced in any
manner or refinanced in whole or in part from time to time (the “UnSub Credit
Agreement”)], (iii) Blackstone Operator, [describe new Blackstone credit
agreement], as amended, restated, modified, renewed, refunded, replaced in any
manner or refinanced in whole or in part from time to time (the “BX Credit
Agreement”), and (iv) a Third Party Operator, any of such Third Party Operator’s
debt facilities, indentures, commercial paper facilities, secured or unsecured
capital market financings or other debt issuances, in each case with banks or
other institutional lenders or institutional investors or other lenders or
credit providers providing for revolving credit loans, term loans, receivables
financing, letters of credit or other borrowings, capital markets financings or
other debt issuances, in each case, as amended, restated, modified, renewed,
refunded, replaced in any manner or refinanced in whole or in part from time to
time (the “Third Party Credit Agreement”), and (v) a Qualified Foreclosure
Transferee, any of such Qualified Foreclosure Transferee’s debt facilities,
indentures, commercial paper facilities, secured or unsecured capital market
financings or other debt issuances, in each case with banks or other
institutional lenders or institutional investors or other lenders or credit
providers providing for revolving credit loans, term loans, receivables
financing, letters of credit or other borrowings, capital markets financings or
other debt issuances, in each case, as amended, restated, modified, renewed,
refunded, replaced in any manner or refinanced in whole or in part from time to
time.

 

“Approved AFE” means an AFE approved by the Operating Committee pursuant to
Section 3.2(g) or deemed approved under Section 3.7(c).

 

“Approved Budget” means the Initial Budget and Work Plan, any Subsequent Budget
and Work Plan approved under Section 3.7(b)(ii), and any amendment to the
Initial Budget and Work Plan or approved Subsequent Budget and Work Plan
approved as provided under Section 3.2.

 

“Approved Operation” means an Initial Approved Operation and any Subsequent
Approved Operation.

 

“Area of Mutual Interest” has the meaning set forth in Section 5.2(a).

 

“Asset Interest” has the meaning set forth in Section 4.1(a).

 

“Assets” means collectively, the right, title and interest in and to the assets
included in the term “Asset” as used in the Purchase Agreement.

 

A-2

--------------------------------------------------------------------------------


 

“Base Preferred Return Amount” has the meaning give to such term in the SN UnSub
Partnership Agreement as in effect as of the Effective Date.

 

“Blackstone” has the meaning set forth in the preamble.

 

“Blackstone Percentage” has the meaning set forth in Section 4.5(a).

 

“Blackstone Operator” has the meaning set forth in Section 3.8(a).

 

“Blackstone Operatorship Rights” has the meaning set forth in Section 4.5(a).

 

“Blackstone Representative” has the meaning set forth in Section 3.3(a)(iii).

 

“Board of Directors” means the board of directors of SN.

 

“Bona Fide Offer” means a bona fide offer received by Blackstone from a Third
Party that was obtained or marketed by Blackstone through a bona fide
arms-length process (it being understood that such process need not be a broadly
marketed process, but could be a direct negotiation and offer from a single
party) designed to achieve the fair market value for the Working Interests,
Assets and/or other related assets, or equity interests, as applicable, related
to such offer.  For the avoidance of doubt, a Bona Fide Offer will be deemed not
to include a Foreclosure Transfer.

 

“Budget Negotiation Period” has the meaning set forth in Section 3.7(b)(iv).

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required by applicable Law to be closed in
New York, New York or Houston, Texas.

 

“BX Credit Agreement” has the meaning set for in the definition of “Applicable
Credit Agreement.”

 

“Capital Expenditures” means any expenditure by a Party that is required to be
capitalized for purposes of such Party’s financial statements in accordance with
GAAP.

 

“Change of Control” means, with respect to Sanchez Energy, any of the following
transactions: (a) a merger, consolidation or other reorganization, unless
securities representing more than 35% of the total combined voting power of the
voting securities of the successor entity are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the Persons who beneficially owned Sanchez Energy’s outstanding
voting securities immediately prior to such transaction; or (b) any transaction
or series of transactions pursuant to which any “person” or “group” (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934) becomes
directly or indirectly the beneficial owner of any of Sanchez Energy’s
securities possessing more than 65% of the total combined voting power of
Sanchez’s securities (as measured in terms of the power to vote with respect to
the election of its board of directors) outstanding immediately after the
consummation of such transaction or series of transactions, whether such
transaction involves a direct issuance from Sanchez Energy or the acquisition of
outstanding securities held by one or more of Sanchez Energy’s existing

 

A-3

--------------------------------------------------------------------------------


 

stockholders; excluding, in each case of (a) or (b) above, any transaction with
a Permitted Transferee or a Permitted Holder.

 

“Closing” means the closing of the transactions contemplated by the Purchase
Agreement.

 

“Confidential Information” has the meaning set forth in Section 7.7(a).

 

“Consent” has the meaning set forth in Section 2.2.

 

“Consent Agreement” means that certain Consent to Assignment of Interest dated
December 24, 2016, from Briscoe Ranch, Inc. et al. to Sanchez Energy and
Anadarko E&P Onshore LLC.

 

“Consenting Parties” means Briscoe Ranch, Inc., Miramar Holdings, L.P., Rancho
la Cochina Minerals, Ltd., Janey Briscoe Marmion GST Trust, and El Pescado
Minerals, Ltd.

 

“Control” (including its derivatives and similar terms) means, with respect to
any specified Person, the power to direct or cause the direction of the
management or policies of such Person, whether through ownership of voting
securities, by contract or otherwise.

 

“Core Area” means the area marked in [blue] on Exhibit C.

 

“Cure Right” has the meaning set forth in the definition of “Default”.

 

“Deadlock” has the meaning set forth in Section 3.6(a).

 

“Deadlock Notice” has the meaning set forth in Section 3.6(a).

 

“Default” means, in respect of any Party, the failure by such Party or any of
its Affiliates to remedy, within thirty (30) days of receipt of a Default Notice
from any other Party, the material non-performance or material non-compliance
with a material provision of this Agreement by such Party or any of its
Affiliates (provided, however, that UnSub and SN shall not be considered to be
“Affiliates” for the purposes of this definition of “Default”, such that a
Default by SN (or by SN’s Affiliates other than SN UnSub) shall not be deemed to
be a default by SN UnSub, and a Default by SN UnSub shall not be deemed to be a
Default by SN); provided, however, in the event of a failure by UnSub, the UnSub
Agent shall also have the right (but not the obligation) to remedy any such
failure within such thirty (30) day time period (the “Cure Right”).

 

“Default Notice” means a written notice from a Party containing a detailed
description of the basis of a claim that another Party has materially failed to
perform or materially failed to comply with this Agreement, including specific
references to the provisions in this Agreement that such Party has materially
failed to comply with or perform; provided, however, in the event of an alleged
failure by UnSub, such written notice shall also be delivered to the
administrative agent under the UnSub Credit Agreement (the “UnSub Agent”)
substantially concurrently with delivery to UnSub.

 

A-4

--------------------------------------------------------------------------------


 

“Defaulting Operator” has the meaning set forth in Section 3.8(f).

 

“Defaulting Party” has the meaning set forth in Section 3.9(a).

 

“Dispute Parties” has the meaning set forth in Section 4.5(f).

 

“Division of Operatorship” has the meaning set forth in Section 3.8(e)(i).

 

“Drag Interests” has the meaning set forth in Section 4.5(e).

 

“E&D Operations” means all activities and operations related to subsurface
exploration and development of the Assets (including all drilling, reworking,
plugging back, shutting-in, completing, re-completing, re-fracturing,
stimulation, acidization, enhanced recovery operations, plugging and abandonment
operations) as well as construction of wellpads and installation and operation
of wellsite facilities.

 

“Effective Date” has the meaning set forth in the preamble.

 

“Equitable Division” has the meaning set forth in Section 3.8(f)(i).

 

“Equitable Partition” has the meaning set forth in Section 4.5(a).

 

“Equity Interest” means (a) with respect to a corporation, any and all shares of
capital stock and any commitments with respect thereto, (b) with respect to a
partnership, limited liability company, trust or similar Person, any and all
units, equity interests or other partnership/limited liability company
interests, and any commitments with respect thereto, and (c) any other direct or
indirect equity ownership or participation in a Person.

 

“Estimated Cash Outlays” has the meaning set forth in Section 3.7(d).

 

“Excluded AMI Transactions” has the meaning set forth in Section 5.2(h).

 

“Excluded Sale Transaction Area” has the meaning set forth in Section 4.5(a). 

 

“Existing Drilled and Uncompleted Wells” means the oil and gas wells listed in
Annex VI.

 

“Existing Producing Wells” means the oil and gas wells listed in Annex V.

 

“Existing Wellpad” means, as of any date of determination, each then-existing
wellpad with average daily production in excess of [300] BOE/D over the prior
twelve-month period under the Leases pursuant to which the Parties (including
their respective Affiliates) retain any Working Interests.

 

“Fair Market Value” means the value of any specified interest or property, which
shall not in any event be less than zero, that would be obtained in an arm’s
length transaction for cash between an informed and willing buyer and an
informed and willing seller, neither of whom is under any compulsion to purchase
or sell, respectively, and without regard to the particular circumstances of the

 

A-5

--------------------------------------------------------------------------------


 

buyer or seller, conveyance of operatorship associated with any specified
interest or property or a control premium.

 

“Final Deadlock” has the meaning set forth in Section 3.6(a).

 

“Final Deadlock Notice” has the meaning set forth in Section 3.6(b).

 

“Final Valuation” has the meaning set forth in Section 4.5(f)(ii).

 

“Financial Advisor” has the meaning set forth in Section 3.8(e)(i).

 

“Foreclosure Transfer” means any assignment, transfer, conveyance, exchange or
any other alienation resulting from any judicial or non-judicial foreclosure by
the holder of a security interest or other encumbrance or any Transfer to the
holder of a security interest or other encumbrance in connection with a workout,
bankruptcy, restructuring or similar arrangement, including in each case to the
extent effectuated pursuant to Sections 363 or 1129 of the U.S. Bankruptcy Code.

 

“Form Operating Agreement” means the form of AAPL Joint Operating Agreement
attached hereto as Exhibit B.

 

“Full Restricted Zone” means, for each Existing Producing Well, a three
dimensional area in the shape of a rectangular prism, defined by the following:
the rectangular subsurface zone extending perpendicularly (i) 600 feet on the
horizontal plane in either direction from any part of the perforated interval of
the wellbore of such Existing Producing Well and (ii) 150 feet on the vertical
plane in either direction from any part of the perforated interval of the
wellbore of such Existing Producing Well.

 

“Full Spacing Restrictions” has the meaning set forth in Section 5.4(a)(iii).

 

“Future Wellpads” means all prospective wellpads for acreage under the Leases on
which there are no Existing Wellpads based on customary industry practices and
the reserve report for each Party covering the previous 12-month period.

 

“GAAP” means those generally accepted accounting principles and practices that
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor).

 

“Governmental Authority” means any legislature, court, tribunal, arbitrator,
authority, agency, department, commission, division, board, bureau, branch,
official or other instrumentality of the U.S., or any domestic state, county,
city, tribal or other political subdivision, governmental department or similar
governing entity, and including any governmental, quasi-governmental,
regulatory, administrative or non-governmental body exercising similar powers of
authority.

 

“GSO” means ST Holdings L.P.

 

“HoldCo” means Aguila Production HoldCo, LLC.

 

A-6

--------------------------------------------------------------------------------


 

“Included Area Value Percentage” has the meaning set forth in Section 4.5(a).

 

“Initial Approved Operations” has the meaning set forth in Section 3.7(a).

 

“Initial Budget and Work Plan” has the meaning set forth in Section 3.7(a).

 

“Included Sale Transaction Area” has the meaning set forth in Section 4.5(a).

 

“IPO” has the meaning set forth in Section 4.4.

 

“IPO Notice” has the meaning set forth in Section 4.4.

 

“IPO Party” has the meaning set forth in Section 4.4.

 

“Joint Exploration Agreement” means the Joint Exploration Agreement, dated to be
effective as of March 1, 2008, by and between Anadarko E&P Company LP and TXCO
Energy Corp., as amended from time to time.

 

“[redacted]” has the meaning set forth in the recitals.

 

“Laws” means all federal, state and local statutes, laws (including common law),
rules, regulations, codes, orders, ordinances, licenses, writs, injunctions,
judgments, subpoenas, awards and decrees and other legally enforceable
requirements enacted, adopted, issued or promulgated by any Governmental
Authority.

 

“Leases” means, collectively, the oil, gas and mineral leases and subleases,
royalties, overriding royalties, net profits interests, carried and convertible
interests, and other rights included in the term “Leases” as used in the
Purchase Agreement.

 

“Liabilities” means, as to any Person, all liabilities and obligations of such
Person, whether matured or unmatured, liquidated or unliquidated, primary or
secondary, direct or indirect, absolute, fixed or contingent, and whether or not
required to be considered pursuant to GAAP.

 

“Lien” shall have the meaning ascribed to “Encumbrance” in the Purchase
Agreement.

 

“Limited Restricted Zone” means, for each Existing Producing Well, two
overlapping three dimensional areas, each in the shape of a rectangular prism,
defined by the following: (i) the rectangular subsurface zone extending
perpendicularly (A) 600 feet on the horizontal plane in either direction from
any part of the perforated interval of the wellbore of such Existing Producing
Well and (B) 90 feet on the vertical plane in either direction from any part of
the perforated interval of the wellbore of such Existing Producing Well; and
(ii) the rectangular subsurface zone extending perpendicularly (A) 275 feet on
the horizontal plane in either direction from any part of the perforated
interval of the wellbore of such Existing Producing Well and (B) 150 feet on the
vertical plane in either direction from any part of the perforated interval of
the wellbore of such Existing Producing Well.

 

“Limited Spacing Restrictions” has the meaning set forth in Section 5.4(a)(iv).

 

A-7

--------------------------------------------------------------------------------


 

“Losses” mean means any liabilities, losses (including first party losses),
fines, penalties, interest, damages, costs, expenses (including expenses of
actions, amounts paid in connection with any assessments, judgments or
settlements relating thereto, interest and penalties recovered by a Third Party
with respect thereto and out-of-pocket expenses and reasonable attorneys’ fees,
experts’ fees and expenses reasonably incurred in defending against any such
action) arising from or related to an injury, illness, death, property damage,
property loss or environmental pollution or contamination, and any other costs
associated with control, removal, restoration and cleanup of pollution or
contamination.

 

“Material Contracts” means [any contract related to E&D Operations or S&A
Operations or otherwise relating to the Assets, including drilling and
completion agreements, gathering agreements, processing agreements,
transportation agreements, supply agreements, disposal agreements, electric
supply agreements or marketing or sales agreements worth more than $1,000,000.]

 

“Monthly Invoice” has the meaning set forth in Section 3.7(d).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Non-Core Area” means the area marked in [green] on Exhibit C.

 

“Non-Defaulting Party” has the meaning set forth in Section 3.9(a).

 

“Non-Initiating Party” has the meaning set forth in Section 4.2(a).

 

“Non-IPO Party” has the meaning set forth in Section 4.4.

 

“Non-Operating Party” has the meaning set forth in Section 3.10.

 

“Non-Transferring Party” has the meaning set forth in Section 4.1(a).

 

“Operating Agreement” means any Joint Operating Agreement for any of the Leases
and, to the extent applicable, the Joint Exploration Agreement and Participation
Agreement as it may relate to a Party’s ownership of any interest in a Lease.

 

“Operating Committee” has the meaning set forth in Section 3.1.

 

“Operator” has the meaning set forth in Section 3.8(a).

 

“Operator Default Event” has the meaning set forth in Section 3.8(f).

 

“Participation Agreement” means that certain Maverick Basin Area Participation
Agreement, dated effective January 1, 2011, by and between Anadarko and
[redacted]. “Parties” has the meaning set forth in the preamble.

 

“Party” has the meaning set forth in the preamble.

 

“Party Affiliate” has the meaning set forth in Section 7.14.

 

A-8

--------------------------------------------------------------------------------


 

“Permitted Holders” means (a) Antonio R. Sanchez, III and A.R. Sanchez, Jr.,
(b) any spouse or descendant of any individual named in (a), or (c) any other
natural person who is related to, or who has been adopted by, any such
individual or such individual’s spouse referenced in (a)-(b) above within the
second degree of kinship, or (d) any Person Controlled, directly or indirectly,
by any of the Persons referenced in clauses (a)-(c) above, individually or
collectively by one or more of such Persons.

 

“Permitted Liens” has the meaning set forth in Section 4.1(a).

 

“Permitted Transferee” means, when used with respect to any Person, any other
Person that, directly or indirectly, through one or more intermediaries,
Controls, or is Controlled by, or is under common Control with, such Person.
 For purposes of this Agreement, (i) Sanchez Production Partners LP and its
Controlled Affiliates shall be deemed to be a Permitted Transferee of SN, except
with respect to Section 4.2 for which purposes Sanchez Production Partners LP
and its Controlled Affiliates shall not be deemed to be a Permitted Transferee
of Sanchez, (ii) Permitted Holders shall be a Permitted Transferee of SN; and
(iii) SN and SN UnSub shall each be treated as a Permitted Transferee of each
other.

 

“Person” means any individual or entity, including any corporation, limited
liability company, partnership (general or limited), joint venture, association,
joint stock company, trust, unincorporated organization or Governmental
Authority.

 

“Post-Division Non-Operator” has the meaning set forth in Section 3.8(e)(i).

 

“Post-Division Operator” has the meaning set forth in Section 3.8(e)(i).

 

“Pre-Division Operator” has the meaning set forth in Section 3.8(e)(i).

 

“Preferred Units” has the meaning give to such term in the SN UnSub Partnership
Agreement.

 

“Proposed Sale” has the meaning set forth in Section 4.2(a).

 

“Proposed Transferee” has the meaning set forth in Section 4.2(a)(i).

 

“Purchase Agreement” has the meaning set forth in the recitals.

 

“Qualified Foreclosure Transferee” has the meaning set forth in Section 4.1(b).

 

“Qualified Foreclosure Transferee Representative” has the meaning set forth in
Section 4.1(b).

 

“Quorum” has the meaning set forth in Section 3.5(a).

 

“Redemption Date” means the date of redemption of all outstanding Preferred
Units in cash under the SN UnSub Partnership Agreement, as such agreement may be
amended from time to time, issued as of the Effective Date pursuant to that
certain Securities Purchase Agreement dated as of January 12, 2017, by and among
Sanchez Energy, SN UR Holdings, LLC, a Delaware

 

A-9

--------------------------------------------------------------------------------


 

limited liability company; SN EF UnSub Holdings, LLC, a Delaware limited
liability company; SN UnSub; SN EF UnSub GP, LLC, a Delaware limited liability
company; GSO ST Holdings Associates LLC, a Delaware limited liability company;
and GSO ST Holdings LP, a Delaware limited partnership.

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date hereof, by and between HoldCo and Sanchez
Energy.

 

“Representative” has the meaning set forth in Section 3.1.

 

“Required Return Sum” has the meaning set forth in Section 4.5(i).

 

“Reserve Auditor” has the meaning set forth in Section 3.8(f)(i).

 

“ROFO Interests” has the meaning set forth in Section 4.3.

 

“ROFO Notice” has the meaning set forth in Section 4.3.

 

“ROFO Offer” has the meaning set forth in Section 4.3.

 

“ROFO Recipient” has the meaning set forth in Section 4.3.

 

“ROFO Transferor” has the meaning set forth in Section 4.3.

 

“S&A Operations” means any and all activities and operations associated with
development and operation of the Assets other than E&D Operations, including,
without limitation, procurement, construction, and operation of non-wellsite
surface facilities such as water supply, storage, gathering and disposal
facilities; electric power facilities; lease roads, frac ponds, and central tank
batteries; gathering, treating, compression, dehydration, stabilization, and
fractionation facilities; in each case, insofar as such operations are not
otherwise dedicated to third-parties pursuant to existing contractual
commitments burdening the Assets.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

 

“Sale Transaction” has the meaning set forth in Section 4.5(a).

 

“Sale Transaction Agreement” has the meaning set forth in Section 4.5(d).

 

“Sale Transaction Equitable Partition” has the meaning set forth in
Section 4.5(b).

 

“Sale Transaction Transferee” has the meaning set forth in Section 4.5(a).

 

“Sanchez Energy” means Sanchez Energy Corporation, a Delaware corporation, or
for purposes of Section 4.3, any issuer of SN Common Stock.

 

“Sanchez Operator” has the meaning set forth in Section 3.8(a).

 

“Sanchez Representative” has the meaning set forth in Section 3.3(a)(ii).

 

A-10

--------------------------------------------------------------------------------


 

“SN Common Stock” means shares of common stock of Sanchez Energy, par value
$0.01 per share, and any class of stock or other securities resulting from any
reclassification or reclassifications thereof and which have no preference in
respect of dividends or of amounts payable in the event of any liquidation,
dissolution or winding up of Sanchez Energy, and any shares or other securities
issued in respect of SN Common Stock in connection with any exchange for or
replacement of such shares of SN Common Stock, recapitalization, merger,
consolidation, conversion or similar transaction.

 

“SN Credit Agreement” has the meaning set for in the definition of “Applicable
Credit Agreement.”

 

“SN Equity Financed Offer” has the meaning set forth in Section 4.3.

 

“SN Operatorship Rights” has the meaning set forth in Section 4.5(a).

 

“SN UnSub Partnership Agreement” means that certain Amended and Restated
Agreement of Limited Partnership of SN UnSub, dated as of [·].

 

“SN UnSub GP LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of SN EF UnSub GP, LLC, dated as of [·].

 

“Specified Credit Agreement” means if Operator is (i) SN, the SN Credit
Agreement, (ii) BX, the BX Credit Agreement, or (iii) a Third Party, a Third
Party Credit Agreement.

 

“Specified Event of Default” means an Event of Default as such may be defined
from time to time under a Specified Credit Agreement, and as a result of such
Event of Default, Operator’s obligations thereunder have been accelerated prior
to their stated maturity and the obligations which have been so accelerated
exceed $20,000,000.

 

“Subsequent Approved Operations” has the meaning set forth in Section 3.7(b) and
Section 3.7(c).

 

“Subsequent Budget and Work Plan” has the meaning set forth in
Section 3.7(b)(i).

 

“Subsequent Proposed Operations” has the meaning set forth in Section 3.7(b)(i).

 

“Ta g-Along Notice” has the meaning set forth in Section 4.2(a).

 

“Ta g-Along Offer” has the meaning set forth in Section 4.2(b).

 

“Ta g-Along Transaction” has the meaning set forth in Section 4.2(b).

 

“Tag Interests” has the meaning set forth in Section 4.2(b).

 

“Third Party” means any Person other than a Party or one of their Affiliates or
a Permitted Holder.

 

“Third Party Credit Agreement” has the meaning set for in the definition of
“Applicable Credit Agreement.”

 

A-11

--------------------------------------------------------------------------------


 

“Third Party Operator” has the meaning set forth in Section 3.8(f).

 

“Transfer” (including its derivatives and similar terms) means, with respect to
an Asset Interest, a direct or indirect, voluntary or involuntary, sale,
assignment, transfer, conveyance, exchange, bequest, devise, gift or any other
alienation, including, except to the extent constituting Permitted Liens, any
pledge or grant of a security interest (in each case, with or without
consideration and whether by operation of Law or otherwise, including, by merger
or consolidation) of any rights, interests or obligations with respect to all or
any portion of such Asset Interest.

 

“Transferring Party” has the meaning set forth in Section 4.1(a).

 

“True-Up Amount” has the meaning set forth in Section 3.7(d).

 

“Unanimous Consent” means (x) the affirmative vote of all of the Representatives
of a Party not then in Default in attendance at a duly called and convened
meeting of the Operating Committee, which for the avoidance of doubt (assuming
no Party is in Default) shall include the affirmative vote of at least one
(1) Sanchez Representative appointed by SN, at least one (1) Blackstone
Representative, and, either (1) Sanchez Representative appointed by SN UnSub or,
if applicable, the Qualified Foreclosure Transferee Representative, or (y) the
affirmative written consent in lieu of a meeting executed by all of the
Representatives of Parties not in Default then constituting the Operating
Committee.

 

“UnSub Agent” has the meaning set forth in the definition of “Default Notice”.

 

“UnSub Credit Agreement” has the meaning set for in the definition of
“Applicable Credit Agreement.”

 

“Valuation Firm” has the meaning set forth in Section 4.5(f)(i).

 

“VDR” has the meaning set forth in Section 5.1(b).

 

“Wellpads” means, collectively, the Existing Wellpads and the Future Wellpads.

 

“Working Interest” means with respect to any lease or well or wellpad relating
to the Assets, the fractional interest in and to such lease, well or wellpad
that is burdened with the obligation to bear and pay costs and expenses of
maintenance, development and operations on or in connection with such lease or
well.

 

*          *          *

 

A-12

--------------------------------------------------------------------------------


 

ANNEX C

 

FORM OF

MANAGEMENT SERVICES AGREEMENT

 

--------------------------------------------------------------------------------


 

Final Form

 

MANAGEMENT SERVICES AGREEMENT

 

This MANAGEMENT SERVICES AGREEMENT (this “Agreement”), dated [·] (the “Effective
Date”), is by and between Aguila Production HoldCo, LLC, a Delaware limited
liability company (the “Company”), and [[·], a [·]] (“Sanchez”) and solely for
the purposes of Section 5.8(d), SN EF Maverick, LLC, a Delaware limited
liability company (“SN”).  Sanchez and the Company are referred to herein
separately as a “Party” and collectively as the “Parties.”

 

Recitals:

 

WHEREAS, the Company desires to engage Manager (as defined below) to provide the
comprehensive management services described herein to the Company and all of its
subsidiaries (collectively, the “Company Group”), including the facilitation of
the ownership, operation, finance, maintenance, exploration, production and
development of oil and gas opportunities and investments and other related
rights, assets and interests in Maverick, Dimmit, Webb and LaSalle Counties,
Texas.

 

WHEREAS, the Manager is willing to undertake such engagement, subject to the
terms and conditions of this Agreement.

 

Agreements:

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants,
conditions and provisions contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:

 

ARTICLE I

Definitions

 

Capitalized terms used in this Agreement but not expressly defined in this
Agreement shall have the respective meanings ascribed to such terms in the LLC
Agreement (as defined below).  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Administrative Fee” means an administrative fee of two percent (2%) of annual
G&A Costs.

 

“Affiliates” has the meaning set forth in the LLC Agreement.

 

“Agreed Rate” means two percent (2%) plus the prime rate on corporate loans at
large U.S. money center commercial banks as set forth in The Wall Street Journal
“Money Rates” table under the heading “Prime Rate,” on the first date of
publication for the month in which payment is due, or the maximum rate of
interest permitted by applicable Laws.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Approved Budget” has the meaning set forth in the Joint Development Agreement.

 

“Blackstone” has the meaning set forth in the LLC Agreement.

 

--------------------------------------------------------------------------------


 

“Blackstone Group” means Blackstone Capital Partners VII L.P. and Blackstone
Energy Partners II L.P.

 

“Board” has the meaning set forth in the LLC Agreement.

 

“Change in Control” means, with respect to the Company, any events, transactions
or other circumstances (or any series of the foregoing) resulting in the
Blackstone Group no longer owning (directly or indirectly, individually or
collectively) Equity Interests (i) representing over 50% of the Voting Stock of
the Company or (ii) entitling the Blackstone Group to elect at least a majority
of directors (or Persons with management authority performing similar functions)
of the Company.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Bank Accounts” has the meaning set forth in Section 3.1.

 

“Company Business” means the ownership, operation (including marketing and
hedging activities), finance, maintenance, exploration, production and
development of Hydrocarbon Interests owned by a member of the Company Group.

 

“Company Confidential Information” means all nonpublic or confidential
information (i) furnished to Manager or its representatives by or on behalf of
Company or (ii) prepared by Company (and disclosed to Manager) or at the
direction of Company in the performance of Services utilizing the information
referred to in clause (i) (in each case irrespective of the form of
communication and whether such information is furnished on or after the date
hereof).

 

“Company Group” has the meaning set forth in the recitals.

 

“Company Revenues” has the meaning set forth in Section 3.1.

 

“Effective Date” has the meaning set forth in the Preamble.

 

“Equity Interest” means (a) with respect to a corporation, any and all shares of
capital stock and any commitments with respect thereto, (b) with respect to a
partnership, limited liability company, trust or similar Person, any and all
units, equity interests or other partnership/limited liability company
interests, and any commitments with respect thereto, and (c) any other direct or
indirect equity ownership or participation in a Person.

 

“Excluded Services” has the meaning set forth in Section 2.2(b).

 

“Financial Records” has the meaning set forth in Section 4.1.

 

“Force Majeure Events” has the meaning set forth in Section 7.10.

 

“G&A Costs” means the cost of providing the Services allocated in accordance
with Manager’s (or such other Affiliate’s, including SOG’s) regular and
consistent accounting practices, including (a) the cost of supplies and the
operation and maintenance of equipment used in the provision of the Services,
(b) the cost of employee wages, bonuses, severance payments,

 

2

--------------------------------------------------------------------------------


 

employment taxes (including social security taxes and unemployment taxes) and
benefits for employees participating in the provision or support of the
provision of the Services, (c) direct costs, (d) indirect administrative costs
and (e) general and overhead costs and equity compensation expenses, in each
case, excluding any Operating Expenses and disbursements paid to Third Parties
under Section 3.2(a); provided, that G&A Costs for any month shall be no greater
than $500,000 per month to the Company subject to reasonable adjustments that
are consistent with market terms as a result of an increase in actual G&A Costs
incurred by Manager and/or its Affiliates (including SOG) and based upon a
reasonable allocation of such costs among the Company and other entities for
which Manager and/or its Affiliates provides management services as reasonably
agreed upon by the Company and Manager; provided, further, that there shall be
no duplication with respect to any costs that are treated as G&A Costs pursuant
to this Agreement and the same costs that are charged to the Company Group by
Manager or any of its Affiliates pursuant to any applicable operating agreement
relating to the Company Business pursuant to which Manager or any of its
Affiliates serves as operator; provided, further, that G&A Costs shall include
the Administrative Fee.

 

“Governmental Authority” has the meaning set forth in the LLC Agreement.

 

“Hydrocarbon Interests” means (a) all oil, gas and/or mineral leases, oil, gas
or mineral properties, mineral servitudes and/or mineral rights of any kind
(including fee mineral interests, lease interests, farmout interests, overriding
royalty and royalty interests, net profits interests, oil payment interests,
production payment interests and other types of mineral interests), including
any rights to acquire any of the foregoing, and (b) all oil and gas gathering,
treating, compression, storage, processing and handling assets of any kind,
including all pipelines, wells, wellhead equipment, pumping units, flowlines,
tanks, buildings, injection facilities, saltwater disposal facilities,
compression facilities, gathering systems, processing plants, and other related
equipment of any kind.

 

“Indemnified Manager Persons” has the meaning set forth in Section 5.8(a).

 

“Inventions” has the meaning set forth in Section 2.8.

 

“IPO” has the meaning set forth in the Joint Development Agreement.

 

“Joint Development Agreement” means that certain Joint Development Agreement by
and among Aguila Production, LLC, a Delaware limited liability company, SN EF
Maverick, LLC, a Delaware limited liability company, SN EF UnSub, LP, a Delaware
limited partnership and solely for the purposes of Section 2.2., Section 4.2,
Section 4.5 and Article VII therein, Sanchez Energy Corporation, a Delaware
corporation, in effect as of the Effective Date.

 

“Laws” has the meaning set forth in the LLC Agreement.

 

“LLC Agreement” means that certain Amended and Restated Limited Liability
Company Agreement of Aguila Production HoldCo, LLC, dated as of the Effective
Date.

 

“Losses” means all costs, expenses (including reasonable attorneys’ fees, court
costs, and other costs of suit), demands, damages, suits, judgments, orders,
penalties, liabilities, and other losses, including in connection with seeking
indemnification, whether joint or several.

 

3

--------------------------------------------------------------------------------


 

“Loss Notice Amount” means $75,000.

 

“Majority Consent” has the meaning set forth in the LLC Agreement.

 

“Manager” means Sanchez or an Affiliate thereof designated by Sanchez.

 

“Manager Confidential Information” means any and all nonpublic or confidential
information provided by or on behalf of Manager in the performance of the
Services, including under Section 5.10(c) (in each case irrespective of the form
of communication and whether such information is furnished on or after the date
hereof).

 

“Marketing Transition Services Agreement” means that certain Marketing
Transition Services Agreement, dated as of the date hereof, by and among SN EF
Maverick, LLC, Anadarko Energy Services Company, Kerr-McGee Oil & Gas Onshore LP
and Anadarko E&P Onshore LLC.

 

“Notice” has the meaning set forth in Section 7.2.

 

“Operating Agreement” has the meaning set forth in the Joint Development
Agreement.

 

“Operating Expenses” means any reasonable costs and expenses incurred directly
by the Company and paid for out of the Company Bank Accounts.

 

“Operator” has the meaning set forth in the Joint Development Agreement.

 

“Out-of-Pocket Expenses” has the meaning set forth in Section 5.6.

 

“Party” and “Parties” are defined in the Preamble.

 

“Payment Reserves” has the meaning set forth in Section 3.3(b).

 

“Permitted Actions” means all agreements, contracts and actions permitted to be
taken by Manager under this Agreement or the LLC Agreement or that do not
expressly require approval of the Board, any committee of the Board or any of
Company’s members under Article VI of the LLC Agreement, or which have been so
approved.

 

“Permitted Encumbrances” means and includes:  (a) lessor’s royalties, overriding
royalties, production payments, and carried interests; (b) sales contracts
covering oil, gas, or associated liquid or gaseous hydrocarbons that
individually or in the aggregate are not such as to materially detract from the
value of or materially interfere with the ownership of the assets of the
Company; (c) preferential rights to purchase and required third party consents
to assignments and similar agreements (x) with respect to which waivers or
consents are obtained from the appropriate parties or required notices have been
given to the holders of such rights and the appropriate time period for
asserting such rights has expired without an exercise of such rights or
(y) which are not applicable to, or exercisable in connection with, the
execution and delivery of this Agreement and the LLC Agreement or the
consummation of the transactions contemplated hereunder or thereunder; (d) all
rights to consent by, required notices to, filings with, or other actions by any
Governmental Authority in connection with the sale or conveyance of oil and gas

 

4

--------------------------------------------------------------------------------


 

leases or interests therein or sale of production therefrom if the same are
customarily obtained subsequent to such sale or conveyance; (e) Liens for taxes
or assessments not due or not delinquent on the Effective Date; (f) defects or
irregularities of title arising out of events that have been barred by
limitations; (g) any Liens permitted or contemplated by the terms and conditions
of this Agreement or that are customarily associated with the performance of the
Services hereunder; (h) any Liens resulting or arising from, directly or
indirectly, the failure of any member of the Company Group to pay any amounts
owed by such Person to a Third Party, Manager or any of Manager’s Affiliates or
to deposit funds in the Company Bank Accounts when so required hereunder;
(i) Liens arising under operating agreements, unitization and pooling agreements
and sales contracts in the ordinary course of business; (j) materialman’s,
mechanic’s, repairman’s, contractor’s, operator’s, and other similar Liens or
charges arising in the ordinary course of business and (k) any matter waived in
writing by the Company.

 

“Person” has the meaning set forth in the LLC Agreement.

 

“Sanchez” has the meaning set forth in the Preamble.

 

“Sanchez Credit Agreement” means:

 

a)             that certain Second Amended and Restated Credit Agreement, dated
as of June 30, 2014 among Sanchez Energy Corporation, a Delaware corporation, as
borrower, the lenders party thereto and Royal Bank of Canada as administrative
agent, as amended by that certain First Amendment to Second Amended and Restated
Credit Agreement, dated as of September 9, 2014, as amended by that certain
Second Amendment to Second Amended and Restated Credit Agreement, dated as of
March 31, 2015, as amended by that certain Third Amendment to Second Amended and
Restated Credit Agreement, dated as of July 20, 2015, as amended by that certain
Fourth Amendment to Second Amended and Restated Credit Agreement, dated as of
September 29, 2015, as amended by that certain Fifth Amendment to Second Amended
and Restated Credit Agreement, dated as of October 30, 2015, as amended by that
certain Sixth Amendment to Second Amended and Restated Credit Agreement, dated
as of January 22, 2016 and as amended by that certain Seventh Amendment to
Second Amended and Restated Credit Agreement, dated as of March 18, 2016;

 

b)             that certain 6.125% Senior Secured Notes Due 2023 Indenture dated
June 27, 2014 among Sanchez Energy Corporation, a Delaware corporation, the
guarantors party thereto, and U.S. Bank National Association, as trustee; and

 

c)              that certain 7.75% Senior Notes Due 2021 Indenture dated
June 13, 2013 among Sanchez Energy Corporation, a Delaware corporation, the
guarantors party thereto, and U.S. Bank National Association, as trustee, as
supplemented by that certain First Supplemental Indenture, dated as of
September 11, 2013 and as further supplemented by that certain Second
Supplemental Indenture, dated as of June 2, 2014, in each of (a), (b) and (c),
as amended, restated, supplemented, refinanced or replaced from time to time.

 

5

--------------------------------------------------------------------------------


 

“Services” has the meaning set forth in Section 2.2(a).

 

“SOG” means Sanchez Oil & Gas Corporation, a Delaware corporation.

 

“Successor Manager” has the meaning set forth in Section 6.1(b).

 

“Third Party” has the meaning set forth in the LLC Agreement.

 

“Transition Services Agreement” means that certain Transition Services
Agreement, dated as of the date hereof, by and between Anadarko E&P Onshore LLC
and SN EF Maverick, LLC.

 

“Voting Stock” means, with respect to any Person, Equity Interests in such
Person (and/or, if applicable, such Person’s general partner), the holders of
which are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or Persons with management authority performing similar
functions) of such Person.

 

“Working Capital Reserves” has the meaning set forth in Section 3.3(a).

 

ARTICLE II Services

Regarding Assets

 

Section 2.1                            Manager.

 

(a)                          Engagement.    Subject  to the terms and provisions
of this Agreement, effective as of the Effective Date and continuing for the
term set forth in Article VI, the Company engages and hires Manager, and Manager
accepts such engagement and hiring, to perform the Services. Subject to
Article V, all services provided, acts performed, and activities conducted
(whether by employees of Manager or by contractors, consultants, accountants,
attorneys, or other Third Parties) under and in accordance with this Agreement
shall be for the account of the Company or other member of the Company Group.

 

(b)                          Role.   Subject to the terms of the LLC Agreement,
the Company and Manager intend that, as of the Effective Date and continuing for
the term set forth in Article VI, Manager shall serve as manager of the Company
Business pursuant to the terms of this Agreement.

 

Section 2.2                            Performance of Services.

 

(a)                          Manager shall provide to the Company Group
day-to-day general, administrative, business and financial services consistent
with the purpose of the Company as specified in Section 2.4 of the LLC Agreement
and of a type customarily provided to a non- operator of Hydrocarbon Interests,
which services shall, to the extent consistent with the foregoing, include
(i) the services listed on Schedule 1 and (ii) the following additional services
on behalf of the Company Group (collectively, the “Services”) but, in all cases,
excluding the Excluded Services or services that do not constitute Permitted
Actions:

 

6

--------------------------------------------------------------------------------


 

(i)         Discharge of Obligations.   Manager shall pay and discharge, on
behalf of the Company Group, to the extent the Company has made such funds
available to Manager, all expenses incurred with respect to the Company
Business, and, to the extent the Company has made such funds available to
Manager, shall pay and discharge, on behalf of the Company Group, all other
liabilities related to the Company Business, in each instance, in the manner
provided for in Article III.  Manager shall keep a complete and accurate record
(in all material respects) of the accounts upon which such expenses and
liabilities are based, showing charges and credits made and received, including
overriding royalties and other burdens on the assets of the Company Group in
accordance with applicable agreements and Laws. Upon reasonable notice to
Manager, the Company shall have access to such records during normal business
hours in accordance with, and subject to the limitations set forth in
Section 4.1, as if such records are Financial Records.

 

(ii)        Protection from Liens.  Manager, solely in its capacity as Manager
acting under this Agreement, shall not place any Liens on the assets, except for
Permitted Encumbrances, or to the extent the Company directs Manager to do so or
such liens or encumbrances arise as a result of any contract or agreement
entered into or any action or inaction taken by the Manager at the direction or
with the consent of the Company, such consent not to be unreasonably withheld,
conditioned or delayed.

 

(iii)      Receipt of Notices and Other Communication.    Manager shall review,
categorize, classify, organize, record, file, and maintain all notices,
correspondence, reports, instruments, writings, agreements, documents, claims,
assertions, demands, records, invoices, and other communications received by
Manager addressed to (or intended for) any member of the Company Group and
pertaining to the Company Group, and shall use commercially reasonable efforts
to respond in a timely manner to the foregoing as necessary on behalf of the
Company Group.  Manager shall promptly deliver Notice to the Company with
respect to any claim or demand received by Manager adversely affecting the
Company Group and the Company Business that could reasonably be expected to
exceed the Loss Notice Amount or otherwise adversely impact the Company Group or
their assets in any material respect.

 

(iv)       Regulatory Compliance.  Manager shall, on behalf of the Company
Group, prepare, apply for, submit, file, receive, hold, use, abandon, or
relinquish, as appropriate, all permits and licenses required by applicable Laws
in connection with the assets and the conduct of the business of the Company
Group.  Such permits and licenses shall be in the name of the applicable member
of the Company Group and such member shall be financially responsible for all
matters involving or relating to such permits and licenses and any circumstances
arising from or relating to such permits and licenses.

 

(v)        Claims and Actions.   Subject to Section 5.8, Manager shall, in
cooperation with the Company, protect and defend against any non-material

 

7

--------------------------------------------------------------------------------


 

adverse claim or demand made jointly against any member of the Company Group and
Manager by, and pursue non-material claims of the Company Group and Manager made
jointly against, Third Parties with respect to the Company Business, and all
interests attributable thereto, including the employment or use of counsel for
the prosecution or defense of litigation and the contest, settlement, release,
or discharge of any such claim or demand. Manager shall notify the Company of
(i) every adverse claim or demand made or threatened to be made by any Person
(including any Governmental Authority) involving the Company or Manager (with
respect to the performance of Services hereunder) to which Manager becomes aware
that could reasonably be expected to exceed the Loss Notice Amount or otherwise
adversely impact the Company Group in any material respect and (ii) any lawsuits
or proceedings instituted with respect to the Company Group or their assets or
production attributable thereto to which Manager becomes aware. Manager shall
have no authority to retain Third Party counsel on the Company Group’s behalf
with respect to any such claim or demand or settle any such claim or demand on
the Company Group’s behalf without the prior written consent of the Company,
such consent not to be unreasonably withheld, conditioned or delayed.

 

(vi)                       Suspense Accounts.       Manager shall maintain, on
behalf of the Company, all suspense accounts related to the Company Business.

 

(vii)      Performance of Contracts.     Manager shall, on behalf of the
Company, use its commercially reasonable efforts to cause to be performed and
observed the terms and conditions of all agreements to which any member of the
Company Group is a party.

 

(viii)    Environmental Audit.     At the request of the Company, Manager shall
cooperate with and facilitate the Company’s retention of any qualified
environmental consultant to provide such reports to the Company concerning any
Hydrocarbon Interest of the Company Group as the Company shall reasonably
request; provided, however, that the Company shall timely provide the Company
funds necessary to pay and discharge all costs and expenses associated with the
retention of such environmental consultant.

 

(b)        Excluded Services.   Notwithstanding anything in this Agreement to
the contrary, in no event shall Manager be required under this Agreement to
perform any functions, duties or services of the Operator (under the Joint
Development Agreement, any Operating Agreement or otherwise) or other operator
of the Hydrocarbon Interests that are or would otherwise customarily be
performed by such Person (collectively, the “Excluded Services”). Manager’s
obligation to provide the Services shall be conditioned upon and subject to any
legal obligations, prohibitions or restrictions applicable to it, and this
Agreement shall not obligate Manager to violate, modify or eliminate any such
obligation, prohibition or restriction. Notwithstanding anything herein to the
contrary, the failure of Manager to provide to any member of the Company Group
any Service for which Manager is not entitled to receive full reimbursement
under this Agreement shall not be deemed a breach or violation of (or failure to
perform under) this Agreement.

 

8

--------------------------------------------------------------------------------


 

Section 2.3      Prohibited Acts.  Manager shall not have the authority or be
permitted to take, in the name or on behalf of the Company, any action, unless
and until the Company has the authority and is permitted to take such action
under the LLC Agreement, including the approval of the Board as contemplated by
Section 6.3 of the LLC Agreement, it being agreed to and understood that,
without limiting any other powers or duties of Manager provided in this
Agreement, Manager is hereby authorized to act as agent of Company and each
other member of the Company Group for the procurement or performance of all
Services to be procured for the Company or any other member of the Company Group
by Manager pursuant to this Agreement, and to, in Company’s name or in the name
of any other member of the Company Group and on its or such other member’s
behalf or in the name of Manager but subject to the terms of this Agreement, to
take all Permitted Actions in connection with the performance of the Services,
including the execution of any agreements or other instruments.

 

Section 2.4      Insurance Coverage.  Manager shall use commercially reasonable
efforts to either (i) cause the Company Group to obtain and maintain in full
force and effect during the term of this Agreement the coverages set forth on
Schedule 2 (and Company shall be obligated to obtain and maintain such
insurance), which shall name Manager and SOG as an additional insured thereunder
and shall contain waivers by the insurers of any and all rights of subrogation
to pursue any claims or causes of action against Manager and SOG or (ii) name
the Company and Manager as an additional insured under an insurance policy of
SOG and cause such insurance policy to be maintained in full force and effect
during the term of this Agreement with coverages equivalent to or greater than
as set forth on Schedule 2 and contain waivers by the insurers of any and all
rights of subrogation to pursue any claims or causes of action against Manager
and SOG.

 

Section 2.5      Seismic Agreements.  Seismic and other reserve related data
Sanchez has access to, solely to the extent such data is relevant to the assets
of the Company Group, shall be made available to the Company Group subject to
and in accordance with the terms of a geophysical seismic data use license
agreement in a form reasonably acceptable to Manager and its Affiliates to be
entered into by Manager (or one or more of its Affiliates) and the appropriate
member(s) of the Company Group (provided such access does not breach, conflict
or violate any Third Party licensing agreement or other contract).

 

Section 2.6      Employees  of  the  Manager.     Manager shall select, employ,
pay compensation (including the payment of all social security taxes,
unemployment taxes and similar payments related thereto) and any applicable
severance (which severance shall be reimbursable by the Company to Manager) to,
supervise and direct all personnel and employees of the Manager necessary for
the performance of the Services.

 

Section 2.7      No Commingling of Assets.  To the extent Manager shall have
charge or possession of any of the Company Group’s assets in connection with the
provision of the Services pursuant to this Agreement, Manager shall (a) hold
such assets in the name and for the benefit of the Company Group and
(b) separately maintain and not commingle such assets with any assets of the
Manager or any other Person.

 

Section 2.8      Inventions and IP Ownership.   The Parties agree that any
inventions, improvements, designs, original works of authorship, formulas,
processes, compositions of

 

9

--------------------------------------------------------------------------------


 

matter, computer software programs, databases, mask works, and trade secrets
(whether or not patentable, copyrightable or protectable as trade secrets or
other intellectual property rights) that, in each case, are conceived, first
reduced to practice, or created, by Manager in connection with providing the
Services, either alone or jointly with others (“Inventions”), will be the sole
and exclusive property of Manager.  Company hereby assigns, and agrees to
assign, to Manager any and all rights that Company may have in any such
Inventions and in any intellectual property rights therein or related thereto. 
Company agrees to assist Manager and any Manager designee in obtaining,
enforcing, and perfecting, Manager’s right in the Inventions in any and all
countries, including by executing any intellectual property assignment
agreements.   Company hereby appoints Manager as Company’s attorney-in-fact to
execute documents on Company’s behalf for the purposes set forth in this
paragraph.

 

Section 2.9                           Company Information.  It is contemplated
by the Parties that, during the term of this Agreement, Company will be required
to provide certain notices, information and data necessary for Manager to
perform the Services and its obligations under this Agreement. Manager shall be
permitted to rely on any information or data provided by Company to Manager in
connection with the performance of its duties and provision of Services under
this Agreement.

 

ARTICLE III

Revenues and Disbursements

 

Section 3.1                           Receipt of Revenues.    Manager shall have
the authority and duty to collect on behalf of the Company Group all proceeds
and cash attributable to the Company Group’s assets (the “Company Revenues”)
into one or more banks accounts maintained in the name of the Company or other
member of the Company Group (the “Company Bank Accounts”).  Manager shall use
commercially reasonable efforts to cause all amounts due and owing to the
Company Group to be paid on a timely basis.  Manager shall keep a complete and
accurate account (in all material respects) of all proceeds received on behalf
of the Company Group.   All Company Revenues received by the Manager on behalf
of the Company Group (other than in respect of amounts due and owing to Manager
or its Affiliates) shall promptly be deposited in the Company Bank Accounts and
shall only be disbursed therefrom in accordance with this Agreement.  To the
extent Manager or any of its Affiliates receives any Company Revenues (other
than in respect of amounts due and owing to such Person), Manager shall, or
shall cause its Affiliate to, as applicable, promptly deposit such Company
Revenues in the Company Bank Accounts.

 

Section 3.2                           Disbursements.

 

(a)                         Payments.  Manager shall make disbursements of the
Company Revenues from the Company Bank Accounts from time to time necessary to
timely discharge all costs and expenses and other amounts due and owing by the
Company Group, including those costs and expenses attributable to ownership of
the assets of the Company Group and other related business activities (and not
discharged out of gross revenues before such member of the Company Group
receives such revenues), and payment of applicable sales, use, excise, value
added and other similar taxes assessed or imposed on the assets of the Company
Group.

 

10

--------------------------------------------------------------------------------


 

(b)                          No Liability.  The disbursement of funds, or the
failure to so disburse, by Manager under this Agreement shall in no event
relieve the Company Group of any liability, except to the extent Manager applies
the Company Revenues against amounts owing to it or its Affiliates.

 

Section 3.3                           Reserve Accounts.

 

(a)                          Working Capital.   Manager, using its reasonable
professional judgment, shall advise the Board in connection with establishing
appropriate working capital reserves (“Working Capital Reserves”) out of the
Company Revenues of amounts sufficient for the Company Group to timely discharge
obligations which are reasonably anticipated to be incurred in excess of
anticipated revenue receipts.

 

(b)                          Payment Reserves.  Manager, using its reasonable
professional judgment, shall advise the Board in connection with establishing
appropriate reserves out of the Company Revenues of amounts sufficient for the
Company Group to timely pay disputed liabilities of the Company Group or refund
disputed proceeds received by the Company Group, in each instance, as
attributable to the assets of the Company Group (“Payment Reserves”).

 

(c)                           Insufficient Funds.  The inadequacy of any Working
Capital Reserves or Payment Reserves shall in no event relieve the Company Group
of any liability under this Agreement or otherwise.

 

Section 3.4                            Arrangements with Banking Institutions.  
Manager and the Company agree to take all such steps as are reasonably requested
by any bank or banks, solely in respect of the Company Bank Accounts in which
the Company Revenues are deposited, to accord Manager the authority to deposit
and disburse funds therefrom solely as provided herein.

 

ARTICLE IV

Accounting and Reports

 

Section 4.1                            Accounting and Audit.  Manager will
maintain the books, records, and accounts of operations, revenues, and
expenditures of the Company Group in respect of the assets of the Company Group,
and shall report all such information to the Company from time to time as
requested by the Company.  All such records (collectively, the “Financial
Records”) shall be maintained at the principal office of Manager.  All Financial
Records shall be available, upon 30 days’ prior notice to Manager, for
reasonable audit, inspection, or copying by the Company or any of its
representatives during normal business hours at the Manager’s principal office
no more than twice per calendar year.  If the Company or any of its members
gives Manager Notice of any exception or objection to any item of accounting for
the Company Revenues or disbursements hereunder (in accordance with the
provisions of Article III) within two (2) years after the end of the calendar
year during which such accounting item was entered into the books maintained by
Manager pursuant to this Section 4.1, Manager shall work in good faith with the
Company or such member, as the case may be, to resolve such exception or
objection as soon as reasonably practicable.  Any amount determined to be owing
to the Company Group by Manager (or to Manager by Company Group) in connection
with such exception or objection shall bear interest at the Agreed Rate from the
date such amount should have been distributed to or retained

 

11

--------------------------------------------------------------------------------


 

by the Company Group (or Manager) pursuant to Article III until the date such
amount is paid by Manager to the Company (or to Manager by Company Group).  If
the Company or any member of the Company fails to object or except to any item
of accounting or disbursement within such two-year (2) period, then the books
maintained by Manager for such calendar year shall be deemed to be final and no
further adjustment shall be made to any accounting items or disbursements for
such calendar year.

 

Section 4.2                            LLC Reports.   Manager shall provide to
the Company any statements, reports, and other information provided for in
Section 9.3 of the LLC Agreement by the dates set forth therein and such other
information and reports as may from time to time be reasonably requested by the
Company.

 

ARTICLE V

Standard of Performance; Reimbursement of Costs; Indemnification

 

Section 5.1                            Standard of Conduct.  With respect to the
conduct and performance of all duties, services, and obligations of Manager
under this Agreement, Manager, at a particular time, shall conduct itself with a
degree of care, diligence, and skill, as the same may change from time to time,
but applied in light of the facts known at the time, of a reasonably prudent
operator, consistent with general industry-standard practices applied or
utilized in comparable circumstances in the oil and gas industry in the
geographic region(s) where the Company Business is conducted. Notwithstanding
the foregoing, Manager shall not be deemed in breach or violation of (or to have
failed to perform) its obligations under this Section 5.1 unless Manager’s
conduct or performance hereunder constitutes bad faith, gross negligence,
willful misconduct, or actual fraud.

 

Section 5.2                            Compliance with Laws; Conflicts.  In
conducting its services and duties hereunder, Manager shall comply, in all
material respects, with all applicable Laws.

 

Section 5.3                            Proper Staff.      Manager covenants and
agrees that it will use commercially reasonable efforts to at all times retain
and have available to it a professional staff and outside consultants which
together will be reasonably adequate in size, experience, and competency, as
determined by Manager, to discharge properly the duties and functions of Manager
hereunder, including engineers, geologists, and other technical personnel,
accountants, and secretarial and clerical personnel. Manager shall devote all
such personnel and time as are necessary to provide the Services hereunder
consistent with the standards set forth in this Article V, as determined by
Manager.

 

Section 5.4                            Budget.    With respect to Manager’s
activities under this Agreement, Manager agrees to use commercially reasonable
efforts to operate in a manner that is consistent with the applicable Approved
Budget then in effect or otherwise pursuant to such budget as is established by
the Company and approved by Manager (such consent not to be unreasonably
withheld, conditioned or delayed).  Notwithstanding the foregoing, Manager shall
not be liable for a breach of this Section 5.4, or any other provision of this
Agreement for any actions performed or omissions made (i) in accordance with
directions given by the Company Group, or (ii) as a result of the failure by the
Company to timely provide to Manager the funds necessary to pay all costs and
expenses incurred (or to be incurred) by Manager in providing the Services.

 

12

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein, Manager shall have no
obligation to pay any costs and expenses in connection with the Services
hereunder (under Article III, Section 5.6 or otherwise) out of its own funds
(and seek reimbursement from Company), it being required instead that Company,
at Manager’s request, will ensure that the funds to pay such costs and expenses
are deposited in the Company Bank Accounts and available for withdrawal or use
by Manager or otherwise paid or made available to Manager in advance (and the
Company hereby agrees to the foregoing).

 

Section 5.5                            Contractors; Affiliate Transactions.

 

(a)                          Contractors.   All Services provided hereunder
shall be performed by Manager, by its Affiliates, or by contractors,
consultants, accountants, attorneys, or other Third Parties engaged by Manager. 
Manager shall (i) if an agreement is to be entered into with a Third Party,
engage such Third Parties under such agreements with terms which are customary
and reasonable for the type and character of the Services being provided
hereunder and which provide for such Services to be furnished at rates
competitive with those otherwise generally available in the area in which such
Services are performed and (ii) review and monitor the provision of any such
Services by such Third Parties.  Manager shall not charge the Company any
mark-up or other profit over the actual costs charged Manager by such providers.

 

(b)                          Affiliates.      Other than compensatory,
indemnification and similar arrangements with individuals and arrangements and
agreements with SOG and Sanchez Production Partners LP, Manager will not enter
into any agreement or arrangement with any Affiliate of Manager for the
performance of Services hereunder unless (i) approved by the Company by Majority
Consent, such consent not to be unreasonably withheld, conditioned or delayed
(as provided in Section 6.11 of the LLC Agreement) or (ii) the terms of such
agreement or arrangement are on an arm’s-length basis and not materially less
favorable, directly or indirectly, to the Company than would be obtained in a
transaction with a Third Party.

 

Section 5.6                            Third Party Costs.  The Company will pay,
or cause to be paid, directly, or (at Manager’s election) reimburse Manager and
its Affiliates for, their respective Out-of- Pocket Expenses (as defined below)
incurred by Manager or its Affiliates in accordance with Section 5.10; provided,
that Manager shall be entitled to make such payments on the Company’s behalf
from the Company Bank Accounts.  For the purposes of this Agreement, the term
“Out- of-Pocket Expenses” means the out-of-pocket costs and expenses reasonably
incurred by Manager and its Affiliates in connection with providing the Services
hereunder, or otherwise incurred by Manager or its Affiliates from time to time
in the future in connection with their provision of Services hereunder
(excluding for the avoidance of doubt G&A Costs, Operating Expenses or equity
compensation expenses for which Manager and its Affiliates have been paid or
reimbursed under Section 5.7 or disbursements which have been paid on behalf of
the Company directly under Section 3.2(a)) including, without limitation,
(a) fees and disbursements of any independent professionals and organizations,
including independent accountants, outside legal counsel or consultants,
retained by Manager or any of its Affiliates, (b) costs of any outside services
or independent contractors such as financial printers, couriers, business
publications, on- line financial services or similar services, retained or used
by Manager or any of its Affiliates, and (c) Third Party transportation, per
diem costs, word processing expenses or any similar expense not associated with
Manager or its Affiliates’ ordinary operations.  Notwithstanding the

 

13

--------------------------------------------------------------------------------


 

foregoing, Out-of-Pocket Expenses shall not include expenses incurred by Manager
and its Affiliates in connection with a sale or transfer of Manager’s or any of
its Affiliates’ interests in the Company nor taxes payable by Manager (other
than sales and similar taxes payable to Third Party vendors), subject to
Section 5.9.   All payments or reimbursements for Out-of-Pocket Expenses will be
made by wire transfer in same-day funds promptly upon or as soon as practicable
following request for payment or reimbursement in accordance with this
Agreement, to the bank account indicated to the Company by the relevant payee.

 

Section 5.7                            General and Administrative Costs.    The
Company shall reimburse Manager for the G&A Costs attributable to or allocated
to the Services in accordance with Section 5.10.

 

Section 5.8                            Indemnification and Exculpation.

 

(a)                          The Company shall indemnify the Manager and its
Affiliates (and their respective directors, officers, employees, managers,
members, partners, controlling Persons and equityholders) (collectively,
“Indemnified Manager Persons”) in respect of, and hold it harmless from and
against, any and all Losses suffered, incurred or sustained by any Indemnified
Manager Person or to which it becomes subject, however so arising whether under
tort, contract, negligence, strict liability or otherwise, to the extent
resulting from, arising out of, or relating to or in connection with (i) any
breach of any covenant, obligation or agreement on the part of any member of the
Company Group contained in this Agreement, (ii) the nonfulfillment of or failure
to perform any covenant or agreement on the part of any member of the Company
Group contained in this Agreement, and (iii) the Services or this Agreement,
except to the extent that any Losses have been caused by the bad faith, gross
negligence, willful misconduct or actual fraud of Manager or any of its
Affiliates or representatives, and for any Losses suffered, incurred, or
sustained by an Indemnified Manager Person as a result of any uncured,
intentional, and material breach by the Manager of any of its covenants or
agreements contained in this Agreement. The Company will reimburse the
Indemnified Manager Persons for all reasonable costs and expenses (including
reasonable attorneys’ fees and expenses of one counsel for all such Indemnified
Manager Persons (and any required local counsel) and any other
litigation-related expenses) as they are incurred in connection with
investigating, preparing, pursuing, defending or assisting in the defense of any
action, claim, suit, investigation or proceeding for which the Indemnified
Manager Persons are entitled to indemnification under the terms of this Section
5.8(a), or any action or proceeding arising therefrom, whether or not such
Indemnified Manager Person is a party thereto.

 

(b)                          In no event shall either Party or its respective
directors, officers, employees, managers, members, partners, controlling Persons
and equityholders have any liability for any Losses under any provision of this
Agreement for any punitive, consequential, special or indirect damages, whether
based on statute, contract, tort or otherwise, and whether or not arising from
the other Party’s sole, joint, or concurrent negligence, strict liability,
criminal liability or other fault other than punitive, consequential, special or
indirect damages suffered by a Person other than an Indemnified Manager Person
for which the Company has responsibility pursuant to this Article V.

 

14

--------------------------------------------------------------------------------


 

(c)                           The Parties acknowledge and agree that the
indemnification provisions of this Article V and any other rights and remedies
available to a Party under this Agreement are cumulative and in addition to, not
exclusive of or in substitution for, any implied rights or remedies provided by
law or equity for the breach or nonfulfillment of any covenant or agreement on
the part of the Company and Manager under this Agreement.

 

(d)                          Notwithstanding Manager’s agreement to perform, or
cause to be performed, the Services in accordance with the provisions hereof,
the Company acknowledges, on its own behalf and on behalf of each member of the
Company Group, that performance by Manager or any other Person of Services
pursuant to this Agreement will not subject Manager or any other Indemnified
Manager Persons to any Losses whatsoever, except to the extent resulting from,
arising out of or relating to or in connection with Manager’s bad faith, gross
negligence, willful misconduct, or actual fraud in performing its obligations
under this Agreement; provided, however, that (i) Manager’s and each of its
Affiliates (and their respective directors, officers, employees, managers,
members, partners, controlling Persons and equityholders) aggregate liability,
collectively, as a result of such bad faith, gross negligence, willful
misconduct or actual fraud will be limited to an amount equal to the G&A Costs
paid by the Company to Manager over the 24 month period preceding the date of
the action or inaction that gave rise to such liability and (ii) SN shall be
liable for the Losses incurred by the Company described in the preceding clause
(i); provided, further, that any damages payable pursuant to this
Section 5.8(d) shall be subject to the terms and conditions of the Sanchez
Credit Agreement; provided, further, however, that if any of such Losses are
covered by any insurance policy of the Company, the aggregate liability of such
Indemnified Manager Person with respect to such Losses shall be reduced by the
amount recovered by the Company under such policy in respect of such Losses.

 

(e)                           Whenever any claim arises for indemnification
hereunder, the indemnified Person shall promptly notify the indemnifying Party
of the claim and, when known, the facts constituting the basis for such claim,
except that in the event of any claim for indemnification hereunder resulting
from or in connection with any claim or legal proceedings by a Third Party,
except as otherwise expressly provided in this Section 5.8, such notice shall
specify, if known, the amount or an estimate of the amount of the Losses
asserted by such Third Party.

 

(f)                            In connection with any claim giving rise to
indemnity hereunder resulting from or arising out of any claim or legal
proceeding by a Person who is not a Party, the indemnifying Party, may, upon
notice to the indemnified Person, assume the defense of any such claim or legal
proceeding.  Except with the written consent of the indemnified Person, the
indemnifying Party shall not consent to the entry of any judgment or settlement
arising from any such claim or legal proceedings which, in each case, provides
for any non-monetary relief or does not include as an unconditional term thereof
the giving by the claimant or the plaintiff to the indemnified Person of a
release from all Losses in respect thereof, unless in the latter case the
indemnifying Party has actually paid to the indemnified Person the full amount
of such judgment or settlement.   Any indemnified Person shall be entitled to
participate in (but not control) the defense of any such claim or litigation
resulting therefrom.  If the indemnifying Party does not elect to control the
litigation as provided above, the indemnified Person may defend against such
claim or litigation in such manner as it may deem appropriate, including,
without limitation, settling such claim or litigation, after giving notice of
the same to the indemnifying Party, on such terms as such indemnified Person may
deem appropriate, and the indemnifying Party shall

 

15

--------------------------------------------------------------------------------


 

promptly reimburse the indemnified Person (subject to Section 5.8(b)) from time
to time as such Losses are incurred.  All indemnification hereunder shall be
effected by payment of cash or delivery of a certified or official bank check in
the amount of the indemnification Losses.

 

(g)                           Except as provided above, all claims for Losses
brought by Third Parties against Company or any Subsidiary (x) arising out of or
in any way relating to the provision of Services hereunder and (y) not
discharged by insurance required hereunder, shall only be settled or, with
Manager’s concurrence, defended by Manager, at Company’s expense.

 

Section 5.9                            Taxes.   In addition to the other sums
payable under this Agreement, the Company shall pay, and hold Manager harmless
against, all sales, use or other taxes, or other fees or assessments imposed by
any applicable Laws in connection with the provision of the Services, other than
income, franchise or margin taxes measured by Manager’s net income or margin and
any gross receipts of other privilege taxes imposed on Manager.  Manager and the
Company shall cooperate with each other and use commercially reasonable efforts
to assist the other in entering into such arrangements as the other may
reasonably request in order to minimize, to the extent lawful and feasible, the
payment or assessment of any taxes relating to the transactions contemplated by
this Agreement; provided, however, that nothing in this Section 5.9 shall
obligate Manager to cooperate with, or assist, the Company in any arrangement
proposed by the Company that would, as determined by Manager in such Party’s
sole discretion, have a detrimental effect on such Party.

 

Section 5.10                     Invoicing and Payment.

 

(a)                          On the Effective Date, the Company will pay to
Sanchez an amount equal to $1,000,000.  Manager will invoice Company on or
before the last day of each month for G&A Costs, Out-of-Pocket Expenses or
amounts payable under Article III incurred during the immediately prior month
and, in addition, provide an estimate of the current month’s G&A Costs (not to
exceed the then-current monthly cap) and Out-of-Pocket Expenses.  The Company
shall pay invoiced amounts within 15 days after the receipt of each such
invoice.  Any requests for payment in subsequent months will include corrections
for any variances between estimated costs and actual costs incurred in prior
months and shall reflect payment for or application of previous months’
variances.  Notwithstanding the foregoing or anything else in this Agreement to
the contrary, Manager may elect to retain proceeds that it receives on behalf of
the Company to the extent it would otherwise invoice Company for such amounts
and in such event it shall show any such retained amounts as a credit on such
invoice. Failure by Manager to submit an invoice for any amounts due hereunder
shall not relieve Company of its payment obligations under this Agreement when
due hereunder.

 

(b)                          For the term of the Transition Services Agreement
and the Marketing Transition Services Agreement, the Company shall fund into the
Company Bank Accounts the Company’s proportionate share of the fees due under
the Transition Services Agreement and the Marketing Services Transition
Agreement at least three (3) business days before payment under such agreements
is due.

 

(c)                           THE COMPANY MAY, WITHIN 120 DAYS AFTER THE END OF
THE CALENDAR YEAR DURING WHICH AN INVOICE WAS RECEIVED FROM

 

16

--------------------------------------------------------------------------------


 

MANAGER, TAKE WRITTEN EXCEPTION TO ANY CHARGE, ON THE GROUND THAT THE SAME WAS
NOT AN ACTUAL (OR, IF APPLICABLE, REASONABLE) COST, FEE OR EXPENSE INCURRED BY
OR DUE TO MANAGER IN CONNECTION WITH THE PROVISION OF SERVICES, OR ON ACCOUNT OF
ANY ERROR OR INACCURACY ON ANY INVOICE.   THE COMPANY SHALL NEVERTHELESS PAY
MANAGER ANY INVOICED OR OTHER AMOUNT IN FULL WHEN DUE OR REQUESTED, OR DEPOSIT
SUCH AMOUNTS INTO THE COMPANY BANK ACCOUNTS WHEN SO REQUESTED FOR WITHDRAWAL BY
MANAGER.  SUCH PAYMENT OR DEPOSIT SHALL NOT BE DEEMED A WAIVER OF THE RIGHT OF
THE COMPANY TO RECOUP OR RECEIVE CREDIT FOR ANY CONTESTED PORTION OF ANY AMOUNT
SO PAID.   IF THE AMOUNT AS TO WHICH SUCH WRITTEN EXCEPTION IS TAKEN, OR ANY
PART THEREOF, IS ULTIMATELY DETERMINED NOT TO BE AN ACTUAL (OR, IF APPLICABLE,
REASONABLE) COST, FEE OR EXPENSE INCURRED BY OR DUE TO MANAGER, OR IS OTHERWISE
AN ERROR OR INACCURACY IN CONNECTION WITH THE PROVISION OF SERVICES, SUCH AMOUNT
OR PORTION THEREOF (AS THE CASE MAY BE) SHALL BE CREDITED AGAINST FUTURE AMOUNTS
DUE HEREUNDER OR, UPON EXPIRATION OR TERMINATION OF THIS AGREEMENT AFTER ALL
SUCH CREDITS HAVE BEEN APPLIED, REFUNDED BY MANAGER TO COMPANY.   COMPANY SHALL
HAVE NO RIGHT TO DISPUTE ANY PAYMENT, INVOICE OR WITHDRAWAL AFTER SUCH 120 DAY
PERIOD, AND SHALL BE DEEMED TO HAVE WAIVED ANY CLAIMS OR RIGHTS WITH RESPECT TO
SUCH AMOUNTS TO THE EXTENT NOT DISPUTED WITHIN SUCH PERIOD.

 

(d)                          Company shall have the right, upon 30 days’ prior
notice to Manager, and at reasonable times during usual business hours of
Manager or its Affiliates to, no more than twice per year, audit the records of
Manager (excluding the Financial Records) for the purposes of this Section 5.10;
provided, however, that such audit does not unreasonably interfere with the
operations of Manager or its Affiliates.  Company shall bear all costs and
expenses incurred in connection with any audit.  Notwithstanding anything herein
to the contrary, Manager shall not be obligated to disclose or make available to
the Company any information prohibited by applicable Laws or restricted by
contractual obligations of confidentiality. This Section 5.10 shall survive
termination or expiration of this Agreement for a period of two years from
termination or expiration with respect to periods prior to such termination or
expiration.

 

(e)                           Any amount determined to be owing by one Party to
the other Party in connection with a dispute under Section 5.10(d) shall bear
interest at the Agreed Rate from the date such amount should have been paid to
or retained by the Company until the date such amount is paid by the Party
required to make such payment to the other Party.

 

ARTICLE VI

Term

 

Section 6.1                            Term; Effect of Termination.

 

(a)                          Term.  The term of this Agreement (or with respect
to clause (iii) below, the term of this Agreement solely with respect to any
particular Service so terminated) shall commence on the Effective Date hereof
and continue until the earlier of:

 

17

--------------------------------------------------------------------------------


 

(i)          termination by mutual written agreement of Manager and the Company
(by Majority Consent);

 

(ii)         by either the Company or the Manager upon the occurrence of an IPO
of the Company or the date on which the Company otherwise ceases to own any
interest in the Company Business or has disposed of, directly or indirectly, all
or substantially all of its assets (provided that the terminating party shall
have provided at least ninety (90) days written notice of the date of
termination under this Section 6.1(a)(ii));

 

(iii)        termination by the Company (by Majority Consent) of any particular
Services after the first anniversary of the Effective Date upon thirty (30) days
written notice to Manager or earlier as agreed by the Parties (provided that
such written notice has specified in reasonable detail the Services that the
Company has elected to terminate);

 

(iv)        termination by the Company (by Majority Consent) if (A) Manager
fails to perform in any material respect any of its material obligations under
this Agreement and (B) such failure is not (x) excused by Force Majeure Events
or (y) cured by Manager within thirty (30) days after Notice thereof by the
Company (unless such failure is not reasonably capable of being cured within
such thirty- day (30) period, in which case Manager shall have commenced
remedial action to cure such failure within such thirty-day (30) period and
continued to diligently and timely pursue the completion of such remedial action
and shall have cured within sixty (60) days after Notice);

 

(v)         termination by Manager if (A) the Company fails to perform in any
material respect any of its material obligations under this Agreement (including
any payment obligation) and (B) such failure is not cured by the Company within
thirty (30) days after Notice thereof by Manager (unless such failure, other
than a payment failure, is not reasonably capable of being cured within such
thirty-day (30) period, in which case Manager shall have commenced remedial
action to cure such failure within such thirty-day (30) period and continued to
diligently and timely pursue the completion of such remedial action and shall
have cured within sixty (60) days after Notice);

 

(vi)        termination by Manager following the date on which (i) Blackstone,
together with its Affiliates, first ceases to own, collectively, over 50% of
each class or series of Voting Stock of the Company or (ii) a Change in Control
occurs;

 

(vii)       termination by Manager following the date on which Manager or an
Affiliate of Manager is no longer a member in the Company or is not the Operator
or a Party to the Joint Development Agreement or no longer entitled to appoint
any Representatives to the Operating Committee (as such terms are defined in the
Joint Development Agreement);

 

18

--------------------------------------------------------------------------------


 

(viii)     termination by a Party if the other Party: (A) makes a general
assignment for the benefit of creditors; (B) files a voluntary bankruptcy
petition; (C) becomes the subject of an order for relief or is declared
insolvent in any federal or state bankruptcy or insolvency proceeding; (D) files
a petition or answer in a court of competent jurisdiction seeking a
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any Law; (E) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed in a proceeding of the type described in subclauses (A) through (D) of
this clause (viii); (F) seeks, consents, or acquiesces to the appointment of a
trustee, receiver, or liquidator of all or any substantial part of such its
assets or properties; or (G) such Party is liquidated and dissolved; or

 

(ix)       termination by Manager following the date on which Manager has
determined, in good faith, that all Services for which Manager was engaged under
this Agreement have been terminated by the Company under Section 6.1(a)(iii);
provided, that Manager delivers written notice to the Company and the Company
fails to respond within fifteen (15) days.

 

(b)           Effect of Termination.  Upon any termination of this Agreement
under Section 6.1(a) (other than Section 6.1(a)(iii)) and following any
transition period under Section 6.4, all rights and obligations under this
Agreement shall cease except for (i) rights or obligations that are expressly
stated to survive a termination of this Agreement, (ii) liabilities and
obligations that have accrued prior to such termination, including the
obligation to pay any amounts that have become due and payable prior to such
termination and provide transition services under Section 6.4, and
(iii) Section 7.16 and those provisions specified therein to survive termination
or expiration of this Agreement.  Manager shall promptly relinquish its role as
manager hereunder and ensure the transition of such role to such Person as may
be designated by the Board by Majority Consent, subject to Section 6.4 (such
Person, the “Successor Manager”).

 

Section 6.2            No Early Termination.  Except for the events of
termination provided for in Section 6.1(a) or upon the written consent of the
Company, Manager shall not resign as Manager hereunder or otherwise terminate
this Agreement for any reason. Notwithstanding the events of termination
provided for in Section 6.1(a), neither the Company nor Manager may terminate
this Agreement during the first ninety (90) days after the Effective Date.

 

Section 6.3            Delivery.  Upon termination of this Agreement under
Section 6.1(a) and the conclusion of any transition period under Section 6.4
and/or appointment of a Successor Manager (if applicable), Manager shall
promptly deliver to the Successor Manager, or such other person as the Company
may designate in writing upon Majority Consent of the Board or as otherwise
specified herein, copies of all title files, division order files, well files,
production records, equipment inventories, and production, severance and ad
valorem tax records pertaining to the Company Business and other information
about the Company Business reasonably requested by the Company (which are in the
possession of Manager) and the Financial Records (in the case of
Section 6.1(a)(iii) solely to the extent relating to the Services terminated),
but in all cases excluding confidential or proprietary information of Manager or
its Affiliates, including seismic and related data or information.  The Company
shall pay all reasonable out-of-pocket costs incurred by Manager to prepare and
deliver such files and records.

 

19

--------------------------------------------------------------------------------


 

Section 6.4            Transition Services.  Upon termination of this Agreement
under Section 6.1(a), other than Section 6.1(a)(iii) and Section 6.1(a)(v),
Manager shall, at the Company’s request (i) continue to provide the Services to
the Company under this Agreement as if this Agreement had not been terminated
for up to 60 days following termination, until such time that the Successor
Manager has been designated pursuant to Section 6.1(b) and engaged by the
Company, and (ii) assist the Company for up to 60 days following termination in
identifying and engaging a Successor Manager capable of providing substantially
all of the Services as were provided by the Manager at no greater cost than that
charged hereunder.  After the Successor Manager has been engaged by the Company,
Manager, if it is required to provide the transition assistance pursuant to the
first sentence of this Section 6.4, shall use commercially reasonable efforts to
provide the Successor Manager reasonable assistance for a period of up to 2
months following the date on which a termination of this Agreement is effective
under Section 6.1(a) to transition the Manager’s duties under this Agreement to
the Successor Manager.  In providing the transition services hereunder, Manager
shall use the same degree of care used in performing the Services previously on
behalf of the Company in accordance with this Agreement.  The Company will
reimburse Manager for its reasonable and documented out-of-pocket costs and
expenses incurred in providing transition services hereunder, provided that the
Services provided under clause (i) of the first sentence of this Section 6.4
shall be provided in accordance with the terms of this Agreement as if such
termination had not occurred.

 

ARTICLE VII

Other Provisions

 

Section 7.1            Assignment and Binding Effect.  Manager shall not assign
its rights or, except as contemplated by Section 5.5, delegate its duties under
this Agreement without the prior written consent of the Company (it being
understood that Manager shall have the right to delegate any of its duties under
this Agreement to SOG and other Affiliates of Manager). Subject to the
foregoing, this Agreement shall be binding upon the Parties and their successors
and assigns.

 

Section 7.2            Notices.  Except as otherwise provided in this Agreement
to the contrary, any notice or communication required or permitted to be given
under this Agreement shall be in writing and sent to the address of the Party
set forth below, or to such other more recent address of which the sending Party
actually has received written notice (the “Notice”):

 

If to the Company:

 

Aguila Production HoldCo, LLC

c/o Blackstone Management Partners L.L.C.

345 Park Avenue, 31st Floor

New York, NY 10154

Attention: Angelo Acconcia

Email: acconcia@blackstone.com

 

with a copy (which shall not constitute Notice) to:

 

20

--------------------------------------------------------------------------------


 

Kirkland & Ellis LLP

600 Travis Street, Suite 3300

Houston, Texas 77002

Attention:                                         Andrew Calder, P.C.

Rhett Van Syoc

Facsimile:                                         (713) 835-3601

Email:                                                           
andrew.calder@kirkland.com

rhett.vansyoc@kirkland.com

 

If to Manager:

 

[                ]

[                ]

[                ]

[                ]

 

Attention: [                ]

Facsimile: [                ]

 

Each such notice or other communication shall be sent by personal delivery, by
registered or certified mail (return receipt requested), by national, reputable
courier service (such as Federal Express or United Parcel Service) or by
facsimile or electronic mail.

 

Section 7.3            Entire Agreement.  This Agreement and each other
document, agreement, instrument or certificate delivered in connection herewith
constitute the entire agreement of the Parties with respect to subject matter
hereof and shall not be changed or modified except by written agreement executed
by all Parties.

 

Section 7.4            Waivers.  The waiver by a Party of a breach of any
provision of this Agreement by the other Party shall not be construed as a
waiver of any subsequent or other breach by the other Party.

 

Section 7.5            Invalidity.  If any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal, or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect the remaining provisions of this Agreement and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision or
provisions had never been contained herein.

 

Section 7.6            Applicable Law.  This Agreement shall be construed under
and governed by the laws of the State of Delaware, without regards to any
conflict of laws principles which, if applied, might permit or require the
application of the laws of another jurisdiction.

 

Section 7.7            Consent to Jurisdiction and Service of Process;
Appointment of Agent for Service of Process; Damages.  EACH PARTY HEREBY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES DISTRICT COURT
LOCATED IN HOUSTON, TEXAS OR TEXAS STATE COURT LOCATED IN HOUSTON, TEXAS AND
IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED

 

21

--------------------------------------------------------------------------------


 

HEREBY (WHETHER SUCH ACTIONS OR PROCEEDINGS ARE BASED IN STATUTE, TORT, CONTRACT
OR OTHERWISE), SHALL BE LITIGATED IN SUCH COURT.  EACH PARTY (A) CONSENTS TO
SUBMIT ITSELF TO THE PERSONAL JURISDICTION OF SUCH COURT FOR SUCH ACTIONS OR
PROCEEDINGS, (B) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL
JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT, AND
(C) AGREES THAT IT WILL NOT BRING ANY SUCH ACTION OR PROCEEDING IN ANY COURT
OTHER THAN SUCH COURT.  EACH PARTY HERETO ACCEPTS FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE AND
IRREVOCABLE JURISDICTION AND VENUE OF THE AFORESAID COURT AND WAIVES ANY DEFENSE
OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
NON-APPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH ACTIONS OR
PROCEEDINGS.  A COPY OF ANY SERVICE OF PROCESS SERVED UPON THE PARTIES HERETO
SHALL BE MAILED BY REGISTERED MAIL TO THE RESPECTIVE PARTY EXCEPT THAT, UNLESS
OTHERWISE PROVIDED BY APPLICABLE LAW, ANY FAILURE TO MAIL SUCH COPY SHALL NOT
AFFECT THE VALIDITY OF SERVICE OF PROCESS.  IF ANY AGENT APPOINTED BY A PARTY
HERETO REFUSES TO ACCEPT SERVICE, EACH PARTY HERETO AGREES THAT SERVICE UPON THE
APPROPRIATE PARTY BY REGISTERED MAIL SHALL CONSTITUTE SUFFICIENT SERVICE. 
NOTHING HEREIN SHALL AFFECT THE RIGHT OF A PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.  IN NO EVENT SHALL ANY PARTY BE LIABLE UNDER THIS
AGREEMENT TO THE OTHER PARTY FOR ANY CONSEQUENTIAL DAMAGES, INCLUDING ANY
DAMAGES FOR BUSINESS INTERRUPTION, LOSS OF USE, DATA, REVENUE OR PROFIT, WHETHER
ARISING OUT OF BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE,
REGARDLESS OF WHETHER SUCH DAMAGES WERE FORESEEABLE AND WHETHER OR NOT THE OTHER
PARTY WAS ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; PROVIDED, HOWEVER, THAT A
PARTY MAY RECOVER FROM ANY OTHER PARTY ALL COSTS, EXPENSES OR DAMAGES, INCLUDING
LOST PROFITS, EXEMPLARY, PUNITIVE, INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY,
CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES PAID OR OWED TO ANY THIRD PERSON
FOR WHICH SUCH PARTY HAS A RIGHT TO RECOVER FROM SUCH OTHER PARTY UNDER THE
TERMS HEREOF.

 

Section 7.8            Waiver of Jury Trial.  TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PARTIES HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT AND THE RELATIONSHIP THAT IS BEING ESTABLISHED.  EACH PARTY ALSO
WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH BOND WHICH MIGHT, BUT FOR THIS
WAIVER, BE REQUIRED OF ANY OF THE OTHER PARTIES HERETO.  THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH OF
DUTY CLAIMS, AND ALL OTHER

 

22

--------------------------------------------------------------------------------


 

COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PARTY
HERETO HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT
EACH PARTY HERETO WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE
DEALINGS.  EACH PARTY FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH PARTY HERETO KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTION CONTEMPLATED HEREBY.   IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAYBE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 

Section 7.9            Relationship of Parties.  In the performance of the
Services hereunder, Manager shall act as an independent contractor for the
Company.  The Parties do not intend to create, nor shall this Agreement be
construed as creating, a partnership or association which might render the
Parties liable as partners.  Manager shall be responsible for the payment of
federal income tax, social security tax, workers’ compensation insurance,
unemployment tax, and other similar payments, if any, relating to Manager’s
business and employees, and the Company shall not be responsible for any such
amounts.

 

Section 7.10         Force Majeure.  Manager shall not be responsible for any
loss or damage to the Company (or be in breach or violation of this Agreement)
for nonperformance or delay in performing any of Manager’s obligations under
this Agreement to the extent resulting from any act of God, fire, lightning,
landslide, earthquake, storm, storm warning, flood, or other adverse weather
condition; strike, lockout, or other industrial disturbance in respect of
Manager’s employees; war, act of terrorism, military operation, or national
emergency; the inability of Manager to acquire at reasonable prices, or the
delay on the part of Manager in acquiring at reasonable prices, materials,
equipment or permits, needed to enable Manager to perform; explosions, breakage
or destruction of or accident or damage to machinery, equipment, facilities, or
lines of pipe, and the repair, maintenance, improvement, or replacement of
equipment, facilities, or lines of pipe; and acts of any Governmental Authority
or any other material disruptive events outside the reasonable control of
Manager (“Force Majeure Events”).  Manager shall use its commercially reasonable
efforts to cure any such Force Majeure Events as soon as reasonably practicable
(other than in the case of a strike or lockout of Manager’s employees), and use
its commercially reasonable efforts to complete, as soon as reasonably
practicable, performance of Manager’s obligations under this Agreement.

 

Section 7.11         Construction of Agreement.  In construing this Agreement:

 

(a)           no consideration shall be given to the captions of the articles,
sections, subsections, or clauses, which are inserted for convenience in
locating the provisions of this Agreement and not as an aid in its construction;

 

23

--------------------------------------------------------------------------------


 

(b)           no consideration shall be given to the fact or presumption that
one Party had a greater or lesser hand in drafting this Agreement;

 

(c)            examples shall not be construed to limit, expressly or by
implication, the matter they illustrate;

 

(d)           the word “includes” and its derivatives means “includes, but is
not limited to” and corresponding derivative expressions;

 

(e)            a defined term has its defined meaning throughout this Agreement
and each exhibit to this Agreement, regardless of whether it appears before or
after the place where it is defined;

 

(f)            the plural shall be deemed to include the singular, and vice
versa;

 

(g)            each gender shall be deemed to include the other genders; and

 

(h)           each exhibit to this Agreement is a part of this Agreement, but if
there is any conflict or inconsistency between the main body of this Agreement
and any exhibit, attachment, or schedule, the provisions of the main body of
this Agreement shall prevail.

 

Section 7.12          Third Party Beneficiaries.  Except as set forth in
Section 7.13, nothing in this Agreement, express or implied, is intended or
shall confer upon any Person other than the Parties or their respective
successors and permitted assigns and the indemnified Persons (for purposes of
Section 5.8), any rights, remedies or liabilities under or by reason of this
Agreement.

 

Section 7.13          No Recourse.  This Agreement may only be enforced against,
and any claims or causes of action that may be based upon, arise out of or
relate to this Agreement, or the negotiation, execution or performance of this
Agreement may only be made against the entities that are expressly identified as
Parties hereto and no Affiliates of any Party (or any other Manager Indemnified
Person or Company Indemnified Person, as applicable, other than the Parties
hereto) shall have any liability for any obligations or liabilities of the
Parties or for any claim (whether in tort, contract or otherwise) based on, in
respect of, or by reason of the transactions contemplated hereby or in respect
of any oral representations made or alleged to be made in connection herewith.

 

Section 7.14          Confidential Information.

 

(a)           Company Confidential Information.  Manager shall maintain the
confidentiality of all Company Confidential Information; provided, however, that
Manager may disclose such Company Confidential Information (i) to its Affiliates
to the extent deemed by Manager to be reasonably necessary or desirable to
enable it to perform the Services (provided, however, that such Affiliate is
informed of the confidentiality and non use provisions of this Agreement and
agrees to comply with such provisions); (ii) to the extent necessary for Manager
or its Affiliates to provide services for Third Parties that have interests in
the Properties; (iii) in any judicial or alternative dispute resolution
proceeding to resolve disputes between Manager or its Affiliates and Company or
its Affiliates arising hereunder; (iv) to the extent disclosure is legally
required under applicable Laws (provided, however, that prior to making any
legally

 

24

--------------------------------------------------------------------------------


 

required disclosures in any judicial, regulatory or dispute resolution
proceeding, Manager shall promptly notify the Company and, if requested by the
Company and at the Company’s sole cost and expense, seek a protective order or
other relief to prevent or reduce the scope of such disclosure) or any agreement
existing on the date hereof to which Manager is a party or by which it is bound
and which have been disclosed to the Company; (v) to Manager’s or its
Affiliates’ existing or potential lenders, investors, joint interest owners,
purchasers or other parties with whom Manager or its Affiliates may enter into
contractual relationships, to the extent deemed by Manager to be reasonably
necessary or desirable to enable it to perform the Services or to obtain the
financing or to pursue such other transaction or contractual arrangement for
which such disclosure is necessary or desirable, as applicable (provided,
however, that Manager shall require such Third Parties to agree to maintain the
confidentiality of the Company Confidential Information so disclosed); (vi) if
authorized by the Company; and (vii) to the extent such Company Confidential
Information was already known to Manager or its Affiliates (through a source
other than the Company or its representatives or Affiliates) or becomes publicly
available other than through a breach by Manager of its obligations arising
under this Section 7.14(a) or is independently made known to Manager or its
Affiliates (by a source not known by Manager or such Affiliate, as the case may
be, to be in breach of a confidentiality obligation with respect to such
disclosure). Manager acknowledges and agrees that (x) the Company Confidential
Information is being furnished to it for the sole and exclusive purpose of
enabling it to perform the Services and (y) the Company Confidential Information
may not be used by it for any other purposes, unless disclosure is permitted by
clauses (i), (ii), (iii), (iv), (v) and (vi) above, and in such event may be
used solely to the extent contemplated by such clauses, or by clause (vii).

 

(b)           Manager Confidential Information.  The Company shall maintain the
confidentiality of all Manager Confidential Information; provided, however, that
the Company may disclose Manager Confidential Information (i) in order to permit
Manager to perform the Services, as determined in advance by Manager in writing
(provided, however, that if Manager does not consent to such disclosure and, as
a result thereof, Manager is not able to perform the Services, the Company shall
not be in breach of this Agreement as a result thereof); (ii) in any judicial or
alternative dispute resolution proceeding to resolve disputes between the
Company or its Affiliates and Manager or its Affiliates arising hereunder;
(iii) to the extent disclosure is legally required under applicable Laws
(provided, however, that prior to making any legally required disclosures in any
judicial, regulatory or dispute resolution proceeding, the Company shall
promptly notify Manager thereof and, if requested by Manager, at Manager’s sole
cost and expense, seek a protective order or other relief to prevent or reduce
the scope of such disclosure); (iv) if authorized by Manager in writing; and
(v) to the extent such Manager Confidential Information was already known to the
Company (through a source other than Manager or its representatives or
Affiliates) or becomes publicly available other than through a breach by the
Company of its obligations arising under this Section 7.14(b) or is
independently made known to the Company or its Affiliates (by a source not known
by the Company or such Affiliate, as the case may be, to be in breach of a
confidentiality obligation with respect to such disclosure).  The Company
acknowledges and agrees that (x) the Manager Confidential Information is being
furnished to it for the sole and exclusive purpose of enabling it to perform the
Services and (y) the Manager Confidential Information may not be used by it for
any other purposes, unless disclosure is permitted by clauses (i), (ii), (iii),
and (iv) above, and in such event may be used solely to the extent contemplated
by such clause, or by clause (v).

 

25

--------------------------------------------------------------------------------


 

(c)            Business Conduct. Nothing in this Section 7.14 shall prohibit
Manager or any of its Affiliates or other Persons to whom it provides similar
services from conducting business in the areas where the Company Group’s
properties are located or otherwise competing with the Company Group.

 

(d)           Remedies and Enforcement.  Manager and the Company each
acknowledge and agree that a breach by it of its obligations under this
Section 7.14 would cause irreparable harm to the other Party and that monetary
damages would not be adequate to compensate the other Party. Accordingly,
Manager and the Company agree that the other Party shall be entitled to
immediate equitable relief, including a temporary or permanent injunction, to
prevent any threatened, likely or ongoing violation of this Section 7.14,
without the necessity of posting bond or other security.  Manager’s and the
Company’s right to equitable relief shall be in addition to other rights and
remedies available to Manager or the Company, for monetary damages or otherwise.

 

(e)            This Section 7.14 shall survive termination or expiration of this
Agreement for a period of two years from termination or expiration with respect
to periods prior to such termination or expiration.

 

Section 7.15          Counterparts.  This Agreement may be executed in any
number of counterparts with the same effect as if both of the signatory parties
had signed the same document.  All counterparts shall be construed together and
shall constitute one and the same instrument.

 

Section 7.16          Survival of Agreements.  The Company’s and Manager’s
various representations, warranties, covenants, agreements and duties in and
under this Agreement shall survive the execution and delivery of this Agreement
and terminate upon termination or expiration of this Agreement, except for
Sections 2.8 (Inventions and IP Ownership), 5.6 (Third Party Costs), 5.7
(General and Administrative Costs) and 5.10 (Invoicing and Payment) (in each of
Section 5.6, 5.7 and 5.10, with respect to any accrued by unpaid obligations as
of the date of termination or expiration (and including, without limitation, any
severance costs incurred prior to or after termination or expiration)), 5.8
(Indemnification and Exculpation), 6.3 (Delivery), 7.2 (Notices), 7.6
(Applicable Law), 7.7 (Consent to Jurisdiction and Service of Process;
Appointment of Agent for Service of Process), 7.8 (Waiver of Jury Trial), 7.11
(Construction of Agreement), 7.12 (Third Party Beneficiaries), 7.13 (No
Recourse), 7.14 (Confidential Information), 7.16 (Survival of Agreements), 7.17
(Competition and Corporate Opportunities), 7.18 (Warranty Disclaimers), 7.19
(Authorizations) and 7.21 (Conspicuousness of Provisions), which shall survive
termination or expiration of this Agreement.

 

Section 7.17          Competition and Corporate Opportunities.  Subject to
Section 7.14, Manager and its Affiliates are and shall be free to engage in any
business activity whatsoever, including, without limitation, those that may be
in direct competition with the Company and its Affiliates.  The Parties further
understand and agree that Manager and its Affiliates (including SOG) provide or
may provide services similar to the Services provided hereunder to certain of
its present and former Affiliates. To the extent of any conflict of interest
between the Parties or their Affiliates or in the event of any other corporate
or business opportunity (including, without limitation, a corporate or business
opportunity that might otherwise constitute, an asset acquisition opportunity),
the Parties agree that Manager and its Affiliates may resolve any such

 

26

--------------------------------------------------------------------------------


 

conflict in a manner and on terms that it deems appropriate, in its sole
discretion and without any further liability to the Company or any other Person;
provided, however, that this Section 7.14 is subject, in all respects, to
Section 5.2 of the Joint Development Agreement. The Company, on its own behalf
and on behalf of its subsidiaries, hereby waives any interest with respect to
any such matter to the same extent as if such matter had been presented to and
rejected by each member of the Company Group and the Company Group had then
consented to Manager or any of Manager’s Affiliates acting as it determines in
its sole discretion and whether on behalf of itself or any of its present or
former Affiliates.

 

Section 7.18          Warranty Disclaimers.

 

(a)           OTHER THAN AS EXPRESSLY SET FORTH HEREIN, MANAGER DISCLAIMS ANY
AND ALL WARRANTIES, CONDITIONS OR REPRESENTATIONS (EXPRESS OR IMPLIED, ORAL OR
WRITTEN) WITH RESPECT TO SERVICES RENDERED OR PRODUCTS PROCURED FOR THE COMPANY
OR ITS SUBSIDIARIES, OR ANY PART THEREOF, INCLUDING ANY AND ALL IMPLIED
WARRANTIES OF NON-INFRINGEMENT MERCHANTABILITY OR FITNESS OR SUITABILITY FOR ANY
PURPOSE (WHETHER MANAGER KNOWS, HAS REASON TO KNOW, HAS BEEN ADVISED, OR IS
OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE) WHETHER ALLEGED TO ARISE BY LAW, BY
REASON OF CUSTOM OR USAGE IN THE TRADE OR BY COURSE OF DEALING.

 

(b)           MANAGER MAKES NO EXPRESS OR IMPLIED WARRANTY, GUARANTY OR
REPRESENTATION, INCLUDING, WITHOUT LIMITATION, ANY EXPRESS OR IMPLIED WARRANTY
OF FITNESS FOR PARTICULAR PURPOSE, SUITABILITY OR MERCHANTABILITY REGARDING ANY
EQUIPMENT, MATERIALS, SUPPLIES OR SERVICES ACQUIRED FROM VENDORS, SUPPLIERS OR
SUBCONTRACTORS.  THE COMPANY’S AND ITS SUBSIDIARIES’ EXCLUSIVE REMEDIES WITH
RESPECT TO EQUIPMENT, MATERIALS, SUPPLIES OR SERVICES OBTAINED BY MANAGER FROM
VENDORS, SUPPLIERS AND SUBCONTRACTORS SHALL BE THOSE UNDER THE VENDOR, SUPPLIER
AND SUBCONTRACTOR WARRANTIES, IF ANY, AND MANAGER’S ONLY OBLIGATION, ARISING OUT
OF OR IN CONNECTION WITH ANY SUCH WARRANTY OR BREACH THEREOF, SHALL BE TO USE
DILIGENT EFFORTS TO ENFORCE SUCH WARRANTIES ON BEHALF OF THE COMPANY, AND THE
COMPANY (AND ITS SUBSIDIARIES) SHALL HAVE NO OTHER REMEDIES AGAINST MANAGER WITH
RESPECT TO EQUIPMENT, MATERIALS, SUPPLIES OR SERVICES OBTAINED BY MANAGER FROM
ITS VENDORS, SUPPLIERS AND SUBCONTRACTORS.

 

Section 7.19          Authorizations.  The Company represents and warrants to
Manager that the Company has the right, and that the Company has the right on
behalf of its Affiliates, to make the commitments under this Agreement,
including the appointment of Manager to take any actions permitted under this
Agreement and to perform the Services for each member of the Company Group at
any time and from time to time after the Effective Date.

 

Section 7.21          Laws and Regulations.  Notwithstanding any provision of
this Agreement to the contrary, no Party shall be required to take any act, or
fail to take any act,

 

27

--------------------------------------------------------------------------------


 

under this Agreement if the effect thereof would be to cause such Party to be in
violation of any applicable Laws.

 

Section 7.22          Conspicuousness of Provisions.  The Parties acknowledge
and agree that the provisions contained in this Agreement that are set out in
capital letters or “bold” satisfy the requirement of the “express negligence
rule” and any applicable Laws or equitable doctrine that provisions in a
contract be conspicuously marked or highlighted.

 

Section 7.23          Amendment.  No amendment of any provision of this
Agreement shall be effective unless it is in writing and signed by all Parties
and no waiver of any provision of this Agreement, and no consent to any
departure by any Party therefrom, shall be effective unless it is in writing and
signed by the other Parties, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

 

[Remainder of page intentionally left blank]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

 

THE COMPANY:

 

 

 

AGUILA PRODUCTION HOLDCO, LLC

 

 

 

 

 

By:

 

 

Name:

Angelo Acconcia

 

Title:

President

 

 

 

 

 

MANAGER:

 

 

 

 

[                                        ]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Solely for the purposes of Section 5.8(d):

 

 

 

 

SN EF MAVERICK, LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Management Services Agreement

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Categories of Services

 

The Services performed by Manager shall include services of a type customarily
performed for a non-operator of Hydrocarbon Interests which may include, to the
extent that Manager or any of its Affiliates is capable of providing such
Services, the items listed below:

 

(1)                                 Financial and Operational Accounting.

 

(2)                                 Accounts Payable and Receivables.

 

(3)                                 Contract Negotiation and Management.

 

(4)                                 Finance.

 

(5)                                 Real Property Title and Land Record-Keeping
and Similar Services.

 

(6)                                 Legal Services.

 

(7)                                 Tax Services.

 

(8)                                 Treasury Services.

 

(9)                                 Financial Reporting and Reserve Reporting,
as required under Section 9.3 of the LLC Agreement.

 

(10)                          Personnel, Outside Contractors and Consultants.

 

(11)                          General and Administrative, including Records
Retention.

 

(12)                          Government and Public Relations; Permitting and
Regulatory Affairs.

 

(13)                          Reservoir Engineering and Geology and Geophysics.

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Insurance

 

A.           General Liability Insurance:   Commercial General Liability
insurance covering all operations hereunder against claims for bodily injury
(including death) and property damage (including loss of use), including
independent contractors working on the Parties’ behalf, products/completed
operations, contractual liability and sudden and accidental pollution, with a
limit of $[1,000,000] per occurrence and in the annual aggregate.

 

B.            Excess Insurance:  Excess (or Umbrella) Liability insurance
following form of General Liability Insurance above (including sudden and
accidental pollution) with a limit of $[50,000,000] per occurrence.

 

C.            Workers’ Compensation and Employer’s Liability Insurance: 
Workers’ Compensation insurance or its’ equivalent, including Occupational
Disease coverage, as required by law for all employees, agents, and
subcontractors.  Employer’s Liability insurance (including Occupational Disease
coverage) in the amount of $[1,000,000] per accident.   Such insurance shall
provide coverage in the locations in which the Services are performed.

 

D.            Automobile Liability Insurance:  Automobile Liability insurance
against claims of bodily injury (including death) and property damage (including
loss of use) covering all owned, non-owned, and hired vehicles used in the
performance of the Services, with a limit of $[1,000,000] per accident.

 

--------------------------------------------------------------------------------


 

ANNEX D

 

FORM OF BLACKSTONE LLC

AGREEMENT

 

--------------------------------------------------------------------------------


 

Final Form

 

FORM OF AMENDED AND

 

RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

AGUILA PRODUCTION HOLDCO, LLC

a Delaware limited liability company

 

Dated as of [__________], 2017

 

THE MEMBERSHIP INTERESTS REFERENCED IN THIS LIMITED LIABILITY COMPANY AGREEMENT
HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES AND THEIR OFFER AND SALE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR THE SECURITIES LAWS OF ANY STATE.  THE MEMBERSHIP INTERESTS WHICH ARE
REFERENCED HEREIN MAY NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF
EXCEPT IF THE OFFER OR SALE HAS BEEN REGISTERED AND/OR QUALIFIED UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION FROM
REGISTRATION AND/OR QUALIFICATION UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS IS AVAILABLE.  THERE IS CURRENTLY NO TRADING MARKET FOR THE
MEMBERSHIP INTERESTS, AND IT IS NOT ANTICIPATED THAT ONE WILL DEVELOP.  THERE
ARE SUBSTANTIAL RESTRICTIONS UPON THE TRANSFERABILITY AND VOTING RIGHTS OF THE
MEMBERSHIP INTERESTS SET FORTH HEREIN.  NO SALE, TRANSFER OR OTHER DISPOSITION
BY A MEMBER OF ITS MEMBERSHIP INTERESTS MAY BE MADE EXCEPT IN ACCORDANCE WITH
THE TERMS SET FORTH HEREIN.  THEREFORE, MEMBERS MAY NOT BE ABLE TO READILY
LIQUIDATE THEIR INVESTMENTS.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

1.1

Specific Definitions

1

1.2

Other Terms

12

1.3

Construction

12

 

 

 

ARTICLE II ORGANIZATION

13

2.1

Formation

13

2.2

Name

13

2.3

Principal U.S. Office; Registered Office and Registered Agent; Other Offices

13

2.4

Purpose

13

2.5

Foreign Qualification

13

2.6

Term

13

2.7

Fiduciary Duties

14

 

 

 

ARTICLE III MEMBERSHIP INTERESTS AND TRANSFERS

15

3.1

Classes and Series of Membership Interests; Members

15

3.2

Number of Members

16

3.3

Representations, Warranties and Covenants

16

3.4

Restrictions on the Transfer of Interests

19

3.5

Bankruptcy-Related Events

20

3.6

Tag-Along Rights

20

3.7

Drag-Along Rights

22

3.8

Vesting of Class A Units

24

 

 

 

ARTICLE IV CAPITAL CONTRIBUTIONS

25

4.1

Capital Contributions; Return of Cash

25

4.2

Capital Accounts

25

4.3

Contributions of Contributed Property

27

 

 

 

ARTICLE V ALLOCATIONS AND DISTRIBUTIONS

27

5.1

Allocations for Capital Account Purposes

27

5.2

Allocations for Tax Purposes

30

5.3

Requirement of Distributions

32

5.4

Withholding

34

5.5

Deemed Distribution

34

5.6

Distributions upon Merger, Sale or Similar Transaction

35

 

 

 

ARTICLE VI MANAGEMENT OF THE COMPANY

35

6.1

Management by Managers

35

6.2

Board

36

6.3

Powers of the Board

37

6.4

Meetings of the Board

37

 

i

--------------------------------------------------------------------------------


 

6.5

Quorum and Voting

38

6.6

Resignation; Removal and Vacancies

39

6.7

Discharge of Duties; Reliance on Reports

39

6.8

Officers

40

6.9

Term of Officers

40

6.10

Compensation and Reimbursement

40

6.11

Management Services

40

6.12

Member Meetings

41

6.13

VCOC Management Rights

41

6.14

Affiliate Transactions

42

 

 

 

ARTICLE VII INDEMNIFICATION

42

7.1

Right to Indemnification

42

7.2

Indemnification of Officers, Employees (if any) and Agents

43

7.3

Advance Payment

43

7.4

Appearance as a Witness

43

7.5

Nonexclusivity of Rights

43

7.6

Insurance

43

7.7

Member Notification

43

7.8

Savings Clause

44

7.9

Scope of Indemnity

44

7.10

Other Indemnities

44

7.11

Certain Limitations

44

 

 

 

ARTICLE VIII TAXES

45

8.1

Tax Returns

45

8.2

Tax Elections

45

8.3

Tax Matters Member

45

8.4

PTP Qualifying Income

46

8.5

Code Section 83 Safe Harbor Election

46

 

 

 

ARTICLE IX BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS

47

9.1

Maintenance of Books

47

9.2

Rights of Members

47

9.3

Reports

48

 

 

 

ARTICLE X DISSOLUTION, LIQUIDATION, AND TERMINATION

49

10.1

Dissolution

49

10.2

Liquidation and Termination

49

10.3

Provision for Contingent Claims

50

10.4

Deficit Capital Accounts

50

10.5

Deemed Contribution and Distribution

50

 

 

 

ARTICLE XI AMENDMENT OF THE AGREEMENT; OTHER TRANSACTIONS

51

11.1

Amendments to be Adopted by the Company

51

11.2

Amendment Procedures

51

 

ii

--------------------------------------------------------------------------------


 

11.3

Decisions Requiring Additional Consents

51

 

 

 

ARTICLE XII MEMBERSHIP INTERESTS

52

12.1

Certificates

52

12.2

Registered Holders

52

12.3

Security

52

 

 

 

ARTICLE XIII GENERAL PROVISIONS

53

13.1

Offset

53

13.2

Entire Agreement

53

13.3

Waivers

53

13.4

Binding Effect

53

13.5

Governing Law; Severability

53

13.6

Further Assurances

54

13.7

Exercise of Certain Rights

54

13.8

Notice to Members of Provisions of this Agreement

54

13.9

Counterparts

54

13.10

Books and Records

54

13.11

Information

54

13.12

Liability to Third Parties

56

13.13

No Third Party Beneficiaries

56

13.14

Notices

57

13.15

Disputes

58

13.16

Expenses

59

13.17

No Recourse

59

13.18

Adjustments for Unit Splits

60

 

Attachments

 

 

 

Exhibit A

Ownership Information

Exhibit B

Initial Capital Contributions

Schedule 6.2

Initial Board of Managers

Schedule 6.8

Initial Officers

Annex A

Form of VCOC Management Rights Letter

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

AGUILA PRODUCTION HOLDCO, LLC

a Delaware limited liability company

 

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of Aguila
Production HoldCo, LLC (the “Company”), dated as of [·], 2017 (the “Effective
Date”), is (a) adopted by the Members (as defined below) and (b) executed and
agreed to, for good and valuable consideration, by the Members.

 

RECITALS:

 

WHEREAS, the Company was formed as a limited liability company pursuant to the
Delaware Limited Liability Company Act by filing a Certificate of Formation with
the Secretary of State of the State of Delaware on January 9, 2017 (the
“Formation Date”), and was governed by an initial limited liability company
agreement by and between Blackstone and the Company (the “Original Agreement”);

 

WHEREAS, contemporaneously with the execution of this Agreement and in order to
provide for certain services to the Company, the Company and Sanchez (as defined
herein) have entered into the Management Services Agreement (as defined herein),
pursuant to which Sanchez will agree, among other things, to provide certain
services, or cause such services to be provided, to the Company; and

 

WHEREAS, for the foregoing purposes the Parties wish to amend and restate the
Original Agreement in its entirety to, among other things, (a) admit Sanchez as
a Member, (b) issue to Sanchez the Class A Units (as defined herein) which will
be entitled to the rights set forth herein, (c) provide for the management of
the Company and (d) set forth their respective rights and obligations.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein and other good and valuable
consideration (the receipt and sufficiency of which are hereby confirmed and
acknowledged), the Parties hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1          Specific Definitions.  As used in this Agreement, the following
terms have the following meanings:

 

“Act” means the Delaware Limited Liability Company Act, and any successor
statute, as amended from time to time.

 

1

--------------------------------------------------------------------------------


 

“Adjusted Capital Account” means the Capital Account, with respect to each
Member, maintained for such Member as of the end of each taxable year of the
Company, (a) increased by any amounts that such Member is obligated to restore
pursuant to any provision of this Agreement or is deemed to be obligated to
restore pursuant to the penultimate sentences of Treasury Regulations sections
1.704-2(g)(1) and (i)(5), and (b) decreased by the items described in Treasury
Regulations sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).  The foregoing
definition of Adjusted Capital Account is intended to comply with the provisions
of Treasury Regulation section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

 

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 4.2(d).

 

“Affiliate” means, when used with respect to any Person, any other Person that,
directly or indirectly, through one (1) or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person in question.

 

“Aggregate Capital Contributions Amount” means, with respect to a Member as of a
given time of determination, the aggregate amount of Capital Contributions made
to the Company by such Member from the Effective Date through such time of
determination.

 

“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of
Section 5.1.

 

“Agreed Duties” has the meaning set forth in Section 2.7(a)(i).

 

“Agreed Value” of any Contributed Property means the Fair Market Value of such
property at the time of contribution as determined by Majority Consent.

 

“Agreement” means this Amended and Restated Limited Liability Company Agreement
of the Company (including any schedules, exhibits and annexes hereto), as
amended, supplemented or otherwise modified from time to time.

 

“AMI Properties” means any rights, title or interests to any oil and gas
properties covering lands within the AMI (as defined in the Joint Development
Agreement).

 

“Assignee” means any Person that acquires an interest in any Membership Interest
but has not been admitted as a Member in accordance with the terms of this
Agreement.

 

“Available Cash” means, as of the end of each quarter ended March 31, June 30,
September 30 and December 31 immediately preceding the date of distribution or
any other date of Distribution as the Board may determine, the following,
without duplication:

 

(a)         all revenues and other cash or cash equivalent amounts collected or
received by the Company and its Subsidiaries from any and all sources during
such quarter, plus cash and cash equivalents of the Company and its Subsidiaries
on hand (other than Capital Contributions and the proceeds of indebtedness for
borrowed money), less

 

2

--------------------------------------------------------------------------------


 

(b)         the bona fide costs and expenses paid by the Company and its
Subsidiaries to other Persons during such quarter and amounts reserved for
payment of costs, including capital costs and administrative and operating costs
and expenses production taxes and other applicable taxes and similar amounts,
debt service, or other reasonable reserves in each case determined in good faith
by the Board.

 

“BBA” means Subchapter C of Chapter 63 of the Code (Sections 6221 through 6241
of the Code), as enacted by the Bipartisan Budget Act of 2015, Pub. L.
No. 114-74, as amended from time to time, and the Treasury Regulations
thereunder (whether proposed, temporary or final), including any subsequent
amendments, successor provisions or other guidance thereunder, and any
equivalent provisions for state or local tax purposes.

 

“BBA Effective Period” means any taxable year commencing after 2017, taking into
account any extensions of the effective date set forth in Bipartisan Budget Act
Section 1101(g)(1), as applicable, or in any other BBA guidance.

 

“Blackstone” means Aguila Production Aggregator, LLC.

 

“Blackstone Funds” shall have the meaning set forth in the Joint Development
Agreement.

 

“Board” has the meaning set forth in Section 6.1(a).

 

“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required by applicable Law to be closed in
New York, New York or Houston, Texas.

 

“Capital Account” means the capital account maintained for each Member pursuant
to Section 4.2.

 

“Capital Contribution” means any cash, cash equivalents or the Agreed Value of
Contributed Property that a Member contributes to the Company in respect of
Common Units.

 

“Carrying Value” means (a) with respect to Contributed Property, the Agreed
Value of such property reduced (but not below zero (0)) by all Depreciation and
depletion (including Simulated Depletion), deductions charged to the Members’
Capital Accounts in respect of such Contributed Property, and (b) with respect
to any other Company property, the adjusted basis of such property for federal
income tax purposes, all as of the time of determination.  In the case of oil
and gas property (as defined in section 614 of the Code), adjusted basis shall
be determined pursuant to Treasury Regulation section 1.613A-3(e). 
 Notwithstanding the foregoing, the Carrying Value of any property shall be
adjusted from time to time in accordance with Section 4.2(d) to reflect changes,
additions or other adjustments to the Carrying Value for dispositions and
acquisitions of Company properties, as deemed appropriate by the Board.

 

3

--------------------------------------------------------------------------------


 

“Certificate” has the meaning set forth in Section 2.1.

 

“Chairman” has the meaning set forth in Section 6.2(a)(iii).

 

“Change in Control” means, with respect to the Company, any events, transactions
or other circumstances (or any series of the foregoing) resulting in the
Blackstone Funds no longer owning (directly or indirectly, individually or
collectively) Common Units or other Equity Interests in the Company that entitle
the holders thereof to, in the absence of contingencies, vote for the election
of Managers (or Persons with management authority performing similar functions)
(i) representing over 50% of the voting interests in the Company or
(ii) entitling the Blackstone Funds to elect at least a majority of Managers (or
Persons with management authority performing similar functions).

 

“Class A Units” has the meaning set forth in Section 3.1(a).

 

“Class A Units Member” means Sanchez and any other Members holding a Class A
Unit, including upon any Transfer of Class A Units permitted by this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Common Units” has the meaning set forth in Section 3.1(a).

 

“Common Units Member” means all Members holding a Common Unit, including upon
any Transfer of any Common Units permitted by this Agreement.  If at any time
any other new Common Units Member is admitted to the Company so that more than
one (1) Member holds a Common Unit, then the term “Common Units Member” is
intended to include and shall be deemed to include all such Members holding
Common Units whether or not references to the term “Common Units Member” herein
are singular or plural, unless otherwise stated otherwise herein.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Business” means the business related to (a) the acquisition, ownership,
operation and finance, of oil, gas or mineral fee interests and royalty
interests and other related rights, assets and interests, the sale or other
disposition of such interests, and any other activities related or incidental
thereto or in anticipation thereof, (b) the acquisition, ownership, operation,
finance, maintenance, exploration, production and development of oil, gas or
mineral leases and other related rights, assets and interests, the production
and sale of oil, gas and other hydrocarbons produced from such interests, the
sale or other disposition of such interests, (c) any midstream business or
activities or oil or gas marketing activities or any other energy related
activities (including activities related to the provision or disposal of water),
and any other activities related or incidental thereto or in anticipation
thereof, and (d) any additional activities as mutually agreed by the Members.

 

“Company Minimum Gain” has the meaning given the term “partnership minimum gain”
in Treasury Regulation section 1.704-2(b)(2) and the amount of which shall be
determined in accordance with the principles of Treasury Regulation section
1.704-2(d).

 

4

--------------------------------------------------------------------------------


 

“Confidential Information” has the meaning set forth in Section 13.11(a).

 

“Consent” means the affirmative consent of the indicated party (including the
Board or any committee thereof) to the action requested, whether by an
affirmative vote of the required number of Managers at a duly called and
convened meeting of the Board where a quorum is present or the execution of a
written consent by the required number of Managers, in either case in accordance
with the terms hereof and any applicable requirements of the Act.

 

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Act, but excluding cash, contributed to the Company.  Once
the Carrying Value of a Contributed Property is adjusted pursuant to
Section 4.2(d), such property shall no longer constitute a Contributed Property,
but shall be deemed an Adjusted Property.

 

“Control” (including its derivatives and similar terms) means possessing,
directly or indirectly, the power to direct or cause the direction of the
management and policies of any such relevant Person by ownership of voting
interest, by contract or otherwise.

 

“Core Acquisition” means an acquisition in the Core Area.

 

“Core Area” has the meaning set forth in the Joint Development Agreement.

 

“Curative Allocation” means any allocation of an item of income, gain, deduction
or loss pursuant to the provisions of Section 5.1(c)(xi).

 

“Depreciation” means, for any Fiscal Year or other period, except as provided in
Treasury Regulation section 1.704-3(d)(2), an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable for federal income tax
purposes with respect to an asset for such year or other period, except that, if
the Carrying Value of an asset differs from its adjusted basis for federal
income tax purposes at the beginning of such year or other period, Depreciation
will be an amount that bears the same ratio to such beginning Carrying Value as
the federal income tax depreciation, amortization, or other cost recovery
deduction for such year or other period bears to such beginning adjusted tax
basis; except that if the federal income tax depreciation, amortization, or
other cost recovery deduction for such year is zero (0), Depreciation will be
determined with reference to such beginning Carrying Value using any reasonable
method selected by the Tax Matters Member.

 

“Dissolution Event” has the meaning set forth in Section 10.1.

 

“Drag-Along Transaction” has the meaning set forth in Section 3.7(a).

 

“Economic Risk of Loss” has the meaning set forth in Treasury Regulation section
1.752-2(a).

 

“Effective Date” has the meaning set forth in the Preamble.

 

“Equity Interest” means (a) with respect to a corporation, any and all shares of
capital stock and any commitments with respect thereto, (b) with respect to a
partnership, limited liability company, trust or similar Person, any and all
units, equity interests or other

 

5

--------------------------------------------------------------------------------


 

partnership/limited liability company interests, and any commitments with
respect thereto, and (c) any other direct or indirect equity ownership or
participation in a Person.

 

“Estimated Tax Payment Date” has the meaning set forth in Section 5.3(b)(i).

 

“Estimated Tax Period” has the meaning set forth in Section 5.3(b)(i).

 

“Excluded AMI Transactions” has the meaning set forth in the Joint Development
Agreement.

 

“Fair Market Value” means the value of any specified interest or property, which
shall not in any event be less than zero (0), that would be obtained in an arm’s
length transaction for cash between an informed and willing buyer and an
informed and willing seller, neither of whom is under any compulsion to purchase
or sell, respectively, and without regard to the particular circumstances of the
buyer or seller.

 

“Fiscal Year” means the fiscal year of the Company, and its taxable year for
federal income tax purposes, each of which shall be the calendar year unless
otherwise established by the Board; provided, that, for purposes of making
allocations under Article V hereof, Fiscal Year shall also include or mean any
other period in which it becomes necessary to allocate items of income, gain,
loss or deduction for tax purposes.

 

“Formation Date” has the meaning set forth in the Recitals.

 

“GAAP” means those generally accepted accounting principles and practices that
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and that, in the case of the Company and its
consolidated Subsidiaries, are applied for all periods after the date hereof in
a consistent manner.   If any change in any accounting principle or practice is
required by the Financial Accounting Standards Board (or any such successor) in
order for such principle or practice to continue as a generally accepted
accounting principle or practice, all reports and financial statements required
hereunder with respect to the Company or with respect to the Company and its
consolidated Subsidiaries shall be prepared in accordance with such change.

 

“Governmental Authority” means any legislature, court, tribunal, arbitrator,
authority, agency, department, commission, division, board, bureau, branch,
official or other instrumentality of the U.S., or any domestic state, county,
city, tribal or other political subdivision, governmental department or similar
governing entity, and including any governmental, quasi-governmental,
regulatory, administrative or non-governmental body exercising similar powers of
authority.

 

“IDCs” has the meaning set forth in Section 5.1(c)(ix).

 

“Indemnitee” has the meaning set forth in Section 7.1.

 

“Independent Expert” means a Person appointed by the Board in good faith who is
independent of the Company and its Affiliates who is in the business of
rendering opinions

 

6

--------------------------------------------------------------------------------


 

regarding the value of oil and gas properties based upon the evaluation of all
pertinent economic, financial, geologic and engineering information available to
the Company or its Affiliates.

 

“Interim Investors Agreement” means that certain Interim Investors Agreement,
dated as of January 12, 2017 among Sanchez Energy Corporation, SN EF Maverick,
LLC, SN EF UnSub, LP, the Company, Blackstone Capital Partners VII L.P. and
Blackstone Energy Partners II L.P.

 

“Internal Rate of Return” means the interest rate at which the holder’s cash
flow in respect of a Common Unit, both positive and negative (that is, the
Aggregate Capital Contributions Amount made by the holder and his predecessors
in interest in respect of such Common Unit and the aggregate amount of
distributions made with respect to such Common Unit) must be discounted on an
annual basis (to account for the time value of money concept) so that the
aggregate of such discounted amount equals zero (0).

 

“JDA Default” has the meaning set forth in the definition of “Default” in the
Joint Development Agreement.

 

“JDA Default Notice” has the meaning set forth in the definition of “Default
Notice” in the Joint Development Agreement. “Joinder” has the meaning set forth
in Section 3.4(c).

 

“Joint Development Agreement” means that certain Joint Development Agreement
dated as of [·] by and between SN EF Maverick, LLC, SN EF UnSub, LP, and Aguila
Production, LLC, in effect as of the Effective Date.

 

“Laws” means all federal, state and local statutes, laws (including common law),
rules, regulations, codes, orders, ordinances, licenses, writs, injunctions,
judgments, subpoenas, awards and decrees and other legally enforceable
requirements enacted, adopted, issued or promulgated by any Governmental
Authority.

 

“Liabilities” means, as to any Person, all liabilities and obligations of such
Person, whether matured or unmatured, liquidated or unliquidated, primary or
secondary, direct or indirect, absolute, fixed or contingent, and whether or not
required to be considered pursuant to GAAP.

 

“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor that provides for the payment of such Liabilities out of such
property or assets or that allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien (other than a
lien for taxes that are not yet due and payable), mechanic’s or materialman’s
lien, or any other charge or encumbrance for security purposes, whether arising
by Law or agreement or otherwise, but excluding any right of offset that arises
without agreement in the ordinary course of business.  “Lien” also means any
filed financing statement, any registration of a pledge (such as with a lender
of uncertificated securities), or any other arrangement or action that would
serve to perfect a Lien described in the preceding sentence, regardless of
whether such financing statement is filed, such registration is made, or such
arrangement or action is undertaken before or after such Lien exists.

 

7

--------------------------------------------------------------------------------


 

“Liquidator” has the meaning set forth in Section 10.2.

 

“Majority Consent” means the affirmative vote at any duly called and convened
meeting of the Board of more than fifty percent (50%) of all Managers then
constituting the entire Board.

 

“Management Services Agreement” means the Management Services Agreement, dated
as of the date hereof, by and between the Company and Sanchez, as the same may
be amended, supplemented or otherwise modified from time to time in accordance
with the provisions thereof.

 

“Manager” has the meaning set forth in Section 6.1(a).

 

“Manager Alternate” has the meaning set forth in Section 6.2(a)(ii).

 

“Member” means any Person executing this Agreement as of the date of this
Agreement as a Member or any Person hereafter admitted to the Company as a new
Member as provided in this Agreement, but does not include any Assignee or any
Person who has ceased to be a Member in the Company.

 

“Member Affiliate” has the meaning set forth in Section 13.17.

 

“Member Nonrecourse Debt” has the meaning set forth for “partner nonrecourse
liability” in Treasury Regulation section 1.704-2(b)(4).

 

“Member Nonrecourse Debt Minimum Gain” has the meaning set forth for the term
“partner nonrecourse debt minimum gain” in Treasury Regulation section
1.704-2(i)(2).

 

“Member Nonrecourse Deductions” means any and all items of loss, deduction,
expenditure (including any expenditure described in section 705(a)(2)(B) of the
Code), Simulated Depletion or Simulated Loss that, in accordance with the
principles of Treasury Regulation section 1.704-2(i), are attributable to Member
Nonrecourse Debt.

 

“Membership Interest” means the limited liability company interest of a Member
in the Company.

 

“Non-Core Acquisition” means an Acquisition (as defined in the Joint Development
Agreement) in the Non-Core Area.

 

“Non-Core Area” has the meaning set forth in the Joint Development Agreement.

 

“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Members if such properties were disposed of in a taxable transaction in full
satisfaction of such liabilities and for no other consideration.

 

“Nonrecourse Deductions” means any and all items of loss, deduction, expenditure
(described in section 705(a)(2)(b) of the Code), Simulated Depletion or
Simulated Loss that, in

 

8

--------------------------------------------------------------------------------


 

accordance with the principles of Treasury Regulation section 1.704-2(b)(1), are
attributable to a Nonrecourse Liability.

 

“Nonrecourse Liability” has the meaning assigned to such term in Treasury
Regulation section 1.704-2(b)(3).

 

“Non-Core Area” has the meaning set forth in the Joint Development Agreement.

 

“Notice” has the meaning set forth in Section 8.5(b).

 

“Observer” has the meaning set forth in Section 6.2(c).

 

“Officers” has the meaning set forth in Section 6.8(a).

 

“Original Agreement” has the meaning set forth in the recitals.

 

“Other Indemnification Agreement” means one (1) or more certificate or articles
of incorporation, by-laws, limited liability company operating agreement,
limited partnership agreement and any other organizational document, and
insurance policies maintained by any Member or Manager or Affiliate thereof
providing for, among other things, indemnification of and advancement of
expenses for any Indemnitee for, among other things, the same matters that are
subject to indemnification and advancement of expenses under this Agreement.

 

“Parties” means the Members and the Company.

 

“Percentage Interest” means, as of any date with respect to any Member other
than a Class A Units Member (in its capacity as such), a percentage equal to the
aggregate number of Common Units owned by such Member as of such date divided by
the aggregate number of all Common Units issued and outstanding as of such date.
No Class A Units Member (in its capacity as such) shall be entitled to a
Percentage Interest.

 

“Permitted Affiliate” means, when used with respect to any Person, any other
Person that, directly or indirectly, through one (1) or more intermediaries,
Controls, or is Controlled by, or is under common Control with, such Person. 
For the Common Units Member, Permitted Affiliate shall include any entity
affiliated with or managed by the Blackstone Funds.

 

“Permitted Holders” has the meaning set forth in the Joint Development
Agreement.

 

“Person” means any individual or entity, including any corporation, limited
liability company, partnership (general or limited), joint venture, association,
joint stock company, trust, unincorporated organization or Governmental
Authority.

 

“Pro Rata Share” means, with respect to each Membership Interest as of any date
of determination, the proportionate amount such Membership Interest would
receive if an amount equal to the Total Equity Value were distributed to all
Membership Interests in accordance with the provisions of Section 5.3.

 

“Proceeding” has the meaning set forth in Section 7.1.

 

9

--------------------------------------------------------------------------------


 

“Proposed Sale” has the meaning set forth in Section 3.6(a).

 

“Proposed Transferee” has the meaning set forth in Section 3.6(a)(i).

 

“Purchase Agreement” means that certain Purchase and Sale Agreement, dated as of
January 12, 2017, among Anadarko E&P Onshore LLC, Kerr-McGee Oil & Gas Onshore
LP, Sanchez Energy Corporation, SN EF Maverick, LLC and SN EF UnSub, LP, in
effect as of the Effective Date.

 

“Required Allocations” means any allocation of an item of income, gain, loss or
deduction  pursuant  to  Section  5.1(c)(i),  Section  5.1(c)(ii),  Section
 5.1(c)(iii),  Section 5.1(c)(iv), Section 5.1(c)(v), Section 5.1(c)(vi),
Section 5.1(c)(vii) and Section 5.1(c)(viii).

 

“Sanchez” means [____________](1).

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Interest” means any security interest, lien, mortgage, deed of trust,
encumbrance, hypothecation, pledge, purchase option or other similar adverse
claim or obligation, whether created by operation of Law or otherwise, created
by any Person in any of its property or rights.

 

“Simulated Basis” means, with respect to each oil and gas property, the Carrying
Value of such property.  For purposes of such computation, the Simulated Basis
of each oil and gas property shall be allocated to each Member in accordance
with such Member’s relative Percentage Interest as of the time such oil and gas
property is acquired by the Company, and shall be reallocated among the Members
in accordance with the Members’ relative Percentage Interest as determined
immediately following the occurrence of an event giving rise to any adjustment
to the Carrying Values of the Company’s oil and gas properties pursuant to the
terms of this Agreement.

 

“Simulated Depletion” means a depletion allowance computed for each oil and gas
property (as defined in section 614 of the Code) using the cost depletion
method, subject, however, to the requirements set forth in Treasury Regulation
section 1.704-1(b)(2)(iv)(k).  For the purposes of computing Simulated Depletion
with respect to any oil and gas property (as defined in section 614 of the
Code), the Simulated Basis of such property shall be deemed to be the Carrying
Value of such property, and in no event shall such allowance for Simulated
Depletion, in the aggregate, exceed such Simulated Basis.  If the Carrying Value
of an oil and gas property is adjusted pursuant to Section 4.2(d) during a
taxable period, following such adjustment Simulated Depletion shall thereafter
be calculated under the foregoing provisions based upon such adjusted Carrying
Value.

 

“Simulated Gain” or “Simulated Loss” means the simulated gain or loss, as
applicable, computed with respect to a sale or other disposition of an oil and
gas property pursuant to Treasury Regulation section 1.704-1(b)(2)(iv)(k).

 

--------------------------------------------------------------------------------

(1)              NTD: The entity designated by Sanchez Energy Corporation to
sign the Management Services Agreement.

 

10

--------------------------------------------------------------------------------


 

“Subsidiary” means, with respect to any relevant Person as of the date the
determination is being made, any other Person that (a) is Controlled (directly
or indirectly) by such Person and (b) the equity entitled to vote to elect the
board of directors, board of managers or other governing authority of which is
more than fifty percent (50%) owned (directly or indirectly) by the relevant
Person.

 

“Tag-Along Member” has the meaning set forth in Section 3.6(a).

 

“Tag-Along Notice” has the meaning set forth in Section 3.6(a).

 

“Tag-Along Offer” has the meaning set forth in Section 3.6(b).

 

“Tag-Along Sale” has the meaning set forth in Section 3.6(g).

 

“Tag-Along Sale Percentage” has the meaning set forth in Section 3.6(a)(i).

 

“Tax Advances” has the meaning set forth in Section 5.4.

 

“Tax Matters Member” has the meaning set forth in Section 8.3(a).

 

“Tax Rate” has the meaning set forth in Section 5.3(b)(i).

 

“Third Party” means any Person other than the Members’ respective Permitted
Affiliates, and the Company and its Subsidiaries.

 

“Total Equity Value” means, at any time or with respect to any transaction or
potential transaction, the aggregate proceeds which would be received by the
holders of Membership Interests if: (a) all of the assets of the Company were
sold at their Fair Market Value to an unrelated third-party on arm’s-length
terms (including price), with neither the seller nor the buyer being under
compulsion to buy or sell such assets and (b) the Company satisfied and paid in
full all of its obligations and liabilities (limited in the case of a
nonrecourse liability to the value of any asset securing such liability),
including all taxes, costs and expenses incurred and imposed on the Company (as
opposed to its direct or indirect owners) in connection with such transaction
and any amounts agreed by the Board to be reserved by the Company after the
actions in clause (a) and this clause (b) with respect to any contingent or
other liabilities.

 

“Transfer” or “Transferred” means, with respect to a Membership Interest, (a) a
direct or indirect voluntary or involuntary, sale, assignment, transfer,
conveyance, exchange, bequest, devise, gift or any other alienation, including
any pledge or grant of a security interest (in each case, with or without
consideration and whether by operation of Law or otherwise, including by merger
or consolidation) of any rights, interests or obligations with respect to all or
any portion of such Membership Interest, or (b) a grant or sufferance of a
Security Interest on all or any portion of such Membership Interest.

 

“Transferee” means a Person who receives all or part of a Member’s Membership
Interest through a Transfer.

 

“Transferring Member” has the meaning set forth in Section 3.4(a).

 

11

--------------------------------------------------------------------------------


 

“Treasury Regulation” means the Income Tax Regulations promulgated under the
Code, as may be amended from time to time (including corresponding provisions of
successor regulations).

 

“Unanimous Consent” means the affirmative vote of all of the Managers
constituting the entire Board at a duly called and convened meeting of the Board
or the affirmative written consent in lieu of a meeting executed by all of the
Managers.

 

“Units” has the meaning set forth in Section 13.18.

 

“Unpaid Indemnity Amounts” means any amount that the Company fails to indemnify
or advance to an Indemnitee as required by Article VII of this Agreement.

 

“Unrealized Gain” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the Fair Market Value of such
property as of such date (as determined under Section 4.2(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 4.2(d) as of such date).

 

“Unrealized Loss” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 4.2(d) as of such date) over (b) the Fair Market Value of such property
as of such date (as determined under Section 4.2(d)).

 

“Vested Class A Units” means any issued Class A Units that have vested as of the
date of determination pursuant to this Agreement.

 

“Withheld Amounts” has the meaning set forth in Section 5.3(b)(iii).

 

1.2                               Other Terms.  Other capitalized terms may be
defined elsewhere in the text of this Agreement and shall have the meaning so
given.

 

1.3                       Construction.   Unless the context otherwise requires,
the gender of all words used in this Agreement includes the masculine, feminine,
and neuter, the singular shall include the plural, and the plural shall include
the singular.  All references to Articles and Sections refer to articles and
sections of this Agreement, and, unless otherwise indicated, all references to
Exhibits and Schedules are to exhibits and schedules attached hereto, each of
which is incorporated herein for all purposes.  Article and section titles or
headings are for convenience only, and neither limit nor amplify the provisions
of the Agreement itself; and all references herein to articles, sections or
subdivisions thereof shall refer to the corresponding article, section or
subdivision thereof of this Agreement unless specific reference is made to such
articles, sections or subdivisions of another document or instrument.   Unless
the context of this Agreement clearly requires otherwise, the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation,” and the words “hereof,” “herein,” “hereunder” and similar terms in
this Agreement shall refer to this Agreement as a whole and not any particular
section or Article in which such words appear.

 

12

--------------------------------------------------------------------------------


 

ARTICLE II

 

ORGANIZATION

 

2.1                               Formation.   The Company was organized as a
Delaware limited liability company by the filing of a Certificate of Formation
(as such Certificate of Formation may be amended, supplemented or otherwise
modified from time to time, the “Certificate”) with the Secretary of State of
the State of Delaware pursuant to the Act on the Formation Date.   This
Agreement is adopted and agreed to by the Members to set forth their agreement
with respect to the Company’s business and the rights, duties and obligations of
the Members.

 

2.2                        Name.  The name of the Company is “Aguila Production
HoldCo, LLC,” and all Company Business shall be conducted in that name or such
other names that comply with Law as the Board may select from time to time.

 

2.3                        Principal U.S. Office; Registered Office and
Registered Agent; Other Offices. The principal office of the Company in the
United States shall be at 200 Bellevue Parkway, Suite 210, Wilmington, New
Castle County, Delaware 19809, or at such other place as the Board may designate
from time to time, which need not be in the State of Delaware.  The Company may
have such other offices as the Board may designate from time to time.

 

2.4                        Purpose.   The sole purpose of the Company is (a) to
engage in the Company Business and (b) to engage in all lawful activities and to
enter into, exercise the rights and enjoy the benefits under, and discharge the
obligations of the Company pursuant to, all contracts, agreements, and other
instruments which the Board determines to be necessary or suitable for or
incidental to the accomplishment and conduct of the purposes in the foregoing
clause (a).  The Company shall not engage in any activity or conduct
inconsistent with the Company Business.

 

2.5                        Foreign Qualification.   Prior to the Company’s
conducting business in any jurisdiction other than Delaware, the Board shall
cause the Company to comply, to the extent procedures are available and those
matters are reasonably within the control of the Company, with all requirements
necessary to qualify the Company as a foreign limited liability company, and, if
necessary, to make such filings and take such actions as may be required to keep
the Company in good standing in that jurisdiction, it being understood that the
Board shall cause the Company to be registered as a foreign limited liability
company in the State of Texas.   Each Member agrees to execute, acknowledge and
deliver such certificates and other instruments, if any, that are necessary or
appropriate to qualify, continue and terminate the Company as a foreign limited
liability company in all such jurisdictions in which the Company may conduct
business.

 

2.6                               Term.   Subject to earlier termination
pursuant to other provisions of this Agreement (including those contained in
Article X), the term of the Company shall be perpetual.

 

13

--------------------------------------------------------------------------------


 

2.7                               Fiduciary Duties.

 

(a)                         Fiduciary Duties.  Subject in all respects to
Section 7.11:

 

(i)                             Each Member and Manager shall, to the fullest
extent required by Delaware law, owe to the Company and its Members the duties
of good faith and fair dealing, and in the case of each Manager, the duty not to
exceed in such capacity the bounds of the authority granted to any Manager by
this Agreement and Delaware law (all such duties collectively, the “Agreed
Duties”).

 

(ii)                          To the fullest extent permitted by Law,

 

(A)                               except for the Agreed Duties and as expressly
provided in this Agreement, none of the Managers shall owe any fiduciary or
similar duty or obligation whatsoever to the Company, any Member (other than the
Member designating such Manager), Assignee or the other Managers, except as
required by any provisions of applicable Law that cannot be waived, and

 

(B)                               to the extent that, at law or in equity, a
Manager owes any duties (including fiduciary duties) to the Company, any other
Member or any Assignee pursuant to applicable Law, any such duty other than the
Agreed Duties is hereby eliminated to the fullest extent permitted pursuant to
applicable Law.

 

(iii)                       Subject to the foregoing clauses (i) and (ii), the
Company and the Members acknowledge and agree that each Manager may decide or
determine any matter subject to the Board’s approval hereunder in the sole and
absolute discretion of such Manager, it being the intent of all Members that
such Manager have the right to make such decision or determination solely on the
basis of the interests such Manager desires to consider, including such
Manager’s own interests, the interests of the Member(s) that designated such
Member and the interests of such Member’s Affiliates.

 

(iv)                      The Company and the Members agree that any claims
against, actions, rights to sue, other remedies or recourse to or against any
Manager (except for such claims, actions, rights to sue, remedies or recourse
that may be initiated or brought solely by the Member that appointed such
Manager) grounded in or alleging any breach of any fiduciary or similar duty,
other than an Agreed Duty, are expressly released and waived by the Company and
each Member (and each Assignee), to the fullest extent permitted by Law, as a
condition to and as part of the consideration for the execution of this
Agreement and the undertaking to incur the obligations provided for in this
Agreement.

 

(v)                         To the extent that, at law or in equity, a Member
owes any duties (including fiduciary duties) to the Company, any other Member or
any Assignee pursuant to applicable Law, any such duty, other than the Agreed
Duties, is hereby eliminated to the fullest extent permitted pursuant to
applicable Law, it

 

14

--------------------------------------------------------------------------------


 

being the intent of the Members that to the extent permitted by Law and except
to the extent set forth in this Section 2.7 or expressly specified elsewhere in
this Agreement or the Management Services Agreement, no Member or Manager shall
owe any duties of any nature whatsoever to the Company, the other Members or any
Assignee, other than the Agreed Duties, and each Member may decide or determine
any matter in its sole and absolute discretion taking into account solely its
interests and those of its Affiliates (excluding the Company and its
Subsidiaries) subject to the Agreed Duties.  Each Member further acknowledges
and agrees that it would not have become a Member in the Company if this
arrangement were not acceptable to it.

 

(vi)                      Nothing herein is intended to create a partnership,
joint venture, agency or other relationship creating fiduciary or
quasi-fiduciary duties or similar duties or obligations, otherwise subject the
Members to joint and several liability or vicarious liability or to impose any
duty, obligation or liability that would arise therefrom with respect to any or
all of the Members or the Company.

 

ARTICLE III

 

MEMBERSHIP INTERESTS AND TRANSFERS

 

3.1                               Classes and Series of Membership Interests;
Members.

 

(a)                                 Classes.   The Company is hereby authorized
to issue two (2) classes of Membership Interests of the Company, with such
classes referred to herein as the “Common Units” and the “Class A Units.” Common
Units and Class A Units may be issued in whole or fractional interests.  A total
of 1,000 Common Units are hereby authorized for issuance, and a total of 100
Class A Units are hereby authorized for issuance.  The holders of Class A Units
and Common Units shall have the respective rights, preferences, privileges,
restrictions and obligations set forth in this Agreement and, to the extent
applicable, the Act.

 

(b)                                 Members.  At the Effective Date, and upon
the execution and delivery by the Members of this Agreement, the Company issued:

 

(i)                                     100 Common Units to Blackstone, and
Blackstone was admitted to the Company as a Common Units Member; and

 

(ii)                                  100 Class A Units to Sanchez, and Sanchez
was admitted to the Company as Class A Units Member.

 

Additional Persons may be admitted to the Company as new Members only as
provided in this Agreement.

 

(c)                                  Amendments to Exhibit A.  The Class A Units
and the Common Units and respective Membership Interests held by each Member and
the Percentage Interests of each Member are set forth on Exhibit A hereto. 
 Exhibit A shall be amended from time to time to reflect changes and adjustments
resulting from (i) the admission of any new Member, (ii) any Transfer in
accordance with this Agreement, and/or (iii) any Capital Contributions made,

 

15

--------------------------------------------------------------------------------


 

changes to Membership Interests or additional Membership Interests issued, in
each case as permitted by this Agreement (provided, that a failure to reflect
such change or adjustment on Exhibit A shall not prevent any otherwise valid
change or adjustment from being effective); provided, that the Board shall
provide each Member with a copy of any amendment to Exhibit A within thirty (30)
Business Days after adoption thereof.

 

3.2                               Number of Members.  The number of Members of
the Company shall never be less than one (1).

 

3.3                               Representations, Warranties and Covenants.

 

(a)                                  Member  Representations  and
 Warranties.    Each  Member  hereby represents and warrants to the Company and
each other Member as of the date of such Member’s admittance to the Company
that:

 

(i)                              To the extent it is not a natural person, it is
duly formed, validly existing and in good standing under the Laws of the
jurisdiction of its formation, and if required by Law is duly qualified to
conduct business and is in good standing in the jurisdiction of its principal
place of business (if not formed in such jurisdiction);

 

(ii)                           To the extent it is not a natural person, it has
full corporate, limited liability company, partnership, trust or other
applicable power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and all necessary actions by the board of
directors, shareholders, managers, members, partners, trustees, beneficiaries or
other Persons necessary for the due authorization, execution, delivery and
performance of this Agreement by that Member have been duly taken;

 

(iii)                        It has duly executed and delivered this Agreement,
and this Agreement is enforceable against such Member in accordance with its
terms, subject to bankruptcy, moratorium, insolvency and other Laws generally
affecting creditors’ rights and general principles of equity (whether applied in
a proceeding in a court of law or equity);

 

(iv)                       Its authorization, execution, delivery, and
performance of this Agreement does not breach or conflict with or constitute a
default under (i) such Member’s charter or other governing documents to the
extent it is not a natural person or (ii) any material obligation under any
other material agreement or arrangement to which that Member is a party or by
which it is bound; and

 

(v)                          It (i) has been furnished with such information
about the Company and the Membership Interest as that Member has requested,
(ii) has made its own independent inquiry and investigation into, and based
thereon has formed an independent judgment concerning, the Company and such
Member’s Membership Interest herein, (iii) has adequate means of providing for
its current needs and possible contingencies, is able to bear the economic risks
of this investment and has a sufficient net worth to sustain a loss of its
entire investment in the Company

 

16

--------------------------------------------------------------------------------


 

in the event such loss should occur, (iv) has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Company, (v) solely in respect of the Common Units
Member, is an “accredited investor,” as that term is defined in Rule 501(a) of
Regulation D, promulgated under the Securities Act, and (vi) understands and
agrees that its Membership Interest shall not be sold, pledged, hypothecated or
otherwise Transferred except in accordance with the terms of this Agreement and
pursuant to an effective registration statement under the Securities Act or an
applicable exemption from registration and/or qualification under the Securities
Act and applicable state securities Laws.

 

(b)                                  Company Representations, Warranties and
Covenants.   The Company hereby represents, warrants and covenants to each
Member as of the date of such Member’s admittance to the Company that:

 

(i)                              The Class A Units have been duly authorized
and, when issued in accordance with this Agreement, will be duly and validly
issued and will be free and clear of all Encumbrances (as defined in the
Purchase Agreement), other than Encumbrances created by the Class A Units Member
and restrictions on transfer imposed by this Agreement, the Securities Act, and
applicable state securities Laws.

 

(ii)                           Assuming the accuracy of the Class A Units
Member’s representations and warranties set forth in this Agreement, the Company
has complied in all material respects with all applicable federal and state
securities Laws in connection with the issuance of the Class A Units.  Neither
the Company nor any Person acting on its behalf has taken or will take any other
action (including any offer, issuance or sale of any security of the Company
under any circumstances which might require the integration of such security
with the Class A Units under the Securities Act or the rules and regulations of
the Securities and Exchange Commission promulgated thereunder), in either case
so as to subject the issuance of the Class A Units to the registration
provisions of the Securities Act. Neither the Company nor any Person acting on
its behalf has offered the Membership Interests to any Person by means of
general or public solicitation or general or public advertising, such as by
newspaper or magazine advertisements, by broadcast media, or at any seminar or
meeting whose attendees were solicited by such means.

 

(iii)                        The Company has had no operations or business,
incurred no debt or liability, and has no assets, other than, in each case, in
connection with the transactions contemplated by the Purchase Agreement and the
Interim Investors Agreement and related matters.

 

(c)                                   AMI Acquisitions.  The Company hereby
covenants that any Acquisition (as defined in the Joint Development Agreement)
of AMI Properties shall be subject to the following:

 

17

--------------------------------------------------------------------------------


 

(i)                              In the event that the Company, Blackstone or
any Affiliate of Blackstone elects to make any Core Acquisitions, such Core
Acquisitions shall be acquired directly or indirectly by the Company with the
consent of the Class A Units Member, or by an Affiliate of the Company with a
capital structure similar and limited liability company agreement substantially
similar to those of the Company, and in which only Sanchez and/or one or more of
its designated Affiliates that are reasonably acceptable to the Company holds a
profits interest with rights identical to the Class A Units, and distributions
with respect to such Core Acquisition, including in connection with any exit
event, shall be applied in the same order of priority as set forth in
Section 5.3(a); provided, that the Class A Units (or such other profits
interests) shall be entitled to only 50% of the distributions that such Class A
Units (or such other profits interests) would be entitled to under clause (i) of
Section 5.3(a) at each distribution tier with respect to the portion of any Core
Acquisitions that result in the Company and its Affiliates owning, in the
aggregate, greater than a 35% working interest in the Leases (as defined in the
Purchase Agreement).

 

(ii)                           In the event that the Company, Blackstone or any
Affiliate of Blackstone elects to make any Non-Core Acquisitions in which
Sanchez or any of its Affiliates elects to participate, such Non-Core
Acquisitions shall be acquired directly or indirectly by the Company with the
consent of the Class A Units Member, or by an Affiliate of the Company; provided
that such Affiliate adopts a limited liability company agreement substantially
similar to that of the Company, and in which Sanchez and/or one or more of its
designated Affiliates that are reasonably acceptable to such Affiliate will hold
a profits interest with rights identical to the Class A Units, and distributions
with respect to such Core Acquisition, including in connection with any exit
event, shall be applied in the same order of priority as set forth in Section
5.3(a).  Notwithstanding the foregoing, Sanchez or such designated Affiliate
will be entitled to (A) 50% of the distributions that such Class A Units (or
such other profits interests) would be entitled to under clause (i) of
Section 5.3(a) at each distribution tier with respect to any Non-Core
Acquisition that is originally proprietary to the Company or any of its
Affiliates and not operated by Sanchez or any of its Affiliates, and (B) 100% of
the distributions that such Class A Units (or such other profits interests)
would be entitled to under clause (i) of Section 5.3(a) at each distribution
tier with respect to any other Non-Core Acquisition made by Blackstone or any of
its Controlled Affiliates.

 

(iii)                        Sanchez shall cause its Affiliates and all
Permitted Holders that are members or shareholders in Sanchez, or such other
designated Affiliate referred to above, if applicable, or otherwise hold,
directly or indirectly, incentive equity units directly linked to the Class A
Units or such other profits interests, if applicable (and Affiliates of such
Permitted Holders that are Controlled by such Permitted Holders), to comply with
the provisions of Section 5.2 of the Joint Development Agreement in the same
manner as required by SN EF Maverick, LLC and SN EF UnSub, LP thereunder. 
Notwithstanding anything to the contrary

 

18

--------------------------------------------------------------------------------


 

in this Agreement, the obligations set forth in this Section 3.3(c) with respect
to Blackstone and its Affiliates shall not apply to Excluded AMI Transactions.

 

(iv)                      Any Acquisitions made by Sanchez or any of its
Affiliates, on the one hand, or the Company, Blackstone or any of their
Affiliates, on the other hand, on or after the execution of the Purchase
Agreement and prior to the Effective Date, shall be subject to the provisions of
this Section 3.3(c) as if such Acquisition had occurred on or after the
Effective Date.

 

(d)                                 Available Cash. The Company hereby covenants
that it will not maintain excessive levels of Available Cash as determined in
the reasonable business judgment of the Board.

 

3.4                               Restrictions on the Transfer of Interests.

 

(a)                         Permitted Transfers.   Any Member may Transfer all
or part of such Member’s Membership Interests (a “Transferring Member”) only in
accordance with applicable Law and the provisions of this Agreement, including
this Article III to a Person.  A Common Units Member may transfer its Common
Units without the prior written consent of any other Member, but subject to
compliance with the other provisions of this Section 3.4.  Except for Transfers
pursuant to Section 3.6 or Section 3.7, no Class A Units Member may Transfer,
directly or indirectly, any Class A Units without the consent of the Common
Units Member, which consent may be given or withheld in the sole discretion of
the Common Units Member. Any purported Transfer in breach of the terms of this
Agreement shall be null and void ab initio, and the Company shall not recognize
any such prohibited Transfer on its books and records. Any Member who Transfers
any Membership Interests except in compliance herewith shall be liable to, and
shall indemnify and hold harmless, the Company and the other Members for all
costs, expenses, damages and other liabilities resulting therefrom.  For the
avoidance of doubt, all Transfers to Permitted Affiliates shall comply with
Sections 3.4(b) through 3.4(e).

 

(b)                         Securities Laws.   Notwithstanding anything in this
Agreement to the contrary, no Membership Interest shall be Transferred except
pursuant to an effective registration statement under the securities Laws or an
applicable exemption from registration and/or qualification under the Securities
Act and applicable state securities Laws.

 

(c)                          Documentation; Validity of Permitted Transfer. 
 Any Transfer of a Membership Interest that complies with Section 3.4(a) and
Section 3.4(b) shall be effective to assign the right to become a Member, and,
without the need for any action or consent of any other Person, a Transferee of
such Membership Interest shall automatically be admitted as a Member once the
Company has received a customary joinder agreement in a form reasonably
acceptable to the Board which has been executed by such Transferee (a
“Joinder”), pursuant to which such Transferee shall (i) become a party to this
Agreement as a Member and shall have the rights and obligations of a Member
hereunder, (ii) expressly assume all liabilities and obligations of the
Transferring Member (or its applicable Affiliates) to the Company or the other
Members and (iii) if the Transferee is to be admitted to the Company as a new
Member, acknowledge the representations and warranties in Section 3.3(a) are
true and correct with

 

19

--------------------------------------------------------------------------------


 

respect to such Transferee as of the date of the Joinder.  Each Transfer is
effective against the Company as of the first (1st) Business Day following
delivery of the Joinder to the Company.

 

(d)                         Expenses.  Any costs incurred by the Company in
connection with any Transfer by a Member of all or a part of its Membership
Interests shall be borne by such Transferring Member.  Any transfer or similar
taxes arising as a result of the Transfer of a Member’s Membership Interest
shall be paid by the Transferring Member.

 

(e)                          Distributions.  Any distribution or payment made by
the Company to the Transferring Member prior to such time as the Transferee was
admitted as a Member pursuant to the provisions of this Agreement with respect
to the Transferred Membership Interests shall constitute a release of the
Company, the Managers authorizing such distribution and the Members of all
liability to such Assignee or new Member who may be interested in such
distribution or payment by reason of such Transfer.

 

(f)                           Certain Indirect Transfers.  Except for Transfers
to Permitted Affiliates thereof, no Member shall indirectly Transfer any
Membership Interests to the extent such Member is not permitted to sell
Membership Interests directly pursuant to the terms hereof and any indirect sale
shall be structured and consummated in such a manner that each other Member is
given the same rights and protections as it would have had if such Transfer were
structured as a direct sale of Membership Interests pursuant to the terms
hereof.

 

3.5                               Bankruptcy-Related Events.  Without the prior
written consent of the Common Units Member, no Member shall take any action to
directly encumber the assets of the Company, or subject such assets to a right
of foreclosure in favor of any Person.  To the extent that prior to the date
hereof any Member has entered into any contract, agreement or understanding with
the effect of directly encumbering such assets, or subjecting such assets to a
right of foreclosure in favor of any Person, such Member shall take all actions
necessary to release such assets from such contract, agreement or understanding
as promptly as practicable.

 

3.6                               Tag-Along Rights.

 

(a)                                 If at any time following the Effective Date,
the Common Units Member proposes to Transfer in a transaction or series of
related transactions greater than sixty percent (60%) of the outstanding Common
Units to a Third Party purchaser (a “Proposed Sale”), then the Common Units
Member (the “Tag-Along Member”) shall furnish to the Class A Unit Members a
written notice of such Proposed Sale (the “Tag-Along Notice”) and provide them
the opportunity to participate in such Proposed Sale on the terms described in
this Section 3.6.  The Tag-Along Notice will include:

 

(i)                             the material terms and conditions of the
Proposed Sale, including (A) the number of Common Units proposed to be so
Transferred, (B) the name of the proposed Transferee (the “Proposed
Transferee”), (C) the proposed amount and form of consideration (including the
consideration payable to each Common Units Member and Class A Member assuming
each Common Units Member and Class A Units Member included the maximum
percentage of Membership Interests it would be entitled to sell in such Proposed
Sale, such amounts

 

20

--------------------------------------------------------------------------------


 

calculated based on a hypothetical application of Section 5.3) and all other
material terms of the Proposed Sale, (D) the proposed Transfer date, if known,
which date shall not be less than thirty (30) Business Days after delivery of
such Tag-Along Notice and (E) the fraction, expressed as a percentage,
determined by dividing (I) the number of Common Units to be Transferred by the
Tag-Along Member, by (II) the total number of Common Units held by the Tag-Along
Member (the “Tag-Along Sale Percentage”); and

 

(ii)                          an invitation to each Class A Units Member to
include a percentage of its Class A Units in the Proposed Sale up to a number
equal to (A) the Tag-Along Sale Percentage multiplied by (B) the total Class A
Units held by such Member.  The Tag-Along Member will deliver or cause to be
delivered to the other Members copies of all transaction documents relating to
the Proposed Sale as promptly as practicable after they become available.

 

(b)                                 Each other Member must exercise the
tag-along rights provided by this Section 3.6 within twenty one (21) calendar
days following delivery of the Tag-Along Notice by delivering a notice (the
“Tag-Along Offer”) to the Tag-Along Member indicating its desire to exercise its
rights hereunder and specifying the percentage of Class A Units it elects to
include in the Proposed Sale pursuant to Section 3.6(a)(ii).   If any other
Member does not make a Tag- Along Offer within twenty one (21) calendar days
following delivery of the Tag-Along Notice, such other Member shall be deemed to
have waived its rights under this Section 3.6 with respect to such Proposed
Sale, and the Tag-Along Member shall thereafter be free to Transfer the Common
Units to the Proposed Transferee without the participation of such other Member,
in the same amount and for the same form of consideration set forth in the
Tag-Along Notice, at a price no greater than the price set forth in the
Tag-Along Notice and on other terms and conditions which are not more favorable
to the Tag-Along Member than those set forth in the Tag-Along Notice.  If any
other Member elects to participate in the Proposed Sale pursuant to this
Section 3.6, such other Member shall agree to make to the Proposed Transferee
the same representations and warranties, covenants and indemnities as the
Tag-Along Member agrees to make in connection with the Proposed Sale; provided,
that (w) such other Member shall not be liable for the breach of any covenant by
the Tag-Along Member (or any other Member) and vice versa, (x) in no event shall
any Member be required to make representations and warranties or provide
indemnities as to any other Member or to make representations or warranties or
covenants (including indemnities) not required by each other Member, (y) any
liability relating to representations and warranties (and related indemnities)
or other indemnification obligations regarding the business of the Company in
connection with the Proposed Sale shall be shared by the Members pro rata on a
several but not joint basis in proportion to the consideration to be received in
the Proposed Sale by each Member and (z) in no event shall any Member other than
the Tag-Along Member be responsible for any liabilities or indemnities in
connection with such Proposed Sale in excess of the proceeds received by such
Member in the Proposed Sale.

 

(c)                                  In the event that the consideration
received in connection with a Proposed Sale consists of securities that are not
registered under the Securities Act, and one or more Members exercise their
tag-along rights hereunder in connection with such Proposed Sale, if the
Tag-Along Member is entitled to registration rights in respect of such
securities, the Tag-Along Member shall ensure that such Members will receive
piggy-back registration rights on any

 

21

--------------------------------------------------------------------------------


 

registration in which the Tag-Along Member is entitled to register such
securities (including any demand registrations exercised by the Tag-Along
Member).

 

(d)                                  The offer of any Member contained in such
Member’s Tag-Along Offer shall be irrevocable, and, to the extent such offer is
accepted, such Member shall be bound and obligated to Transfer in the Proposed
Sale on the same terms and conditions (other than, for the avoidance of doubt,
inside tax basis associated with such interests), with respect to all of the
Class A Units Transferred, as the Tag-Along Member, up to such percentage of
Class A Units as such Member shall have specified in its Tag-Along Offer;
provided, however, that if the material terms of the Proposed Sale change with
the result that the price applicable to the Class A Units shall be less than the
price applicable to the Class A Units set forth in the Tag-Along Notice, the
form of consideration shall be different or the other terms and conditions shall
be less favorable to such Member than those set forth in the Tag-Along Notice,
such Member shall be permitted to withdraw the offer contained in the applicable
Tag-Along Offer by written notice to the Tag- Along Member and upon such
withdrawal shall be released from such holder’s obligations.

 

(e)                                   If a Member exercises its rights under
this Section 3.6, the closing of the sale of each Member’s Membership Interest
in the Proposed Sale will take place concurrently.  If the closing with the
Proposed Transferee (whether or not a Member has exercised its rights under this
Section 3.6) shall not have occurred by 5:00 p.m.  Eastern Time on the date that
is ninety (90) days after the date of the Tag-Along Notice, as such period may
be extended to obtain any required regulatory approvals or any other required
consent (but in no event later than one hundred eighty (180) days after the date
of the Tag-Along Notice), and on terms and conditions not more favorable to the
Tag-Along Member than those set forth in the Tag-Along Notice, all the
restrictions on Transfer contained herein shall again be in effect with respect
to such Common Units and proposed Transfer.

 

(f)                                    Each Member shall bear its own costs in
connection with the transactions contemplated by this Section 3.6.

 

(g)                                   The aggregate consideration to be paid in
connection with any sale consummated pursuant to this Section 3.6 (a “Tag-Along
Sale”) shall be allocated among each Membership Interest included therein on a
proportionate basis based on such Membership Interest’s Pro Rata Share, which
shall be determined based on the Total Equity Value implied by the price offered
in the Tag-Along Sale.

 

3.7                               Drag-Along Rights.

 

(a)                                  Subject to the limitations and conditions
set forth in this Section 3.7, Section 6.14 and Article V and Article XI, (x) if
the Common Units Member elects to consummate, or to cause the Company to
consummate, a sale of all of the assets or all of the equity interests in the
Company by whatever means (including merger, consolidation, equity purchase,
sale of assets or otherwise) following the Effective Date or (y) if the Common
Units Member elects to cause a public offering of the Company (each, a
“Drag-Along Transaction”), the other Members will consent to such Drag-Along
Transaction, and will take or cause to be taken all other actions, reasonably
necessary or desirable to cause the consummation of such Drag-Along Transaction
on the terms proposed by the Common Units Member, including

 

22

--------------------------------------------------------------------------------


 

entering into a customary registration rights agreement in connection with a
public offering of the Company; provided, however, that none of the transactions
described in clauses (x) or (y) of this sentence shall constitute a Drag-Along
Transaction unless it is made to a Third Party on an arm’s-length basis.  The
Members will execute any applicable merger, asset purchase, security purchase,
recapitalization or other agreement negotiated by the Common Units Member in
connection with such Drag-Along Transaction; provided, that (v) each Member
shall make the same representations and warranties, covenants and indemnities as
the Common Units Member agrees to make in connection with the Drag-Along
Transaction, except that in no event shall any Member be required to agree to
any non-competition or non-solicitation covenant in connection with the
Drag-Along Transaction or to make any representation or warranty that would be
inaccurate when made without the ability to provide disclosure against such
representation or warranty; (v) no Member shall be liable for the breach of any
covenants of any other Member; (w) in no event shall any Member be required to
make representations and warranties or provide indemnities as to any other
Member; (x) any liability relating to representations and warranties (and
related indemnities) or other indemnification obligations regarding the business
of the Company in connection with the Drag-Along Transaction shall be shared by
the Members pro rata on a several but not joint basis in proportion to the
proceeds received by each Member in the Drag-Along Transaction, and in no event
shall any Member other than the Common Units Member be responsible for any
liabilities or indemnities in connection with such Drag-Along Transaction in
excess of the proceeds received by such Member in the Drag-Along Transaction;
(y) each Class A Member shall only be obligated to provide representations,
warranties, covenants or indemnities to the extent all other Members are
similarly obligated; and (z) any escrow or other holdback of proceeds shall be
allocated on a pro rata basis among the applicable Members.

 

(b)                                 In connection with a Drag-Along Transaction,
(i) all of the Members shall be allocated the same form of consideration, or if
any Members are given an option as to the form and amount of consideration to be
received, all Members will be given the same option, and (ii) the consideration
to be received by the Members in a Drag-Along Transaction will be calculated by
taking the aggregate proceeds from such Drag-Along Transaction and allocating
such proceeds among the Members in such relative amounts as would have resulted
if the Company had liquidated and sold its assets for a cash amount equal to
such consideration, valuing any non-cash consideration at its Fair Market Value,
and immediately distributed such proceeds to the Members in accordance with
Section 10.2(d).

 

(c)                                  The Company shall bear the reasonable and
documented costs incurred by each Member arising pursuant to a Drag-Along
Transaction; provided that costs incurred by or on behalf of a Member for its
sole benefit will not be considered costs of the transaction hereunder.

 

(d)                                 Notwithstanding anything contained in this
Section 3.7 to the contrary, there shall be no liability or obligation on behalf
of the Common Units Member or its Affiliates or the Company if either
determines, for any reason, not to consummate a Drag-Along Transaction, and the
Common Units Member shall be permitted to, and shall have the authority to cause
the Company to, discontinue at any time any Drag-Along Transaction initiated by
the Common Units Member by providing written notice to the Company and the other
Members.

 

23

--------------------------------------------------------------------------------


 

(e)                                  In the event that the Common Units Member
is entitled to registration rights in respect of its securities in a Drag Along
Transaction, the Common Units Member shall ensure that the Class A Units Member
will receive piggy-back registration rights on any registration in which the
Common Units Member is entitled to register such securities (including any
demand registrations exercised by the Common Units Member).

 

3.8                               Vesting of Class A Units; Forfeiture.

 

(a)                                 Subject to the provisions of this
Section 3.8, twenty percent (20%) of the Class A Units shall become Vested
Class A Units on each of the first five (5) anniversaries of the Effective Date;
provided, however, that if (i) the Company, directly or indirectly, disposes of
all or substantially all of its interests in the Assets (as defined in the Joint
Development Agreement) in one or more transactions to a Person that is not a
Member or an Affiliate of a Member, (ii) Blackstone, together with its
Affiliates, ceases to own at least fifty percent (50)% of the Common Units, or
(iii) a Change in Control occurs, any Class A Units that remain unvested shall
fully vest and become Vested Class A Units.

 

(b)                                 In the event of a JDA Default, as a
condition precedent to a forfeiture event under Section 3.8(c), the Company must
assert such JDA Default pursuant to a JDA Default Notice within three (3) years
of the date on which the alleged JDA Default occurred (and to the extent any
director or officer of the Company or employee of Blackstone obtains actual
knowledge of any such alleged JDA Default, the Company must assert such JDA
Default within sixty (60) days from such date).   During the pendency of an
alleged JDA Default, any distributions with respect to Class A Units shall be
retained by the Company and held in trust in a segregated escrow account for the
benefit of the Class A Unit Members until such time that it is determined
whether a JDA Default has occurred by a court of competent jurisdiction pursuant
to a final, nonappealable order. In the event it is determined that a JDA
Default has not occurred by a court of competent jurisdiction pursuant to a
final, nonappealable order, the monetary value of the Vested Class A Units shall
accrue interest at a rate of 5%, compounded annually, from the date upon which
the JDA Default is first alleged to have occurred.  For the avoidance of doubt,
the Company shall have the burden of proof for determining whether a JDA Default
has occurred.

 

(c)                                  In the event of the occurrence of a JDA
Default (as determined by a court of competent jurisdiction pursuant to a final,
nonappealable order) that results in material irreparable harm to the Company
for which monetary damages (or other remedy at Law) would be inadequate, all
Class A Units shall be cancelled and forfeited without payment of any kind with
respect thereto.  In the event such JDA Default is reasonably curable by
monetary damages, the number of Class A Units cancelled and forfeited in lieu
thereof shall equal the amount of monetary damages awarded plus accrued interest
at a rate of 5% compounded annually from the date upon which the JDA Default
occurred.

 

(d)                                 The Company and its Subsidiaries shall not
incur any material costs or expenses not reasonably related to its business, as
set forth in Section 2.4, or incur any costs or expenses that disproportionately
and adversely affect the Class A Unit Members as compared to the other Members.

 

24

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CAPITAL CONTRIBUTIONS

 

4.1                               Capital Contributions; Return of Cash.

 

(a)                                 General.   No Member shall be required to
make any additional Capital Contributions to the Company, except as agreed to in
writing by such Member.

 

(b)                          Allocation of Capital Contributions.   Unless
otherwise agreed by the Majority Consent of the Board, Capital Contributions
made by the Common Units Members under this Section 4.1 shall be deemed to be
Capital Contributions made with respect to such Common Units Members’ Common
Units.  No additional Membership Interest shall be issued to any Common Units
Member in exchange for such Member making Capital Contributions.

 

4.2                               Capital Accounts.  The Company shall maintain
a separate Capital Account for each Member with respect to with respect to the
Membership Interests owned by such Member in accordance with the rules of
Treasury Regulation section 1.704-1(b)(2)(iv) and in accordance with the
following provisions:

 

(a)                                  Each Member’s Capital Account shall be
increased by (i) the amount of all Capital Contributions made to the Company by
such Member pursuant to this Agreement (net of any liabilities assumed by the
Company in connection with such Capital Contributions and any liabilities to
which any property comprising such Capital Contributions is subject), and
(ii) all items of Company income and gain (including Simulated Gain and income
and gain exempt from tax) computed in accordance with Section 4.2(b) and
allocated with respect to such Member pursuant to Section 5.1, and decreased by
(x) the amount of cash or Agreed Value of property actually or deemed
distributed to such Member pursuant to this Agreement (net of liabilities
assumed by such Member and the liabilities to which such property is subject),
and (y) all items of Company deduction and loss (including Simulated Loss and
Simulated Depletion) computed in accordance with Section 4.2(b) and allocated to
such Member pursuant to Section 5.1.  The initial Capital Accounts of the
Members are listed on Exhibit B to this Agreement.

 

(b)                                  For purposes of computing the amount of any
item of income, gain, loss, deduction, Simulated Depletion, Simulated Gain or
Simulated Loss which is to be allocated pursuant to Article V and is to be
reflected in the Members’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes, provided, that:

 

(i)                              All fees and other expenses incurred by the
Company to promote the sale of (or to sell) a Membership Interest that can
neither be deducted nor amortized under section 709 of the Code, if any, shall,
for purposes of Capital Account maintenance, be treated as an item of deduction
at the time such fees and other expenses are incurred and shall be allocated
among the Members pursuant to Section 5.1.

 

(ii)                           As to those items described in section
705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to the fact that such
items are not includable in gross

 

25

--------------------------------------------------------------------------------


 

income or are neither currently deductible nor capitalized for federal income
tax purposes.  To the extent an adjustment to the adjusted tax basis of any
Company asset pursuant to section 734(b) or 743(b) of the Code is required,
pursuant to Treasury Regulation section 1.704-1(b)(2)(iv)(m), to be taken into
account in determining Capital Accounts, the amount of such adjustment in the
Capital Accounts shall be treated as an item of gain or loss.

 

(iii)                       In lieu of the depreciation, amortization and other
cost recovery deductions taken into account in computing such items, there shall
be taken into account Depreciation, computed in accordance with the definition
of “Depreciation.” Simulated Depletion will be computed in accordance with the
definition of “Simulated Depletion.”

 

(iv)                      For purposes of determining income, gain, loss, and
deduction, or any other item allocable to any period, such items will be
determined on a daily, monthly or other basis, as reasonably determined by the
Board using any permissible method under Code section 706 and the related
Treasury Regulations.

 

(v)                         If the Carrying Value of any asset differs from its
adjusted tax basis for U.S. federal income tax purposes, any gain, loss,
Simulated Gain or Simulated Loss resulting from a disposition of such asset
shall be calculated with reference to such Carrying Value.

 

(vi)                      In the event an adjustment to the Carrying Value of
the assets of the Company occurs pursuant to Section 4.2(d), any Unrealized Gain
or Unrealized loss shall be treated as having been actually realized.

 

(c)                                 A Transferee shall succeed to the pro rata
portion of the Capital Account of the transferor relating to the Membership
Interest so transferred.   Except as otherwise provided herein, all items of
income, gain, expense, loss, deduction, and credit allocable to any Membership
Interest that may have been transferred during any calendar year shall, if
permitted by law, be allocated between the transferor and the transferee based
on the portion of the calendar year during which each was recognized as owning
that Membership Interest, based upon the interim closing of the books method or
such other method as agreed between the transferor and the transferee; provided,
however, that this allocation must be made in accordance with a method
permissible under section 706 of the Code and the Treasury Regulations
thereunder.

 

(d)                                In accordance with Treasury Regulation
section 1.704-1(b)(2)(iv)(f), (i) on an issuance of additional Membership
Interests for cash or Contributed Property (including the issuance of Membership
Interests), (ii) immediately prior to any actual or deemed distribution to a
Member of any Company property (other than a distribution of cash that is not in
redemption or retirement of a Membership Interest) or (iii) upon the occurrence
of any other event provided in such Treasury Regulation, the Capital Accounts of
all Members and the Carrying Value of each Company property immediately prior to
such issuance or adjustment shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Company property, as if
such Unrealized Gain or Unrealized Loss had been recognized on an

 

26

--------------------------------------------------------------------------------


 

actual sale of each such property immediately prior to such issuance or
adjustment and had been allocated to the Members at such time pursuant to
Section 5.1 in the same manner as any item of gain or loss actually recognized
during such period would have been allocated, provided, however, that such
adjustments shall be made only if the Board reasonably determines that such
adjustments are necessary or appropriate to reflect the relative economic
interests of the Members in the Company.   In determining such Unrealized Gain
or Unrealized Loss, the aggregate cash amount and Fair Market Value of all
Company assets (including cash and cash equivalents) immediately prior to the
event triggering such adjustment shall be determined by the Board using such
method of valuation as it may reasonably adopt.  The Board shall allocate such
aggregate value among the assets of the Company (in such manner as it
determines) to arrive at a Fair Market Value for individual properties.

 

4.3                               Contributions of Contributed
Property.                                    All Capital Contributions
contemplated by this Agreement are to be made in readily available cash funds. 
To the extent that any subsequent Capital Contribution is made in the form of
Contributed Property, any costs or expenses associated with the transfer,
assignment, conveyance or recordation of such Contributed Property, including
any taxes in respect thereof, shall be borne by the Company, and any such costs
or expenses, whether paid directly by the Member or reimbursed to the Company,
shall not be deemed Capital Contributions.

 

ARTICLE V

 

ALLOCATIONS AND DISTRIBUTIONS

 

5.1                               Allocations for Capital Account
Purposes.                     For purposes of maintaining the Capital Accounts,
the Company’s items of income, gain, loss and deduction (computed in accordance
with Section 4.2(b)) shall be allocated among the Members in each taxable year
(or portion thereof) as provided herein below.

 

(a)                                 General.  Except as otherwise provided in
this Agreement, all items of income, gain, loss and deduction for a Fiscal Year
shall be allocated between the Members in a manner such that, after giving
effect to the special allocations set forth in Section 5.1(c), the Capital
Account of each Member, immediately after making such allocation, is, as nearly
as possible, equal (proportionately) to (i) the distributions that would be made
to such Member pursuant to Section 10.2(d) if the Company were dissolved, its
affairs wound up and its assets sold for cash equal to their Carrying Value, all
Company liabilities were satisfied (limited with respect to each nonrecourse
liability to the Carrying Value of the assets securing such liability), and the
net assets of the Company were distributed in accordance with
Section 10.2(d)(ii) to the Members immediately after making such allocation
minus (ii) such Member’s share of Company Minimum Gain and Member Nonrecourse
Debt Minimum Gain, computed immediately prior to the hypothetical sale of
assets, provided, however, that the allocations pursuant to this Section
5.1(a) may be adjusted to the extent the Board determines that such adjustment
is necessary to comply with the provisions of Section 704(b) of the Code and the
Treasury Regulations thereunder or give economic effect to Sections 3.4, 5.3 and
10.2 and the other relevant provisions of this Agreement.

 

27

--------------------------------------------------------------------------------


 

(b)                                 Allocations on Liquidation.  Notwithstanding
any other provisions of this Article V, after taking into account the special
allocations in Section 5.1(c), in the year in which the Company liquidates
pursuant to Article X and all subsequent years (and for any prior years with
respect to which the due date (without regard to extensions) for the filing of
the Company’s federal income tax return has not passed as of the date of the
liquidation), all items of income, gain, loss and deduction of the Company shall
be allocated among the Members in a manner reasonably determined by Board as
shall cause to the nearest extent possible the Capital Account of each Member to
equal the amount to be distributed to such Member pursuant to
Section 10.2(d)(ii).

 

(c)                                  Special Allocations.      Notwithstanding
any other provision of this Section 5.1, the following special allocations shall
be made for such taxable period in the following order and priority:

 

(i)                              Company Minimum Gain Chargeback. 
Notwithstanding the other provisions of this Section 5.1, if there is a net
decrease in Company Minimum Gain during any Fiscal Year, each Member shall be
allocated items of Company income and gain for such taxable period (and, if
necessary, subsequent taxable periods) in the manner and amounts provided in
Treasury Regulation sections 1.704-2(f)(6) and (g)(2) and section
1.704-2(j)(2)(i), or any successor provisions. This Section 5.1(c)(i) is
intended to comply with the Company Minimum Gain chargeback requirement in
Treasury Regulation section 1.704-2(f) and shall be interpreted consistently
therewith.

 

(ii)                           Chargeback of Minimum Gain Attributable to Member
Nonrecourse Debt.   Notwithstanding the other provisions of this Section 5.1
(other than Section 5.1(c)(i)), except as provided in Treasury Regulation
section 1.704-2(i)(4), if there is a net decrease in Member Nonrecourse Debt
Minimum Gain during any Fiscal Year, any Member with a share of Member
Nonrecourse Debt Minimum Gain at the beginning of such Fiscal Year shall be
allocated items of Company income and gain for such Fiscal Year (and, if
necessary, subsequent taxable periods) in the manner and amounts provided in
Treasury Regulation sections 1.704-2(i)(4) and 1.704-2(j)(2)(ii), or any
successor provisions.  This Section 5.1(c)(ii) is intended to comply with the
chargeback of items of income and gain requirement in Treasury Regulation
section 1.704-2(i)(4) and shall be interpreted consistently therewith.

 

(iii)                        Qualified Income Offset.  In the event any Member
unexpectedly receives any adjustments, allocations or distributions described in
Treasury Regulation sections 1.704-1(b)(2)(ii)(d)(4) through (6), items of
Company income and gain shall be specially allocated to such Member in an amount
and manner sufficient to eliminate, to the extent required by the Treasury
Regulations promulgated under section 704(b) of the Code, the deficit balance,
if any, in such Member’s Adjusted Capital Account created by such adjustments,
allocations or distributions as quickly as possible; provided, that an
allocation pursuant to this Section 5.1(c)(iii) shall be made only if and to the
extent that such Member would have a deficit in such Member’s Adjusted Capital
Account after all other

 

28

--------------------------------------------------------------------------------


 

allocations provided in this Article V have been tentatively made as if this
Section 5.1(c)(iii) were not a part of this Agreement.  This
Section 5.1(c)(iii) is intended to be a “qualified income offset” as that term
is used in Treasury Regulation section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

(iv)                       Stop Loss.   No amount of loss or deduction shall be
allocated pursuant to Section 5.1(a) to the extent that such allocation would
cause any Member to have a deficit balance in its Adjusted Capital Account at
the end of such Fiscal Year (or increase any existing deficit balance in its
Adjusted Capital Account).  All loss and deductions in excess of the limitation
set forth in the preceding sentence shall be allocated among such other Members,
who have positive Adjusted Capital Account balances, in proportion thereto until
each Member’s Adjusted Capital Account balance is reduced to zero (0).

 

(v)                          Gross Income Allocations.  In the event any Member
has a deficit balance in its Capital Account at the end of any Fiscal Year, such
Member shall be specially allocated items of Company gross income and gain in
the amount of such excess as quickly as possible; provided, that an allocation
pursuant to this Section 5.1(c)(v) shall be made only if and to the extent that
such Member would have a deficit balance in its Capital Account after all other
allocations provided in this Section 5.1 have been tentatively made as if this
Section 5.1(c)(v) and Section 5.1(c)(iii) were not in the Agreement.

 

(vi)                       Nonrecourse Deductions.  Nonrecourse Deductions for
any taxable period shall be allocated to the Members in accordance with their
respective Percentage Interests.

 

(vii)                    Member Nonrecourse Deductions.   Member Nonrecourse
Deductions for any Fiscal Year shall be allocated one hundred percent (100%) to
the Member that bears the Economic Risk of Loss with respect to such Member
Nonrecourse Debt to which such Member Nonrecourse Deductions are attributable in
accordance with Treasury Regulation section 1.704-2(i).  If more than one
(1) Member bears the Economic Risk of Loss with respect to a Member Nonrecourse
Debt, such Member Nonrecourse Deductions attributable thereto shall be allocated
between or among such Members in accordance with the ratios in which they share
such Economic Risk of Loss.

 

(viii)                 Nonrecourse Liabilities.   For purposes of Treasury
Regulation section 1.752-3(a)(3), the Members agree that Nonrecourse Liabilities
of the Company in excess of the sum of (A) the amount of Company Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Members in accordance with their relative Percentage Interests.

 

(ix)                       Simulated Depletion, Simulated Loss and IDCs.     
Simulated Depletion, Simulated Loss and intangible drilling costs (“IDCs”) with
respect to

 

29

--------------------------------------------------------------------------------


 

each oil and gas property will be allocated in proportion to the manner in which
the Simulated Basis of such property is allocated among the Members.

 

(x)                          Simulated Gains.  Simulated Gain with respect to
any oil and gas property will be treated as an item of income or gain and be
allocated as provided in Section 5.1(a).

 

(xi)                       Curative Allocation.  Notwithstanding any other
provision of this Section 5.1, other than the Required Allocations, the Required
Allocations shall be taken into account in making the Agreed Allocations so
that, to the extent possible, the net amount of items of income, gain, loss or
deduction allocated to each Member pursuant to the Required Allocations and the
Agreed Allocations, together, shall be equal to the net amount of such items
that would have been allocated to each such Member under the Agreed Allocations
had the Required Allocations and the related Curative Allocations not otherwise
been provided in this Section 5.1.  It is the intention of the Members that
allocations pursuant to this Section 5.1(c)(xi) be made among the Members in a
manner that is likely to minimize economic distortions.

 

5.2                               Allocations for Tax Purposes.

 

(a)                                 Except as otherwise provided herein, for
federal income tax purposes, each item of income, gain, loss and deduction shall
be allocated among the Members in the same manner as its correlative item of
“book” income, gain, loss or deduction is allocated pursuant to Section 5.1.

 

(b)                                 Notwithstanding any provisions to the
contrary, allocations of depletion with respect to each oil and gas property (as
defined in section 614 of the Code) and gain and losses therefrom shall be
governed by the following:

 

(i)                              For purposes of such computations, the federal
income tax basis of each oil and gas property shall be allocated to each Member
in accordance with such Member’s respective Percentage Interest as of the time
such oil and gas property is acquired by the Company, and shall be reallocated
among the Members in accordance with the Members’ respective Percentage
Interests as determined immediately following the occurrence of an event giving
rise to an adjustment to the Carrying Values of the Company’s oil and gas
properties pursuant to the terms of this Agreement (or at the time of any
material additions to the federal income tax basis of such oil and gas
property).  Such allocations are intended to be applied in accordance with the
“partners’ interests in partnership capital” under Section 613A(c)(7)(D) of the
Code; provided, that the Members understand and agree that the Board may
authorize special allocations of tax basis, income, gain, deduction or loss, as
computed for federal income tax purposes, in order to eliminate differences
between Simulated Basis and adjusted federal income tax basis with respect to
any oil and gas properties, in such manner as determined consistent with the
principles of Section 704(c) of the Code and Section 5.2(b)(iv) hereof.

 

30

--------------------------------------------------------------------------------


 

(ii)                           For purposes of the separate computation of gain
or loss by each Member on the taxable sale or other disposition of an oil and
gas property, the amount realized from such sale or disposition shall be
allocated (i) first, to the Members in an amount equal to the Simulated Basis in
such oil and gas property and in the same proportion as their shares thereof
were allocated, and (ii) second, consistent with the allocation of Simulated
Gains; provided, however, that the Members understand and agree that the Board
may authorize special allocations of tax basis, income, gain, deduction or loss,
as computed for federal income tax purposes, in order to eliminate differences
between Simulated Basis and adjusted federal income tax basis with respect to
any oil and gas properties, in such manner as determined consistent with the
principles of Section 704(c) of the Code and Section 5.2(b)(iv) hereof.

 

(iii)                        Each Member shall separately keep records of its
share of the adjusted tax basis in each oil and gas property, adjust such share
of the adjusted tax basis for any cost or percentage depletion allowable with
respect to such property and use such adjusted tax basis in the computation of
its cost depletion or in the computation of its gain or loss on the disposition
of such property by the Company.  Upon the request of the Company, each Member
shall advise the Company of its adjusted tax basis in each oil and gas property
and any depletion computed with respect thereto, both as computed in accordance
with the provisions of this subsection.  The Company may rely on such
information and, if it is not provided by the Member, may make such reasonable
assumptions as it shall determine with respect thereto.

 

(iv)                       The Members recognize that that with respect to
Contributed Property and Adjusted Property there will be a difference between
the Carrying Value of such property at the time of contribution or revaluation,
as the case may be, and the adjusted tax basis of such property at that time. 
All items of tax depreciation, cost recovery, amortization, adjusted tax basis
of depletable properties, amount realized and gain or loss with respect to such
Contributed Property and Adjusted Property shall be allocated among the Members
to take into account the disparities between the Carrying Values and the
adjusted tax basis with respect to such properties by applying whatever
method(s) the Managers may choose among those methods that are allowed under the
principles of Treasury Regulation section 1.704-3.  For the purposes of applying
any such methods to oil and gas properties (as defined in section 614 of the
Code) (A) the amount by which any Member’s Capital Account is adjusted for
Simulated Depletion shall be treated as an amount of book depletion allocated to
such Member and (B) the amount of cost depletion computed by such Member under
section 613A(c)(7)(D) of the Code shall be treated as an amount of tax depletion
allocated to such Member.

 

(c)                           Notwithstanding any provisions contained herein to
the contrary, solely for federal (and applicable state and local) income tax
purposes, items of income, gain, depreciation, amortization, gain or loss with
respect to property for which a Book-Tax Disparity exists, other than oil and
gas properties (as defined in section 614 of the Code), shall be allocated

 

31

--------------------------------------------------------------------------------


 

so as to take into account the variation between the Company’s tax basis in such
property and its Carrying Value consistent with whatever method(s) the Managers
may choose among those methods that are allowed under the principles of Treasury
Regulations section 1.704-3.

 

(d)                                For the proper administration of the Company,
the Board shall (i) adopt such conventions as it deems appropriate in
determining the amount of depreciation, amortization and cost recovery
deductions; (ii) make special allocations for federal income tax purposes of
income (including gross income or deductions) to the extent necessary and
consistent with the principles of Section 704(c) of the Code; and (iii) amend
the provisions of this Agreement as appropriate to reflect the proposal or
promulgation of Treasury Regulations under section 704(b) or section 704(c) of
the Code.   The Board may adopt such conventions, make such allocations and make
such amendments to this Agreement as provided in this Section 5.2(d) only if
such conventions, allocations or amendments are consistent with the principles
of section 704 of the Code.

 

(e)                                 All recapture of income tax deductions
resulting from the taxable sale or other disposition of Company property shall,
to the maximum extent possible, be allocated to the Member to whom the deduction
that gave rise to such recapture was allocated hereunder to the extent that such
Member is allocated any gain from the disposition of such property.

 

(f)                                  All items of income, gain, loss, deduction
and credit recognized by the Company for federal income tax purposes and
allocated to the Members in accordance with the provisions hereof shall be
determined without regard to the election under section 754 of the Code that
will be made by the Company; provided, however, that such allocations, once
made, shall be adjusted (in any manner determined by the Board) as necessary or
appropriate to take into account those adjustments permitted or required by
sections 734 and 743 of the Code.

 

5.3                               Requirement of Distributions.

 

(a)                                Subject to Section 5.3(b) and
Section 10.2(d) and the applicable provisions of the Act, Available Cash (and
other assets and properties of the Company as contemplated by this Agreement if
approved by Majority Consent), shall be distributed by the Company to the
Members upon the Majority Consent of the Board.  Distributions of assets and
properties other than cash and cash equivalents shall be based upon the Fair
Market Value of the applicable assets or properties and in accordance with the
terms of this Section 5.3 as if such assets and properties were cash or cash
equivalents equal to their Fair Market Value.  Distributions of cash shall be
made to the Members by wire transfer of immediately available funds to the
account designated by the relevant Member.   Subject to Section 5.3(b), any
distribution to the Members shall be made to the Members as follows:

 

(i)                             First, pro rata to the Common Units Members
until each holder of the Common Units has received cumulative distributions in
an amount sufficient to achieve a ten percent (10%) Internal Rate of Return with
respect to each Common Unit;

 

(ii)                          Second, thereafter to the holders of Class A Units
pro rata in proportion to their ownership of the issued and authorized Class A
Units in an

 

32

--------------------------------------------------------------------------------


 

amount equal to fifteen percent (15%) of the portion of any distribution to
which this Section 5.3(a)(ii) applies and the remainder to the holders of Common
Units until (x) each Common Units Member has received cumulative distributions
in an amount sufficient to achieve a seventeen percent (17%) Internal Rate of
Return with respect to each Common Unit and (y) each holder of the Common Units
has received cumulative distributions in an amount equal to two (2) multiplied
by each such Member’s Aggregate Capital Contributions Amount;

 

(iii)                       Third, thereafter to the holders of Class A Units
pro rata in proportion to their ownership of the issued and authorized Class A
Units in an amount equal to twenty percent (20%) of the portion of any
distribution to which this Section 5.3(a)(ii) applies and the remainder to the
Common Units Member until (x) each holder of the Common Units has received
cumulative distributions in an amount sufficient to achieve a twenty-five
percent (25%) Internal Rate of Return with respect to each Common Unit and
(y) each holder of the Common Units has received cumulative distributions in an
amount equal to three (3) multiplied by each such Member’s Aggregate Capital
Contributions Amount; and

 

(iv)                      Fourth, thereafter to the holders of Class A Units pro
rata in proportion to their ownership of the issued and authorized Vested
Class A Units an amount equal to thirty percent (30%) of the portion of any
distribution to which this Section 5.3(a)(iv) applies and the remainder to the
Common Units Member.

 

(b)                          Notwithstanding the foregoing:

 

(i)                             The Board shall cause Available Cash to be
distributed on or prior to each April 15, June 15, September 15 and December 15
(or the next succeeding Business Day if such date falls on a date other than a
Business Day) (each an “Estimated Tax Payment Date”), with respect to the
taxable period related to each Estimated Tax Payment Date (each, an “Estimated
Tax Period”), to each Member. Such distributions shall be made pro rata to each
Member based on that Member’s liability for income tax for such Estimated Tax
Period, determined as set forth in the next sentence.  The amount distributed
pursuant to this Section 5.3(b) shall be in an amount such that, for every
Member, the amount distributed is equal to the excess, if any, of (A) the
product of (x) the amount of net taxable income allocable to such Member
(determined taking into account the allocations described in Section 5.2(c))
including for this purposes any income treated as a distributive share of the
income of the Company or as a “guaranteed payment” under Section 707(c) of the
Code for the use of capital but not including any such “guaranteed payments”
made for services in respect of such Estimated Tax Period (net of (I) cumulative
taxable losses allocated to such Member for any taxable period beginning on or
after the Effective Date and not previously taken into account under this clause
(b) and (II) any depletion calculated at the Member level during such period,
utilizing the cost depletion method) times (y) an assumed tax rate equal to the
highest maximum combined marginal federal, state and local income tax rates
applicable to an individual or corporate taxpayer

 

33

--------------------------------------------------------------------------------


 

resident in New York, NY (taking into account the character of such taxable
income and the deductibility of state and local income tax for federal income
tax purposes) (the “Tax Rate”), over (B) distributions previously made during
such Estimated Tax Period pursuant to Section 5.3(a) to such Member.  To the
extent that the amount actually distributed with respect to an Estimated Tax
Period is less than the amount specified in this Section 5.3(b), the shortfall
in the amount actually distributed shall continue to the next Estimated Tax
Period (and to any subsequent Estimated Tax Periods as required) and shall be
distributed to the respective Members in that next Estimated Tax Period under
this this Section 5.3(b).

 

(ii)                           Any distributions with respect to unvested
Class A Units shall be retained by the Company and held in trust in a segregated
escrow account for the benefit of the Class A Unit Members until such unvested
Class A Units become Vested Class A Units (the “Withheld Amounts”).  Withheld
Amounts shall be promptly distributed by the Company upon vesting of the Class A
Units.  Prior to making any distribution pursuant to Section 5.6, but subject to
the first sentence of this Section 5.3(b)(iii), the Company will distribute the
Withheld Amounts with respect to each Class A Unit that has become a Vested
Class A Unit to the holder of such Class A Unit.

 

(iii)                        Distributions pursuant to this Section 5.3(b) shall
be treated as advances against, and shall reduce, any Member’s entitlement to
any subsequent distributions made pursuant to Section 5.3(a) or
Section 10.2(d)(ii)

 

5.4                               Withholding.  To the extent the Company is
required by law to withhold or to make tax payments on behalf of or with respect
to any Member (“Tax Advances”), the Company may withhold such amounts and make
such tax payments as so required.   All Tax Advances made on behalf of a Member
shall be repaid by reducing the amount of the current or next succeeding
distribution or distributions which would otherwise have been made to such
Member or, if such distributions are not sufficient for that purpose, by so
reducing the proceeds of liquidation otherwise payable to such Member.  If at
the time of liquidation of the Company, any such Tax Advances to a Member exceed
the proceeds of liquidation to the Member, such Member shall repay such excess
to the Company.   If a distribution to a Member is actually reduced as a result
of a Tax Advance, for all other purposes of this Agreement such Member shall be
treated as having received the amount of the distribution that is reduced by the
Tax Advance.  Each Member hereby agrees to indemnify and hold harmless the
Company and the other Members from and against any liability from such Member’s
failure to repay Tax Advances.  Each Member shall provide the Company with such
information that the Company reasonably requests in order to determine the
amount of any taxes required to be withheld with respect to such Member.

 

5.5                               Deemed Distribution.   Notwithstanding
anything in this Agreement to the contrary, and without duplication, any
withholding or other taxes, interest and penalties directly or indirectly paid
or incurred (including under any BBA provision) by the Company with respect to
income allocable to or distribution to, or otherwise attributable to, any Member
shall be

 

34

--------------------------------------------------------------------------------


 

treated as if the amounts paid or incurred had been distributed to such Member,
and amounts otherwise distributable to such Member pursuant to Section 5.3 shall
be reduced accordingly.

 

5.6                              Distributions upon Merger, Sale or Similar
Transaction. Each Member and other Person made party hereto shall take all
necessary or desirable actions in connection with the distribution of the
aggregate consideration from any sale of all or substantially all of the
Company’s assets or Member Interests, a merger or consolidation of the Company
or a similar transaction, or a transaction giving rise to tag-along rights under
Section 3.6 or drag-along rights under Section 3.7, as necessary to implement
the economics contemplated by this Agreement, including, without limitation,
executing and delivering a proceeds sharing agreement to reflect the foregoing.

 

ARTICLE VI

 

MANAGEMENT OF THE COMPANY

 

6.1                               Management by Managers.

 

(a)                                The Company shall be managed by a board of
managers (the “Board”, each member of the Board, a “Manager” and such members
collectively, the “Managers”) which Board shall collectively act as the
“manager” of the Company (as such term is used in the Act), according to this
Article VI and, except with respect to certain consent requirements required by
the Act or provided in this Agreement (and except with respect to any Member
which is acting in its capacity as the manager under and in accordance with the
provisions of the Management Services Agreement), no Member, by virtue of having
the status of a Member, shall have any management power or control over the
business and affairs of the Company or actual or apparent authority to enter
into contracts on behalf of, or to otherwise bind, the Company, and the Members
shall not have any control over the day-to-day operation or management of the
Company or its Subsidiaries.  Except as described in the preceding sentence,
(i) the powers of the Company shall be exercised by or under the authority of,
and the business and affairs of the Company shall be managed under the direction
of, the Board in accordance with this Agreement and (ii) the Board shall
exercise such powers in compliance with this Agreement and ensure that all
organizational formalities are observed with respect to the Company.  Under the
direction of the Board, certain activities of the Company may be conducted on
the Company’s behalf by the Officers as specified and authorized by the Board,
who shall be agents of the Company, and the management and administration of the
day-to-day business and affairs of the Company will be provided by Sanchez under
the Management Services Agreement pursuant to Section 6.11.  In addition to the
powers that now or hereafter can be granted under the Act and to all other
powers granted under any other provision of this Agreement, the Board shall have
(subject to the Act and all consent rights and other limitations in this
Agreement) full power and authority to do all things on such terms as they may
deem necessary or appropriate to conduct, or cause to be conducted, the business
and affairs of the Company.   Any Person dealing with the Company, other than a
Member or a Member’s Affiliate, may rely on the authority of the Board or the
Officers in taking any action in the name of the Company without inquiry into
the provisions of this Agreement or compliance with it, regardless of whether
that action actually is taken in accordance with the provisions of this
Agreement.

 

35

--------------------------------------------------------------------------------


 

(b)                                 Except as otherwise provided in this
Agreement, each Member hereby (i) specifically delegates to the Board its rights
and powers to manage and control the business and affairs of the Company, and
(ii) waives its right to bind the Company, in each case as, and to the extent
permitted by, the Act.

 

(c)                                  Subject to the Unanimous Consent
requirements of Section 6.3(b), the Board is specifically empowered to, acting
by Majority Consent, authorize and take any actions and activities that do not
require Unanimous Consent under Section 6.3(b).

 

6.2                               Board.

 

(a)                                 Composition.  Except as otherwise set forth
herein:

 

(i)                              The Board shall consist of three (3) natural
persons, none of whom need be Members or residents of the State of Delaware. 
The initial Managers on the Board are set forth on Schedule 6.2.

 

(ii)                           The Common Units Member shall have the right to
appoint the three (3) Managers and the right to designate one (1) person to
represent each Manager at any Board meeting at which a Manager is unable to
attend (the “Manager Alternate”).

 

(iii)                        One Manager shall be the chairman of the Company
(the “Chairman”) for so long as such individual serves in such role.   The
initial Chairman shall be Angelo Acconcia.

 

(iv)                       The term “Manager” shall also refer to any Manager
Alternate that is actually performing the duties of the applicable Manager in
lieu of that Manager.  The initial Managers and Manager Alternate are set forth
on Schedule 6.2.

 

(b)                                 Each Manager may vote by delivering his
written proxy to another Manager.   A Manager shall serve until such Manager
resigns or is removed as provided in Section 6.6.

 

(c)                                  The Class A Unit Member, shall be entitled
to designate one natural person to attend all meetings of the Board or committee
thereof (the “Observer”).  It is agreed that the initial Observer shall be
Antonio R. Sanchez, III, who shall serve as the Observer until he ceases to
serve in such capacity, including as required by the Class A Units Member. The
Company shall provide to the Observer any notices delivered to the Managers and
a copy of all meeting materials concurrently with providing such notices and
materials to the Managers.  The Observer shall not have any voting rights with
respect to any action brought before the Board. The Observer shall not be
entitled to attend any portion of a meeting of the Board or any committee
thereof, or to receive any meeting materials in connection therewith, that would
constitute, or be deemed to constitute, a waiver of the attorney-client
privilege or for which the Board determines in its reasonable judgment relates
directly to a conflict between the Company and Sanchez.  If requested by the
Board, unless the Class A Units Member requires the Observer to cease serving in
such capacity, the Class A Member shall execute a Members Agreement

 

36

--------------------------------------------------------------------------------


 

further providing for the rights of the Observer substantially similar in form
and substance to that certain Shareholders Agreement, dated the Effective Date,
between Sanchez Energy Corporation and Aguila Production HoldCo, LLC.

 

6.3                               Powers of the Board.

 

(a)                         Subject to Section 6.3(b) and Section 6.5, the Board
(and any Officer or committee duly authorized by the Board) shall have the
power, right and authority to take all actions by Majority Consent which the
Board deems necessary, useful or appropriate for the management and conduct of
the Company’s business or to the accomplishment of the purposes of the Company.

 

(b)                         Without Unanimous Consent, the Company shall not
(directly or through any Subsidiaries), and the Board shall not approve
(directly or through committees), any action by the Company or its Subsidiaries
to:

 

(i)                                     Amend or restate the Certificate or this
Agreement (except pursuant to the terms of Article XI or amendments or
restatements of Exhibit A hereto) if such amendment or restatement would result
in a material, disproportionate and adverse effect on any rights, preferences or
privileges of the holders of the Class A Units;

 

(ii)                                  Enter into or modify any agreement or
transaction with any Affiliate (including Blackstone and its Subsidiaries or
Affiliates) or any Affiliate contract other than on arms’ length terms;
provided, that any acquisition or disposition of assets, merger, business
combination or similar transaction with an Affiliate of Blackstone shall require
Unanimous Consent unless the Fair Market Value of such transaction is determined
by an Independent Expert;

 

(iii)                               Fundamentally transform the Company
Business; or

 

(iv)                              Liquidate or dissolve the Company, commence a
voluntary bankruptcy by the Company, or consent to the appointment of a
receiver, liquidator, assignor, custodian or trustee for the purposes of winding
up the affairs of the Company.

 

6.4                               Meetings of the Board.

 

(a)                         Regular meetings of the Board shall be held at least
once each calendar quarter, at the principal offices of the Company, or at such
other times or places as may be determined by the Board.  Special meetings of
the Board may be called by any of the Managers. Each Member shall use
commercially reasonable efforts, in good faith, to cause its designated Managers
to attend each regular or special meeting of the Board.

 

(b)                         Notice of the time and place of any regular meeting
of the Board shall be in accordance with the meeting schedule approved by the
Board or by providing notice at least ten (10) days but no more than thirty (30)
days prior to the meeting.  Special meetings of the Board may be called by
providing at least three (3) days’ notice prior to the meeting.  Special

 

37

--------------------------------------------------------------------------------


 

meetings of the Board to deal with emergencies may be called by providing at
least six (6) hours’ notice prior to the meeting, so long as each Manager
provides written confirmation of receipt of notice or waives notice (including
by attending the emergency meeting).  Written notice of meetings of the Board,
including the purpose of the meeting, shall be given to each Manager with the
notice of the meeting.  Any Manager may waive notice of any meeting by the
execution of a written waiver prior or subsequent to such meeting.  The
attendance of a Manager at any meeting shall constitute a waiver of notice of
such meeting, except where a Manager attends a meeting for the express purpose
of objecting to the transaction of any business on the grounds that the meeting
is not lawfully called or convened.  Neither the business to be transacted at,
nor the purpose of any regular or special meeting of the Board, need be
specified in the waiver of notice of such meeting.  Notice may be given by
electronic mail to an electronic mail address provided in writing by a Manager,
by facsimile to a facsimile number provided in writing by a Manager, by personal
delivery or by national reputable courier service such as Federal Express or
United Parcel Service to an address specified in writing by a Manager.

 

(c)                          The Company’s Secretary (or if such person is not
available, the person designated by a majority of the Managers of the Board to
be the acting secretary at a meeting) shall act as the secretary of the meeting
who shall make a written record of the proceedings of such meeting which shall
be provided to the Members promptly after the meeting.

 

(d)                         The Board may adopt whatever rules and procedures
relating to its activities as it may deem appropriate, provided, that such
rules and procedures shall not be inconsistent with or violate the provisions of
this Agreement, and provided, that such rules and regulations shall permit
Managers to participate in meetings by telephone or video conference or the like
or by written proxy, and such participation shall be deemed attendance for
purposes of determining whether a quorum is present.

 

6.5                               Quorum and Voting.

 

(a)                         Subject to Section 6.5(e), at all meetings of the
Board, the presence of a majority of the Managers shall be necessary and
sufficient to constitute a quorum of the Board for the transaction of business.

 

(b)                         All actions and approvals of the Board shall be
approved and passed at a meeting at which a quorum is present by Majority
Consent, except for matters required to be approved by Unanimous Consent
pursuant to Section 6.3(b).

 

(c)                          Any Manager may participate in a meeting of the
Board by means of conference telephone or similar communications equipment by
means of which all persons participating in the meeting can communicate with
each other.

 

(d)                         Any action required or permitted to be taken at any
meeting of the Board may be taken without a meeting, without prior notice, and
without a vote, if consents in writing, setting forth the action so taken, are
signed by the number of Managers required to approve such action if a meeting of
the Board were to be called pursuant to this Article VI.   Each written consent
shall bear the date and signature of each Manager who signs the consent.

 

38

--------------------------------------------------------------------------------


 

(e)                           If a quorum shall not be present at any two
(2) consecutive duly called meetings of the Board, the Managers present thereat
may reschedule such meeting by duly called notice, and in such subsequent
meeting any number of Managers shall constitute quorum; provided, however, the
foregoing shall not in any way limit the requirement that the matters set forth
in Section 6.3(b) be approved by Unanimous Consent.

 

6.6                               Resignation; Removal and Vacancies.

 

(a)                          Any Manager may resign at any time by giving
written notice to the Board.  The resignation of any Manager shall take effect
upon receipt of notice thereof or at such later time as shall be specified in
such notice; and, unless otherwise specified therein, the acceptance of such
resignation shall not be necessary to make it effective.  If any Manager is the
subject of civil or criminal charges instituted by a Governmental Authority
based upon allegations of breach or violation of securities Laws or the Foreign
Corrupt Practices Act, 15 U.S.C.  §§ 78dd-1, et seq., or is indicted, convicted
or enters a plea of no contest or nolo contendere to any felony or other crime
involving moral turpitude, then such Manager shall immediately resign from the
Board or the Member(s) who appointed such Manager shall immediately remove such
Manager from serving as a Manager and shall appoint another Person to fill the
vacancy on the Board resulting from such Manager’s removal.

 

(b)                          Any Manager may be removed at any time, with or
without cause, by (and only by) the action of the Common Units Member.  The
Chairman may be removed at any time, with or without cause, by (and only by) the
majority of the other Managers.  The removal of a Manager shall be effective
only upon receipt of notice thereof by the remaining Managers.

 

(c)                           Any vacancy in the number of Managers occurring
for any reason shall be filled promptly by the appointment of, as applicable,
(i) new Manager(s) by the Common Units Member or (ii) a new Chairman, by the
majority of the Members.  The appointment of a new Manager is effective upon
receipt of notice thereof by or at such time as shall be specified in such
notice to the remaining Managers.

 

6.7                               Discharge of Duties; Reliance on Reports. 
Each Manager may rely and shall be protected in acting or refraining from acting
upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, bond, debenture, or other paper or document
believed by it in good faith to be genuine and to have been signed or presented
by the Board.   The Board may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers and other consultants and
advisers selected by it and any act taken or omitted in good faith reliance upon
the opinion of such Persons as to matters that the Managers reasonably believe
to be within such Person’s professional or expert competence shall be
conclusively presumed to have been done or omitted in good faith and in
accordance with such opinion.  Neither the Board nor any individual Manager
shall be responsible or liable to the Company or any Member for any mistake,
action, inaction, misconduct, negligence, fraud or bad faith on the part of any
Person delivering such document, advice or opinion as provided in this
Section 6.7 unless, with respect to an individual Manager only, such Manager had
knowledge that such Person was acting unlawfully or engaging in fraud.

 

39

--------------------------------------------------------------------------------


 

6.8                               Officers.  Under the direction of the Board
and except as provided in Section 6.3, certain administrative activities of the
Company shall be conducted on the Company’s behalf by the Officers, who shall be
agents of the Company.

 

(a)                          The officers of the Company shall be such officers
as the Board deems necessary (the “Officers”).  The Officers shall be appointed
by the Board.  The initial Officer appointees are listed on Schedule 6.8.  The
Officers shall report to the Board as requested from time to time.

 

(b)                          The Board may appoint such other Officers and
agents as it shall deem necessary, and the Officers shall hold their offices for
such terms and shall exercise such powers and perform such duties as shall be
determined from time to time by the Board.

 

(c)                           The authority of any Officers of the Company shall
be restricted to those actions specifically authorized by the Board in
accordance with this Agreement.   On the Effective Date, the Officers shall be
authorized to execute this Agreement and any agreement related to the
transactions contemplated hereby on behalf of the Company.

 

6.9                               Term of Officers.

 

(a)                          An Officer shall serve until he resigns, his term
expires or he is removed as provided in Section 6.9(b).  Any Officer of the
Company may resign at any time by giving written notice to the Board.   The
resignation of any Officer shall take effect upon receipt of notice or at such
later time as shall be specified in such notice; and, unless otherwise specified
in such notice, the acceptance of such resignation shall not be necessary to
make it effective.

 

(b)                          An Officer may be removed from office at any time
with or without cause by the Board.   If any vacancy shall occur in any office,
for any reason whatsoever, then the Board shall have the right to appoint a new
Officer to fill the vacancy.

 

6.10                        Compensation and Reimbursement.   The Managers may,
at the discretion of the Board, receive from the Company compensation for
managing the affairs of the Company. Managers shall be reimbursed by the Company
for all of the Managers’ reasonable business expenses relating to the Company,
provided, that any reimbursed expenses are properly substantiated by the
Manager.

 

6.11                        Management Services.  Concurrently with the
execution of this Agreement, the Company will execute, deliver and be bound by
the terms and conditions of the Management Services Agreement, pursuant to which
the Company will engage Sanchez to manage and administer the day-to-day business
and affairs of the Company as provided therein.   The Members hereby acknowledge
and agree that, pursuant to the Management Services Agreement, Sanchez shall be
authorized, empowered and directed to take any and all actions required or
permitted by the terms of the Management Services Agreement, including actions
taken for and on behalf of the Company, without the requirement of any
additional authorization or approval, except to the extent specifically required
under the terms of such agreements or pursuant to Section 6.3(b).  Except for
the fees or other sums payable as provided under the Management Services
Agreement, neither Sanchez nor any Affiliate thereof (except as may be received
by virtue of holdings of Class A Units) shall receive any incentive fee or other
incentive

 

40

--------------------------------------------------------------------------------


 

compensation in connection with the performance by it of its obligations under
this Agreement. Notwithstanding anything in this Agreement to the contrary, to
the extent approval of the Company is sought by Sanchez with respect to any
Affiliate agreement or arrangement in accordance with Section 5.5(b) of the
Management Services Agreement, such approval shall be deemed given if such
agreement or arrangement is approved by Majority Consent, such consent not to be
unreasonably withheld, conditioned or delayed (and each Member shall cause its
appointed Manager to not unreasonably withhold, condition or delay such
consent).

 

6.12                        Member Meetings.

 

(a)                          Location; Quorum; Voting.   To the extent a meeting
of the Members is required by Law or this Agreement, Member meetings shall be
held at the principal office of the Company or at such other place within or
without the State of Delaware specified in the notice or waivers of notice
thereof.  Except as provided herein or under applicable Law, the presence of
Members holding a majority of the Common Units, present in person or represented
by proxy and entitled to vote, shall constitute a quorum at any meeting of the
Members for the transaction of business, and the affirmative vote of the Members
holding a majority of the Percentage Interests shall constitute the act of the
Members.  Each Common Units Member shall be entitled to one (1) vote for each
percent of the Percentage Interests held by such Member.  No Class A Units
Member shall have any vote or any rights to consent to or approve any matter
except as otherwise provided in this Agreement or as required by Law.  A Member
may vote at a meeting by a written proxy executed by that Member and delivered
to a Manager, Member, or the Secretary.  A proxy shall be revocable unless it is
stated to be irrevocable.

 

(b)                          Action by Class A Units Members.  Subject to the
limitations contained in Section 6.12(a) and any exceptions in this Agreement,
any actions, consents, or approvals required by the Class A Units Members shall
be deemed given upon the affirmative vote or consent of a majority of the
then-Vested Class A Units.  If there are no Vested Class A Units, then any
action by the Class A Units Members may be taken upon the affirmative vote or
consent of a majority of the Class A Units then issued and outstanding pursuant
to this Agreement, regardless of whether such Class A Units are “unvested”
thereunder.

 

(c)                           Waiver of Notice.  Attendance of a Member at a
meeting shall constitute a waiver of notice of such meeting, except where such
Member attends the meeting for the express purpose of objecting to the
transaction of any business on the ground that the meeting is not lawfully
called or convened.

 

(d)                          Action by Written Consent.  Any action required or
permitted to be taken at a particular meeting may be taken without a meeting,
without notice and without a vote if a consent in writing setting forth the
action so taken is signed by all of the Members entitled to vote thereon.  A
copy of such written consent shall be provided within ten (10) Business Days to
the Members who did not sign such written consent.

 

6.13                        VCOC Management Rights.  The Company and each Member
agree that (x) on the date hereof the Company shall enter into a letter
agreement with each Common Units Member substantially in the form of Annex A
hereto, and (y) the Company shall enter into a

 

41

--------------------------------------------------------------------------------


 

VCOC letter agreement with any Affiliate of any Common Units Member on request
of such Common Units Member substantially in the form of Annex A hereto.

 

6.14                       Affiliate Transactions.   Other than customary
compensatory, indemnification and similar arrangements with Managers and
Officers, the Company will not enter into (and shall not permit any of its
Subsidiaries to enter into) any agreement or arrangement, or any amendments or
modifications to, or waivers of, any agreement or arrangement, with any Member
or an Affiliate of a Member unless (i) approved by Members holding a majority of
Class A Units, such consent not to be unreasonably withheld, conditioned or
delayed, or (ii) the terms of any such agreement or arrangement (including any
amendment, modification or waiver) are on an arm’s-length basis and not
materially less favorable, directly or indirectly, to the Company and its
Members than would be obtained in a transaction with a Third Party.

 

ARTICLE VII

 

INDEMNIFICATION

 

7.1                              Right to Indemnification.  Subject to the
limitations and conditions as provided herein or by Laws, each Person who was or
is made a party or is threatened to be made a party to or is involved in any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative, arbitrative or investigative (hereinafter a
“Proceeding”), or any appeal in such a Proceeding or any inquiry or
investigation that could lead to such a Proceeding, by reason of the fact that
he or she, or a Person of whom he or she is the legal representative, is or was
a Member of the Company or Affiliate thereof or any of their respective
representatives, a Manager, a member of a committee of the Company or an Officer
of the Company, or while such a Person is or was serving at the request of the
Company as a director, officer, partner, venturer, member, trustee, employee,
agent or similar functionary of another foreign or domestic general partnership,
corporation, limited partnership, joint venture, limited liability company,
trust, employee benefit plan or other enterprise (each an “Indemnitee”), shall
be indemnified by the Company to the extent such Proceeding or other
above-described process relates to any such above-described relationships with,
status with respect to, or representation of any such Person to the fullest
extent permitted by the Act, as the same exists or may hereinafter be amended
(but, in the case of any such amendment, only to the extent that such amendment
permits the Company to provide broader indemnification rights than said Laws
permitted the Company to provide prior to such amendment) against judgments,
penalties (including excise and similar taxes and punitive damages), fines,
settlements and reasonable expenses (including attorneys’ and experts’ fees)
actually incurred by such Person in connection with such Proceeding, and
indemnification under this Article VII shall continue as to a Person who has
ceased to serve in the capacity which initially entitled such Person to
indemnity hereunder for any and all liabilities and damages related to and
arising from such Person’s activities while acting in such capacity; provided,
however, that no Person shall be entitled to indemnification under this
Section 7.1 if the Proceeding involves acts or omissions of such Person which
constitute an intentional breach of this Agreement or gross negligence on the
part of such Person.  The rights granted pursuant to this Article VII shall be
deemed contract rights, and no amendment, modification or repeal of this
Article VII shall have the effect of limiting or denying any such rights with
respect to actions taken or Proceedings arising prior to any such amendment,
modification or repeal.   It is

 

42

--------------------------------------------------------------------------------


 

acknowledged that the indemnification provided in this Article VII could involve
indemnification for negligence or under theories of strict liability.

 

7.2                              Indemnification of Officers, Employees (if any)
and Agents.   The Company may indemnify and advance expenses to Persons who are
not entitled to indemnification under Section 7.1, including current and former
employees (if any) or agents of the Company, and those Persons who are or were
serving at the request of the Company as a manager, director, officer, partner,
venturer, member, trustee, employee (if any), agent or similar functionary of
another foreign or domestic general partnership, corporation, limited
partnership, joint venture, limited liability company, trust, employee (if any)
benefit plan or other enterprise against any liability asserted against such
Person and incurred by such Person in such a capacity or arising out of his
status as such a Person to the same extent that it may indemnify and advance
expenses to a Member under this Article VII.

 

7.3                              Advance Payment.   Any right to indemnification
conferred in this Article VII shall include a limited right to be paid or
reimbursed by the Company for any and all reasonable expenses as they are
incurred by a Person entitled or authorized to be indemnified under Sections 7.1
and 7.2 who was, or is threatened, to be made a named defendant or respondent in
a Proceeding in advance of the final disposition of the Proceeding and without
any determination as to such Person’s ultimate entitlement to indemnification;
provided, however, that the payment of such expenses incurred by any such Person
in advance of final disposition of a Proceeding shall be made only upon delivery
to the Company of a written affirmation by such Person of his good faith belief
that he has met the requirements necessary for indemnification under this
Article VII and a written undertaking by or on behalf of such Person to repay
all amounts so advanced if it shall ultimately be determined that such
indemnified Person is not entitled to be indemnified under this Article VII or
otherwise.

 

7.4                              Appearance as a Witness.  Notwithstanding any
other provision of this Article VII, the Company shall pay or reimburse expenses
incurred by any Person entitled to be indemnified pursuant to this Article VII
in connection with such Person’s appearance as a witness or other participation
in a Proceeding at a time when he is not a named defendant or respondent in the
Proceeding.

 

7.5                              Nonexclusivity of Rights.  The right to
indemnification and the advancement and payment of expenses conferred in this
Article VII shall not be exclusive of any other right which a Person indemnified
pursuant to Sections 7.1 and 7.2 may have or hereafter acquire under any Laws,
this Agreement, or any other agreement, vote of Members or otherwise.

 

7.6                              Insurance.  The Company may purchase and
maintain indemnification insurance, at its expense, to protect itself and any
other Persons from any expenses, liabilities, or losses that may be indemnified
under this Article VII.

 

7.7                              Member Notification.  To the extent
discretionary to the Company, the Board by Majority Consent shall approve or
disapprove of indemnification or advancement of expenses under this
Article VII.  Any indemnification of or advance of expenses to any Person
entitled or authorized to be indemnified under this Article VII shall be
reported in writing to the Board with or before the notice or waiver of notice
of the next Board meeting or with or before the next

 

43

--------------------------------------------------------------------------------


 

submission to the Board of a consent to action without a meeting and, in any
case, within the twelve (12) month period immediately following the date the
indemnification or advance was made.

 

7.8                               Savings Clause.  If this Article VII or any
portion hereof shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify and hold harmless
any Person entitled to be indemnified pursuant to this Article VII as to costs,
charges and expenses (including attorneys’ fees), judgments, fines and amounts
paid in settlement with respect to any action, suit or proceeding, whether
civil, criminal, administrative or investigative to the full extent permitted by
any applicable portion of this Article VII that shall not have been invalidated
and to the fullest extent permitted by Laws.

 

7.9                               Scope of Indemnity.  For the purposes of this
Article VII, references to the “Company” include all constituent entities,
whether corporations or otherwise, absorbed in a consolidation or merger as well
as the resulting or surviving entity.  Thus, any Person entitled to be
indemnified or receive advances under this Article VII shall stand in the same
position under the provisions of this Article VII with respect to the resulting
or surviving entity as he would have if such merger, consolidation, or other
reorganization never occurred.

 

7.10                        Other Indemnities.

 

(a)                          The Company acknowledges and agrees that the
obligation of the Company under this Agreement to indemnify or advance expenses
to any Indemnitee for the matters covered thereby shall be the primary source of
indemnification and advancement of such Indemnitee in connection therewith and
any obligation on the part of any Indemnitee under any Other Indemnification
Agreement to indemnify or advance expenses to such Indemnitee shall be secondary
to the Company’s obligation and shall be reduced by any amount that the
Indemnitee may collect as indemnification or advancement from the Company.  If
the Company fails to indemnify or advance expenses to an Indemnitee as required
or contemplated by this Agreement, and any Person makes any payment to such
Indemnitee in respect of indemnification or advancement of expenses under any
Other Indemnification Agreement on account of such Unpaid Indemnity Amounts,
such other Person shall be subrogated to the rights of such Indemnitee under
this Agreement in respect of such Unpaid Indemnity Amounts.

 

(b)                          The Company, as an indemnifying Party from time to
time, agrees that, to the fullest extent permitted by applicable Law, its
obligation to indemnify Indemnitees under this Agreement shall include any
amounts expended by any other Person under any Other Indemnification Agreement
in respect of indemnification or advancement of expenses to any Indemnitee in
connection with any Proceedings to the extent such amounts expended by such
other Person are on account of any Unpaid Indemnity Amounts.

 

7.11                        Certain Limitations.  Notwithstanding anything to
the contrary contained herein, nothing in this Article VII shall provide
indemnification for the Class A Units Members other than in their capacity as
Members.

 

44

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

TAXES

 

8.1                               Tax Returns.  The Company shall timely cause
to be prepared and filed all U.S. federal, state, local and foreign tax returns
for the Company, including making the elections described in Section 8.2.  Upon
written request by the Company, each Member shall furnish to the Company all
pertinent information in its possession relating to Company operations that is
necessary to enable the Company’s tax returns to be prepared and filed.

 

8.2                               Tax Elections.  The Company shall be entitled
to make the following elections on the appropriate tax returns:

 

(a)                                 to adopt the accrual method of accounting;
(b) to use the calendar year as the taxable year;

 

(c)                                  an election pursuant to Section 754 of the
Code;

 

(d)                                 to deduct and/or amortize the organizational
expenses of the Company as permitted by Section 709(b) of the Code;

 

(e)                                  to deduct and/or amortize the start-up
expenditures of the Company as permitted by Section 195(b) of the Code;

 

(f)                                   to deduct IDCs currently;

 

(g)                                  to use the safe harbor cost depletion
method; and

 

(h)                                 any other election approved by Majority
Consent.

 

It is the intention of the Members that the Company be treated as a partnership
for U.S. federal income tax purposes, and neither the Company nor any Member may
make any election to the contrary, including an election pursuant to Treasury
Regulation section 301.7701-3(c) or any similar provisions of applicable state
law, and no provision of this Agreement shall be construed to sanction or
approve such an election.

 

8.3                               Tax Matters Member.

 

(a)                          By joining this Agreement, each Member appoints and
designates Blackstone (i) as the “tax matters partner,” within the meaning of
Section 6231(a)(7) of the Code and (ii) for any BBA Effective Period, as the
“partnership representative” within the meaning of Section 6223 of the Code (as
applicable, the “Tax Matters Member”), or, in each case, under any similar state
or local law.   The Tax Matters Member shall have any powers necessary to
perform fully in such capacity, and shall be permitted to take any and all
actions, to the extent permitted by law, in consultation with Blackstone if
Blackstone is not the Tax Matters Member.  Blackstone shall have the exclusive
authority to appoint and designate a successor Tax Matters Member for any

 

45

--------------------------------------------------------------------------------


 

BBA Effective Period.  The Tax Matters Member shall be reimbursed by the Company
for all costs and expenses incurred by it, and indemnified by the Company with
respect to any action brought against it, in its capacity as the Tax Matters
Member.

 

(b)                         The Members agree that any and all actions taken by
the Tax Matters Member shall be binding on the Company and all of the Members
(provided, that the Tax Matters Member shall not bind any Member to a settlement
agreement that would reasonably be expected to materially affect such Member
disproportionately to the other Members without obtaining the consent of such
Member, which consent shall not be unreasonably delayed or withheld) and the
Members shall reasonably cooperate with the Company and the Tax Matters Member,
and undertake any action reasonably requested by the Company or the Tax Matters
Member, in connection with any elections made by the Tax Matters Member or as
determined to be reasonably necessary by the Tax Matters Member under any BBA
provision.

 

(c)                          Each Member further agrees that, except as
otherwise required by applicable law, such Member will not treat any Company
item inconsistently on such Member’s U.S. federal, state, local and/or non-U.S.
tax returns or in any claim for a refund with the treatment of the item on the
Company’s tax returns, and will not independently act with respect to tax audits
or tax litigation affecting the Company, unless the prior written consent of the
Tax Matters Member has been obtained.

 

(d)                         The Tax Matters Member may in its sole discretion
cause the Company to make all elections not otherwise expressly provided for in
this Agreement required or permitted to be made by the Company under the Code
and any state, local or non-U.S. tax laws.

 

(e)                          The obligations and covenants of the Members set
forth in Sections 8.3(b) and 8.3(c) shall survive the Transfer or withdrawal by
any Member of the whole or any portion of its Membership Interests, the death or
legal disability of any Member, and the dissolution or termination of the
Company.

 

8.4                               PTP Qualifying Income.  The Company shall use
its best efforts to avoid making any investment, executing any contract or
otherwise undertaking any activity that would generate income which is not
“qualifying income” (as such term is defined in section 7704(d) of the Code).

 

8.5                               Code Section 83 Safe Harbor Election.

 

(a)                                 Class A Units.  The Class A Units are
intended to constitute “profit interests” within the meaning of Internal Revenue
Service Revenue Procedures 93-27 and 2001-43 and Internal Revenue Service Notice
2005-43.

 

(b)                         Safe Harbor Election.   Notwithstanding Section 8.2,
by executing this Agreement, each Member authorizes and directs the Company to
elect to have the “Safe Harbor” described in the proposed Revenue Procedure set
forth in Internal Revenue Service Notice 2005-43 (the “Notice”) apply to any
interest in the Company transferred to a service provider or a Person who
provides services for the benefit of the Company (should such an election be

 

46

--------------------------------------------------------------------------------


 

applicable to a Person who provides services for the benefit of the Company) on
or after the effective date of such Revenue Procedure (or any substantially
similar Revenue Procedure or other guidance issued by the Internal Revenue
Service).   For purposes of making such Safe Harbor election, Blackstone is
hereby designated as the “partner who has responsibility for federal income tax
reporting” by the Company and, accordingly, execution of such Safe Harbor
election by Blackstone constitutes execution of a “Safe Harbor Election” in
accordance with Section 3.03(1) of the Notice.  The Company and each Member
hereby agree to comply with all requirements of the Safe Harbor described in the
Notice (and any substantially similar Revenue Procedure or other guidance issued
by the Internal Revenue Service) with respect to all Membership Interests
transferred in connection with the performance of services while the election
remains effective, including the requirement that each Member shall prepare and
file all federal income tax returns reporting the income tax effects of each
Safe Harbor Membership Interest issued by the Company in a manner consistent
with the requirements of the Notice (and any substantially similar Revenue
Procedure or other guidance issued by the Internal Revenue Service).

 

(c)                          Certain Amendments.   Each Member authorizes the
Board to amend Section 8.5(a) to the extent necessary to achieve substantially
the same tax treatment with respect to any interest in the Company transferred
by the Company to a service provider in connection with services provided to the
Company or for the benefit of the Company (should such an election be applicable
to a person who provides services for the benefit of the Company) to reflect
changes from the rules set forth in the Notice in subsequent Internal Revenue
Service guidance, provided, that such amendment is not adverse to any Member (as
compared with the after-tax consequences that would result if the provisions of
the Notice applied to all interests in the Company transferred to a service
provider by the Company in connection with services provided to or for the
benefit of the Company).

 

ARTICLE IX

 

BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS

 

9.1                               Maintenance of Books.  The Company shall keep
books and records of accounts (including a list of the names, addresses, Capital
Contributions and Membership Interests of all Members) and shall keep minutes of
the proceedings of its Board.  The books of account for the Company shall be
maintained on an accrual basis in accordance with the terms of this Agreement
and GAAP, except that the Capital Accounts of the Members shall be maintained in
accordance with Section 4.2.  The accounting year of the Company shall be the
Fiscal Year.

 

9.2                               Rights of Members.  In addition to other
rights provided by this Agreement or by applicable Law, each Member shall have
the right, for a lawful purpose reasonably related to such Member’s interest in
the Company as a Member in the Company, upon reasonable written demand
containing a concise statement of such purposes and at such Member’s own
expense:

 

(a)                                 promptly after becoming available, to obtain
a copy of the Company’s federal, state and local income tax returns for each
year;

 

47

--------------------------------------------------------------------------------


 

(b)                         to have furnished to such Member a current list of
the name and last known business, residence or mailing address of each Member;

 

(c)                          to have furnished to it a copy of this Agreement
and the Certificate and all amendments thereto, together with copies of the
executed copies of all powers of attorney pursuant to which this Agreement, the
Certificate and all amendments thereto have been executed;

 

(d)                         true and full information regarding the amount of
cash and a description and statement of the agreed value of any other property
or services contributed by each Member and which each Member has agreed to
contribute in the future, and the date on which each became a Member; and

 

(e)                          to obtain such other information regarding the
affairs of the Company as is just and reasonable and consistent with the stated
purposes of the written demand.

 

9.3                               Reports.  The Company shall provide each
Member with the following financial statements and reports at the times
indicated below:

 

(a)                         Within one-hundred twenty (120) days after the end
of such Fiscal Year, (i) a statement of operations, a statement of cash flows
and a statement of Member’s capital for such Fiscal Year and (ii) a balance
sheet as of the end of such Fiscal Year, in each case setting forth in
comparative form the figures from the previous Fiscal Year, together with an
auditor’s report thereon to the extent prepared by the Company.

 

(b)                         annually within one-hundred twenty (120) days after
the end of each Fiscal Year, a reserve report for the Company as of the last day
of such Fiscal Year prepared by an independent petroleum engineering firm that
sets forth with respect to the Company as a whole, proved reserves, future net
revenues relating thereto and the discounted present value of such future net
revenues, in accordance with the rules and regulations promulgated by the
Securities and Exchange Commission under the Securities Act and Securities
Exchange Act of 1934, as amended;

 

(c)                          From time to time, the Company shall provide (or
cause to be provided) to the Members any other financial or tax information
regarding the Company reasonably requested by a Member (or its Affiliates and
designees).

 

(d)                         The Company shall cause to be furnished to each
Member all information reasonably necessary or appropriate to file its
respective tax reports within forty-five (45) days after the financial
statements are required to be issued by the Company.

 

(e)                          To the extent actually provided to the VCOC
Investor (as defined in Annex A hereto) not already provided pursuant to this
Section 9.3, copies of all financial statements or other reports referred to in
clauses (ii), (iii) and (iv) of the letter agreement attached as Annex A hereto.

 

48

--------------------------------------------------------------------------------


 

ARTICLE X

 

DISSOLUTION, LIQUIDATION, AND TERMINATION

 

10.1                       Dissolution.  Subject to the provisions of
Section 10.2 and any applicable Laws, the Company shall wind up its affairs and
dissolve only on the first to occur of the following (each a “Dissolution
Event”):

 

(a)                                  approval of dissolution pursuant to
Section 6.3;

 

(b)                                  the consummation of a direct or indirect
sale of all or substantially all of the assets of the Company; or with the Act.

 

(c)                                   entry of a decree of judicial dissolution
of the Company in accordance

 

Dissolution of the Company shall be effective on the day on which the event
occurs giving rise to the dissolution, but the Company will not terminate until
the assets of the Company have been liquidated and the assets distributed as
provided in Section 10.2 and the Certificate has been canceled.

 

10.2                       Liquidation and Termination.  In connection with the
winding up and dissolution of the Company, Blackstone shall act as a liquidator
(“Liquidator”), unless the Board otherwise determines by Majority Consent.  The
Liquidator shall proceed diligently to wind up the affairs of the Company in an
orderly manner and make final distributions as provided herein and in the Act. 
 The Liquidator shall use commercially reasonable efforts to complete the
liquidation of the Company within two (2) years after an applicable Dissolution
Event; provided, that such period may be extended for up to two (2) additional
one-year periods by the Board upon Majority Consent.   The costs of liquidation
shall be borne as a Company expense (including the costs and expenses of the
Liquidator, in its capacity as such).   Until final distribution, the Liquidator
shall continue to operate the Company properties for a reasonable period of time
to allow for the sale of all or a part of the assets thereof with all of the
power and authority of the Members.  The steps to be accomplished by the
Liquidator are as follows:

 

(a)                         as promptly as possible after approval of the
winding up and dissolution of the Company and again after final liquidation, the
Liquidator shall cause a proper accounting to be made of the Company’s assets,
liabilities, and operations through the last day of the calendar month in which
the winding up and dissolution is approved or the final liquidation is
completed, as applicable;

 

(b)                         the Liquidator shall cause any notices required by
applicable Law to be sent to each known creditor of and claimant against the
Company in the manner described by applicable Law;

 

(c)                          upon approval of the winding up and dissolution of
the Company, the Liquidator shall, unless the Board otherwise determines by
Majority Consent, be prohibited from distributing assets in kind and shall
instead sell for cash the equity of the Company or the assets of the Company at
the best price available.  The property of the Company shall be liquidated as

 

49

--------------------------------------------------------------------------------


 

promptly as is consistent with obtaining the fair value thereof.  The Liquidator
may sell all of the Company property, including to one (1) or more of the
Members; provided, that any such sale to a Member must be made on an
arm’s-length basis under terms which are in the best interest of the Company and
approved by the Common Units Member.  If any assets are sold or otherwise
liquidated for value, the Liquidator shall proceed as promptly as practicable in
a commercially reasonable manner to implement the procedures of this
Section 10.2(c); and

 

(d)                                 subject to the terms and conditions of this
Agreement any applicable Law (including the Act), the Liquidator shall
distribute the assets of the Company in the following order of priority:

 

(i)                              First, the Liquidator shall pay, satisfy or
discharge from Company assets all of the debts, liabilities and obligations of
the Company, or otherwise make adequate provision for payment, satisfaction and
discharge thereof; provided, however, that such payments shall not include any
Capital Contributions described in Article IV or any other obligations of the
Members created by this Agreement; and

 

(ii)                                  Second, all remaining assets of the
Company shall be distributed to the Members in accordance with Section 5.3(a).

 

(e)                                  All distributions to the Members pursuant
to Section 10.2(d)(ii) above shall be in the form of cash, unless the Board
otherwise determines by Majority Consent.

 

(f)                                   When the Liquidator has complied with the
foregoing liquidation plan, the Liquidator (or the Board), on behalf of all
Members, shall execute, acknowledge and cause to be filed a Certificate of
Cancellation.

 

10.3                        Provision for Contingent Claims.

 

(a)                                 The Liquidator shall make a reasonable
provision to pay all claims and obligations, including all contingent,
conditional or unmatured claims and obligations, actually known to the Company
but for which the identity of the claimant is unknown; and

 

(b)                                 If there are insufficient assets to both pay
the creditors pursuant to Section 10.2 and to establish the provision
contemplated by Section 10.3(a), subject to applicable Law, the claims shall be
paid as provided for in accordance to their priority and, among claims of equal
priority, ratably to the extent of assets therefor.

 

10.4                        Deficit Capital Accounts.  Notwithstanding anything
contained in this Agreement or any custom or rule of law to the contrary, no
Member shall have any obligation to restore any negative balance in its Capital
Account upon liquidation of the Company.

 

10.5                        Deemed Contribution and Distribution.  In the event
the Company is “liquidated” within the meaning of Treasury Regulation section
1.704-1(b)(2)(ii)(g) but no Dissolution Event has occurred, the Company’s
property shall not be liquidated, the Company’s liabilities shall not be paid or
discharged, and the Company’s affairs shall not be wound up. Instead, solely for
federal income tax purposes, the Company shall be deemed to have

 

50

--------------------------------------------------------------------------------


 

contributed all Company property and liabilities to a new limited liability
company in exchange for an interest in such new limited liability company and,
immediately thereafter, the Company will be deemed to liquidate by distributing
interests in the new limited liability company to the Members.

 

ARTICLE XI

 

AMENDMENT OF THE AGREEMENT; OTHER TRANSACTIONS

 

11.1                        Amendments to be Adopted by the Company.  Each
Member agrees that an appropriate Manager or Officer of the Company, in
accordance with and subject to the limitations contained in Article VI, may
execute, swear to, acknowledge, deliver, file and record whatever documents may
be required to reflect:

 

(a)                          a change in the name of the Company in accordance
with this Agreement, the location of the principal place of business of the
Company or the registered agent or office of the Company which has been approved
by Majority Consent;

 

(b)                          admission or substitution of Members whose
admission or substitution has been made in accordance with this Agreement;

 

(c)                           a change that the Board believes is reasonable and
necessary or appropriate to qualify or continue the qualification of the Company
as a limited liability company under the Laws of any state or that is necessary
or advisable in the opinion of the Board to ensure that the Company will not be
taxable as a corporation or otherwise taxed as an entity for federal income tax
purposes; and

 

(d)                          an amendment that is necessary, in the opinion of
counsel, to prevent the Company or its officers from in any manner being
subjected to the provisions of the Investment Company Act of 1940, as amended,
or “plan asset” regulations adopted under the Employee Retirement Income
Security Act of 1974, as amended, whether or not substantially similar to plan
asset regulations currently applied or proposed by the United States Department
of Labor.

 

11.2                        Amendment Procedures.  Except as provided in
Section 11.1 and Section 11.3, all amendments to this Agreement must be in
writing and signed by the Common Units Member and, if required under
Section 6.3(b), approved by the Board with Unanimous Consent.

 

11.3                        Decisions Requiring Additional Consents.  In
addition to any other vote or consent of the Members required by applicable Law
or this Agreement, the Company shall not, directly or indirectly (including
through merger, consolidation, operation of Law or otherwise), do or agree to
do, and shall not permit any of its Subsidiaries to do or agree to do, any of
the following, without the consent of Members holding at least a majority of the
Class A Units:

 

(a)                                 authorize or approve any amendment or
modification to this Agreement that materially, disproportionately and adversely
affects the Class A Units Members as a class;

 

(b)                                 amend or modify this Agreement (i) to
increase the Capital Contribution obligation (or any liability) of a Class A
Units Member, (ii) in any other manner that adversely

 

51

--------------------------------------------------------------------------------


 

affects any Class A Unit Member’s rights hereunder unless such amendment or
modification applies equally to all Members, or (iii) in any other manner that
adversely affects any Member’s rights as a Class A Unit Member (except as
permitted by Section 11.3(i));

 

(c)                                  authorize or approve the issuance of any
Class A Units or the increase or decrease in the number of authorized Class A
Units;

 

(d)                                     amend or modify Section 2.4,
Section 3.3, Section 3.6(c), Section 3.7(e), Section 3.8, Section 6.2(c),
Section 6.14, Section 9.2, Section 9.3 or this Article XI;

 

(e)                          purchase, or agree to purchase, any oil and gas
assets outside of the Core Area or the Non-Core Area (which for the avoidance of
doubt shall not include the receipt of any form of equity security in connection
with any sale transaction effected by the Company);

 

(f)                           approve the merger or consolidation of the Company
with or into any other Person (or the exchange or conversion of securities with
or into those of any other Person), unless the Class A Units Member would
receive the same class of Equity Interests as the Common Units Member to the
extent the Class A Units Member would be entitled to distributions pursuant to
Section 5.3(a)

 

(g)                          merge or consolidate the Company or any of its
Subsidiaries with or into a “special purpose acquisition company,” “shell
company,” “blank check company” or similar entity; or

 

(h)                         issue any additional Equity Interests or accept any
additional Capital Contributions (or other capital contributions) unless, in the
good faith judgment of the Board, for valid business purposes consistent with
the business of the Company and not with the intent to adversely affect the
rights of the Class A Units Members or the Class A Units in any respect.

 

ARTICLE XII

 

MEMBERSHIP INTERESTS

 

12.1                       Certificates.  Membership Interests will not be
certificated unless otherwise approved by Majority Consent, and subject to the
provisions set by Majority Consent, of the Board.

 

12.2                       Registered Holders.  The Company shall be entitled to
recognize the exclusive right of a Person registered on its books and records as
the owner of the indicated Membership Interest and shall not be bound to
recognize any equitable or other claim to or interest in such Membership
Interest on the part of any Person other than such registered owner, whether or
not it shall have express or other notice thereof, except as otherwise provided
by Law.

 

12.3                       Security.  For purposes of providing for Transfer of,
perfecting a Security Interest in, and other relevant matters related to, a
Membership Interest, the Membership Interest will be deemed to be a “security”
subject to the provisions of Articles 8 and 9 of the Delaware Uniform Commercial
Code and any similar Uniform Commercial Code provision adopted by the State of
Delaware or any other relevant jurisdiction.

 

52

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

GENERAL PROVISIONS

 

13.1                        Offset.  Whenever the Company is to pay any sum to
any Member or any Member is to pay or contribute any sum to the Company, any
amounts that a Member or the Company owes the other for which it is due or past
due may be deducted from that sum before payment.

 

13.2                        Entire Agreement.   This Agreement and the
Management Services Agreement (along with any exhibits or schedules to such
documents and any other agreement specifically referenced herein and therein)
constitute the entire agreement and supersedes (a) all prior oral or written
proposals, term sheets or agreements, (b) all contemporaneous oral proposals or
agreements and (c) all previous negotiations and all other communications or
understandings between the Members with respect to the subject matter hereof. 
 In the event of a conflict between the terms of this Agreement and the terms of
the Management Services Agreement as between the Members hereto, the terms of
this Agreement shall control, except for the confidentiality and non-use
provisions of such agreements (in which event the terms of the Management
Services Agreement shall control.

 

13.3                        Waivers.  Neither action taken (including any
investigation by or on behalf of any Party) nor inaction pursuant to this
Agreement shall be deemed to constitute a waiver of compliance with any
representation, warranty, covenant or agreement contained herein by the Party
not committing such action or inaction.   A waiver by any Member of a particular
right, including breach of any provision of this Agreement, shall not operate or
be construed as a subsequent waiver of that same right or a waiver of any other
right.

 

13.4                        Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of the Members and their respective heirs, legal
representatives, successors and permitted assigns.

 

13.5                        Governing Law; Severability.

 

(a)                         THIS AGREEMENT HAS BEEN EXECUTED AND DELIVERED AND
SHALL BE CONSTRUED, INTERPRETED AND GOVERNED PURSUANT TO AND IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO ANY CONFLICT OF LAWS
PRINCIPLES WHICH, IF APPLIED, MIGHT PERMIT OR REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

 

(b)                         In the event of a direct conflict between the
provisions of this Agreement and any mandatory provision of the Act or other
Laws, the applicable provision of the Act or such other Laws, as the case may
be, shall control.  If any provision of this Agreement, or the application
thereof to any Person or circumstance, is held invalid or unenforceable to any
extent, the remainder of this Agreement and the application of that provision to
other Persons or circumstances shall not be affected thereby and that provision
shall be enforced to the greatest extent permitted by the Act or other Laws, as
the case may be.

 

53

--------------------------------------------------------------------------------


 

13.6                        Further Assurances.   Subject to the terms and
conditions set forth in this Agreement, each of the Parties agrees to use all
reasonable efforts to take, or to cause to be taken, all reasonable actions, and
to do, or to cause to be done, all reasonable things necessary, proper or
advisable under applicable Laws to consummate and make effective the
transactions contemplated by this Agreement.  In case, at any time after the
execution of this Agreement, any further action is necessary or desirable to
carry out its purposes, the proper officers or directors of the Parties shall
take or cause to be taken all such reasonably necessary action.

 

13.7                        Exercise of Certain Rights.   Except for rights
expressly provided in this Agreement, no Member may maintain any action for
partition of the property of the Company. The Members agree not to maintain any
action for dissolution and liquidation of the Company pursuant to Section 18-802
of the Act or any similar applicable statutory or common law dissolution right
without Majority Consent.

 

13.8                        Notice to Members of Provisions of this Agreement. 
 By executing this Agreement, each Member acknowledges that it has actual notice
of all of the provisions of this Agreement.  Each Member hereby agrees that this
Agreement constitutes adequate notice of all such provisions.

 

13.9                        Counterparts.  This Agreement may be executed in
multiple counterparts and delivered by facsimile or portable document format,
each of which, when executed, shall be deemed an original, and all of which
shall constitute but one and the same instrument.

 

13.10                 Books and Records.   The Officers of the Company shall
keep correct and complete books and records of account, including the names and
addresses of all Members and the number and class of the interest held by each
at its registered office or principal place of business, or at the office of its
transfer agent or registrar.

 

13.11                 Information.

 

(a)                         The Members acknowledge that they and their
respective appointed Managers shall receive information from or regarding the
Company and its Subsidiaries in the nature of trade secrets or that otherwise is
confidential information or proprietary information (as further defined below in
this Section 13.11(a), “Confidential Information”), the release of which would
be damaging to the Company or Persons with which the Company conducts business.
Each Member shall hold in strict confidence, and shall require that such
Member’s appointed Managers hold in strict confidence, any Confidential
Information that such Member or such Member’s appointed Managers receives, and
each Member shall not, and each Member shall require that such Member’s
appointed Managers agree not to, disclose such Confidential Information to any
Person other than another Member, Manager or officer of the Company, or use such
information for any purpose other than to evaluate, analyze, and keep apprised
of the Company’s assets and its interest therein, except for disclosures (i) to
comply with any Laws (including applicable stock exchange or quotation system
requirements), provided, that, if permitted by applicable Laws, a Member or
Manager must notify the Company promptly of any disclosure of Confidential
Information which is required by Law, and any such disclosure of Confidential
Information shall be to the minimum extent required by Law, (ii) to
(A) Affiliates, partners, stockholders, investors, directors, officers,
employees, agents, attorneys, consultants,

 

54

--------------------------------------------------------------------------------


 

lenders, professional advisers or representatives of the Member or Manager or
their respective Affiliates, in each case who have a reasonable need to know
such Confidential Information or (B) solely in connection with disclosures of a
general nature regarding general financial and operational information, return
on investment and similar information to partners (including limited partners),
members, partners, stockholders or investors of the Member and its Affiliates
(provided, that in each case such Member or Manager shall be responsible for
assuring such Affiliates’, partners’, members’, stockholders’, investors’,
directors’, officers’, employees’, agents’, attorneys’, consultants’, lenders’,
professional advisers’ and representatives’ compliance with the terms hereof
(and such Member or Manager, as applicable, shall be liable for any non-
compliance by such Persons as if such Persons were bound as a party hereto),
except to the extent any such Person who is not an Affiliate, partner, member,
stockholder, director, officer or employee has agreed in writing addressed to
the Company to be bound by customary undertakings with respect to confidential
and proprietary information substantially similar to this Section 13.11(a)),
(iii) to Persons to which that Member’s Membership Interest may be Transferred
as permitted by this Agreement, but only if the recipients of such information
have agreed to be bound by customary confidentiality and non-use undertakings
substantially similar to this Section 13.11(a), (iv) of information that a
Member also has received from a source independent of the Company and that such
Member reasonably believes such source obtained such information without breach
of any obligation of confidentiality to the Company, another Member, Manager or
any of their Affiliates, (v) of information obtained prior to the formation of
the Company, provided, that this clause (v) shall not relieve any Member or any
of its Affiliates from any obligations it may have to any other Member or any of
its Affiliates under any existing confidentiality agreement, (vi) that have been
or become independently developed by a Member, a Manager or its Affiliates or on
their behalf without using any of the Confidential Information, (vii) that are
or become generally available to the public (other than as a result of a
prohibited disclosure by such Member or Manager or its representatives),
(viii) in connection with any proposed Transfer of all or part of a Membership
Interest of a Member, or of working interests or other assets of such Member, or
the proposed sale of all or substantially all of a Member or its direct or
indirect parent or the proposed debt or equity financing of a Member or its
direct or indirect parent, to Persons to which such interest may be directly or
indirectly transferred or which may provide such debt or equity financing (and
their respective advisors or representatives), but only if the recipients of
such information have agreed to be bound by customary undertakings with respect
to confidential and proprietary information similar to this
Section 13.11(a) (unless, in the case of advisors or representatives, such
Persons are otherwise bound by a duty of non-disclosure and non-use with respect
to confidential and proprietary information), (ix) to Third Parties to the
extent necessary for a person to provide services under the Management Services
Agreement or as operator of any of the Company’s assets, as applicable, or
(x) to the extent the Company shall have consented to such disclosure in
writing. The Members agree that breach of the provisions of this
Section 13.11(a) by such Member or such Member’s appointed Managers would cause
irreparable injury to the Company for which monetary damages (or other remedy at
Law) would be inadequate in view of (i) the complexities and uncertainties in
measuring the actual damages that would be sustained by reason of the failure of
a Member or Manager to comply with such provisions and (ii) the uniqueness of
the Company’s business and the confidential nature of the Confidential
Information.  Accordingly, the Members agree that the provisions of this
Section 13.11(a) may be enforced by the Company (or any Member on behalf of the
Company) by temporary or permanent injunction (without the

 

55

--------------------------------------------------------------------------------


 

need to post bond or other security therefor), specific performance or other
equitable remedy and by any other rights or remedies that may be available at
law or in equity.  The term “Confidential Information” shall include any
information pertaining to the identity of the Members and the Company’s (or its
Subsidiaries’, if any) business which is not available to the public, whether
written, oral, electronic, visual form or in any other media, including such
information that is proprietary, confidential or concerning the Company’s (or
its Subsidiaries’, if any) ownership and operation of assets or related matters,
including any actual or proposed operations or development project or
strategies, other operations and business plans, actual or projected revenues
and expenses, finances, contracts and books and records.

 

(b)                          The Members acknowledge that, from time to time,
the Company may need information from any or all of such Members for various
reasons, including for complying with various federal and state Laws.  Each
Member shall provide to the Company all information reasonably requested by the
Company for purposes of complying with federal or state Laws within a reasonable
amount of time from the date such Member receives such request; provided,
however, that, except as required by applicable Law, no Member shall be
obligated to provide such information to the Company to the extent such
disclosure (i) could reasonably be expected to result in the breach or violation
of any contractual obligation (if a waiver of such restriction cannot reasonably
be obtained) or Law or (ii) involves secret, confidential or proprietary
information of such Member or its Affiliates.

 

(c)                           The Members acknowledge and agree that none of the
Members nor the Company shall furnish or otherwise provide a copy of this
Agreement (or any part hereof) to any Person (other than the Members and their
respective Affiliates, representative(s) and adviser(s)), unless (i) otherwise
agreed in writing by the Members, (ii) required by applicable Laws (and if
required by applicable Laws, a copy of the applicable portions of this Agreement
shall be furnished only to the extent necessary to comply with such applicable
Laws) and (iii) in compliance with clauses (i) – (x) of Section 13.11(a), as if
this Agreement were Confidential Information.

 

(d)                          No Class A Units Member shall be entitled to obtain
any information relating to the Company except as expressly provided in this
Agreement or to the extent required by Law; and to the extent a Class A Units
Member is so entitled to such information, such Class A Units Member shall be
subject to the provisions of this Section 13.11. Except as expressly provided in
this Agreement, no Class A Units Member shall be entitled to obtain any
information relating to the Company described in Section 18-305 of the Act.

 

13.12                 Liability to Third Parties.  Except as required by
applicable Law or as otherwise expressly provided herein, no Member shall be
liable to any Person (including any Third Party, the Company or to another
Member) (a) as the result of any act or omission of another Member or (b) for
Company losses, liabilities or obligations (except as otherwise expressly agreed
to in writing by such Member or as a result of such Member having made available
to the Company, for its proportionate share equal to its Membership Interest,
such Member’s insurance program (commercial, self-funded, self-insured or other
similar programs)).

 

13.13                 No Third Party Beneficiaries.  Except as set forth in
Section 7.1 (with respect to Indemnitees) and Section 13.17, the provisions of
this Agreement are for the exclusive benefit of

 

56

--------------------------------------------------------------------------------


 

the Members and the Company and their respective successors and permitted
assigns and, solely with respect to Article VII, the indemnified Persons
described therein.  Except for the foregoing, this Agreement is not intended to
benefit or create rights in any other Person or Governmental Authority,
including (a) any Person or Governmental Authority to whom any debts,
liabilities or obligations are owed by the Company or any Member, or (b) any
liquidator, trustee or creditor acting on behalf of the Company, and no such
creditor or any other Person or Governmental Authority shall have any rights
under this Agreement, including rights with respect to enforcing the payment of
Capital Contributions.

 

13.14                 Notices.   Except as otherwise provided in this Agreement
to the contrary, any notice or communication required or permitted to be given
under this Agreement shall be in writing and sent to the address of the Party
set forth below, or to such other more recent address of which the sending Party
actually has received written notice:

 

(a)                                 if to the Company:

 

c/o Blackstone Management Partners L.L.C.

345 Park Avenue, 31st Floor

New York, NY 10154

Attention: Angelo Acconcia

Facsimile: (212) 201-2874

 

with a copy to (which shall not constitute notice):

 

Sanchez Energy Corporation

1000 Main Street, Suite 3000

Houston, Texas 77002

Attn: Antonio R. Sanchez, III

Facsimile: (713) 756-2782

 

Kirkland & Ellis LLP

600 Travis Street, Suite 2400

Houston, Texas 77002

Attention:                        Andrew Calder, P.C.

Rhett Van Syoc

Facsimile:                        (713) 835-3601

Email:                                           andrew.calder@kirkland.com

                                                                              
rhett.vansyoc@kirkland.com

 

(b)                                 if to the Members, to each of the Members
listed on Exhibit A at the address set forth therein.

 

Each such notice or other communication shall be sent by personal delivery, by
registered or certified mail (return receipt requested), by national, reputable
courier service (such as Federal Express or United Parcel Service) or by
facsimile or electronic mail.

 

57

--------------------------------------------------------------------------------


 

13.15                Disputes.

 

(a)                         Consent to Jurisdiction and Service of Process;
Appointment of Agent for Service of Process.  EACH PARTY TO THIS AGREEMENT
HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES DISTRICT
COURT LOCATED IN WILMINGTON, DELAWARE OR DELAWARE CHANCERY COURT LOCATED IN
WILMINGTON, DELAWARE AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER SUCH ACTIONS OR PROCEEDINGS ARE BASED IN STATUTE, TORT, CONTRACT
OR OTHERWISE), SHALL BE LITIGATED IN SUCH COURTS.  EACH PARTY (i) CONSENTS TO
SUBMIT ITSELF TO THE PERSONAL JURISDICTION OF SUCH COURTS FOR SUCH ACTIONS OR
PROCEEDINGS, (ii) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH
PERSONAL JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT,
AND (iii) AGREES THAT IT WILL NOT BRING ANY SUCH ACTION OR PROCEEDING IN ANY
COURT OTHER THAN SUCH COURTS.  EACH PARTY ACCEPTS FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE AND
IRREVOCABLE JURISDICTION AND VENUE OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
NON-APPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH ACTIONS OR
PROCEEDINGS.  A COPY OF ANY SERVICE OF PROCESS SERVED UPON THE PARTIES SHALL BE
MAILED BY REGISTERED MAIL TO THE RESPECTIVE PARTY EXCEPT THAT, UNLESS OTHERWISE
PROVIDED BY APPLICABLE LAW, ANY FAILURE TO MAIL SUCH COPY SHALL NOT AFFECT THE
VALIDITY OF SERVICE OF PROCESS.  IF ANY AGENT APPOINTED BY A PARTY REFUSES TO
ACCEPT SERVICE, EACH PARTY AGREES THAT SERVICE UPON THE APPROPRIATE PARTY BY
REGISTERED MAIL SHALL CONSTITUTE SUFFICIENT SERVICE.   NOTHING HEREIN SHALL
AFFECT THE RIGHT OF A PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.

 

(b)                         Waiver of Jury Trial.  TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT AND THE RELATIONSHIP THAT IS BEING
ESTABLISHED.  EACH PARTY ALSO WAIVES ANY BOND OR SURETY OR SECURITY UPON SUCH
BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF ANY OF THE OTHER PARTIES. 
 THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS AGREEMENT, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS,
AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP; THAT
EACH HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT; AND THAT
EACH WILL CONTINUE TO RELY ON THE WAIVER IN

 

58

--------------------------------------------------------------------------------


 

THEIR RELATED FUTURE DEALINGS.  EACH PARTY FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTION CONTEMPLATED HEREBY.   IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAYBE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 

13.16                 Expenses.  The Company will promptly reimburse each of the
Class A Units Members and Common Units Member for all reasonable costs and
expenses incurred by or on behalf of such Members (including the fees and
expenses of attorneys, consultants, accountants, and other advisors, travel
costs and miscellaneous expenses) in connection with the negotiation,
preparation, execution and delivery of this Agreement and any other document or
agreement referred to herein or therein not to exceed $25,000 in the aggregate
for the Class A Units Members.

 

13.17                 No Recourse.  Notwithstanding anything that may be
expressed or implied in this Agreement or any document, agreement, or instrument
delivered contemporaneously herewith, and notwithstanding the fact that any
Member may be a partnership or limited liability company, each Member hereto, by
its acceptance of the benefits of this Agreement, covenants, agrees and
acknowledges that no Persons other than the Members shall have any obligation
hereunder and that it has no rights of recovery hereunder against, and no
recourse hereunder or under any documents, agreements, or instruments delivered
contemporaneously herewith or in respect of any oral representations made or
alleged to be made in connection herewith or therewith shall be had against, any
former, current or future director, officer, agent, Affiliate, manager,
assignee, incorporator, controlling Person, fiduciary, representative or
employee of any Member (or any of their successor or permitted assignees),
against any former, current, or future general or limited partner, manager,
stockholder or member of any Member (or any of their successors or permitted
assignees) or any Affiliate thereof or against any former, current or future
director, officer, agent, employee, Affiliate, manager, assignee, incorporator,
controlling Person, fiduciary, representative, general or limited partner,
stockholder, manager or member of any of the foregoing, but in each case not
including the Members (each, but excluding for the avoidance of doubt, the
Members, a “Member Affiliate”), whether by or through attempted piercing of the
corporate veil, by or through a claim (whether in tort, contract or otherwise)
by or on behalf of such party against the Member Affiliates, by the enforcement
of any assessment or by any legal or equitable proceeding, or by virtue of any
statute, regulation or other applicable law, or otherwise; it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on, or otherwise be incurred by any Member Affiliate, as such, for
any obligations of the applicable party under this Agreement or the transactions
contemplated hereby, under any documents or instruments delivered
contemporaneously herewith, in respect of any oral representations made or
alleged to be made in connection herewith or therewith, or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, such obligations or their creation.   Except to the extent otherwise
expressly set forth in, and subject in all cases to the terms and conditions of
and limitations herein, this Agreement may

 

59

--------------------------------------------------------------------------------


 

only be enforced against, and any claim or cause of action of any kind based
upon, arising out of, or related to this Agreement, or the negotiation,
execution or performance of this Agreement, may only be brought against the
entities that are expressly named as parties hereto and then only with respect
to the specific obligations set forth herein with respect to such party.  Each
Member Affiliate is expressly intended as a third-party beneficiary of this
Section 13.17.

 

13.18                Adjustments for Unit Splits.  Wherever in this Agreement
there is a reference to a specific number of Common Units, Class A Units or
other units of any class or series of Membership Interests (“Units”), or a price
per Unit, or consideration received in respect of such Unit, then, upon the
occurrence of any subdivision, combination or distribution of such class or
series of Membership Interests, the specific number of Units so referenced in
this Agreement shall automatically be proportionally adjusted to reflect the
effect on the outstanding Units of such class or series of Membership Interests
by such subdivision, combination or distribution.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

60

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Members have executed this Agreement as of the Effective
Date.

 

 

THE COMPANY:

 

 

 

AGUILA PRODUCTION HOLDCO, LLC

 

 

 

By: Aguila Production Aggregator, LLC

 

its Managing Member

 

 

 

 

 

By:

 

 

Name: Angelo Acconcia

 

Title: President

 

[Signature page to Aguila Production HoldCo, LLC Agreement]

 

--------------------------------------------------------------------------------


 

 

CLASS A UNITS MEMBER:

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

By:

 

 

Name: Antonio R. Sanchez, III

 

Title: Chief Executive Officer

 

[Signature page to Aguila Production, LLC Agreement]

 

--------------------------------------------------------------------------------


 

 

COMMON UNITS MEMBER:

 

 

 

AGUILA PRODUCTION

 

AGGREGATOR, LLC

 

 

 

 

 

By:

 

 

Name: Angelo Acconcia

 

Title: President

 

[Signature page to Aguila Production, LLC Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A Ownership

Information (as of [·])

 

Common Units

 

Name and Address of
Common Units Member

 

Common Units

 

Aguila Production

Aggregator, LLC

Attn: Angelo Acconcia

c/o The Blackstone Group

345 Park Avenue, 31st Floor

New York, NY 10154

Attention:  Angelo Acconcia

Facsimile:  (212) 201-2874

 

[·]

 

 

 

 

 

Total Common Units

Member Common Unit:

 

[·]

 

 

Class A Units

 

Name and Address of Class

A Units Members

 

Class A Units

 

Sanchez Energy Corporation

1000 Main Street, Suite 3000

Houston, TX 77002

Attn: Antonio R. Sanchez, III

Facsimile: (713) 756-2782

 

100

 

 

 

 

 

Total Class A Units Issued:

 

100

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

Initial Capital Contributions

(as of [·])

 

Common Units Member:

$

[·]

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.2

 

Initial Board of Managers

 

Managers

 

Angelo Acconcia

 

Gary Levin Chris

 

Placca Manager

 

Alternate:

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.8

 

Initial Officers

 

Chief Executive Officer:

 

Dave Roberts

 

 

 

[·]

 

[·]

[·]

 

[·]

[·]

 

[·]

 

--------------------------------------------------------------------------------


 

ANNEX A VCOC

 

LETTER

 

[Company Name]

 

[Date]

 

[VCOC Partnership]

[Address]

 

Dear Sir/Madam:

 

Reference is made to the Limited Liability Company Agreement by and among
[             ], LLC (the “Company”), [Name of the VCOC Partnership] (the “VCOC
Investor”) and the other parties thereto, dated as of [·], 2016 (the “LLC
Agreement”).

 

The Company hereby agrees that for so long as the VCOC Investor, directly or
through one (1) or more subsidiaries, continues to hold any Common Units (or
other securities of the Company into which such Common Units may be converted or
for which such Common Units may be exchanged), without limitation or prejudice
of any the rights provided to the VCOC Investor under the LLC Agreement, the
Company shall:

 

·                  Provide the VCOC Investor or its designated representative
with:

 

(i)                                     the right to visit and inspect any of
the offices and properties of the Company and its subsidiaries during normal
business hours at the VCOC Investor’s expense (and subject to, in the case of
the Company’s oil and gas properties, (a) the execution of an access agreement
reasonably satisfactory to the Company and (b) if the property is not operated
by the Company or an affiliate, subject to approval of the operator of the
property) and inspect and copy the books and records of the Company and its
subsidiaries, at such times as the VCOC Investor shall reasonably request;

 

(ii)                                 as soon as available and in any event
within sixty (60) days after the end of each of the first (1st) three (3)
quarters of each fiscal year of the Company, consolidated balance sheets of the
Company and its subsidiaries as of the end of such period, and consolidated
statements of income and cash flows of the Company and its subsidiaries for the
period then ended prepared in conformity with generally accepted accounting
principles in the United States applied on a consistent basis, except as
otherwise noted therein, and subject to the absence of footnotes and to year-end
adjustments;

 

(iii)                             as soon as available and in any event within
one hundred twenty (120) days after the end of each fiscal year of the Company,
a consolidated balance sheet of the Company and its subsidiaries as of the end
of such year, and consolidated statements of income and cash flows of the
Company and its subsidiaries for the year then ended prepared in conformity with
generally accepted accounting

 

--------------------------------------------------------------------------------


 

principles in the United States applied on a consistent basis, except as
otherwise noted therein, together with an auditor’s report thereon of a firm of
established national reputation;

 

(iv)                              to the extent the Company is required by law
or pursuant to the terms of any outstanding indebtedness of the Company to
prepare such reports, any annual reports, quarterly reports and other periodic
reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934,
actually prepared by the Company as soon as available; and

 

(v)                                 copies of all materials provided to the
Company’s Board at the same time as provided to the directors of the Company and
if requested, copies of all materials provided to the board of directors of the
Company’s subsidiaries.

 

·                  Make appropriate officers and directors of the Company, and
its subsidiaries, available periodically and at such times as reasonably
requested by the VCOC Investor for consultation with the VCOC Investor or its
designated representative with respect to matters relating to the business and
affairs of the Company and its subsidiaries, including, without limitation,
significant changes in management personnel and compensation of employees,
introduction of new products or new lines of business, important acquisitions or
dispositions of plants and equipment, significant research and development
programs, the purchasing or selling of important trademarks, licenses or
concessions or the proposed commencement or compromise of significant
litigation;

 

·                  To the extent consistent with applicable law (and with
respect to events which require public disclosure, only following the Company’s
public disclosure thereof through applicable securities law filings or
otherwise), inform the VCOC Investor or its designated representative in advance
with respect to any significant corporate actions, including, without
limitation, extraordinary dividends, mergers, acquisitions or dispositions of
assets, issuances of significant amounts of debt or equity and material
amendments to the certificate of incorporation or formation or other
organizational documents of the Company or any of its subsidiaries, and to
provide the VCOC Investor or its designated representative with the right to
consult with the Company and its subsidiaries with respect to such actions; and

 

·                  Provide the VCOC Investor or its designated representative
with such other rights of consultation which the VCOC Investor’s counsel may
determine to be reasonably necessary under applicable legal authorities
promulgated after the date hereof to qualify its investment in the Company as a
“venture capital investment” for purposes of the United States Department of
Labor Regulation published at 29 C.F.R. Section 2510.3-101(d)(3)(i) (the “Plan
Asset Regulation”).

 

The Company agrees to consider, in good faith, the recommendations of the VCOC
Investor or its designated representative in connection with the matters on
which it is consulted as described above, recognizing that the ultimate
discretion with respect to all such matters shall be retained by the Company.

 

--------------------------------------------------------------------------------


 

The VCOC Investor agrees, and will require each designated representative of the
VCOC Investor to agree, to hold in confidence and not use or disclose to any
third party (other than its legal counsel and accountants) any confidential
information provided to or learned by such party in connection with the VCOC
Investor’s rights under this letter agreement except as may otherwise be
required by law or legal, judicial or regulatory process, provided, that the
VCOC Investor takes reasonable steps to minimize the extent of any such required
disclosure.

 

In the event the VCOC Investor or any of the other purchasers transfers all or
any portion of their investment in the Company to an affiliated entity (or to a
direct or indirect wholly-owned conduit subsidiary of any such affiliated
entity) that is intended to qualify as a venture capital operating company under
the Plan Asset Regulation, such affiliated entity shall be afforded the same
rights with respect to the Company afforded to the VCOC Investor hereunder and
shall be treated, for such purposes, as a third party beneficiary hereunder.

 

This letter agreement and the rights and the duties of the parties hereto shall
be governed by, and construed in accordance with, the laws of the State of New
York and may be executed in counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same instrument.

 

 

[COMPANY]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Agreed and acknowledged as of the date first above written:

 

[VCOC PARTNERSHIP]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ANNEX E

 

FORM OF WARRANT

AGREEMENT

 

--------------------------------------------------------------------------------


 

Final Form

 

SANCHEZ ENERGY CORPORATION

 

WARRANT TO PURCHASE COMMON SHARES

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.  THIS WARRANT
AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD OR
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION THEREUNDER, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE
SECURITIES LAWS OF THE STATES OR OTHER JURISDICTIONS, AND IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, SUCH WARRANTS AND THE SECURITIES ISSUABLE
UPON EXERCISE OF SUCH WARRANTS MAY ONLY BE TRANSFERRED IF THE ISSUER AND, IF
APPLICABLE, THE TRANSFER AGENT FOR SUCH WARRANTS AND THE SECURITIES ISSUABLE
UPON EXERCISE OF SUCH WARRANTS HAS RECEIVED DOCUMENTATION SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT.

 

THIS WARRANT AGREEMENT, dated as of [·], 2017 (this “Agreement”), is by and
between (a) SANCHEZ ENERGY CORPORATION, a Delaware corporation (the
“Corporation”), and (b) Aguila Production HoldCo, LLC, a Delaware limited
liability company (the “Holder”).  The Corporation and the Holder are sometimes
referred to herein collectively as the “Parties” or individually as a “Party.”

 

R E C I T A L S:

 

WHEREAS, the Corporation and the other parties thereto have entered into an
Interim Investors Agreement, dated as of [·], 2016 (the “Investors Agreement”);
and

 

WHEREAS, in connection with the closing of the transactions contemplated by the
Investors Agreement, the Corporation has agreed to issue to the Holder warrants
to purchase up to an aggregate of 6,500,000 shares of common stock, par value
$0.01 per share of the Corporation, subject to adjustment as set forth herein;
and

 

WHEREAS, this Agreement is intended to set forth the terms and conditions of the
Warrants (defined below).

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE 1

Definitions and References

 

Section 1.01.  Definitions.   As used herein, the following terms have the
respective meanings:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person.   For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”) with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Aggregate Exercise Price” means an amount equal to the product of (a) the
number of Warrant Shares in respect of which this Warrant is then being
exercised pursuant to Section 2.02, multiplied by (b) the Exercise Price.

 

“Agreement” has the meaning set forth in the preamble.

 

“Board” means the board of directors of the Corporation.

 

“Business Day” means any day, except a Saturday, Sunday or legal holiday, on
which banking institutions in the city of Houston, Texas are authorized or
obligated by law or executive order to close.

 

“Common Shares” means the shares of common stock, par value $0.01 per share, of
the Corporation, including a Right associated with each Common Share.

 

“Corporation” has the meaning set forth in the preamble.

 

“Equity Interests” means shares of capital stock (including, with respect to the
capital stock of the Corporation, Preferred Stock), partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“Exercise Agreement” has the meaning assigned to such term in Section 3.01(a).

 

“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise as set forth in Section 3.01 shall have been
satisfied at or prior to 5:00 p.m., Central Time, on a Business Day, including,
without limitation, the receipt by the Corporation of the Exercise Agreement,
the Warrant and the Aggregate Exercise Price.

 

“Exercise Price” means $10.00 per Common Share, subject to adjustment as set
forth in this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Expiration Date” means [·], 2022(1).

 

“Fair Market Value” means, as of any particular date: (a) the VWAP Price of the
Common Shares for such day on all domestic securities exchanges on which the
Common Shares may at the time be listed; (b) if there have been no sales of the
Common Shares on any such exchange on any such day, the average of the highest
bid and lowest asked prices for the Common Shares on all such exchanges at the
end of such day; (c) if on any such day the Common Shares are not listed on a
domestic securities exchange, the VWAP Price of the Common Shares as quoted on
the OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association for such day; or (d) if there have been no sales of the Common
Shares on the OTC Bulletin Board, the Pink OTC Markets or similar quotation
system or association on such day, the average of the highest bid and lowest
asked prices for Common Shares quoted on the OTC Bulletin Board, the Pink OTC
Markets or similar quotation system or association at the end of the day; in
each case, averaged over the fifteen consecutive Business Days ending on the
Business Day immediately prior to the day as of which “Fair Market Value” is
being determined; provided that, if the Common Shares are listed on any domestic
securities exchange, the term “Business Day” as used in this sentence means
Business Days on which such exchange is open for trading.  If at any time the
Common Shares are not listed on any domestic securities exchange or quoted on
the OTC Bulletin Board, the Pink OTC Markets or similar quotation system or
association, the “Fair Market Value” of the Common Shares shall be the fair
market value per Common Share as determined in good faith by the Board.

 

“GAAP” means generally accepted accounting principles in the United States,
including those set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants, the
opinions and pronouncements of the Public Company Accounting Oversight Board and
in the statements and pronouncements of the Financial Accounting Standards
Board, as in effect from time to time.

 

“Holder” has the meaning set forth in the preamble.

 

“Investors Agreement” has the meaning set forth in the recitals.

 

“NYSE” means New York Stock Exchange.

 

“Original Issue Date” means [·], 2016.

 

“OTC Bulletin Board” means the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-dealer quotation system.

 

“Parties” has the meaning set forth in the preamble.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, corporation, joint venture, trust, incorporated organization
or government or department or agency thereof.

 

--------------------------------------------------------------------------------

(1) NTD: Five years from issuance date to be inserted.

 

3

--------------------------------------------------------------------------------


 

“Pink OTC Markets” means the OTC Markets Group Inc.  electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink.

 

“Right” has the meaning assigned to such term in the Rights Agreement.

 

“Rights Agreement” means that certain Rights Agreement, dated as of July 28,
2015, between the Corporation and Continental Stock Transfer & Trust Company, as
rights agent, including the exhibits attached thereto, as such Rights Agreement
may be amended, modified or supplemented from time to time.

 

“Securities” has the meaning assigned to such term in Section 5.01.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“VWAP Price” as of a particular date means the volume-weighted average trading
price, as adjusted for splits, combinations and other similar transactions, of a
Common Share.

 

“Warrant” means this warrant and all warrants issued upon division or
combination of, or in substitution for, this warrant.

 

“Warrant Register” has the meaning assigned to such term in Section 6.06.

 

“Warrant Shares” means the Common Shares purchasable upon exercise of this
Warrant in accordance with the terms of this Agreement (without taking into
account any limitations or restrictions on the exercisability of this Warrant,
other than with respect to Section 2.02, Section 2.03 or Section 3.01 of this
Warrant).  Each Warrant Share issued upon the exercise in whole or in part, of
this Warrant shall include a Right.

 

Section 1.02.  Rules of Construction. Unless the context otherwise requires or
except as otherwise expressly provided:

 

(i)                              an accounting term not otherwise defined has
the meaning assigned to it in accordance with GAAP;

 

(ii)                           “herein,” “hereof” and other words of similar
import refer to this Agreement as a whole and not to any particular Section,
Article or other subdivision;

 

(iii)                        all references to Sections or Articles or Exhibits
refer to Sections or Articles or Exhibits of or to this Agreement unless
otherwise indicated; and

 

(iv)                       references to agreements or instruments, or to
statutes or regulations, are to such agreements or instruments, or statutes or
regulations, as amended from time to time (or to successor statutes and
regulations).

 

4

--------------------------------------------------------------------------------


 

ARTICLE 2

ISSUANCE, EXERCISE AND EXPIRATION OF WARRANT

 

Section 2.01.  Issuance of Warrant.  Subject to the terms and conditions hereof,
this Warrant shall represent the right to purchase from the Corporation
6,500,000 Warrant Shares (subject to adjustment as provided herein) in whole or
in part.

 

Section 2.02.  Exercise of Warrant. Subject to the terms and conditions hereof,
at any time on any Business Day and from time to time beginning on the Original
Issue Date and until 5:00 p.m., Central Time, on the Expiration Date, the Holder
may exercise this Warrant in whole or in part for any number of the Warrant
Shares purchasable hereunder in respect thereof (subject to adjustment as
provided herein) as provided in Section 3.01.

 

Section 2.03.  Expiration of Warrant.  This Warrant shall terminate and become
void as of 5:00 p.m., Central Time, on the Expiration Date.

 

ARTICLE 3

EXERCISE PROCEDURE

 

Section 3.01.  Conditions to Exercise.   The Holder may exercise this Warrant
only upon:

 

(a)                         surrender of this Warrant to the Corporation at its
then principal executive offices, together with an Exercise Agreement in the
form attached hereto as Exhibit A (each, an “Exercise Agreement”), duly
completed (including specifying the number of Warrant Shares to which the Holder
is entitled to purchase hereunder and the number of Warrant Shares to be
purchased) and executed;

 

(b)                         payment to the Corporation of the Aggregate Exercise
Price in accordance with Section 3.02; and

 

(c)                          to the extent any withholding tax on the exercise
of a Warrant is required, the Holder shall nonetheless be entitled to exercise
the Warrant; provided that the Holder shall make a cash payment to the
Corporation in an amount sufficient to satisfy any such applicable withholding
tax.

 

Section 3.02.  Payment of the Aggregate Exercise Price.  Payment of the
Aggregate Exercise Price shall be made by delivery to the Corporation of a
certified or official bank check payable to the order of the Corporation or by
wire transfer of immediately available funds to an account designated in writing
by the Corporation, in the amount of such Aggregate Exercise Price; provided,
that the Corporation may elect, within one Business Day of receipt of the duly
completed and executed Exercise Agreement, to (a) withhold from the Holder a
number of Warrant Shares then issuable upon exercise by the Holder of this
Warrant with an aggregate Fair Market Value as of the Exercise Date equal to
such Aggregate Exercise Price (and such withheld Warrant Shares shall no longer
be issuable under this Warrant) and (b) refund to the Holder (by delivery to the
Holder of a certified or official bank check payable to the order of the Holder
or by wire transfer of immediately available funds to an account designated in
writing by the

 

5

--------------------------------------------------------------------------------


 

Holder) the amount of such Aggregate Exercise Price that the Holder delivered to
the Corporation.

 

In the event of any withholding of Warrant Shares pursuant to this Section 3.02
where the number of Common Shares whose Fair Market Value is equal to the
Aggregate Exercise Price is not a whole number, the number of Common Shares
withheld by the Corporation shall be rounded up to the nearest whole Common
Share and the Corporation shall make a cash payment to the Holder (by delivery
of a certified or official bank check or by wire transfer of immediately
available funds) based on the incremental fraction of a Common Share being so
withheld by the Corporation from the Holder in an amount equal to the product of
(x) such incremental fraction of a Common Share being so withheld multiplied by
(y) the Fair Market Value of one Warrant Share on the Exercise Date.

 

Section 3.03.  Delivery of Certificates.   To the extent any Common Shares of
the Corporation are at the time of exercise represented in certificated form,
then, at the election of the Holder as set forth in the Exercise Agreement, the
Corporation shall, as promptly as practicable on or after the Exercise Date, and
in any event within three Business Days thereafter, execute (or cause to be
executed) and deliver (or cause to be delivered) to the Holder a certificate or
certificates representing the Warrant Shares issuable upon such exercise,
together with cash in lieu of any fraction of a Common Share, as provided in
Section 3.04 hereof.  Such certificate(s) shall be delivered to the address
specified by the Holder in the applicable Exercise Agreement. The certificate or
certificates so delivered shall be, to the extent possible, in such denomination
or denominations as the Holder shall reasonably request in the Exercise
Agreement and shall be registered in the name of the Holder or, subject to
compliance with Section 3.06(f) and Section 6.05, such other Person’s name as
shall be designated in the Exercise Agreement.  Upon the exercise of this
Warrant by the Holder, this Warrant shall be deemed to have been exercised by
the Holder and such certificate or certificates for Warrant Shares shall be
deemed to have been issued, and the Holder or any other Person so designated to
be named therein in compliance with Section 3.06(f) and Section 6.05 shall be
deemed to have become the holder of record of such Warrant Shares for all
purposes, immediately prior to the close of business on the Exercise Date.

 

Section 3.04.  Fractional Shares.   The Corporation shall not be required to
issue a fractional Warrant Share upon exercise of any Warrant.  As to any
fraction of a Warrant Share that the Holder would otherwise be entitled to
purchase upon such exercise, the Corporation shall pay to the Holder an amount
in cash (by delivery of a certified or official bank check or by wire transfer
of immediately available funds) equal to the product of (i) such fraction of a
Warrant Share multiplied by (ii) the Fair Market Value of one Warrant Share on
the Exercise Date.

 

Section 3.05.  Delivery of New Warrant. Unless the purchase rights represented
by this Warrant shall have been fully exercised, the Corporation shall, at the
time of delivery of the Warrant Shares being issued in accordance with this
Article 3, provide by notation in the Warrant Register the number, if any, of
Warrant Shares that remain subject to purchase by the Holder upon exercise.

 

6

--------------------------------------------------------------------------------


 

Section 3.06.  Valid Issuance of Warrant and Warrant Shares; Payment of Taxes.
With respect to each exercise of this Warrant, the Corporation hereby
represents, covenants and agrees:

 

(a)                          This Warrant is, and any warrant issued in
substitution for or replacement of this Warrant shall be, upon issuance, duly
authorized and validly issued.

 

(b)                          Each Warrant Share (including the Right associated
therewith) issuable upon the exercise of this Warrant pursuant to the terms
hereof shall be, upon issuance, and the Corporation shall take all such actions
as may be necessary or appropriate in order that each Warrant Share is, validly
issued, fully paid and non-assessable, issued without violation of any
preemptive or similar rights of any stockholder of the Corporation and free and
clear of all taxes, liens and charges.

 

(c)                           The Corporation shall take all such actions as may
be necessary to ensure that all such Warrant Shares are issued without violation
by the Corporation of any applicable law or governmental regulation or any
requirements of any domestic securities exchange upon which Common Shares or
other securities constituting Warrant Shares may be listed at the time of such
exercise (except for official notice of issuance which shall be immediately
delivered by the Corporation upon each such issuance).

 

(d)                          The Corporation shall use commercially reasonable
efforts to cause the Warrant Shares, immediately upon such exercise, to be
listed on the NYSE or any domestic securities exchange upon which Common Shares
or other securities constituting Warrant Shares are listed at the time of such
exercise.

 

(e)                           The Corporation has taken such action as is
necessary to reserve for issuance such number of Common Shares as are subject to
issuance upon the exercise in whole of the Warrant.

 

(f)                            The Corporation shall pay all expenses in
connection with, and all taxes (other than income taxes) and other governmental
charges that may be imposed with respect to, the issuance or delivery of Warrant
Shares upon exercise of this Warrant; provided that the Corporation shall not be
required to pay any tax or governmental charge that may be imposed with respect
to any applicable withholding or the issuance or delivery of the Warrant Shares
to any Person other than the Holder, and no such issuance or delivery shall be
made unless and until the Person requesting such issuance has paid to the
Corporation the amount of any such tax, or has established to the satisfaction
of the Corporation that such tax has been paid.

 

Section 3.07.  Conditional Exercise. Notwithstanding any other provision hereof,
if an exercise of any portion of this Warrant by the Holder is to be made in
connection with a sale of the Corporation (pursuant to a merger, sale of Common
Shares, or otherwise), such exercise may at the election of the Holder be
conditioned upon the consummation of such transaction, in which case such
exercise shall not be deemed to be effective until immediately prior to the
consummation of such transaction.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 4

ADJUSTMENT TO NUMBER OF WARRANT SHARES

 

Section 4.01.  Adjustment to Number of Warrant Shares. In order to prevent
dilution of the purchase rights granted under this Warrant, the number of
Warrant Shares issuable upon exercise of this Warrant and the Exercise Price
shall be subject to adjustment from time to time as provided in this Article 4
(in each case, after taking into consideration any prior adjustments pursuant to
this Article 4).   If, at any time as a result of the provisions of this
Article 4, the Holder shall become entitled upon subsequent exercise to receive
any shares of Equity Interests of the Corporation other than Common Shares, the
number of such other Equity Interests so receivable upon exercise of this
Warrant shall thereafter be subject to adjustment from time to time in a manner
and on terms as nearly equivalent as practicable to the provisions contained
herein.

 

Section 4.02.  Adjustment to Number of Warrant Shares Upon Dividend,
Subdivision, Combination or Reclassification of Common Shares.

 

(a)                          If the Corporation shall, at any time or from time
to time after the Original Issue Date and prior to the exercise in whole or
expiration of the Warrant, (i) pay a dividend or make any other distribution
upon the Common Shares or any other capital stock of the Corporation payable in
Common Shares, (ii) subdivide (by any split, recapitalization or otherwise) its
outstanding Common Shares into a greater number of Common Shares, or
(iii) combine (by combination, reverse split or otherwise) its outstanding
Common Shares into a smaller number of Common Shares, then the number of Warrant
Shares issuable upon the exercise of this Warrant immediately prior to any such
dividend, distribution, subdivision or combination shall be proportionately
adjusted so the Holder will thereafter receive upon exercise of this Warrant the
aggregate number and kind of shares of Equity Interests of the Corporation that
the Holder would have owned immediately following such action if the Warrant had
been exercised immediately before the record date for such action.  Any
adjustment under this Section 4.02 shall become effective at the close of
business on the date the dividend, distribution, subdivision or combination
becomes effective.

 

(b)                          If the Corporation shall, at any time or from time
to time after the Original Issue Date and prior to the exercise in whole or
expiration of the Warrant, issue by reclassification of its Common Shares any
shares of its capital stock, then such a reclassification shall be deemed to be
(i) a distribution by the Corporation to the holders of its Common Shares of
such shares of such other class of capital stock for the purposes and within the
meaning of Section 4.04(a) and (ii) if the outstanding Common Shares shall be
changed into a larger or smaller number of Common Shares as part of such
reclassification, such change shall be deemed to be a subdivision or
combination, as the case may be, of the outstanding Common Shares for the
purposes and within in the meaning of Section 4.02(a).

 

Section 4.03.  Adjustment for Rights Issue.

 

(a)                          If the Corporation, prior to the exercise in whole
or in part of this Warrant, distributes any rights, options or warrants
(excluding Rights issued under the Rights Agreement) to all holders of its
Common Shares entitling them for a period expiring within 45 days after the

 

8

--------------------------------------------------------------------------------


 

record date specified below to purchase Common Shares, at a price per share less
than the Fair Market Value per share on that record date, then the number of
Warrant Shares issuable upon the exercise of this Warrant shall be adjusted in
accordance with the formula:

 

[g25311kw53i001.gif]

 

where:

 

W' =                the adjusted number of Warrant Shares issuable upon exercise
of the Warrant;

 

W =                  the number of Warrant Shares then issuable upon exercise of
the Warrant;

 

O =                     the number of Common Shares outstanding on the
applicable record date;

 

N =                     the number of additional Common Shares issuable pursuant
to such rights, options or warrants;

 

P =                       the price per share of the additional Common Shares
issuable pursuant to such rights, options or warrants; and

 

M =                  the Fair Market Value per Common Share on the applicable
record date.

 

(b)                         The adjustment pursuant to this Section 4.03 shall
be made successively whenever any such rights, options or warrants are issued
and shall become effective immediately after the record date for the
determination of stockholders entitled to receive the rights, options or
warrants.   If at the end of the period during which such rights, options or
warrants are exercisable, not all rights, options or warrants shall have been
exercised, the number of Warrant Shares subject to issuance under the Warrant
shall be immediately readjusted to what it would have been if “N” in the above
formula had been the number of shares actually issued.

 

Section 4.04.  Adjustment for Other Distributions.

 

(a)                         If the Corporation, prior to the exercise in whole
or expiration of this Warrant, pays a cash distribution to all holders of its
Common Shares or distributes to all holders of its Common Shares any shares of
its capital stock, evidences of its indebtedness, or any of its assets or any
rights, warrants or other securities of the Corporation (other than
distributions to which Section 4.02 or Section 4.03 apply), then the number of
Warrant Shares issuable upon the exercise of this Warrant shall be adjusted in
accordance with the formula:

 

[g25311kw53i002.gif]

 

9

--------------------------------------------------------------------------------


 

where:

 

W' =                the adjusted number of Warrant Shares issuable upon exercise
of the Warrant;

 

W =                  the number of Warrant Shares then issuable upon exercise of
the Warrant;

 

M =                  the Fair Market Value per Common Share on the record date
specified below; and

 

F =                       the amount of cash or fair market value on the record
date specified below of the evidences of its indebtedness, assets, rights,
warrants or other securities to be distributed in respect of one Common Share as
determined in good faith by the Board.

 

(b)                          The adjustment pursuant to this Section 4.04 shall
be made successively whenever any such distribution is made and shall become
effective immediately after the record date for the determination of holders
entitled to receive the distribution.

 

(c)                           This Section 4.04 does not apply to rights,
options or warrants referred to in Section 4.03 hereof.

 

Section 4.05.  Dissolution, Liquidation or Winding Up

 

If, on or prior to the Expiration Date, the Corporation (or any other Person
controlling the Corporation) shall propose a voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Corporation, the
Holder of this Warrant shall receive the kind and number of other securities or
assets which the Holder would have been entitled to receive if the Holder had
exercised this Warrant in full and acquired the applicable number of Warrant
Shares then issuable hereunder as a result of such exercise (without taking into
account any limitations or restrictions on the exercisability of this Warrant)
immediately prior to the time of such dissolution, liquidation or winding up and
the right to exercise this Warrant shall terminate on the date on which the
holders of record of Common Shares shall be entitled to exchange their Common
Shares for securities or assets deliverable upon such dissolution, liquidation
or winding up.

 

Section 4.06.  When De Minimis Adjustment May Be Deferred. No adjustment in the
number of Warrant Shares subject to a Warrant need be made unless the adjustment
would require an increase or decrease of at least 1% of the then applicable
number of Warrant Shares subject to a Warrant.  Any adjustments that are not
made shall be carried forward and taken into account in any subsequent
adjustment.  All calculations under this Article 4 shall be made to the nearest
1/10,000th of a whole Common Share, it being understood that no such rounding
shall be made under Section 4.12 (and, in calculations made pursuant to such
paragraph, the adjusted number of Warrant Shares subject to a Warrant shall
refer to such adjusted number before rounding).

 

Section 4.07.  When No Adjustment Required.  No adjustment need be made for a
transaction referred to in Sections 4.02 through 4.04, if the Holder is to
participate (without being required to exercise the Warrants) in the transaction
on a basis and with notice that the Board and the Holder determine to be fair
and appropriate in light of the basis and notice on which holders

 

10

--------------------------------------------------------------------------------


 

of Common Shares participate in the transaction.  No adjustment need be made for
rights to purchase Common Shares pursuant to a Corporation plan for reinvestment
of dividends or interest.  To the extent the Warrants become convertible into
cash, no adjustment need be made thereafter as to the cash. Interest will not
accrue on the cash.

 

Section 4.08.  Notice of Adjustment. Whenever the number of Warrant Shares
subject to the Warrant is adjusted, the Corporation shall provide the notices
required by Section 6.01.

 

Section 4.09.  Reorganization of Corporation. If the Corporation, prior to the
exercise in whole or expiration of this Warrant, consolidates or merges with or
into, or transfers or leases all or substantially all its assets to, any Person,
upon consummation of such transaction, the Warrants shall automatically become
exercisable for the kind and amount of securities, cash or other assets which
the Holder of this Warrant would have owned immediately after the consolidation,
merger, transfer or lease if the Holder had exercised this Warrant immediately
before the effective date of the transaction, assuming that the Holder failed to
exercise its rights of election, if any, as to the kind of amount of securities,
cash or other assets receivable upon such a transaction.  Concurrently with the
consummation of such transaction, the Person formed by or surviving any such
consolidation or merger if other than the Corporation, or the Person to which
such transfer or lease shall have been made, shall enter into a supplemental
Agreement so providing and further providing for adjustments that shall be as
nearly equivalent as may be practical to the adjustments provided for in this
Article 4.  The successor to the Corporation shall mail to the Holder a notice
describing the supplemental Agreement.  If the issuer of securities deliverable
upon exercise of Warrants under the supplemental Agreement is an Affiliate of
the formed, surviving, transferee or lessee Person, that issuer shall join in
the supplemental Agreement.   If this Section 4.09 applies to a transaction,
Sections 4.02 through 4.04 shall not apply.

 

Section 4.10.  Company Determination Final. Any determination that the
Corporation or the Board must make pursuant to Sections 4.02 through 4.09 hereof
is conclusive in the absence of manifest error or bad faith.

 

Section 4.11.  When Issuance or Payment May Be Deferred.  In any case in which
this Article 4 shall require that an adjustment in number of Warrant Shares
subject to a Warrant be made effective as of a record date for a specified
event, the Corporation may elect to defer until the occurrence of such event
issuing to the Holder of any Warrant exercised after such record date the
Warrant Shares and other Equity Interests of the Corporation, if any, issuable
upon such exercise over and above the Warrant Shares and other Equity Interests
of the Corporation, if any, issuable upon such exercise on the basis of the then
applicable number of Warrant Shares subject to a Warrant; provided that the
Corporation shall deliver to the Holder a due bill or other appropriate
instrument evidencing the Holder’s right to receive such additional Warrant
Shares, other capital stock and cash upon the occurrence of the event requiring
such adjustment.

 

Section 4.12.  Exercise Price in the Event of an Adjustment in Number of Warrant
Shares. Upon any adjustment of the number of Warrant Shares subject to the
Warrant pursuant to this Article 4, the Exercise Price per Warrant Share subject
to issuance upon exercise of the Warrant shall be adjusted concurrently thereto
to equal the product of (a) $10.00 (or if the

 

11

--------------------------------------------------------------------------------


 

Exercise Price has been previously adjusted, then such as adjusted Exercise
Price) times (b) a fraction, of which the numerator is the total number of
Warrant Shares subject to issuance upon the exercise of the Warrant before
giving effect to the adjustment, and the denominator is the total number of
Warrant Shares subject to issuance upon the exercise of the Warrants as so
adjusted.

 

ARTICLE 5

REPRESENTATIONS OF HOLDER

 

Section 5.01.  Investment Intent.  The Holder is acquiring this Warrant and the
Common Shares underlying this Warrant (collectively, the “Securities”), solely
for its beneficial account, for investment purposes, and not with a view to, or
for resale in connection with, any distribution of the Securities in violation
of applicable securities laws.

 

Section 5.02.  Unregistered Securities. The Holder understands that the
Securities have not been registered under the Securities Act or any state
securities laws by reason of specific exemptions under the provisions thereof,
the availability of which depend in part upon the bona fide nature of its
investment intent and upon the accuracy of its representations made herein.

 

Section 5.03.  Reliance. The Holder understands that the Corporation is relying
in part upon the representations and agreements of the Holder contained herein
for the purpose of determining whether the offer, sale and issuance of the
Securities meet the requirements for such exemptions described in Section 5.03.

 

Section 5.04.  Accredited Investor.  The Holder is an “accredited investor” as
defined in Rule 501(a) under the Securities Act.

 

Section 5.05.  Sophisticated Investor. The Holder has such knowledge, skill and
experience in business, financial and investment matters that it is capable of
evaluating the merits and risks of an investment in the Securities, including
experience in and knowledge of the oil, gas, and energy industry.

 

Section 5.06.  Restricted Securities. The Holder understands that the Securities
will be “restricted securities” under applicable federal securities laws and
that the Securities Act and the rules of the U.S. Securities and Exchange
Commission provide in substance that it may dispose of the Securities only
pursuant to an effective registration statement under the Securities Act or an
exemption therefrom, and it understands that the Corporation has no obligation
or intention to register any of the Securities thereunder (except the Common
Shares pursuant to a Registration Rights Agreement entered into between the
Corporation and the Holder on the date hereof).

 

Section 5.07.  Information. The Holder has been furnished by the Corporation all
information (or provided access to all information) regarding the business and
financial condition of the Corporation, its expected plans for future business
activities, the attributes of the Securities, and the merits and risks of an
investment in such Securities which it has requested or otherwise needs to
evaluate the investment in such Securities; that in making the proposed
investment decision, the Holder is relying solely on such information, the
representations, warranties and agreements of the Corporation contained herein
and on investigations made by it and its representatives; that the offer to sell
the Securities hereunder was communicated to the

 

12

--------------------------------------------------------------------------------


 

Holder in such a manner that it was able to ask questions of and receive answers
from the management of the Corporation concerning the terms and conditions of
the proposed transaction and that at no time was it presented with or solicited
by or through any leaflet, public promotional meeting, television advertisement
or any other form of general or public advertising or solicitation; and the
Holder recognizes that the participation in the exploration and development of
oil and gas properties involves very high risks and can result in a total loss
of all funds invested

 

ARTICLE 6

NOTICES TO WARRANT HOLDER

 

Section 6.01.  Notice of Adjustment.   (a) Upon any adjustment of the number of
Warrant Shares subject to a Warrant and the Exercise Price pursuant to Article 4
hereof, the Corporation shall promptly thereafter cause to be given to the
Holder written notice of such adjustments by email or by first-class mail,
postage prepaid.   Where appropriate, such notice may be given in advance and
included as a part of the notice required to be mailed under the other
provisions of this Section 6.01.

 

(b)                                 In case:

 

(i)                             the Corporation shall authorize the issuance to
all holders of Common Shares of rights, options or warrants to subscribe for or
purchase shares of Common Shares or of any other subscription rights or
warrants;

 

(ii)                                  the Corporation shall authorize the
distribution to all holders of Common Shares of evidences of its indebtedness or
assets;

 

(iii)                       of any consolidation or merger to which the
Corporation is a party, or of the transfer or lease of all or substantially all
assets of the Corporation, or of any reclassification or change of Common Shares
issuable upon exercise of the Warrants, or any tender offer or exchange offer
for shares of Common Shares by the Corporation;

 

(iv)                      of the voluntary or involuntary dissolution,
liquidation or winding up of the Corporation; or

 

(v)                         the Corporation proposes to take any action which
would require an adjustment of the number of Warrant Shares subject to a Warrant
pursuant to Article 4 hereof;

 

then the Corporation shall cause to be given to the Holder, at least 10 days
prior to any applicable record date, or promptly in the case of events for which
there is no record date, by first-class mail, postage prepaid, a written notice
stating (x) the date as of which the holder of record of Common Shares shall be
entitled to receive any such rights, options, warrants or distribution are to be
determined, (y) the initial expiration date set forth in any tender offer or
exchange offer for Common Shares, or (z) the date on which any such
consolidation, merger, conveyance, transfer, dissolution, liquidation or winding
up is expected to become effective or consummated, and the date as of which it
is expected that holders of record of Common Shares shall be entitled to
exchange such shares for securities or other property, if any, deliverable upon

 

13

--------------------------------------------------------------------------------


 

such reclassification, consolidation, merger, conveyance, transfer, dissolution,
liquidation or winding up.  The failure to give the notice required by this
Section 6.01 or any defect therein shall not affect the legality or validity of
any distribution, right, option, warrant, consolidation, merger, conveyance,
transfer, dissolution, liquidation or winding up, or the vote upon any action.

 

Section 6.02.  Transfer of Warrant. Subject to Section 6.05, this Warrant and
all rights hereunder are transferable, in whole or in part, by the Holder
without charge to the Holder, upon surrender of this Warrant to the Corporation
at its then principal executive offices with a properly completed and duly
executed Assignment in the form attached hereto as Exhibit B. Notwithstanding
the foregoing, any such transferring Holder shall be liable for any and all
taxes, fees and third party expenses incurred by the Corporation as a result of
such transfer and the Holder shall pay the Corporation, in cash or by wire
transfer of immediately available funds any amounts necessary to pay any such
taxes, fees and third party expenses incurred by the Corporation in connection
with the making of such transfer.  Upon such compliance, surrender and delivery
and, if required, such payment, the Corporation shall execute and deliver a new
warrant or warrants in the name of the assignee or assignees and in the
denominations specified in such instrument of assignment, and shall issue to the
assignor a new warrant evidencing the portion of this Warrant, if any, not so
assigned and this Warrant shall promptly be cancelled.

 

Section 6.03.  Holder Not Deemed a Stockholder; Limitations on Liability. 
Except as described in the certificate of incorporation or bylaws of the
Corporation, or otherwise specifically provided herein, prior to the issuance to
any Holder of any Warrant Shares upon the due exercise by the Holder of this
Warrant, the Holder shall not be entitled to vote or receive dividends or be
deemed the holder of Common Shares for any purpose, nor shall anything contained
in this Warrant be construed to confer upon any Holder, as such, any of the
rights of a stockholder of the Corporation or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
capital stock, reclassification of capital stock, consolidation, merger,
conveyance or otherwise), receive notice of meetings, receive dividends or
subscription rights, or otherwise.  In addition, nothing contained in this
Warrant shall be construed as imposing any liabilities on any Holder to purchase
any securities (upon exercise of this Warrant or otherwise) or as a stockholder
of the Corporation, whether such liabilities are asserted by the Corporation or
by creditors of the Corporation.   Notwithstanding this Section 6.03, the
Corporation shall provide the Holder with copies of the same notices and other
information given to the holders of Common Shares generally, contemporaneously
with the giving thereof to such holders.

 

Section 6.04.  Replacement on Loss; Division and Combination.

 

(a)                          Replacement of Warrant on Loss.   Upon receipt of
evidence reasonably satisfactory to the Corporation of the loss, theft,
destruction or mutilation of this Warrant and upon delivery of an indemnity
reasonably satisfactory to it (it being understood that a written
indemnification agreement with an affidavit of loss of the Holder shall be a
sufficient indemnity) and, in case of mutilation, upon surrender of such Warrant
for cancellation to the Corporation, the Corporation at its own expense shall
execute and deliver to the Holder, in lieu hereof, a new warrant of like tenor
and exercisable for an equivalent number of Warrant Shares as this Warrant so
lost, stolen, mutilated or destroyed; provided that, in the case of mutilation,
no indemnity shall be required if this Warrant in identifiable form is
surrendered to the Corporation for cancellation.

 

14

--------------------------------------------------------------------------------


 

(b)                          Division and Combination of Warrant.   Subject to
compliance with the applicable provisions of this Warrant as to any transfer or
other assignment which may be involved in such division or combination, this
Warrant may be divided or, following any such division of this Warrant,
subsequently combined with other Warrants, upon the surrender of this Warrant
and other warrants to the Corporation at its then principal executive offices,
together with a written notice specifying the names and denominations in which
new warrants are to be issued, signed by the respective Holder or their agents
or attorneys.  Subject to compliance with the applicable provisions of this
Warrant as to any transfer or assignment which may be involved in such division
or combination, the Corporation shall at its own expense execute and deliver a
new Warrant or Warrants in exchange for the Warrant or Warrants so surrendered
in accordance with such notice.   Such new Warrant or Warrants shall be of like
tenor to the surrendered Warrant or Warrants and shall be exercisable in the
aggregate for an equivalent number of Warrant Shares as the Warrant or Warrants
so surrendered in accordance with such notice.

 

Section 6.05.  Agreement to Comply with the Securities Act; Legend. The Holder,
by acceptance of this Warrant, agrees to comply in all respects with the
provisions of this Section 6.05 and the restrictive legend requirements set
forth on the face of this Warrant and further agrees that the Holder shall not
offer, sell, assign, transfer, pledge or otherwise dispose of this Warrant or
any Warrant Shares to be issued upon exercise hereof except under circumstances
that will not result in a violation of the Securities Act.  The Holder will
cause any proposed purchaser, assignee, transferee or pledgee of this Warrant or
any Warrant Shares to agree to take and hold such securities subject to the
provisions of this Section 6.05.  All Warrant Shares issued upon exercise of
this Warrant (unless registered under the Securities Act) shall be stamped or
imprinted with a legend in substantially the following form:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. THESE SECURITIES MAY NOT BE SOLD OR OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER, IN EACH
CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE STATES OR OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, SUCH
SECURITIES MAY ONLY BE TRANSFERRED IF THE ISSUER AND, IF APPLICABLE, THE
TRANSFER AGENT FOR SUCH SECURITIES HAS RECEIVED DOCUMENTATION SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT.”

 

Section 6.06.  Warrant Register.  The Corporation shall keep and properly
maintain at its principal executive offices books for the registration of this
Warrant and any transfers thereof (the “Warrant Register”).  The Corporation may
deem and treat the Person in whose name this Warrant is registered on the
Warrant Register as the holder thereof for all purposes, and the Corporation
shall not be affected by any notice to the contrary, except any assignment,
division,

 

15

--------------------------------------------------------------------------------


 

combination or other transfer of this Warrant effected in accordance with the
provisions of this Warrant.

 

Section 6.07.  Notices.   All notices, requests, consents, claims, demands,
waivers and other communications hereunder shall be in writing and shall be
deemed to have been given: (a) when delivered by hand (with written confirmation
of receipt); (b) when received by the addressee if sent by a nationally
recognized overnight courier (receipt requested); (c) on the date sent by e-mail
of a PDF document (with confirmation of transmission) if sent during normal
business hours of the recipient, and on the next Business Day if sent after
normal business hours of the recipient; or (d) on the third Business Day after
the date mailed, by certified or registered mail, return receipt requested,
postage prepaid.   Such communications must be sent to the respective parties at
the addresses indicated below (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 6.07).

 

If to the
Corporation:                                                                                                                          
Sanchez Energy Corporation

1000 Main Street, Suite 3000

Houston, Texas 77002

Attention: Antonio R. Sanchez, III

Email:                       tony@sanchezog.com

 

with a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

600 Travis Street, Suite 3300

Houston, Texas 77002

Attention: Matthew R. Pacey

Email:                       matt.pacey@kirkland.com

 

If to the
Holder:                                                                                                                                                       
Aguila Production HoldCo, LLC

c/o The Blackstone Group

345 Park Avenue, 31st Floor

New York, NY 10154

Attention:  Angelo Acconcia

Email: aacconcia@blackstone.com

 

Section 6.08.  Cumulative Remedies. The rights and remedies provided in this
Warrant are cumulative and are not exclusive of, and are in addition to and not
in substitution for, any other rights or remedies available at law, in equity or
otherwise.

 

Section 6.09.  Equitable Relief. Each of the Corporation and the Holder
acknowledges that a breach or threatened breach by such party of any of its
obligations under this Warrant would give rise to irreparable harm to the other
party hereto for which monetary damages would not be an adequate remedy and
hereby agrees that in the event of a breach or a threatened breach by such party
of any such obligations, the other party hereto shall, in addition to any and
all other rights and remedies that may be available to it in respect of such
breach, be entitled to equitable relief, including a restraining order, an
injunction, specific performance and any other relief that may be available from
a court of competent jurisdiction.

 

16

--------------------------------------------------------------------------------


 

Section 6.10.  Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

Section 6.11.   Successor and Assigns.  This Warrant and the rights evidenced
hereby shall be binding upon and shall inure to the benefit of the parties
hereto and the successors of the Corporation and the successors and permitted
assigns of the Holder.  Such successors and/or permitted assigns of the Holder
shall be deemed to be the Holder for all purposes hereunder.

 

Section 6.12.  No Third-Party Beneficiaries. This Warrant is for the sole
benefit of the Corporation and the Holder and their respective successors and,
in the case of the Holder, permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever, under or by reason
of this Warrant.

 

Section 6.13.  Headings. The headings in this Warrant are for reference only and
shall not affect the interpretation of this Warrant.

 

Section 6.14.  Amendment and Modification; Waiver.  Except as otherwise provided
herein, this Warrant may only be amended, modified or supplemented by an
agreement in writing signed by each party hereto.  No waiver by the Corporation
or the Holder of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving.  No waiver
by any party shall operate or be construed as a waiver in respect of any
failure, breach or default not expressly identified by such written waiver,
whether of a similar or different character, and whether occurring before or
after that waiver.  No failure to exercise, or delay in exercising, any rights,
remedy, power or privilege arising from this Warrant shall operate or be
construed as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.

 

Section 6.15.  Severability. Any term or provision of this Warrant is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Warrant or
invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

Section 6.16.  Governing Law.  This Warrant shall be governed by and construed
in accordance with the internal laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of laws
of any jurisdiction other than those of the State of Delaware.

 

Section 6.17.  Submission to Jurisdiction. The parties hereby submit to the
exclusive jurisdiction of any U.S. federal or state court located in the State
of Delaware in any legal suit, action or proceeding arising out of or based upon
this Warrant or the transactions contemplated hereby, and each party irrevocably
submits to the exclusive jurisdiction of such courts in any such suit, action or
proceeding.   Service of process, summons, notice or other document by

 

17

--------------------------------------------------------------------------------


 

certified or registered mail to such party’s address for receipt of notices
pursuant to Section 6.07 shall be effective service of process for any suit,
action or other proceeding brought in any such court.  The parties irrevocably
and unconditionally waive any objection to the laying of venue of any suit,
action or any proceeding in such courts and irrevocably waive and agree not to
plead or claim in any such court that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

Section 6.18.  Waiver of Jury Trial.   Each party acknowledges and agrees that
any controversy which may arise under this Warrant is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Warrant or the transactions
contemplated hereby.

 

Section 6.19.  Counterparts.  This Warrant may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement.  A signed copy of this Warrant delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Warrant.

 

Section 6.20.  No Strict Construction. This Warrant shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted.

 

[Signature pages follow.]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has duly executed this Warrant on the
Original Issue Date.

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

Antonio R. Sanchez, III

 

 

Title:

Chief Executive Officer

 

SIGNATURE PAGE

TO

WARRANT AGREEMENT

 

--------------------------------------------------------------------------------


 

Accepted and agreed by:

 

 

 

AGUILA PRODUCTION HOLDCO, LLC

 

 

 

 

By:

 

 

Name:

Angelo Acconcia

 

Title:

President

 

 

SIGNATURE PAGE

TO

WARRANT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SANCHEZ ENERGY CORPORATION

WARRANT EXERCISE AGREEMENT

 

To [Name]:

 

As of the date hereof, the undersigned Holder has the right under the Warrant to
Purchase Common Shares, dated as of [·], 2016, by and between Sanchez Energy
Corporation and Aguila Production HoldCo, LLC (the “Warrant”) to purchase
                      Warrant Shares (as defined in the Warrant).  Upon payment
of the applicable Aggregate Exercise Price (as defined in the Warrant) and
surrender of the Warrant included herewith, the undersigned Holder hereby
irrevocably, except as set forth in Section 3.07 of the Agreement, elects to
exercise its right represented by the Warrant to purchase
                                                         Warrant Shares, and
requests that the Warrant Shares be issued in the following name:

 

 

Name

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Federal Tax Identification or Social Security No.

 

 

 

 

 

 

 

 

 

and delivered by

(certified mail to the above address, or

 

 

 

 

 

 

 

 

(other                                 ) (specify);

 

 

 

 

 

 

 

Aggregate Exercise

       Certified or official bank check

 

Price paid by:

 

 

 

       Wire transfer

 

 

A-1

--------------------------------------------------------------------------------


 

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable by the undersigned Holder upon exercise of the Warrant, that the
Corporation make appropriate notation in the Warrant Register (as defined in the
Warrant) to reflect the Warrant Shares that remain subject to purchase upon
exercise of the Warrant after giving effect to this Warrant Exercise Agreement.

 

Yes / No (Please Circle):  The undersigned Holder requests that certificates be
issued for the

 

Warrant Shares.

 

If the undersigned Holder would like more than one certificate, please indicate
the number of certificates and the number of shares to be represented by each
certificate:

 

Number of Certificates:  _________________________

 

Number of Warrant Shares to be represented by each certificate:

 

 

 

Certificate 1

 

Certificate 2

 

Certificate 3

 

Certificate 4

Number of Warrant Shares

 

 

 

 

 

 

 

 

 

Dated:                                  ,           

 

Note:     The signature must correspond with the name of the Holder as set forth
on the signature page of the Warrant Agreement in every particular, without
alteration or enlargement or any change whatever, unless this Warrant has been
assigned.

 

Signature:

 

 

 

 

 

 

 

 

 

 

Name (please print)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Federal Tax Identification or Social Security No. 

 

 

 

 

 

 

 

 

 

 

 

Assignee:

 

 

 

 

 

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SANCHEZ ENERGY CORPORATION

ASSIGNMENT

 

For value received _______________________ hereby sells, assigns and transfers
unto ________________ its rights under the Warrant to Purchase Common Shares,
dated as of [·], 2016, by and between Sanchez Energy Corporation and Aguila
Production HoldCo, LLC (the “Warrant”) to purchase Warrant Shares (as defined in
the Warrant) on the terms and subject to the conditions set forth therein(2),
together with all right, title and interest therein, and does hereby irrevocably
constitute and appoint attorney, to transfer said rights to purchase Warrant
Shares under the Warrant on the books of the within-named Corporation, with full
power of substitution in the premises.

 

The contact information of the assignee is as follows:

 

[·]

[Address]

[City, State,Zip]

Attention: [·]

Facsimile: [·]

Email:                        [·]

 

with a copy to (which shall not constitute notice):

 

[·]

[Address]

[City, State,Zip]

Attention: [·]

Facsimile: [·]

Email:                       [·]

 

 

Date:

 

 

 

 

 

Signature:

 

 

 

Note:                          The above signature must correspond with the name
as written upon the face of the enclosed Warrant in every particular, without
alteration or enlargement or any change whatever.

 

--------------------------------------------------------------------------------

(2)  For partial assignment, indicate portion assigned.

 

B-1

--------------------------------------------------------------------------------


 

ANNEX F

 

FORM OF

STANDSTILL AND VOTING AGREEMENT

 

--------------------------------------------------------------------------------


 

Final Form

 

STANDSTILL AND VOTING AGREEMENT

 

BY AND AMONG

 

SANCHEZ ENERGY CORPORATION,

 

BLACKSTONE CAPITAL PARTNERS VII L.P.

 

AND

 

BLACKSTONE ENERGY PARTNERS II L.P.

 

--------------------------------------------------------------------------------


 

STANDSTILL AND VOTING AGREEMENT

 

This STANDSTILL AND VOTING AGREEMENT (this“Agreement”) is made and entered into
as of [___________], [_____], by and among Sanchez Energy Corporation, a
Delaware corporation (the “Company”), Blackstone Capital Partners VII L.P. (“BCP
VII”), and Blackstone Energy Partners II L.P. (“BEP II” and, collectively with
BCP VII, the “Investors”).

 

RECITALS

 

WHEREAS, pursuant to (i) the Warrant Agreement, dated as of [__________], 2017,
by and between the Company and Aguila Production, LLC, an Affiliate (as defined
below) of the Investors (“Aguila”) (the “Warrant Agreement”),(1) (ii) the
Securities Purchase Agreement, dated as of [_____________],[_____] by and
between the Company and Aguila (the “Securities Purchase Agreement”)(2) and
(iii) the Interim Investors Agreement, dated January 12, 2017 (the “Investors
Agreement”), among the Company, SN EF UnSub GP, LLC, a Delaware limited
liability company and a wholly owned subsidiary of the Company (the “General
Partner”), SN EF UnSub, LP, a Delaware limited partnership of which the General
Partner is the sole general partner (the “Partnership”), SN EF UnSub Holdings,
LLC, a Delaware limited liability company and a wholly owned subsidiary of the
Company (“SN Holdings”), Aguila and the Investors, among other things, the
Company issued to Aguila the Securities;(3) and

 

WHEREAS, as a result of the issuances of the Securities to the Aguila, the
Investors are as of the date hereof deemed to Beneficially Own Common Stock
representing approximately [·]% of the outstanding Company Voting Securities;
and

 

WHEREAS, the parties hereto believe that it is desirable to establish certain
provisions with respect to the Voting Securities that are currently held, or may
be acquired, by the Investors; and

 

WHEREAS, the Board of Directors of the Company has approved this Agreement upon
the terms and subject to the conditions contained herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, the parties
hereby agree as follows:

 

--------------------------------------------------------------------------------

(1) NTD: To be revised if Common Stock issued to Aguila upon exercise of its
preemptive rights before the APC closing.

(2) NTD: Securities Purchase Agreement references to be deleted if preemptive
rights not exercised before APC closing.

(3) NTD: Agreement to be further updated if Aguila receives Common Stock upon
exercise of its preemptive rights before the APC closing — Agreement intended to
cover all Company securities issued in APC-related transactions, including upon
exercise of Aguila’s preemptive rights, and executed upon initial acquisition.

 

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS

 

Section 1.1                                    Definitions.   Capitalized terms
used herein without definition shall have the meanings set forth below:

 

“Affiliate” means, with respect to the Investors, Aguila and any other Person
that is directly or indirectly Controlled by BCP VII or BEP II and, with respect
to any other specified Person, any Person that directly, or indirectly through
one or more intermediaries, Controls or is Controlled by, or is under common
Control with, the Person specified; provided, that no portfolio company directly
or indirectly Controlled by BCP VII or BEP II shall be deemed an Affiliate of
the Investors; provided further, that, for purposes of this Agreement, GSO
Capital Partners LP, a Delaware limited partnership, or its Affiliates that are
part of the credit-related businesses of The Blackstone Group, LP shall not be
considered or otherwise deemed to be an “Affiliate” of the Investors or Aguila.

 

“Agreement” has the meaning specified therefor in the introductory paragraph.

 

“Aguila” has the meaning specified therefor in the recitals of this Agreement.

 

“BCP VII” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

“BEP II” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

“Bankruptcy Event” means, with respect to any Person, the occurrence of one or
more of the following events: (a) such Person (i) admits in writing its
inability to pay its debts as they become due, (ii) files, or consents or
acquiesces by answer or otherwise to the filing against it of a petition for
relief or reorganization or rearrangement, readjustment or similar relief or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, dissolution, reorganization, moratorium or other similar
law of any jurisdiction, (iii) makes an assignment for the benefit of its
creditors, (iv) consents to the appointment of a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as bankrupt or as insolvent
or to be liquidated, (vi) gives notice to any Governmental Authority of
insolvency or pending insolvency, or (vii) takes corporate action for the
purpose of any of the foregoing; or (b) a court of Governmental Authority of
competent jurisdiction enters an order appointing, without consent by such
Person, a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of such Person, or a petition or
involuntary case with respect to any of the foregoing shall be filed or
commenced against such Person.

 

“Beneficially Own” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire

 

2

--------------------------------------------------------------------------------


 

by conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time.

 

“Beneficial Ownership” has a correlative meaning to Beneficially Own.

 

“Board” means the Board of Directors or similar governing body of any member of
the Company Group, as applicable.

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Company, and any class or classes of stock resulting from any reclassification
or reclassifications thereof and which have no preference in respect of
dividends or of amounts payable in the event of any liquidation, dissolution or
winding up of the Company.   For purposes of this Agreement, references to a
share or shares of Common Stock shall be deemed to include the
Right(s) associated with such share or shares that are issued pursuant to the
Rights Plan or any similar successor plan hereafter adopted by the Company.

 

“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement and includes any successor thereto.

 

“Company Group” means the Company and its Affiliates.

 

“Control” (including the terms controlling, controlled by and under common
control with) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise. The terms
“Controlled” and “Controlling” shall have correlative meanings.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended and
the rules and regulations of the SEC promulgated thereunder.

 

“General Partner” has the meaning specified therefor in the recitals of this
Agreement.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Investor”has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

“Investors Agreement” has the meaning specified therefor in the Recitals.

 

“Joint Development Agreement” has the meaning specified in the Investors
Agreement

 

“Partnership” has the meaning specified therefor in the recitals of this
Agreement.

 

3

--------------------------------------------------------------------------------


 

“Person” shall mean an individual, corporation, limited liability or unlimited
liability company, association, partnership, trust, estate, joint venture,
business trust or unincorporated organization, or a government or any agency or
political subdivision thereof, or other entity of any kind or nature.

 

“Rights” has the meaning assigned to such term under the Rights Plan.

 

“Rights Plan” means that certain Rights Agreement, dated as of July 28, 2015,
between the Company and Continental Stock Transfer & Trust Company, as rights
agent, including the exhibits attached thereto, as such rights agreement may be
amended, modified or supplemented from time to time.

 

“SEC” means the U.S. Securities and Exchange Commission (or any successor
agency).

 

“Securities” means (i) the warrant to purchase shares of Common Stock issued
pursuant to the Warrant Agreement, (ii) the shares of Common Stock issued
pursuant to the Securities Purchase Agreement or [otherwise] acquired in
connection with Aguila’s exercise of its preemptive rights under the Investors
Agreement, (iii) Common Stock issued or issuable pursuant to the Warrant
Agreement and (iv) Common Stock acquired pursuant to any right of first offer
under the Joint Development Agreement.(4)

 

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended and the
rules and regulations of the SEC promulgated thereunder.

 

“Securities Purchase Agreement” has the meaning specified therefor in the
recitals of this Agreement.(5)

 

“SN Holdings” has the meaning specified therefor in the recitals of this
Agreement.

 

“Standstill Termination Date” means the date on which Aguila, the Investors and
their respective Affiliates Beneficially Own less than 1.0% of the outstanding
Voting Securities.

 

“Votes” means votes entitled to be cast generally in the election of members of
the Board.

 

“Voting Power” means, as of any time, the ratio, expressed as a percentage, of
(x) the Votes (with respect to the Board of the Company) represented by the
Voting Securities Beneficially Owned by the Person in question and its
Affiliates to (y) the aggregate (A) Votes (with respect to the Board of the
Company) represented by all then outstanding Voting Securities plus (B) without
duplication the Votes (with respect to the Board of the Company) represented by
the Voting Securities underlying any other interests Beneficially Owned by the
Person in question and its Affiliates.

 

--------------------------------------------------------------------------------

(4) NTD: Securities Purchase Agreement references to be deleted if preemptive
rights not exercised before APC closing.

(5) NTD: Securities Purchase Agreement references to be deleted if preemptive
rights not exercised before APC closing.

 

4

--------------------------------------------------------------------------------


 

“Voting Securities” means, together, (1) the Common Stock and (2) any shares of
any class of capital stock or other equity interest (or other security or
interest) of any member of the Company Group other than the Common Stock that
are entitled to vote generally in the election of members of the Board.

 

“Warrant Agreement” has the meaning specified therefor in the recitals of this
Agreement.

 

ARTICLE II

STANDSTILL; VOTING

 

Section 2.1         Standstill.  During the period commencing on the date hereof
and ending on the Standstill Termination Date, without the prior consent of the
Company, each Investor agrees that neither it nor any of its Affiliates will
(and each Investor will cause its Affiliates to not), directly or indirectly:

 

(a)                         [other than the acquisition of additional shares of
Common Stock by Aguila (i) pursuant to the the Warrant Agreement, (ii) as a
result of the exercise of its preemptive rights under the Investors
Agreement,](6) (iii) pursuant to any right of first offer under the Joint
Development Agreement or (iv) pursuant to the exercise of Rights associated with
the Common Stock owned by the Investors or their respective Affiliates, acquire
(or propose or agree to acquire), of record or beneficially, by purchase or
otherwise, any of the Company Group’s corporate loans, debt securities, Voting
Securities, other Company Group securities or all or substantially all of the
assets of any member of the Company Group, or rights or options to acquire
interests in any of Voting Securities or other Company Group securities of any
member of the Company Group or all or substantially all of the assets of any
member of the Company Group;

 

(b)                         (i)  call a special meeting of the holders of Voting
Securities of any member of the Company Group including without limitation by
written consent, (ii) seek representation on the Board of any member of the
Company Group, (iii) seek the removal of any member of the Board of any member
of the Company Group, (iv) solicit consents from securityholders or otherwise
act or seek to act by written consent with respect to the Company Group,
(v) conduct a referendum of securityholders of any member of the Company Group
or (vi) make a request for any securityholder list or other Company Group books
and records, whether pursuant to Section 220 of the Delaware General Corporation
Law or otherwise;

 

(c)                          make any statement or proposal to the Board of any
member of the Company Group regarding, or make any public announcement, proposal
or offer (including without limitation any “solicitation” of “proxies” as such
terms are defined or used in Regulation 14A of the Exchange Act) with respect
to, or otherwise solicit, seek or offer to effect (including without limitation,
for the avoidance of doubt, indirectly by means of communication with the press
or media):

 

--------------------------------------------------------------------------------

(6) NTD: To be updated based on whether executed before or at the time of the
APC closing.

 

5

--------------------------------------------------------------------------------


 

(i)                              any acquisition of any of the securities or all
or substantially all of the assets of any member of the Company Group, or rights
or options to acquire interests in any of the securities or all or substantially
all of the assets of any member of the Company Group;

 

(ii)                           any business combination, merger, tender offer,
exchange offer, similar transaction or other extraordinary transaction involving
any member of the Company Group;

 

(iii)                        any restructuring, recapitalization, liquidation or
similar transaction involving any member of the Company Group;

 

(iv)                       any proposal to seek representation on the Board of
any member of the Company Group or otherwise seek to control or influence the
management, the Board or policies of any member of the Company Group, including
without limitation (A) any plans or proposals to change the number or term of
directors or to fill any vacancies on the Board of any member of the Company
Group, (B) any material change in the capitalization or dividend policy of any
member of the Company Group, (C) any other material change in any member of the
Company Group’s management, business or corporate structure, (D) seeking to have
any member of the Company Group waive or make amendments or modifications to its
organizational documents, or other actions that may impede or facilitate the
acquisition of control of any member of the Company Group by any Person,
(E) causing a class of securities of the Company to be delisted from, or to
cease to be authorized to be quoted on, any securities exchange; or (F) causing
a class of equity securities of the Company to become eligible for termination
of registration pursuant to Section 12(g)(4) of the Exchange Act;

 

(v)                          any request or proposal to waive, terminate or
amend the provisions of this Agreement if such request or proposal would require
the Investor or any member of the Company Group to make a public announcement;

 

(vi)                       any proposal, arrangement or other statement that is
inconsistent with the terms of this Agreement, including without limitation this
Section 2.1; or

 

(d)                                 [reserved]

 

(e)                           knowingly instigate, encourage or assist any third
party (including without limitation forming a “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with any such third party) to do, or enter
into any discussions or agreements with any third party with respect to, any of
the actions set forth in Section 2.1(c); or

 

(f)                                   take any action which would require any
member of the Company Group to make a public announcement regarding any of the
actions set forth in Section 2.1(c).

 

Section 2.2                                    Standstill Exceptions. 
Notwithstanding any other provision hereof, the parties hereto agree that the
restrictions contained in Section 2.1 shall:

 

6

--------------------------------------------------------------------------------


 

(a)                                 not apply to transactions in any equity or
debt securities of any member of the Company Group by any pension plan,
401(k) plan or other employee benefit plan or discretionary investment fund
administered for the benefit of an Investor’s directors, officers or employees
or its Affiliates; provided, that such activities are not in connection with any
intention, plan or arrangement to influence or acquire control over any member
of the Company Group’s management, Board or policies;

 

(b)                                 not prohibit an Investor or its Affiliates
from privately communicating with, including without limitation making any offer
or proposal to, the Board of the Company, subject to Section 2.1(f);

 

(c)                                  not prohibit any transfer which is
otherwise permitted under Section 2.3 and/or Section 2.4 and

 

(d)                                 terminate and be of no further force and
effect on the Standstill Termination Date.

 

Section 2.3                                    Transfer Restrictions. Without
limiting the restrictions set forth in Section 2.4, each Investor shall not (and
each Investor shall cause its Affiliates not to), without the prior written
consent of the Company, transfer any Voting Securities (or any securities
convertible into or exercisable for Voting Securities) directly or indirectly
(by merger, consolidation, operation of law or otherwise, including by
transferring (or causing the transfer of) equity interests in Aguila or other
Affiliates that Beneficially Own Voting Securities (or any securities
convertible into or exercisable for Voting Securities)):

 

(a)                                 to, or in a transaction with, any Person or
“group” (within the meaning of Section 13(d)(3) of the Exchange Act) where any
such Person or “group” would acquire in such transaction or, to the knowledge of
the Investors after reasonable inquiry, owns or would own, following such
transaction, Beneficial Ownership of an aggregate number of Voting Securities
representing 4.9% or more of the Voting Power or 4.9% or more of the issued and
outstanding Common Stock; or

 

(b)                                 to, or in a transaction with, any Person, or
“group” (within the meaning of Section 13(d)(3) of the Exchange Act) that, to
the knowledge of the Investors after reasonable inquiry, competes directly or
indirectly with the business of the Company in any material respect;

 

provided that the restrictions in this Section 2.3 shall (A) not apply to any
Voting Securities (or any securities convertible into or exercisable for Voting
Securities) transferred pursuant to a public distribution in compliance with any
applicable requirements of U.S. federal or state securities laws (including
without limitation Rule 144 under the Securities Act) and (B) in the case of an
investment fund, limited liability company or partnership which is an Affiliate
of the Investors, not apply to the transfer of any Voting Securities (or any
securities convertible into or exercisable for Voting Securities) to a limited
partner of such fund, member of such limited liability company or limited or
general partner of such general or limited partnership, or to any other
Affiliate of an Investor that in each case agrees to be bound by the provisions
contained in this Agreement.

 

7

--------------------------------------------------------------------------------


 

Section 2.4                             Lockup. Without the prior written
consent of the Company, except as specifically provided below, each Investor
shall not (and each Investor shall cause its Affiliates not to), (a) during the
period commencing on the date hereof and ending on the second anniversary of the
date of the Acquisition (as defined in the Investors Agreement), (x) offer,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of, directly or indirectly, any of the
Securities or (y) directly or indirectly engage in any short sales or other
derivative or hedging transactions with respect to the Securities, regardless of
whether any transaction described in clauses (x) or (y) above is to be settled
by delivery of Common Stock or other securities, in cash or otherwise.
 Notwithstanding the foregoing, and subject to the conditions below, each
Investor and its Affiliates may (a) transfer of any Securities (or any
securities convertible into or exercisable for Securities) to any limited
partner of any investment fund, member of any limited liability company or
limited or general partner of any general or limited partnership, in each case
which is an Affiliate of an Investor, or to any other Affiliate of an Investor,
provided, that that in each case such Person agrees to be bound by the
provisions contained in this Agreement, (b) transfer Securities to the Company
pursuant to any net exercise or net settlement of any Common Stock pursuant to
the terms of the Warrant Agreement and (c) transfer Securities in connection
with any foreclosure by a lender of borrowed money which was secured by a bona
fide pledge of the Securities. [Notwithstanding the foregoing, if the
Acquisition is not consummated, the two year period referred to above shall
commence on the date hereof and end on the second anniversary of the date
hereof.](7)

 

Section 2.5                             Voting. During the period commencing on
the date hereof and ending on the Standstill Termination Date:

 

(a)                          the Investors shall (and shall cause their
respective Affiliates to) take such action (including without limitation, if
applicable, through the execution of one or more written consents if
stockholders of the Company are requested to vote through the execution of an
action by written consent in lieu of any such annual or special meeting of
stockholders of the Company) at each meeting of the stockholders of the Company
as may be required so that all shares of issued and outstanding Voting
Securities of the Company Beneficially Owned, directly or indirectly, by it
and/or by any of its Affiliates are voted in the same manner (“for,” “against,”
“withheld,” “abstain” or otherwise) as recommended by the Board of the Company
to the other holders of Voting Securities (including without limitation with
respect to director elections) of the Company; provided, that the foregoing
shall not apply in the event that the Board of the Company recommends that the
other holders of Voting Securities vote against the Company’s approval of a
“Sale Transaction” (as defined in the Joint Development Agreement); and

 

(b)                          the Investors shall (and shall cause their
respective Affiliates to) be present, in person or by proxy, at all meetings of
the stockholders of the Company so that all shares of issued and outstanding
Voting Securities of the Company Beneficially Owned by it or them from time to
time may be counted for the purposes of determining the presence of a quorum and
voted in accordance with Section 2.5(a) at such meetings (including without
limitation at any adjournments or postponements thereof).  The foregoing
provision shall also

 

--------------------------------------------------------------------------------

(7) Include if preemptive rights exercised before the APC closing.

 

8

--------------------------------------------------------------------------------


 

apply to the execution by such Persons of any written consent in lieu of a
meeting of holders of Voting Securities of the Company.

 

(c)                           subject to the proviso in Section 2.5(a), the
Investors shall (and shall cause their respective Affiliates to) vote (or cause
to be voted) or to act by written consent all securities of the Company Group
Beneficially Owned by it that are not Voting Securities as directed or
recommended by the Board of the Company and shall cause such other securities to
be counted as present for the purposes of establishing a quorum, to the extent
applicable.

 

Section 2.6                             Exceptions to Transfer Restrictions;
Early Termination. Notwithstanding Section 2.3 and 2.4, the Investors and their
Affiliates shall be permitted to transfer Securities in any of the following
transactions to the counterparties in such transactions, but not otherwise:

 

(a)                          the Company, with the approval of a majority of the
Board of the Company, enters into an agreement with any person or group (none of
which is an Affiliate (as defined in clause (i) or (ii) of the definition
thereof) of the Investors) providing for (i) an offer to be made to purchase 50%
or more of the outstanding shares of Common Stock or all or substantially all of
the assets of the Company; or (ii) the merger or consolidation of the Company
with or into any other person in which (A) either the Company’s outstanding
capital stock shall be converted into cash or other property, or a majority of
the outstanding voting stock of the surviving corporation immediately following
such merger or consolidation will not be owned by Persons who were stockholders
of the Company immediately before the merger or consolidation, and (B) notice of
a meeting of shareholders of the Company called to consider such agreement shall
be given by or at the direction of the Board of the Company;

 

(b)                          any tender offer or exchange offer made to the
holders of the Company’s outstanding Common Stock (so long as such offer is not
made by the Investors or any of their Affiliates (as defined in clause (i) or
(ii) of the definition thereof)) and with respect to which the Company, with the
approval of a majority of the Board of the Company, has recommended that the
Company’s stockholders accept such offer.

 

(c)                           The restrictions in Sections 2.3 and 2.4 shall
terminate (a) on the occurrence of a Bankruptcy Event of the Company and
(b) with respect to any Securities which are the subject of the transactions
referred to in Sections 2.6(a) or (b) which are transferred in accordance with
the consummation of such transactions.

 

ARTICLE III

MISCELLANEOUS

 

Section 3.1                             Communications. All notices and other
communications provided for hereunder shall be in writing and shall be given by
hand delivery, electronic mail, registered or certified mail, return receipt
requested, regular mail, facsimile or air courier guaranteeing overnight
delivery to the following addresses:

 

if to the Company to:

 

Sanchez Energy Corporation

1000 Main Street

 

9

--------------------------------------------------------------------------------


 

Suite 3000

Houston, Texas 77002

Attention: Antonio R. Sanchez, III

Facsimile: (713) 756-2782

Email:                     tony@sanchezog.com

 

with a copy to (which shall not constitute notice):

 

Akin Gump Strauss Hauer & Feld, LLP

1111 Louisiana Street, Suite #44

Houston, TX 77002

Attention: David Elder

Facsimile: 713-236-0822

Email: delder@akingump.com

 

if to the Investors to:

 

Blackstone Capital Partners VII L.P.

and Blackstone Energy Partners II L.P.

345 Park Avenue, 43rd Floor

New York, New York 10154

Attention: Angelo Acconcia

Electronic Mail: acconcia@blackstone.com

 

and with copies to:

 

Blackstone Management Partners L.L.C.

345 Park Avenue, 43rd Floor

New York, New York 10154

Attention: Angelo Acconcia

Electronic Mail: acconcia@blackstone.com

 

and with copies to (which shall not constitute notice):

 

Kirkland & Ellis LLP

600 Travis St., Suite 3300

Houston, Texas 77002

Attention: Andrew Calder, P.C.

Rhett Van Syoc

Electronic Mail:             andrew.calder@kirkland.com

                                                                                                  
rhett.vansyoc@kirkland.com

 

All notices and communications shall be deemed to have been duly given: (i) at
the time delivered by hand, if personally delivered; (ii) when notice is sent to
the sender that the recipient has read the message, if sent by electronic mail;
(iii) upon actual receipt if sent by registered or certified mail, return
receipt requested, or regular mail, if mailed; (iv) upon actual receipt if
received during recipient’s normal business hours, or at the beginning of the
recipient’s next

 

10

--------------------------------------------------------------------------------


 

business day if not received during recipient’s normal business hours, if sent
by facsimile and confirmed by appropriate answer-back; and (v) upon actual
receipt when delivered to an air courier guaranteeing overnight delivery.

 

Section 3.2                             Successors and Assigns. This Agreement
shall inure to the benefit of and be binding upon the permitted successors and
assigns of each of the parties.  All of the terms, covenants and agreements
contained in this Agreement are solely for the benefit of the parties hereto,
and their respective successors and assigns, and no other parties (including,
without limitation, any other stockholders or creditor of the Company, or any
director, officer or employee of the Company) are intended to be benefitted by,
or entitled to enforce, this Agreement.

 

Section 3.3                             Assignment of Rights. No party hereto
may transfer or assign any portion of its rights and obligations under this
Agreement without the prior written consent of the other party hereto.

 

Section 3.4                             Recapitalization, Exchanges, etc.
Affecting the Stock. The provisions of this Agreement shall apply to the full
extent set forth herein with respect to any and all interests of the Company
Group or any successor or assign of any member of the Company Group (whether by
merger, consolidation, sale of assets or otherwise), which may be issued in
respect of, in exchange for or in substitution of, such interests, and shall be
appropriately adjusted for combinations, stock or other splits,
recapitalizations, pro rata distributions and the like occurring after the date
of this Agreement.

 

Section 3.5                             Aggregation of Securities. All equity
securities of the Company Group held or acquired by Persons who are Affiliates
of one another shall be aggregated together for the purpose of determining the
availability of any rights and applicability of any obligations under this
Agreement.

 

Section 3.6                             Specific Performance. Damages in the
event of breach of this Agreement by a party hereto may be difficult, if not
impossible, to ascertain, and it is therefore agreed that each such Person, in
addition to and without limiting any other remedy or right it may have, will
have the right to an injunction or other equitable relief in any court of
competent jurisdiction, enjoining any such breach, and enforcing specifically
the terms and provisions hereof, and each of the parties hereto hereby waives
any and all defenses it may have on the ground of lack of jurisdiction or
competence of the court to grant such an injunction or other equitable relief.
 The existence of this right will not preclude any such Person from pursuing any
other rights and remedies at law or in equity which such Person may have.

 

Section 3.7                             Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement.  A signed copy
of this Agreement delivered by facsimile, portable document format (PDF) or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.  This Agreement
and all of the provisions hereof shall be binding upon and effective as to each
Person who (i) executes this Agreement in the appropriate space provided in

 

11

--------------------------------------------------------------------------------


 

the signature pages hereto notwithstanding the fact that other Persons who have
not executed this Agreement may be listed on the signature pages hereto and
(ii) may from time to time become a party to this Agreement by executing a
counterpart of or joinder to this Agreement.

 

Section 3.8                                    Headings. The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof.

 

Section 3.9                             Governing Law. This Agreement is
governed by and construed and enforced in accordance with the laws of the State
of Delaware, without giving effect to any conflicts of law principles that would
result in the application of any law other than the law of the State of
Delaware.

 

Section 3.10                      Jurisdiction. Each of the parties irrevocably
agrees that any legal action or proceeding with respect to this Agreement and
the rights and obligations arising hereunder shall be brought and determined
exclusively in the Court of Chancery of the State of Delaware or, if such Court
does not have subject matter jurisdiction, to the Superior Court of the State of
Delaware or, if jurisdiction is vested exclusively in the Federal courts of the
United States, the Federal courts of the United States sitting in the State of
Delaware, and any appellate court from any such state or Federal court, and
hereby irrevocably and unconditionally agree that all claims with respect to any
such claim shall be heard and determined in such Delaware court or in such
Federal court, as applicable.  The parties agree that a final judgment in any
such claim is conclusive and may be enforced in any other jurisdiction by suit
on the judgment or in any other manner provided by law.  In addition, each of
the parties hereby irrevocably and unconditionally agrees (1) that it is and
shall continue to be subject to the jurisdiction of the courts of the State of
Delaware and of the federal courts sitting in the State of Delaware, and
(2)(A) to the extent that such party is not otherwise subject to service of
process in the State of Delaware, to appoint and maintain an agent in the State
of Delaware as such party’s agent for acceptance of legal processes and notify
the other parties of the name and address of such agent, and (B) to the fullest
extent permitted by law, that service of process may also be made on such party
by prepaid certified mail with a proof of mailing receipt validated by the U.S.
Postal Service constituting evidence of valid service, and that, to the fullest
extent permitted by applicable law, service made pursuant to (2)(A) or (B) above
shall have the same legal force and effect as if served upon such party
personally within the State of Delaware.

 

Section 3.11                      WAIVER OF JURY TRIAL. TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTY HEREBY
IRREVOCABLY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF
ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING IN WHOLE OR IN
PART UNDER, RELATED TO, BASED ON, OR IN CONNECTION WITH, THIS AGREEMENT OR THE
SUBJECT MATTER HEREOF, WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER
SOUNDING IN TORT OR CONTRACT OR OTHERWISE.  ANY PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 3.11 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

12

--------------------------------------------------------------------------------


 

Section 3.12                      Severability of Provisions. Any provision of
this Agreement which is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

 

Section 3.13                      Entire Agreement; Integrated Transactions.
This Agreement and the other agreements and documents expressly referred to
herein is intended by the parties hereto as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and therein.  This Agreement and the other agreements and
documents expressly referred to herein or therein supersede all prior agreements
and understandings between the parties with respect to such subject matter.

 

Section 3.14                      Amendment. This Agreement may be amended only
by means of a written amendment signed by the Company and the Investors.

 

Section 3.15                      No Presumption. In the event any claim is made
by a party relating to any conflict, omission, or ambiguity in this Agreement,
no presumption or burden of proof or persuasion shall be implied by virtue of
the fact that this Agreement was prepared by or at the request of a particular
party or its counsel.

 

Section 3.16                      Obligations Limited to Parties to Agreement.
Each of the Parties hereto covenants, agrees and acknowledges that no Person
other than the Investors (and their transferees or assignees) and the Company
shall have any obligation hereunder and no recourse under this Agreement shall
be had against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, securityholder or Affiliate of the
Investors or the Company or any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, securityholder or
Affiliate of any of the foregoing, whether by the enforcement of any assessment
or by any legal or equitable proceeding, or by virtue of any applicable law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, securityholder or Affiliate of the Investors or the Company or
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, securityholder or Affiliate of any of the
foregoing, as such, for any obligations of the Investors or the Company under
this Agreement or for any claim based on, in respect of or by reason of such
obligation or its creation.

 

Section 3.17                      Further Assurances. The Company and the
Investors shall cooperate with each other and shall take such further action and
shall execute and deliver such further documents as may be reasonably requested
by any other party in order to carry out the provisions and purposes of this
Agreement.  The Investors agree that they shall not direct any Person to
undermine or breach the terms and conditions set forth herein.

 

Section 3.18                      Cumulative Remedies. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

 

13

--------------------------------------------------------------------------------


 

[Signature page follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

BLACKSTONE CAPITAL PARTNERS VII L.P.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

BLACKSTONE ENERGY PARTNERS II L.P.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page to Standstill and Voting Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX G

 

FORM OF REGISTRATION RIGHTS
AGREEMENT

 

--------------------------------------------------------------------------------


 

Final Form

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND BETWEEN

 

SANCHEZ ENERGY CORPORATION

 

AND

 

AGUILA PRODUCTION HOLDCO, LLC

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of [·], 2017, by and among Sanchez Energy Corporation, a Delaware corporation
(the “Corporation”), and Aguila Production HoldCo, LLC, a Delaware limited
liability company (the “Purchaser”).

 

WHEREAS, this Agreement is entered into in connection with the issuance of the
Warrants (as defined below) pursuant to the Interim Investors Agreement, dated
as of January 12, 2017 (the “Investors Agreement”), by and among the
Corporation, the Purchaser and the other parties thereto(1); and

 

WHEREAS, the Corporation has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchaser pursuant to the
Investors Agreement; and

 

WHEREAS, it is a condition to the obligations of each Purchaser and the
Corporation under the Investors Agreement that this Agreement be executed and
delivered.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01          Definitions.  The terms set forth below are used herein as
so defined:

 

“Affiliate” of any Person means any other Person, directly or indirectly,
Controlling, Controlled by or under common Control with such particular Person. 
For purposes of this Agreement, (i) GSO or its Affiliates that are part of the
credit-related businesses of The Blackstone Group, LP shall not be considered or
otherwise deemed to be an “Affiliate” of the Purchaser, and (ii) none of the
Purchaser or its Affiliates or any fund or account managed, advised or
subadvised by the Purchaser or its Affiliates shall constitute an Affiliate of
the Corporation.

 

--------------------------------------------------------------------------------

(1) Agreement to be updated to reference common shares if pre-emptive rights
exercised; will only cover securities issued in APC transactions (shares
underlying warrants or acquired upon exercise of preemptive rights).

 

--------------------------------------------------------------------------------


 

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

“Board” means the Board of Directors of the Corporation.

 

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by law or other governmental action to
close.

 

“Closing Date” means the date of consummation of the Acquisition (as defined in
the Investors Agreement).

 

“Common Shares” means the shares of common stock, par value $0.01 per share, of
the Corporation (including the attached Rights).

 

“Common Share Price” means the volume weighted average closing price of Common
Shares (as reported by The New York Stock Exchange or, if The New York Stock
Exchange is not the Corporation’s primary securities exchange or market, such
primary securities exchange or market) for the ten (10) trading days immediately
preceding the date on which the determination is made (or, if such price is not
available, as determined in good faith by the Board).

 

“Control” means the possession, directly or indirectly, of the power to direct,
or cause the direction of, the management and policies of a Person whether
though the ownership of voting securities, by contract or otherwise.  The terms
“Controlled” and “Controlling” shall have correlative meanings.

 

“Corporation” has the meaning specified therefor in the introductory paragraph
of this Agreement.

 

“Effective Date” means, with respect to a particular Shelf Registration
Statement, the date of effectiveness of such Shelf Registration Statement.

 

“Effectiveness Deadline” has the meaning specified therefor in Section 2.01 of
this Agreement.

 

“Effectiveness Period” means the period beginning on the Effective Date for the
Registration Statement and ending at the time all Registrable Securities covered
by such Registration Statement have ceased to be Registrable Securities.

 

“Electing Holders” has the meaning specified therefor in Section 2.04 of this
Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and the
rules and regulations of the SEC promulgated thereunder.

 

“Existing Registration Rights Agreement” means the Registration Rights
Agreement, dated as of December 19, 2011, by and between Sanchez Energy
Corporation and Sanchez Energy Partners I, LP.

 

2

--------------------------------------------------------------------------------


 

“Freely Tradable” means, with respect to any security, that such security is no
longer subject to the restrictions on trading under the provisions of Rule 144
under the Securities Act (or any successor rule or regulation to Rule 144 then
in force), including volume and manner of sale restrictions, and the current
public information requirement of Rule 144(e) (or any successor rule or
regulation to Rule 144 then in force) no longer applies.

 

“Governmental Authority” means any federal, state, local or foreign government,
or other governmental, regulatory or administrative authority, agency or
commission or any court, tribunal, or judicial or arbitral body.

 

“GSO” means GSO Capital Partners LP, a Delaware limited partnership.

 

“Holder” means the record holder of any Registrable Securities.

 

“Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.

 

“Investors Agreement” has the meaning specified therefor in the recitals of this
Agreement.

 

“Law” means any statute, law, ordinance, regulation, rule, order, code,
governmental restriction, decree, injunction or other requirement of law, or any
judicial or administrative interpretation thereof, of any Governmental
Authority.

 

“Losses” has the meaning specified therefor in Section 2.09(a) of this
Agreement.

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book- running lead manager of such Underwritten Offering.

 

“NYSE” means The New York Stock Exchange, Inc.

 

“Opt-Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

 

“Person” means an individual or a corporation, limited liability company,
corporation, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Purchaser” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

“Registrable Securities” means the Common Shares (including the attached Rights)
issued or issuable upon the exercise of the Warrants [and any shares acquired
upon exercise of preemptive rights pursuant to the Investors Agreement].

 

“Registrable Securities Amount” means the calculation based on the product of
the Common Share Price times the number of applicable Registrable Securities.

 

3

--------------------------------------------------------------------------------


 

“Registration Expenses” has the meaning specified therefor in Section 2.08(b) of
this Agreement.

 

“Registration Statement” has the meaning specified therefor in Section 2.01 of
this Agreement.

 

“Required Holders” means Holders of greater than 50% of the Registrable
Securities.

 

“Rights” means the preferred stock purchase rights that automatically attach to
each Common Share pursuant to the SN Rights Plan.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

“Selling Expenses” has the meaning specified therefor in Section 2.08(b) of this
Agreement.

 

“Selling Holder” means a Holder who is selling Registrable Securities under a
Registration Statement pursuant to the terms of this Agreement.

 

“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.09(a) of this Agreement.

 

“Shelf Registration Statement” means a registration statement under the
Securities Act to permit the public resale of the Registrable Securities from
time to time as permitted by Rule 415 under the Securities Act (or any successor
or similar provision adopted by the SEC then in effect).

 

“SN Rights Plan” means that certain Rights Agreement, dated as of July 28, 2015,
between the Corporation and Continental Stock Transfer & Trust Company, as
rights agent, including the exhibits attached thereto, as such rights agreement
may be amended, modified or supplemented from time to time.

 

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Registrable Securities are sold to one or
more underwriters on a firm commitment basis for reoffering to the public or an
offering that is a “bought deal” with one or more investment banks.

 

“Underwritten Offering Notice” has the meaning specified therefor in
Section 2.04 of this Agreement.

 

“Warrant” means the warrant, and all warrants issued upon division or
combination of, or in substitution for the warrant, issued pursuant to the
Warrant to Purchase Common Shares, dated as of [·], 2017, between the
Corporation and the Purchaser.

 

4

--------------------------------------------------------------------------------


 

Section 1.02         Registrable Securities.  Any Registrable Security shall
cease to be a Registrable Security at the earliest of the following: (a) when a
registration statement covering such Registrable Security becomes or has been
declared effective by the SEC and such Registrable Security has been sold or
disposed of pursuant to such effective registration statement; (b) when such
Registrable Security has been sold or disposed of (excluding transfers or
assignments by a Holder to an Affiliate) pursuant to Rule 144 under the
Securities Act (or any successor or similar provision adopted by the SEC then in
effect) under circumstances in which all of the applicable conditions of
Rule 144 (as then in effect) are met; (c) when such Registrable Security is held
by the Corporation or one of its Affiliates; or (d) when such Registrable
Security has been sold or disposed of in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such securities pursuant to Section 2.11 hereof. In addition, any Registrable
Security will cease to be a Registrable Security upon the date that such
security is Freely Tradeable.

 

ARTICLE II

REGISTRATION RIGHTS

 

Section 2.01          Shelf Registration.

 

Shelf Registration.  Within eighteen (18) months of the Closing Date (or the
date hereof, if the Acquisition is not consummated), the Corporation shall use
its reasonable best efforts to prepare and file a Shelf Registration Statement
with the SEC to permit the public resale of all Registrable Securities on the
terms and conditions specified in this Section 2.01 (a “Registration
Statement”).  The Registration Statement filed with the SEC pursuant to this
Section 2.01 shall be on Form S-3 or, if Form S-3 is not then available to the
Corporation, on Form S-1 or such other form of registration statement as is then
available to effect a registration for resale of the Registrable Securities,
covering the Registrable Securities, and shall contain a prospectus in such form
as to permit any Selling Holder covered by such Registration Statement to sell
such Registrable Securities pursuant to Rule 415 under the Securities Act (or
any successor or similar provision adopted by the SEC then in effect) at any
time beginning on the Effective Date for such Registration Statement.  The
Corporation shall use its reasonable best efforts to cause a Registration
Statement filed pursuant to this Section 2.01 to be declared effective no later
than two (2) years after the Closing Date (or the date hereof, if the
Acquisition is not consummated) (the “Effectiveness Deadline”).  A Registration
Statement shall provide for the resale pursuant to any method or combination of
methods legally available to, and requested by, the Selling Holders, including
by way of an Underwritten Offering, if such an election has been made pursuant
to Section 2.04 of this Agreement.  During the Effectiveness Period, the
Corporation shall use its reasonable best efforts to cause a Registration
Statement filed pursuant to this Section 2.01 to remain effective, and to be
supplemented and amended to the extent necessary to ensure that such
Registration Statement is available or, if not available, that another
registration statement is available for the resale of the Registrable Securities
until all Registrable Securities have ceased to be Registrable Securities.  The
Corporation shall prepare and file a supplemental listing application with the
NYSE (or such other national securities exchange on which the Registrable
Securities are then listed and traded) to list the Registrable Securities
covered by a Registration Statement and shall use its reasonable best efforts to
have such Registrable Securities approved for listing on the NYSE (or such other
national securities

 

5

--------------------------------------------------------------------------------


 

exchange on which the Registrable Securities are then listed and traded) by the
Effective Date of such Registration Statement, subject only to official notice
of issuance.  As soon as practicable following the Effective Date of a
Registration Statement, but in any event within three Business Days of such
date, the Corporation shall notify the Holders of the effectiveness of such
Registration Statement.When effective, a Registration Statement (including the
documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained in
such Registration Statement, in the light of the circumstances under which a
statement is made).  If the Managing Underwriter of any proposed Underwritten
Offering of Registrable Securities advises the Corporation that the inclusion of
all of the Selling Holders’ Registrable Securities that the Selling Holders
intend to include in such offering exceeds the number that can be sold in such
offering without being likely to have an adverse effect on the price, timing or
distribution of the Registrable Securities offered or the market for the
Registrable Securities, then the Registrable Securities to be included in such
Underwritten Offering shall include the number of Registrable Securities that
such Managing Underwriter advises the Corporation can be sold without having
such adverse effect, with such number to be allocated (i) first, to the Selling
Holders, allocated among such Selling Holders pro rata on the basis of the
number of Registrable Securities held by each such Selling Holder or in such
other manner as such Selling Holders may agree, and (ii) second, to any other
holder of securities of the Corporation having rights of registration that are
neither expressly senior nor subordinated to the Holders in respect of the
Registrable Securities.

 

Section 2.02          Piggyback Rights.

 

(a)        Participation.  So long as a Holder has Registrable Securities, if
the Corporation proposes to file (i) a shelf registration statement other than a
Registration Statement contemplated by Section 2.01 and other than a
registration statement on Forms S-4 or S-8 and any successor forms, (ii) a
prospectus supplement to an effective shelf registration statement relating to
the sale of equity securities of the Corporation, other than a Registration
Statement contemplated by Section 2.01 and Holders may be included without the
filing of a post-effective amendment thereto, or (iii) a registration statement,
other than a shelf registration statement, and other than a registration
statement on Forms S-4 or S-8 and any successor forms, in each case, for the
sale of Common Shares in an Underwritten Offering for its own account or that of
another Person, or both, then promptly following the selection of the Managing
Underwriter for such Underwritten Offering, the Corporation shall give notice of
such Underwritten Offering to each Holder and such notice shall offer the
Holders the opportunity to include in such Underwritten Offering such number of
Registrable Securities (the “Included Registrable Securities”) as each such
Holder may request in writing; provided, however, that if the Corporation has
been advised by the Managing Underwriter that the inclusion of Registrable
Securities for sale for the benefit of the Holders will have an adverse effect
on the price, timing or distribution of the Common Shares in the Underwritten
Offering, then (x) if no Registrable Securities can be included in the
Underwritten Offering in the opinion of the Managing Underwriter, the
Corporation shall not be required to offer such opportunity to the Holders or
(y) if any Registrable Securities can be included in the Underwritten Offering
in the opinion of the Managing Underwriter, then the amount of Registrable
Securities to be offered for the

 

6

--------------------------------------------------------------------------------


 

accounts of Holders shall be determined based on the provisions of
Section 2.02(b).  Any notice required to be provided in this Section 2.02(a) to
Holders shall be provided on a Business Day and receipt of such notice shall be
confirmed by the Holder.  Each such Holder shall then have three Business Days
(or two Business Days in connection with any overnight or bought Underwritten
Offering) after notice has been delivered to request in writing the inclusion of
Registrable Securities in the Underwritten Offering.  If no written request for
inclusion from a Holder is received within the specified time, each such Holder
shall have no further right to participate in such Underwritten Offering.  If,
at any time after giving written notice of its intention to undertake an
Underwritten Offering and prior to the closing of such Underwritten Offering,
the Corporation shall determine for any reason not to undertake or to delay such
Underwritten Offering, the Corporation may, at its election, give written notice
of such determination to the Selling Holders and, (1) in the case of a
determination not to undertake such Underwritten Offering, shall be relieved of
its obligation to sell any Included Registrable Securities in connection with
such terminated Underwritten Offering, and (2) in the case of a determination to
delay such Underwritten Offering, shall be permitted to delay offering any
Included Registrable Securities as part of such Underwritten Offering for the
same period as the delay in the Underwritten Offering.  Any Selling Holder shall
have the right to withdraw such Selling Holder’s request for inclusion of such
Selling Holder’s Registrable Securities in such Underwritten Offering by giving
written notice to the Corporation of such withdrawal at or prior to one Business
Day before the time of pricing of such Underwritten Offering.  Any Holder may
deliver written notice (an “Opt-Out Notice”) to the Corporation requesting that
such Holder not receive notice from the Corporation of any proposed Underwritten
Offering; provided, however, that such Holder may later revoke any such Opt-Out
Notice in writing prior to one Business Day before the time of pricing of such
underwritten offering.  Following receipt of an Opt-Out Notice from a Holder
(unless subsequently revoked), the Corporation shall not be required to deliver
any notice to such Holder pursuant to this Section 2.02(a) and such Holder shall
no longer be entitled to participate in Underwritten Offerings by the
Corporation pursuant to this Section 2.02(a).

 

(b)         Priority.  Other than situations outlined in Section 2.01 of this
Agreement, if the Managing Underwriter of any proposed Underwritten Offering of
Common Shares included in an Underwritten Offering involving Included
Registrable Securities advises the Corporation that the total amount of Common
Shares that the Selling Holders and any other Persons intend to include in such
offering exceeds the number of Common Shares that can be sold in such offering
without being likely to have an adverse effect on the price, timing or
distribution of the Common Shares offered or the market for the Common Shares,
then the Common Shares to be included in such Underwritten Offering shall
include the number of Registrable Securities that such Managing Underwriter
advises the Corporation can be sold without having such adverse effect, with
such number to be allocated (i) first, to the Corporation or other party or
parties requesting or initiating such registration, (ii) second, by the holders
of Corporation securities that have requested participation in such Underwritten
Offering under the Existing Registration Rights Agreement, and (iii) third, by
the Selling Holders who have requested participation in such Underwritten
Offering and by the other holders of Common Shares (other than holders of
Registrable Securities) with registration rights entitling them to participate
in such Underwritten Offering, allocated among such Selling Holders and other
holders pro rata on the basis of the number of Registrable Securities or Common
Shares held by each applicable Selling Holder or other holder or in such manner
as they may agree.

 

7

--------------------------------------------------------------------------------


 

Section 2.03          Delay Rights.

 

Notwithstanding anything to the contrary contained herein, the Corporation may,
upon written notice to (i) all Holders, delay the filing of a Registration
Statement required under Section 2.01, or (ii) any Selling Holder whose
Registrable Securities are included in a Registration Statement or other
registration statement contemplated by this Agreement, suspend such Selling
Holder’s use of any prospectus that is a part of such Registration Statement or
other registration statement (in which event the Selling Holder shall
discontinue sales of the Registrable Securities pursuant to such Registration
Statement or other registration statement contemplated by this Agreement but may
settle any previously made sales of Registrable Securities) if the Corporation
(x) is pursuing an acquisition, merger, tender offer, reorganization,
disposition or other similar transaction and the Board determines in good faith
that (A) the Corporation’s ability to pursue or consummate such a transaction
would be materially adversely affected by any required disclosure of such
transaction in such Registration Statement or other registration statement or
(B) such transaction renders the Company unable to comply with SEC requirements,
in each case under circumstances that would make it impractical or inadvisable
to cause the Registration Statement (or such filings) to become effective or to
promptly amend or supplement the Registration Statement on a post effective
basis, as applicable, or (y) has experienced some other material non-public
event the disclosure of which at such time, in the good faith judgment of the
Board, would materially adversely affect the Corporation; provided, however, in
no event shall (A) such filing of such Registration Statement be delayed under
clauses (x) or (y) of this Section 2.03 for a period that exceeds 90 calendar
days or (B) such Selling Holders be suspended under clauses (x) or (y) of this
Section 2.03 from selling Registrable Securities pursuant to such Registration
Statement or other registration statement for a period that exceeds an aggregate
of 90 calendar days in any 365 calendar-day period, in each case, exclusive of
days covered by any lock-up agreement executed by a Selling Holder in connection
with any Underwritten Offering.   Upon disclosure of such information or the
termination of the condition described above, the Corporation shall provide
prompt notice, but in any event within one Business Day of such disclosure or
termination, to the Selling Holders whose Registrable Securities are included in
such Registration Statement and shall promptly terminate any suspension of sales
it has put into effect and shall take such other reasonable actions to permit
registered sales of Registrable Securities as contemplated in this Agreement.

 

Section 2.04          Underwritten Offerings.   In the event that the Required
Holders elect to include, other than pursuant to Section 2.02 of this Agreement,
at least the lesser of (i) $25.0 million of Registrable Securities in the
aggregate (calculated based on the Registrable Securities Amount) and (ii) 100%
of the then outstanding Registrable Securities held by them under a Registration
Statement pursuant to an Underwritten Offering, the Corporation shall, upon
request by the Required Holders (such request, an “Underwritten Offering Notice”
and such electing Required Holders, the “Electing Holders”), retain underwriters
in order to permit the Electing Holders to effect such sale through an
Underwritten Offering; provided, however, that the Required Holders shall have
the option and right to require the Corporation to effect not more than three
Underwritten Offerings pursuant to and subject to the conditions of this
Section 2.04, subject to a maximum of two Underwritten Offerings during any
12-month period.   Upon delivery of such Underwritten Offering Notice to the
Corporation, the Corporation shall as soon

 

8

--------------------------------------------------------------------------------


 

as practicable (but in no event later than one Business Day following the date
of delivery of the Underwritten Offering Notice to the Corporation) deliver
notice of such Underwritten Offering Notice to all other Holders, who shall then
have two Business Days from the date that such notice is given to them to notify
the Corporation in writing of the number of Registrable Securities held by such
Holder that they want to be included in such Underwritten Offering.  For the
avoidance of doubt, any Holders notified about an Underwritten Offering by the
Corporation after the Corporation has received the corresponding Underwritten
Offering Notice may participate in such Underwritten Offering, but shall not
count toward the $25.0 million of Registrable Securities (calculated based on
the Registrable Securities Amount) required under clause (i) of this
Section 2.04 to request an Underwritten Offering pursuant to an Underwritten
Offering Notice.   In connection with any Underwritten Offering under this
Agreement, the Corporation shall be entitled to select the Managing Underwriter
or Underwriters, but only with the consent of Holders of a majority of the
Registrable Securities being sold in such Underwritten Offering (not to be
unreasonably conditioned, withheld or delayed).  In connection with an
Underwritten Offering contemplated by this Agreement in which a Selling Holder
participates, each Selling Holder and the Corporation shall be obligated to
enter into an underwriting agreement that contains such representations,
covenants, indemnities and other rights and obligations as are customary in
underwriting agreements for firm commitment offerings of securities.  No Selling
Holder may participate in such Underwritten Offering unless such Selling Holder
agrees to sell its Registrable Securities on the basis provided in such
underwriting agreement and completes and executes all questionnaires, powers of
attorney, indemnities and other documents reasonably required under the terms of
such underwriting agreement.  Each Selling Holder may, at its option, require
that any or all of the representations and warranties by, and the other
agreements on the part of, the Corporation to and for the benefit of such
underwriters also be made to and for such Selling Holder’s benefit and that any
or all of the conditions precedent to the obligations of such underwriters under
such underwriting agreement also be conditions precedent to its obligations.  No
Selling Holder shall be required to make any representations or warranties to or
agreements with the Corporation or the underwriters other than representations,
warranties or agreements regarding such Selling Holder, its authority to enter
into such underwriting agreement and to sell, and its ownership of, the
securities whose offer and resale will be registered, on its behalf, its
intended method of distribution and any other representation required by Law. 
If any Selling Holder disapproves of the terms of an underwriting, such Selling
Holder may elect to withdraw therefrom by notice to the Corporation, the
Electing Holders and the Managing Underwriter; provided, however, that any such
withdrawal must be made no later than the time of pricing of such Underwritten
Offering.  If all Selling Holders withdraw from an Underwritten Offering prior
to the pricing of such Underwritten Offering or if the registration statement
relating to an Underwritten Offering is suspended pursuant to Section 2.03, the
events will not be considered an Underwritten Offering and will not decrease the
number of available Underwritten Offerings the Required Holders have the right
and option to request under this Section 2.04.  No such withdrawal or
abandonment shall affect the Corporation’s obligation to pay Registration
Expenses pursuant to Section 2.08.

 

Section 2.05          Sale Procedures.

 

In connection with its obligations under this Article II, the Corporation shall,
as expeditiously as possible:

 

9

--------------------------------------------------------------------------------


 

(a)                         use its reasonable best efforts to prepare and file
with the SEC such amendments and supplements to a Registration Statement and the
prospectus used in connection therewith as may be necessary to keep such
Registration Statement effective for the Effectiveness Period and as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities covered by such Registration
Statement;

 

(b)                         if a prospectus supplement will be used in
connection with the marketing of an Underwritten Offering from a Registration
Statement and the Managing Underwriter at any time shall notify the Corporation
in writing that, in the sole judgment of such Managing Underwriter, inclusion of
detailed information to be used in such prospectus supplement is of material
importance to the success of the Underwritten Offering of such Registrable
Securities, the Corporation shall use its reasonable best efforts to include
such information in such prospectus supplement;

 

(c)                          furnish to each Selling Holder (i) as far in
advance as reasonably practicable before filing a Registration Statement or any
other registration statement contemplated by this Agreement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the SEC other than annual or quarterly reports on Form 10-K or
10-Q, respectively, current reports on Form 8-K or proxy statements; provided,
however, that such reports or proxy statements shall be provided at least two
Business Days prior to filing in connection with any Underwritten Offering), and
provide each such Selling Holder the opportunity to object to any information
pertaining to such Selling Holder and its plan of distribution that is contained
therein and make the corrections reasonably requested by such Selling Holder
with respect to such information prior to filing a Registration Statement or
such other registration statement or supplement or amendment thereto, and
(ii) such number of copies of such Registration Statement or such other
registration statement and the prospectus included therein and any supplements
and amendments thereto as such Selling Holder may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
covered by such Registration Statement or other registration statement;

 

(d)                         if applicable, use its reasonable best efforts to
register or qualify the Registrable Securities covered by a Registration
Statement or any other registration statement contemplated by this Agreement
under the securities or blue sky laws of such jurisdictions as the Selling
Holders or, in the case of an Underwritten Offering, the Managing Underwriter,
shall reasonably request; provided, however, that the Corporation shall not be
required to qualify generally to transact business in any jurisdiction where it
is not then required to so qualify or to take any action that would subject it
to general service of process in any such jurisdiction where it is not then so
subject;

 

(e)                          promptly notify each Selling Holder, at any time
when a prospectus relating thereto is required to be delivered by any of them
under the Securities Act, of (i) the filing of a Registration Statement or any
other registration statement contemplated by this Agreement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to such Registration Statement or any
other registration statement or any post-effective amendment thereto, when the
same has become effective; and

 

10

--------------------------------------------------------------------------------


 

(ii) the receipt of any written comments from the SEC with respect to any filing
referred to in clause (i) and any written request by the SEC for amendments or
supplements to such Registration Statement or any other registration statement
or any prospectus or prospectus supplement thereto;

 

(f)                            promptly notify each Selling Holder, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of (i) the happening of any event as a result of which the
prospectus or prospectus supplement contained in a Registration Statement or any
other registration statement contemplated by this Agreement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading (in the case of any prospectus contained therein, in the light of
the circumstances under which a statement is made); (ii) the issuance or express
threat of issuance by the SEC of any stop order suspending the effectiveness of
such Registration Statement or any other registration statement contemplated by
this Agreement, or the initiation of any proceedings for that purpose; or
(iii) the receipt by the Corporation of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction. Following the
provision of such notice, the Corporation agrees to as promptly as practicable
amend or supplement the prospectus or prospectus supplement or take other
appropriate action so that the prospectus or prospectus supplement does not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing and to take such
other commercially reasonable action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;

 

(g)                          upon request and subject to appropriate
confidentiality obligations, furnish to each Selling Holder copies of any and
all transmittal letters or other correspondence with the SEC or any other
governmental agency or self-regulatory body or other body having jurisdiction
(including any domestic or foreign securities exchange) relating to such
offering of Registrable Securities;

 

(h)                         in the case of an Underwritten Offering, use its
reasonable best efforts to furnish to the underwriters upon request, (i) an
opinion of counsel for the Corporation dated the date of the closing under the
underwriting agreement and (ii) a “cold comfort” letter, dated the pricing date
of such Underwritten Offering and a letter of like kind dated the date of the
closing under the underwriting agreement, in each case, signed by the
independent public accountants who have certified the Corporation’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “cold comfort” letter
shall be in customary form and covering substantially the same matters with
respect to such registration statement (and the prospectus and any prospectus
supplement included therein) as have been customarily covered in opinions of
issuer’s counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Corporation and such other matters
as such underwriters and Selling Holders may reasonably request;

 

(i)                             otherwise use its reasonable best efforts to
comply with all applicable rules and regulations of the SEC, and make available
to its security holders, as soon as reasonably practicable, an earnings
statement, covering a period of twelve months beginning within three

 

11

--------------------------------------------------------------------------------


 

months after the Effective Date of such Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 promulgated thereunder;

 

(j)                             make available to the appropriate
representatives of the Managing Underwriter and Selling Holders access to such
information and Corporation personnel as is reasonable and customary to enable
such parties to establish a due diligence defense under the Securities Act;
provided, that the Corporation need not disclose any non-public information to
any such representative unless and until such representative has entered into a
confidentiality agreement with the Corporation;

 

(k)                         use its reasonable best efforts to cause all such
Registrable Securities registered pursuant to this Agreement to be listed on
each securities exchange or nationally recognized quotation system on which the
Common Shares are then listed or quoted;

 

(l)                             use its reasonable best efforts to cause the
Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary by virtue of the
business and operations of the Corporation to enable the Selling Holders to
consummate the disposition of such Registrable Securities;

 

(m)                     provide a transfer agent and registrar for all
Registrable Securities covered by such registration statement not later than the
Effective Date of such registration statement;

 

(n)                         enter into customary agreements and take such other
actions as are reasonably requested by the Selling Holders or the underwriters,
if any, in order to expedite or facilitate the disposition of such Registrable
Securities (including, in the case of Underwritten Offerings of $25.0 million or
greater of Registrable Securities (calculated based on the Registrable
Securities Amount), making appropriate officers of the Corporation available to
participate in any “road show” presentations before analysts, and other
customary marketing activities (including one-on- one meetings with prospective
purchasers of the Registrable Securities)); and

 

(o)                         if requested by a Selling Holder, (i) as soon as
practicable incorporate in a prospectus supplement or post-effective amendment
such information as such Selling Holder reasonably requests to be included
therein relating to the sale and distribution of Registrable Securities,
including information with respect to the number of Registrable Securities being
offered or sold, the purchase price being paid therefor and any other terms of
the offering of the Registrable Securities to be sold in such offering, and
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment.

 

The Corporation shall not name a Holder as an underwriter as defined in
Section 2(a)(11) of the Securities Act in any Registration Statement without
such Holder’s consent.

 

Each Selling Holder, upon receipt of notice from the Corporation of the
happening of any event of the kind described in Section 2.05(f), shall forthwith
discontinue offers and sales of the Registrable Securities by means of a
prospectus or prospectus supplement until such Selling Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by Section
2.05(f) or until it is advised in writing by the Corporation that the use of the

 

12

--------------------------------------------------------------------------------


 

prospectus may be resumed and has received copies of any additional or
supplemental filings incorporated by reference in the prospectus, and, if so
directed by the Corporation, such Selling Holder shall, or shall request the
Managing Underwriter, if any, to deliver to the Corporation (at the
Corporation’s expense) all copies in their possession or control, other than
permanent file copies then in such Selling Holder’s possession, of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice.

 

Section 2.06                             Cooperation by Holders.

 

The Corporation shall have no obligation to include Registrable Securities of a
Holder in a Registration Statement or in an Underwritten Offering pursuant to
Section 2.02(a) who has failed to timely furnish after receipt of a written
request from the Corporation such information that the Corporation determines,
after consultation with its counsel, is reasonably required in order for the
registration statement or prospectus supplement, as applicable, to comply with
the Securities Act.

 

Section 2.07                             Restrictions on Public Sale by Holders
of Registrable Securities.

 

To the extent requested by the Managing Underwriter, each Holder of Registrable
Securities that participates in an Underwritten Offering will enter into a
customary letter agreement with underwriters providing such Holder will not
effect any public sale or distribution of Registrable Securities during the 60
calendar-day period beginning on the date of a prospectus or prospectus
supplement filed with the SEC with respect to the pricing of any Underwritten
Offering, provided that (i) the duration of the foregoing restrictions shall be
no longer than the duration of the shortest restriction generally imposed by the
underwriters on the Corporation or the officers, directors or any other
Affiliate of the Corporation on whom a restriction is imposed and (ii) the
restrictions set forth in this Section 2.07 shall not apply to any Registrable
Securities that are included in such Underwritten Offering by such Holder.  In
addition, this Section 2.07 shall not apply to any Holder that is not entitled
to participate in such Underwritten Offering, whether because such Holder
delivered an Opt-Out Notice prior to receiving notice of the Underwritten
Offering or because the Registrable Securities held by such Holder may be
disposed of without restriction pursuant to Rule 144 under the Securities Act
(or any successor or similar provision adopted by the SEC then in effect).

 

Section 2.08                             Expenses.

 

(a)                         Expenses.  The Corporation shall pay all reasonable
Registration Expenses as determined in good faith by the Board, including, in
the case of an Underwritten Offering, the Registration Expenses of an
Underwritten Offering, regardless of whether any sale is made pursuant to such
Underwritten Offering.  Each Selling Holder shall pay its pro rata share of all
Selling Expenses in connection with any sale of its Registrable Securities
hereunder.   For the avoidance of doubt, each Selling Holder’s pro rata
allocation of Selling Expenses shall be the percentage derived by dividing
(i) the number of Registrable Securities sold by such Selling Holder in
connection with such sale by (ii) the aggregate number of Registrable Securities
sold by all Selling Holders in connection with such sale.  In addition, except
as otherwise provided in Sections 2.08 and 2.09 hereof, the Corporation shall
not be responsible for legal fees incurred by Holders in connection with the
exercise of such Holders’ rights hereunder.

 

13

--------------------------------------------------------------------------------


 

(b)                          Certain Definitions.  “Registration Expenses” means
all expenses incident to the Corporation’s performance under or compliance with
this Agreement to effect the registration of Registrable Securities on a
Registration Statement pursuant to Section 2.01 or an Underwritten Offering
covered under this Agreement, and the disposition of such Registrable
Securities, including, without limitation, all registration, filing, securities
exchange listing and NYSE fees, all registration, filing, qualification and
other fees and expenses of complying with securities or blue sky laws, fees of
the Financial Industry Regulatory Authority, Inc., fees of transfer agents and
registrars, all word processing, duplicating and printing expenses, any transfer
taxes, and the fees and disbursements of counsel and independent public
accountants for the Corporation, including the expenses of any special audits or
“cold comfort” letters required by or incident to such performance and
compliance, and the reasonable fees and disbursements of one counsel for the
Selling Holders participating in such Registration Statement or Underwritten
Offering to effect the disposition of such Registrable Securities (not to exceed
$75,000 per filing or offering, as applicable), selected by the Holders of a
majority of the Registrable Securities initially being registered under such
Registration Statement or other registration statement as contemplated by this
Agreement, subject to the reasonable consent of the Corporation.  “Selling
Expenses” means all underwriting discounts and selling commissions or similar
fees or arrangements allocable to the sale of the Registrable Securities, and
fees and disbursements of counsel to the Selling Holders, except for the
reasonable fees and disbursements of counsel for the Selling Holders required to
be paid by the Corporation pursuant to Sections 2.08 and 2.09.

 

Section 2.09                             Indemnification.

 

(a)                          By the Corporation.  In the event of a registration
of any Registrable Securities under the Securities Act pursuant to this
Agreement, the Corporation shall indemnify and hold harmless each Selling Holder
thereunder, its directors, officers, managers, employees, agents and Affiliates
and each Person, if any, who controls such Selling Holder or its Affiliates
within the meaning of the Securities Act and the Exchange Act, and its
directors, officers, employees or agents (collectively, the “Selling Holder
Indemnified Persons”), against any losses, claims, damages, expenses or
liabilities (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), joint or several, to which such Selling Holder Indemnified Person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such Losses (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact (in the case of any prospectus, in light
of the circumstances under which such statement is made) contained in (which,
for the avoidance of doubt, includes documents incorporated by reference in)
such Registration Statement or any other registration statement contemplated by
this Agreement, any preliminary prospectus, prospectus supplement or final
prospectus contained therein, or any amendment or supplement thereof, or any
free writing prospectus relating thereto or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and shall reimburse each such Selling Holder Indemnified Person for
any legal or other expenses reasonably incurred by them in connection with
investigating, defending or resolving any such Loss or actions or proceedings;
provided, however, that the Corporation shall not be liable in any such case if
and to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such

 

14

--------------------------------------------------------------------------------


 

Selling Holder Indemnified Person in writing specifically for use in such
Registration Statement or such other registration statement, or prospectus
supplement, as applicable.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder
Indemnified Person, and shall survive the transfer of such securities by such
Selling Holder.

 

(b)                         By Each Selling Holder.  Each Selling Holder agrees
severally and not jointly to indemnify and hold harmless the Corporation, its
directors, officers, employees and agents and each Person, if any, who controls
the Corporation within the meaning of the Securities Act or of the Exchange Act,
and its directors, officers, employees and agents, to the same extent as the
foregoing indemnity from the Corporation to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in such Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus, prospectus supplement or final prospectus contained
therein, or any amendment or supplement thereof, or any free writing prospectus
relating thereto; provided, however, that the liability of each Selling Holder
shall not be greater in amount than the dollar amount of the proceeds (net of
any Selling Expenses) received by such Selling Holder from the sale of the
Registrable Securities giving rise to such indemnification.

 

(c)                          Notice.  Promptly after receipt by an indemnified
party hereunder of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party hereunder, notify the indemnifying party in writing thereof,
but the omission to so notify the indemnifying party shall not relieve it from
any liability that it may have to any indemnified party other than under this
Section 2.09.   In any action brought against any indemnified party, it shall
notify the indemnifying party of the commencement thereof.  The indemnifying
party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel reasonably satisfactory to
such indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.09 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably acceptable to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred.  Notwithstanding any other provision of this Agreement, no
indemnifying party shall settle any action brought against any indemnified party
with respect to which such indemnified party is entitled to indemnification
hereunder without the consent of the indemnified party, unless the settlement
thereof imposes no liability or

 

15

--------------------------------------------------------------------------------


 

obligation on, and includes a complete and unconditional release from all
liability of, the indemnified party.

 

(d)                         Contribution.  If the indemnification provided for
in this Section 2.09 is held by a court or government agency of competent
jurisdiction to be unavailable to any indemnified party or is insufficient to
hold them harmless in respect of any Losses, then each such indemnifying party,
in lieu of indemnifying such indemnified party, shall contribute to the amount
paid or payable by such indemnified party as a result of such Loss in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of such indemnified party on the other in connection
with the statements or omissions that resulted in such Losses, as well as any
other relevant equitable considerations; provided, however, that in no event
shall such Selling Holder be required to contribute an aggregate amount in
excess of the dollar amount of proceeds (net of Selling Expenses) received by
such Selling Holder from the sale of Registrable Securities giving rise to such
indemnification.  The relative fault of the indemnifying party on the one hand
and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to herein.  The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating,
defending or resolving any Loss that is the subject of this paragraph.  No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.

 

(e)                          Other Indemnification.  The provisions of this
Section 2.09 shall be in addition to any other rights to indemnification or
contribution that an indemnified party may have pursuant to law, equity,
contract or otherwise.

 

Section 2.10                             Rule 144 Reporting.

 

With a view to making available the benefits of certain rules and regulations of
the SEC that may permit the sale of the Registrable Securities to the public
without registration, the Corporation agrees to use its reasonable best efforts
to:

 

(a)                         make and keep public information regarding the
Corporation available, as those terms are understood and defined in Rule 144
under the Securities Act (or any successor or similar provision adopted by the
SEC then in effect), at all times from and after the date hereof;

 

(b)                         file with the SEC in a timely manner all reports and
other documents required of the Corporation under the Securities Act and the
Exchange Act at all times from and after the date hereof; and

 

16

--------------------------------------------------------------------------------


 

(c)                          so long as a Holder owns any Registrable
Securities, furnish, unless otherwise available electronically at no additional
charge via the SEC’s EDGAR system, to such Holder forthwith upon request a copy
of the most recent annual or quarterly report of the Corporation, and such other
reports and documents as such Holder may reasonably request in availing itself
of any rule or regulation of the SEC allowing such Holder to sell any such
securities without registration.

 

Section 2.11                             Transfer or Assignment of Registration
Rights.

 

The rights to cause the Corporation to register Registrable Securities granted
to the Purchaser by the Corporation under this Article II may be transferred or
assigned by the Purchaser to one or more transferees or assignees of Registrable
Securities without the consent of the Corporation (but subject to the terms and
conditions of the Standstill and Voting Agreement, dated as of the date hereof,
by and among the Corporation, Blackstone Capital Partners VII L.P. and
Blackstone Energy Partners II L.P.); provided, however, that (a) the Corporation
is given written notice prior to any said transfer or assignment, stating the
name and address of each of the transferee or assignee and identifying the
Registrable Securities with respect to which such registration rights are being
transferred or assigned, (b) each such transferee or assignee assumes in writing
responsibility for its portion of the obligations of the Purchaser under this
Agreement and (c) other than in the case of transfers or assignments to funds or
accounts managed, advised or sub-advised by The Blackstone Group, LP, including
its limited partners, or its Affiliates, each such transferee or assignee
receives at least $1 million of Registrable Securities in the aggregate
(calculated based on the Registrable Securities Amount); provided, further, that
a holder of Registrable Securities may only participate in an offering under
Section 2.02 if it holds at least $1 million in Registrable Securities
(calculated based on the Registrable Securities Amount).

 

Section 2.12                             Limitation on Subsequent Registration
Rights.

 

From and after the date hereof, the Corporation shall not, without the prior
written consent of the Required Holders, enter into any agreement with any
current or future holder of any equity securities of the Corporation that would
allow such current or future holder to require the Corporation to include equity
securities in any registration statement filed by the Corporation on a basis
that is superior in any respect to the piggyback rights granted to the Holders
pursuant to Section 2.02.

 

ARTICLE III

MISCELLANEOUS

 

Section 3.01                             Communications.

 

All notices and other communications provided for or permitted hereunder shall
be made in writing by electronic mail, courier service or personal delivery:

 

(a)                                 if to the Purchaser:

 

c/o Blackstone Management Partners L.L.C.

345 Park Avenue, 31st Floor

 

17

--------------------------------------------------------------------------------


 

New York, NY 10154

Attention: Angelo Acconcia

Facsimile: (212) 201-2874

 

with a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

600 Travis Street, Suite 3300

Houston, Texas 77002

Attention:                        Andrew Calder, P.C.

Rhett Van Syoc

Facsimile:                        (713) 835-3601

Email:                                           andrew.calder@kirkland.com

                                                                              
rhett.vansyoc@kirkland.com

 

(b)                                 if to a transferee of a Purchaser, to such
Holder at the address provided pursuant to Section 2.11 above; and

 

(c)                                  if to the Corporation:

 

Sanchez Energy Corporation

1000 Main Street, Suite 3000

Houston, Texas 77002

Attention: Antonio R. Sanchez, III

Email: tony@sanchezog.com

 

with a copy to (which shall not constitute notice):

 

Akin Gump Strauss Hauer & Feld, LLP

1111 Louisiana Street, Suite #44

Houston, TX 77002

Attention: David Elder

Facsimile: 713-236-0822

Email: delder@akingump.com

 

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via electronic mail; and when actually received, if sent by courier service
or any other means.

 

18

--------------------------------------------------------------------------------


 

Section 3.02                             Successor and Assigns.

 

This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of each of the parties, including subsequent Holders of
Registrable Securities to the extent permitted herein.

 

Section 3.03                             Assignment of Rights.

 

All or any portion of the rights and obligations of the Purchaser under this
Agreement may be transferred or assigned by such Purchaser only in accordance
with Section 2.11 hereof.

 

Section 3.04                             Recapitalization, Exchanges, Etc.
Affecting the Common Shares.

 

The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all equity interests of the Corporation or any successor
or assign of the Corporation (whether by merger, consolidation, sale of assets
or otherwise) that may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, share splits, recapitalizations, pro rata distributions of
shares and the like occurring after the date of this Agreement.

 

Section 3.05                             Specific Performance.

 

Damages in the event of breach of this Agreement by a party hereto may be
difficult, if not impossible, to ascertain, and it is therefore agreed that each
such Person, in addition to and without limiting any other remedy or right it
may have, shall have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach, and enforcing
specifically the terms and provisions hereof, and each of the parties hereto
hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief.  The existence of this right shall not preclude any such
Person from pursuing any other rights and remedies at law or in equity that such
Person may have.

 

Section 3.06                             Counterparts.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, including facsimile or .pdf
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.

 

Section 3.07                             Headings.

 

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

 

19

--------------------------------------------------------------------------------


 

Section 3.08                             Governing Law.

 

This Agreement, including all issues and questions concerning its application,
construction, validity, interpretation and enforcement, shall be construed in
accordance with, and governed by, the laws of the State of Delaware.

 

Section 3.09                             Severability of Provisions.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting or impairing the validity or enforceability of
such provision in any other jurisdiction.

 

Section 3.10                             Entire Agreement.

 

This Agreement is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein.   There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein with respect to
the rights granted by the Corporation set forth herein.  This Agreement and the
Purchase Agreement supersede all prior agreements and understandings between the
parties with respect to such subject matter.

 

Section 3.11                             Amendment.

 

This Agreement may be amended only by means of a written amendment signed by the
Corporation and the Required Holders; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the prior written consent of such Holder.

 

Section 3.12                             No Presumption.

 

If any claim is made by a party relating to any conflict, omission or ambiguity
in this Agreement, no presumption or burden of proof or persuasion shall be
implied by virtue of the fact that this Agreement was prepared by or at the
request of a particular party or its counsel.

 

Section 3.13                             Obligations Limited to Parties to
Agreement.

 

Each of the Parties hereto covenants, agrees and acknowledges that no Person
other than the Purchaser (and its permitted transferees and assignees) and the
Corporation shall have any obligation hereunder.  No recourse under this
Agreement or under any documents or instruments delivered in connection herewith
or therewith shall be had against any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of the Purchaser or any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate thereof, whether by the enforcement of any assessment
or by any legal or equitable proceeding, or by virtue of any applicable Law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of the Purchaser or any former,
current or future director, officer,

 

20

--------------------------------------------------------------------------------


 

employee, agent, general or limited partner, manager, member, stockholder or
Affiliate thereof, as such, for any obligations of the Purchaser under this
Agreement or any documents or instruments delivered in connection herewith or
therewith or for any claim based on, in respect of or by reason of such
obligation or its creation, except in each case for any transferee or assignee
of a Purchaser hereunder.

 

Section 3.14                             Interpretation.

 

Article and Section references are to this Agreement, unless otherwise
specified.  All references to instruments, documents, contracts and agreements
are references to such instruments, documents, contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified.  The words “include,” “includes” and “including” or
words of similar import shall be deemed to be followed by the words “without
limitation.” Whenever any determination, consent or approval is to be made or
given by the Purchaser (and its transferees or assignees) under this Agreement,
such action shall be in the Purchaser’s (and its transferees or assignees) sole
discretion unless otherwise specified. Unless expressly set forth or qualified
otherwise (e.g., by “Business” or “Trading”), all references herein to a “day”
are deemed to be a reference to a calendar day.

 

(Signature pages follow)

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

By:

 

 

Name: Antonio R. Sanchez, III

 

Title: Chief Executive Officer

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

AGUILA PRODUCTION HOLDCO, LLC

 

 

 

By: Aguila Production Aggregator, LLC

 

its Managing Member

 

 

 

 

 

By:

 

 

Name: Angelo Acconcia

 

Title: President

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

ANNEX H

 

FORM OF SHAREHOLDERS
AGREEMENT

 

--------------------------------------------------------------------------------


 

Final Form

 

SHAREHOLDERS AGREEMENT

 

dated as of

 

[·], 2017

 

by and between

 

AGUILA PRODUCTION HOLDCO, LLC

 

and

 

SANCHEZ ENERGY CORPORATION

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

Section 1.01

Definitions

1

Section 1.02

Other Definitional and Interpretative Provisions

2

 

 

 

ARTICLE II BOARD REPRESENTATION

3

Section 2.01

Board Observer

3

 

 

 

ARTICLE III MISCELLANEOUS

4

Section 3.01

Successors and Assigns

4

Section 3.02

Notices

4

Section 3.03

Amendments and Waivers

5

Section 3.04

Governing Law

5

Section 3.05

Jurisdiction

5

Section 3.06

WAIVER OF JURY TRIAL

6

Section 3.07

Specific Performance

6

Section 3.08

Counterparts; Effectiveness; Third Party Beneficiaries

6

Section 3.09

Entire Agreement

6

Section 3.10

Severability

6

Section 3.11

Termination

7

Section 3.12

Independent Nature of Obligations

7

 

i

--------------------------------------------------------------------------------


 

SHAREHOLDERS AGREEMENT

 

This SHAREHOLDERS AGREEMENT (this “Agreement”) dated as of [·], 2017, by and
between Sanchez Energy Corporation, a Delaware corporation (the “Company”) and
Aguila Production HoldCo, LLC, a Delaware limited liability company (“Aguila” or
the “Investor”).

 

W I T N E S S E T H :

 

WHEREAS, the Company entered into that certain Purchase and Sale Agreement,
dated as of [·], by and between Anadarko E&P Onshore LLC and Kerr-McGee Oil &
Gas Onshore LP, [together with any purchase agreement entered into with
[redacted] pursuant to certain tag-along rights,](1) and SN EF Maverick, LLC, a
Delaware limited liability company (“SN”), SN EF UnSub, LP, a Delaware limited
partnership (“SN UnSub”) and Aguila (the “Purchase Agreement”);

 

WHEREAS, Investor and the Company desire to enter into this Agreement in order
to set forth their respective rights and responsibilities, and to establish
various arrangements and restrictions with respect to Investor’s ownership of
the Warrants, the governance of the Company and other related matters.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01          Definitions.  As used herein, the following terms have the
following meanings:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person;
provided that (i) no securityholder of the Company shall be deemed an Affiliate
of any other securityholder solely by reason of any investment in the Company,
(ii) no portfolio company in which Investor or any of its Affiliates have an
investment shall be deemed an Affiliate of Investor or any of its Affiliates and
(iii) the Company, its Subsidiaries and any of the Company’s other controlled
Affiliates shall not be deemed an Affiliate of Investor.  For the purpose of
this definition, the term “control” (including, with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized by law to close.

 

--------------------------------------------------------------------------------

(1)   Note to Draft: [redacted] reference to be removed if [redacted] elects not
to tag.

 

1

--------------------------------------------------------------------------------


 

“Closing” means the consummation of the transactions contemplated by the
Purchase Agreement.

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Company, and any stock into which such Common Stock may thereafter be converted
or changed.

 

“Company Securities” means (i) the Common Stock, (ii) preferred stock,
(iii) securities convertible into or exchangeable for Common Stock, (iv) any
other equity or equity-linked security issued by the Company and (v) options,
warrants or other rights to acquire Common Stock or any other equity or
equity-linked security issued by the Company.

 

“Governmental Authority” means any transnational, or domestic or foreign,
federal, state or local governmental authority, department, court, agency or
official, including any political subdivision thereof.

 

“Investor Parties” means Investor and any other Affiliate that holds Company
Securities and has executed and delivered to the Company a joinder to this
Agreement.

 

“Joint Development Agreement” means that certain [Joint Development Agreement]
by and between Sanchez, SN, SN UnSub and Aguila, dated as of [·], 2017.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

 

“Purchase Agreement” has the meaning given in the recitals.

 

“Representative” means, with respect to any Person, such Person’s Affiliates and
its and their respective directors, officers, employees, stockholders, members,
general or limited partners, agents, counsel, investment advisers or other
representatives.

 

Section 1.02          Other Definitional and Interpretative Provisions.  The
words “hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.  References to Articles and Sections are to Articles and Sections of
this Agreement unless otherwise specified.  Any singular term in this Agreement
shall be deemed to include the plural, and any plural term the singular. 
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import.  “Writing”, “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form.  References to any statute shall be deemed to refer to such
statute as amended from time to time and to any rules or regulations promulgated
thereunder.  References to any agreement or contract are to that agreement or
contract as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.  References to any Person include the
successors and permitted assigns of that Person. References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

 

BOARD REPRESENTATION

 

Section 2.01          Board Observer.

 

(a) Following the Closing and until the earlier of (i) the termination of the
Joint Development Agreement, (ii) sale of all or substantially all of the
“Assets” (as defined in the Purchase Agreement) acquired by “AcqCo” (as defined
in the Purchase Agreement) and (iii) the consummation of a “Sale Transaction”
pursuant to Section 4.5 of the Joint Development Agreement, the Investor Parties
shall have the right, but not the obligation, exercisable by the delivery of
written notice to the Company, to appoint one observer representative (such
Person, the “Board Observer”) to be present (whether in person or by telephone)
at all regularly scheduled meetings of the full Board; provided, however, that
(A) the initial Board Observer shall be Angelo Acconcia (provided, that the
Company shall be entitled to reject any Board Observer who is (1) not an officer
or employee of Investor or its Affiliates or (2) an officer or employee of a
business significantly engaged (other than by investment) in the exploration,
production, gathering, processing, transportation or storage of oil, gas and/or
other hydrocarbons or refined products, other than any private equity
professional of Blackstone Energy Partners II, L.P. or Blackstone Capital
Partners VII, L.P. and their successor funds); (B) the Board Observer shall
satisfy any character and fitness requirements of applicable law and stock
exchange rules that apply to board observers or regular members of the Board;
(C) the Board Observer shall have no voting rights or rights to participate in
Board or committee discussions; and (D) the Board Observer shall agree to abide
by the terms of the Company’s insider trading policy as if the Board Observer
were a member of the Board.

 

(b) Once appointed, the Company shall send such Board Observer all of the
notices, information and other materials (including meeting notices and agendas)
that are distributed to the members of the Board in such capacity for a regular
meeting, all at the same time and in the same manner as such notices, agenda,
information and other materials are provided to the members of the Board, as
applicable. The Company shall provide the Board Observer with the same travel
and expense reimbursement with respect to such Board Observer’s attendance at
regular Board meetings as is provided to the directors. The rights of the Board
Observer in this Agreement shall apply only with respect to meetings, notices,
information and other materials of the full Board for regularly scheduled
meetings and not any committee of the Board or any special meetings of the
Board.

 

(c) Notwithstanding anything to the contrary in this Section 2.01, the Investor
Parties agree that the Board Observer may be excluded from such portions of any
Board meeting and that such information and other materials referred to in
Section 2.01(b) may be withheld from the Board Observer, in each case, as and
solely to the extent (i) relating to an executive session of the Board, (ii) the
Company reasonably determines that there is a competitive reason or other reason
of material importance to the Company for such exclusion or (iii) the Board
reasonably determines, based on the advice of counsel, (A) is necessary to avoid
any conflict of interest with respect to any potential transaction or matter
related to the Company or its Affiliates, on the one hand, and Investor, the
Board Observer or any of their respective Affiliates or portfolio companies, on
the other hand, (B) would adversely affect the attorney-client privilege between
the Board, the Company or the Company’s Affiliates and its or their counsel,
(C) is required to avoid any disclosure that is restricted by any material
agreement between the Company or its Affiliates, on the one hand, and another
non- Affiliated Person, on the other hand or (D) is appropriate to prevent the
Board Observer from being considered a member of the Board under applicable law
or stock exchange rules; provided that, before the Company may exclude the Board
Observer from any portion of any Board meeting or

 

3

--------------------------------------------------------------------------------


 

withhold from the Board Observer any Board materials pursuant to the foregoing
provisions of this sentence, the Company shall notify the Board Observer of its
determination to do so, and consult with the Board Observer to minimize or
eliminate the need for such exclusion or withholding.

 

(d) The Board Observer shall be entitled to provide to the Investor Parties any
and all information received by such Board Observer pursuant to this
Section 2.01; provided that, for the sake of clarity, in no event shall such
information be shared with any portfolio company of the Investor Parties. 
Notwithstanding the foregoing, the Investor Parties agree, and any
representative of the Investor Parties (including the Board Observer) will
agree, to hold in confidence and trust and not disclose any confidential
information provided to or learned by it in connection with its rights under
this Agreement and shall not use such information (i) in any litigation or
proceeding or (ii) otherwise except in connection with the Joint Development
Agreement and its investment in Company Securities, and the Investor Parties and
Board Observer shall execute a confidentiality agreement with respect to such
information as may be reasonably requested by the Company.

 

ARTICLE III

 

MISCELLANEOUS

 

Section 3.01          Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the Investor Parties and the Company (each, a
“Party”) and their respective heirs, successors and permitted assigns. Neither
this Agreement nor any right, remedy, obligation or liability arising hereunder
or by reason hereof shall be assignable by any Party.  Nothing in this
Agreement, expressed or implied, is intended to confer on any Person other than
the parties hereto, and their respective heirs, successors and permitted
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

 

Section 3.02          Notices.  All notices, requests and other communications
to any Party (excluding, for the sake of clarity, the notices, information and
other materials to be provided to the Board Observer pursuant to Section 2.01)
shall be in writing (including facsimile transmission) and shall be given,

 

if to Investor, to:

 

c/o Blackstone Management Partners L.L.C.

345 Park Avenue, 31st Floor

New York, NY 10154

Attention: Angelo Acconcia

Facsimile: (212) 201-2874

 

with a copy to:

 

Kirkland & Ellis LLP

600 Travis Street, Suite 3300

Houston, Texas 77002

Attention: Andrew T. Calder

Rhett A. Van Syoc

Email:                      andrew.calder@kirkland.com

                                                         
rhett.vansyoc@kirkland.com

 

4

--------------------------------------------------------------------------------


 

Facsimile: (713) 835-3601

 

if to the Company, to:

 

Sanchez Energy Corporation

1000 Main Street, Suite 3000

Houston, Texas 77002

Attention: Antonio R. Sanchez, III

                                                           General Counsel

Email:                       tony@sanchezog.com

                                                           gkopel@sanchezog.com

Facsimile: (713) 756-2782

 

with a copy to:

 

Akin Gump Strauss Hauer & Feld LLP

1111 Louisiana, 44th Floor

Houston, Texas 77002

Attention: David Elder

Patrick Hurley

Email:                       delder@akingump.com

phurley@akingump.com

Facsimile: (713) 236-0822

 

or such other address, email address or facsimile number as such Party may
hereafter specify for the purpose by notice to the other parties hereto.  All
notices, requests and other communications shall be deemed received on the date
of receipt by the recipient thereof if received prior to 5:00 p.m. in the place
of receipt and such day is a Business Day; provided that all facsimiles and
emails shall be deemed received only upon confirmation of receipt.  Otherwise,
any such notice, request or communication shall be deemed not to have been
received until the next succeeding Business Day.

 

Section 3.03          Amendments and Waivers.  Any provision of this Agreement
may be amended or waived if, but only if, such amendment or waiver is in writing
and is signed, in the case of an amendment, by each Party to this Agreement, or
in the case of a waiver, by the Party against whom the waiver is to be
effective.  No failure or delay by any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

Section 3.04          Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to the conflicts of laws rules of such state.

 

Section 3.05          Jurisdiction.  The parties hereby agree that any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the Delaware

 

5

--------------------------------------------------------------------------------


 

Chancery Court or, if such court shall not have jurisdiction, any federal court
located in the State of Delaware or other Delaware state court, and each of the
parties hereby irrevocably consents to the jurisdiction of such courts (and of
the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.  Process in any such suit, action or proceeding may be served on any
Party anywhere in the world, whether within or without the jurisdiction of any
such court.

 

Section 3.06          WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 3.07          Specific Performance.  Each Party hereto acknowledges that
the remedies at law of the other parties for a breach or threatened breach of
this Agreement would be inadequate and, in recognition of this fact, any Party
to this Agreement, without posting any bond, and in addition to all other
remedies that may be available, shall be entitled to obtain equitable relief in
the form of specific performance, a temporary restraining order, a temporary or
permanent injunction or any other equitable remedy that may then be available.

 

Section 3.08    Counterparts; Effectiveness; Third Party Beneficiaries.  This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.  This Agreement shall become effective when each Party
shall have received a counterpart hereof signed by all of the other parties
hereto.  Until and unless each Party has received a counterpart hereof signed by
the other parties hereto, this Agreement shall have no effect and no Party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication).  Except as expressly set forth in
this Agreement, no provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations, or liabilities hereunder upon any Person other
than the parties hereto and their respective successors and assigns.

 

Section 3.09          Entire Agreement.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, among the parties hereto with respect to the subject matter of this
Agreement.

 

Section 3.10          Severability.  If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Party.  Upon such
a determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of

 

6

--------------------------------------------------------------------------------


 

the parties as closely as possible in an acceptable manner so that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

Section 3.11          Termination.  This Agreement shall terminate with respect
to each

 

Investor Party at the time at which the rights and restrictions granted in
Sections 2.01(a) are no longer in effect, except that such termination shall not
affect (a) the rights perfected or the obligations incurred by such Investor
Party under this Agreement prior to such termination (including any liability
for breach of this Agreement) and (b) the obligations expressly stated to
survive termination hereof and this Article 3.

 

Section 3.12          Independent Nature of Obligations.  Except with respect to
the Investor Parties amongst themselves, the obligations of each Investor Party
are several and not joint with the obligations of any other Party, and no Party
shall be responsible in any way for the performance or nonperformance of the
obligations of any other Party under this Agreement. Nothing contained herein
and no action taken by any Party pursuant hereto, shall be deemed to constitute
the Parties as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Parties are in any way acting in
concert or as a group with respect to such obligations.

 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

AGUILA PRODUCTION HOLDCO, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

Angelo Acconcia

 

 

Title:

President

 

 

 

 

 

 

SANCHEZ ENERGY CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

Antonio R. Sanchez, III

 

 

Title:

Chief Executive Officer

 

[Signature Page to Shareholders Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF

CRUDE OIL PRODUCTION MARKETING AGREEMENT

 

--------------------------------------------------------------------------------


 

Final Form

 

CRUDE OIL PRODUCTION MARKETING AGREEMENT

 

This Crude Oil Production Marketing Agreement (“Agreement”) is entered into by
and among SN EF MAVERICK, LLC (“SN”), [SN OPERATING COMPANY] (collectively, the
foregoing entities may be referred to hereinafter as the “Sanchez Parties”) and
AGUILA PRODUCTION, LLC (“Owner”). SN, [SN Operating Company] and Owner may be
referred to hereinafter individually as a “Party” and collectively as the
“Parties”. This Agreement shall be effective as of the [·] day of January, 2017
(the “Effective Date”).

 

WHEREAS, Owner desires to sell and the Sanchez Parties desire to receive and
purchase Owner’s and Owner’s affiliates’, if any, full proportionate share and
gross working interest (hereinafter, collectively, “Owner’s Proportionate
Share”) of and in the oil/condensate produced from all current and future wells
jointly owned by the Parties (the “Wells”) located in Maverick, Dimmit, Webb,
and LaSalle Counties, Texas (the “Properties”) (collectively, “Owner’s Oil
Production”) (the Sanchez Parties’ and the Sanchez Parties’ affiliates’, if any
(provided that SN Cotulla Assets, LLC, SN Catarina, LLC, SN Palmetto LLC and
Sanchez Production Partners (SEP IV) shall not be considered affiliates of any
Sanchez Party for purposes of this definition), and any other co-working
interest owner’s, including Owner’s and Owner’s affiliates’, if any, full
proportionate share and gross working interest of and in the oil/condensate
produced from all of the Wells being collectively referred to herein as “Oil
Production”) on the terms and conditions set forth in this Agreement; and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Sanchez Parties are willing to market Owner’s Oil Production at the same
marketing points and under the same marketing arrangements under which the Oil
Production attributable to the Sanchez Parties’ and the Sanchez Parties’
affiliates’, if any, full proportionate share and gross working interest
(hereinafter, collectively, “The Sanchez Parties’ Proportionate Share”) of and
in the oil/condensate produced from the Wells (collectively, “SN’s Oil
Production”) is marketed.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

1.          Sale of Owner’s Oil Production. Subject to the terms and provisions
of this Agreement, Owner hereby agrees to sell to one of the Sanchez Parties, as
designated from time to time by the Sanchez Parties, and the Party so designated
by the Sanchez Parties (the “Marketing Sanchez Party”) hereby agrees to receive
and purchase from Owner, at the specific points of delivery set forth on
Exhibit A, attached hereto and by this reference made a part hereof, as the same
may be amended from time to time by the Sanchez Parties (the “Delivery Points”),
all of Owner’s Oil Production from the Wells, for the term of this Agreement.
The specific Delivery Points hereunder, as designated on said Exhibit A, shall
be at the lease automatic custody transfer (“LACT”) meter/gauging system or
other metering device at the interconnection of the outlet flange of the lease
storage tanks or lease flow lines and the inlet flange of the particular
transport vehicle or oil pipeline in question or at such other Delivery Points
as designated by the Sanchez Parties and as set forth on Exhibit A, as the same
may be amended from time to time by the Sanchez Parties. Subject to the terms
and provisions of this Agreement, title to Owner’s Oil Production shall pass
from Owner to the Marketing Sanchez

 

--------------------------------------------------------------------------------


 

Party as the Oil Production in question passes through the designated Delivery
Points. The Sanchez Parties shall give Owner written notice of any amendment to
Exhibit A made by the Sanchez Parties pursuant to this Section 1 promptly (and,
in any event, within five (5) days) after such amendment is made.

 

2.             Marketing of Owner’s Oil Production.

 

a.          Owner acknowledges that Owner’s Oil Production from the Wells may be
marketed by either of the Sanchez Parties or by one or more of their respective
affiliates, and Owner hereby consents to the marketing of Owner’s Oil Production
under and/or pursuant to this Agreement by either Sanchez Party or by one or
more of their respective affiliates; provided, however, that the obligations to
Owner under this Agreement shall be the responsibility of the Sanchez Parties;
provided further, however, that the obligations and representations to the
Sanchez Parties under this Agreement shall be the responsibility of Owner
notwithstanding the fact that an affiliate, or affiliates, of Owner may have a
working interest or other interest, of whatever kind or type, in Owner’s Oil
Production.

 

b.          Subject to the other terms and provisions of this Agreement, the
Sanchez Parties or their affiliates shall obtain transport from the designated
Delivery Points for, and/or shall market Owner’s Oil Production in good faith
and in a manner commercially reasonable under the circumstances, and shall
obtain transport from the designated Delivery Points for, and/or shall market,
Owner’s Oil Production at no less favorable commercial terms and conditions to
Owner than the commercial terms and conditions under which the Sanchez Parties
or their affiliates obtain transport from the designated Delivery Points for,
and/or market, SN’s Oil Production; provided, however, that Owner and each of
the Sanchez Parties, including the Marketing Sanchez Party, hereby disclaim the
existence of, and any intent to create, any type of fiduciary, trust, agency or
partnership relationship with or between or among Owner, SN, SN Operating
Company or any other affiliate(s) of the Sanchez Parties pertaining to,
resulting from, arising out of, pursuant to or in connection with the execution
and/or performance of this Agreement.

 

c.           Owner acknowledges that (x) as of the Effective Date, one or both
of the Sanchez Parties or their affiliate(s) has (or have) entered into, or are
in the process of finalizing and entering into, the agreements set forth in
Exhibit B, attached hereto and by this reference made a part hereof, as said
Exhibit B may be amended from time to time by the Sanchez Parties (with Owner’s
prior written approval), covering, among other things, the gathering, treating,
transportation, marketing and/or sale of Oil Production from the Properties, and
(y) after the Effective Date, one or both of the Sanchez Parties or their
affiliate(s) shall have the right to enter into additional gathering, treating,
processing, transportation, marketing or similar or related agreements
applicable to Oil Production from the Properties (all such existing and future
agreements described in clauses (x) and (y) of this Section 2(c) of this
Agreement hereinafter being referred to as the “Commitment Agreements”), subject
to the following restrictions:

 

(i)            The Sanchez Parties shall be obligated to obtain the prior
written approval of Owner before entering into any future Commitment Agreement
that

 

2

--------------------------------------------------------------------------------


 

(A) involves a dedication of acreage, (B) includes a minimum throughput volume
requirement, throughput/deficiency payment requirement, minimum payment
requirement or other financial obligation that could require a payment if the
physical delivery of any Oil Production is not made thereunder or if the
agreement is terminated, (C) has a term that ends later than (and is not
otherwise terminable without penalty of any kind on or before) the first to
occur of (w) the final day of the twelfth (12th) full month succeeding the date
of execution of such agreement and (x) the end of the Primary Term (as such
Primary Term may be extended pursuant to Section 15), or (D) is (y) proposed at
any time during the first five (5) years of the Term of this Agreement and is
for the gathering, treating, processing, transportation, sale and/or marketing
of more than an average (measured on a calendar month basis) of 10,000 barrels
(measured on an 8/8ths, as to Owner’s Proportionate Share and The Sanchez
Parties’ Proportionate Share, basis) of Oil Production per day, or (z) proposed
at any time after the first five (5) years but during the remaining Term of this
Agreement and is for the gathering, treating, processing, transportation, sale
and/or marketing of more than an average (measured on a calendar month basis) of
5,000 barrels (measured on an 8/8ths, as to Owner’s Proportionate Share and The
Sanchez Parties’ Proportionate Share, basis) of Oil Production per day (any such
agreement, a “Restricted Commitment Agreement”).

 

(ii)         From and after the date Owner gives notice of its intent to take
any amount of Owner’s Excess Oil Production in kind under Section 6 hereof,
(A) the Sanchez Parties shall not, without the prior written approval of Owner,
enter into any Commitment Agreement relating to the amount of Owner’s Excess Oil
Production to be taken in kind by Owner, per the provisions of Owner’s notice of
its intent to take in kind, that has a term extending beyond the date Owner will
begin taking such amount of Owner’s Excess Oil Production in kind, and (B) the
Sanchez Parties and Owner will communicate regularly and coordinate an orderly
transition of the marketing responsibility for the amount of Owner’s Excess Oil
Production to be taken in kind from the Sanchez Parties to Owner, including
coordinating any Commitment Agreements that have been entered into prior to such
period or will be entered into during such period.

 

For the avoidance of doubt, from and after the Effective Date and until such
time as Owner notifies the Sanchez Parties that it intends to exercise, as of a
date certain, its rights under Section 6 to take a specific amount of Owner’s
Excess Oil Production in kind, the Sanchez Parties shall have the right to enter
into any Commitment Agreements that are not Restricted Commitment Agreements
without the prior written approval of Owner and to gather, treat, process,
market, transport from the designated Delivery Points and sell any and all of
Owner’s Oil Production from the Properties.

 

d.          Owner acknowledges that during the term of this Agreement, Owner’s
Proportionate Share of the Oil Production from the Wells to be marketed
hereunder will be gathered, treated, transported and/or processed, and Owner’s
Oil Production to be marketed hereunder will be transported and/or resold, as
the case may be, under the

 

3

--------------------------------------------------------------------------------


 

Commitment Agreements entered into in compliance with this Agreement throughout
the respective terms thereof. The transportation and/or resale, as the case may
be, of Owner’s Oil Production under the terms of any of the existing or future
Commitment Agreements shall not give Owner any interest in or make Owner a party
to said Commitment Agreements. It is expressly agreed that the Sanchez Parties
shall not have any power or authority to contract in the name of or on behalf of
Owner.

 

e.           Attached hereto as Exhibit C are full and complete copies of the
Commitment Agreements referenced in Exhibit B. The Sanchez Parties agree to keep
Owner reasonably informed about the negotiation of potential Restricted
Commitment Agreements through monthly (or, if mutually agreed, more frequent)
meetings and to provide Owner with copies of final, or as near-to-final as
commercially reasonable, proposed Restricted Commitment Agreements for Owner’s
review and approval.  If Owner does not grant or reject in writing any written
request for approval of a Restricted Commitment Agreement within twenty (20)
days after its receipt thereof, Owner will be deemed to have rejected such
Restricted Commitment Agreement. Upon the execution of any new Commitment
Agreement, including any Commitment Agreement set forth in Exhibit B or the
execution (after approval or deemed approval by Owner) of any Restricted
Commitment Agreement, or any material amendment or other material modification
to any previously executed Commitment Agreement set forth in Exhibit B or any
previously executed (approved or deemed approved) Restricted Commitment
Agreement, in each case, entered into, and approved or deemed approved, as
applicable, in accordance with the terms of this Agreement, Exhibit C shall be
amended (as appropriate) by the Sanchez Parties to include a copy of such
newly-executed Commitment Agreement or newly-executed (approved or deemed
approved) Restricted Commitment Agreement or to reflect such material amendment
or other material modification to such previously executed Commitment Agreement
or previously executed (approved or deemed approved) Restricted Commitment
Agreement, as applicable. Subject to the provisions of Section 2(g), below, any
Restricted Commitment Agreement approved (or deemed approved) by Owner hereunder
shall, for all purposes of this Agreement, constitute a Commitment Agreement
under this Agreement.

 

f.           If Owner rejects any agreement that would, if approved by Owner,
become a Restricted Commitment Agreement hereunder (“Sanchez Proposed
Commitment”), (i) Owner may, within fifteen (15) days of rejecting a Sanchez
Proposed Commitment, propose an alternate agreement (“Owner Proposed
Commitment”) and (ii) one or more of the Sanchez Parties or their affiliates
shall be free to enter into such Sanchez Proposed Commitment; provided, that
such Sanchez Proposed Commitment would not be and will not be a Commitment
Agreement hereunder. The Sanchez Parties shall use commercially reasonable
efforts to support (i) Owner in taking production that would otherwise be
subject to the Sanchez Proposed Commitment in kind and (ii) Owner’s negotiation,
execution and implementation of the Owner Proposed Commitment with the
applicable third party, including, at the request of Owner, acting as agent on
behalf of Owner for the limited purpose of transporting and/or selling such
Owner volumes pursuant to the Owner Proposed Commitment if the Parties negotiate
and execute all necessary agreements required for a Sanchez Party to serve as
agent for such purposes that are agreeable to the Sanchez Parties in their sole
discretion.  Conversely,

 

4

--------------------------------------------------------------------------------


 

any of Owner’s Oil Production that is not taken in kind by Owner and marketed by
Owner in accordance with the terms and provisions of this Agreement or marketed
by a Sanchez Party on behalf of Owner pursuant to this Agreement shall be
marketed under the terms and provisions of this Agreement by and among one or
more of the Sanchez Parties or their affiliates, subject to any applicable
Commitment Agreement or Restricted Commitment Agreement regardless of any
rejections made by Owner.

 

g.           It is agreed by the Parties that, in the event of an emergency,
including (without limitation) the impending shut-in of one or more of the
Wells, the unanticipated unavailability of previously-contracted third party
services or the occurrence of any other event that could imminently impact the
production, transportation and/or sale of the Oil Production from one or more of
the Wells, one or both of the Sanchez Parties or their affiliate(s) shall have
the right, without obtaining the prior written approval of Owner, to enter into
new, short- term (that is, not in excess of thirty-one (31) days) agreements
that are reasonably appropriate and necessary to fully respond to any such
emergency; provided, that the Sanchez Parties will provide notice to Owner as
soon as reasonably practicable (and in any event within five (5) business days)
that such emergency agreement(s) has/have been entered into and the terms
thereof. It is agreed that any such new agreements, whether or not ultimately
approved or executed by Owner, will be Commitment Agreements under the terms and
conditions of this Agreement.

 

3.          Proceeds Netback Price for Owner’s Oil Production. Subject to the
other provisions of this Agreement, the consideration to be received by Owner
hereunder for Owner’s Oil Production from the Wells for any given calendar month
during the term of this Agreement shall be an amount equal to the total quantity
of Owner’s Oil Production (measured in barrels) multiplied by the weighted
average sales price per barrel received by the Sanchez Parties, or any of them,
for all Oil Production sold by the Sanchez Parties or their affiliates to
non-affiliated third parties from the Wells for such calendar month at all
points of sale to non-affiliated third parties (“Sales Points”), less Owner’s
Proportionate Share of the following (without duplication of any charges made by
the Sanchez Parties to Owner under this Agreement and without duplication of any
charges made by the Sanchez Parties to Owner under other marketing agreements
with Owner) (such calculation, including the deductions set forth in
(a)-(c) below, the “Owner Amount”):

 

a.          royalties, overriding royalties, production payments and other
burdens on Oil Production (“Royalties”) for such calendar month, it being
understood (and the Sanchez Parties agreeing) that the Sanchez Parties shall
pay, on behalf of Owner, Owner’s share of such Royalties to the recipients
thereof,

 

b.          severance taxes, if any, and all other taxes on or measured by Oil
Production (“Taxes”) for such calendar month, it being understood (and the
Sanchez Parties agreeing) that the Sanchez Parties shall pay, on behalf of
Owner, Owner’s share of such Taxes, and

 

c.           any invoices or other charges, costs or fees payable by the Sanchez
Parties to third parties, including reasonable charges of affiliates of the
Sanchez Parties, at or prior to the Delivery Points and/or between the Delivery
Points and the Sales Points, for,

 

5

--------------------------------------------------------------------------------


 

without limitation, the following (collectively, “Other Costs”): fees and costs
charged by any gatherer, treater, processor, transporter or purchaser,
unutilized firm transportation charges, penalties of any kind or character,
minimum or deficiency payments or charges associated with gathering agreements,
processing agreements, treating agreements, transportation agreements, including
throughput and deficiency agreements, or term sales agreements, and third-party
operator marketing charges.

 

Subject to the other provisions of this Agreement, the Owner Amount for each
barrel of Owner’s Oil Production from each Well for such month pursuant to the
preceding provisions of this Section 3 shall not be less than the consideration
to be received by the Sanchez Parties for each barrel of SN’s Oil Production
from such Well for such month. Should the purchaser(s) of the Oil Production at
the Sales Points fail or refuse to pay for all or part of the Oil Production
sold and delivered for any reason, the Sanchez Parties will use reasonable
efforts to obtain payment but shall not be liable to Owner for any Oil
Production sold and delivered to such purchaser(s) unless and until the Sanchez
Parties receive payment for same; provided that in the event the Sanchez Parties
receive partial payment from the purchaser(s) of the Oil Production at the Sales
Points, the Sanchez Parties shall timely deliver to Owner Owner’s Proportionate
Share of such payment. If any such consideration paid by any such
purchaser(s) of the Oil Production at the Sales Points pursuant to the preceding
provisions of this Section 3 is in the form of a settlement payment or
litigation proceeds received by the Sanchez Parties, Owner shall be entitled to
receive from the Sanchez Parties Owner’s Proportionate Share of any such
settlement payment or litigation proceeds received by the Sanchez Parties, net
of Owner’s Proportionate Share of all costs incurred by the Sanchez Parties, or
any of them, or their affiliates, in connection with or pertaining or relating
to any such settlement or litigation. The Sanchez Parties shall have no
liability under this Agreement for any loss of Oil Production at or prior to the
Delivery Points and/or between the Delivery Points and the Sales Points and
Owner shall have no recourse against the Sanchez Parties for the same. Owner
shall at any and all times hereunder be responsible for Owner’s Proportionate
Share of any and all costs, including, without limitation, Other Costs, and
losses, attributable to, in connection with or pertaining in any way to the Oil
Production, from the wellhead to the Delivery Points and from the Delivery
Points to the Sales Points; provided, however, that, for the avoidance of doubt,
Owner shall not be responsible for, and neither of the Sanchez Parties (nor any
of their affiliates) shall be entitled to, the payment of any marketing fee with
respect to the services performed under this Agreement by either of the Sanchez
Parties or any of their affiliates.

 

4.          Payment to Owner. The consideration to be received by Owner pursuant
to Section 3 of this Agreement shall be paid by the Sanchez Parties to Owner for
any given month promptly after the Sanchez Parties actually receive funds for
Oil Production purchased by the Sanchez Parties and resold pursuant to this
agreement for such month, and in any event on or before the date that is ten
(10) days after the date upon which the Sanchez Parties actually receive funds
for Oil Production purchased by the Sanchez Parties and resold pursuant to this
agreement from the applicable purchasers of such Oil Production for a given
month, along with a detailed statement describing such amounts payable to Owner.

 

If the Sanchez Parties or Owner fail(s) to make any payment to the other when
due hereunder (the “Payment Due Date”), then, (i) beginning on the first day
after the Payment Due Date (and continuing until the day such payment is made
pursuant to this Section 4), interest

 

6

--------------------------------------------------------------------------------


 

shall accrue on the amount of any such payment not so paid at a rate equal to
the lesser of (a) the then-applicable prime rate (as then most recently
published in The Wall Street Journal) plus three percent (3%) and (b) the
maximum rate permitted by applicable law and (ii) if, within the one hundred and
eighty (180) day period following the Payment Due Date applicable to such
payment, the owing Party(ies) has(have) failed to make such payment to the owed
Party(ies), then the owed Party(ies) shall have the right (in addition to all
other rights and remedies available to the owed Party(ies) at law or in equity
with respect to such non-payment), upon thirty (30) days’ written notice to the
owing Party(ies), to terminate this Agreement.

 

Unless otherwise consented to in writing by the Parties, all payments due
hereunder shall be made by the owing Party(ies) to the owed Party(ies) via wire
transfer of immediately available U.S. dollars to the accounts set forth below
(or to any other account or accounts as specified in writing from time to time
by the Parties):

 

If to Owner:

 

[·]

[·]

[·]

[·]

 

If to the Sanchez Parties:

 

[·]

[·]

[·]

[·]

 

5.          Owner’s Responsibility For Owner’s Proportionate Share of
Obligations Under the Commitment Agreements. In support of the obligations of
the Sanchez Parties set forth herein, Owner acknowledges that the Sanchez
Parties, the Marketing Sanchez Party and/or their affiliates have entered into,
are entering into and/or will be entering into the Commitment Agreements. Such
Commitment Agreements contain contractual obligations that may include, without
limitation, gathering fees, treating fees, minimum and/or throughput/deficiency
payment obligations, minimum volumetric supply commitments, demand charges,
reservation fees, indemnities, representations and warranties, and other
contractual obligations (collectively, “Commitments”). Owner hereby agrees that,
as of the Effective Date and at all times thereafter during the term of this
Agreement (including during the remaining term hereof following any partial
termination of this Agreement as provided in Section 15), and through the
remaining respective terms, if any, of the Commitment Agreements entered into in
compliance with this Agreement, Owner shall be liable and fully responsible to
the Sanchez Parties, the Marketing Sanchez Party and/or their affiliates for
Owner’s Proportionate Share of all Commitments incurred by the Sanchez Parties,
the Marketing Sanchez Party and/or their affiliates under or pursuant to such
Commitment Agreements. Owner’s Proportionate Share of any unmet Commitments
under any such Commitment Agreements shall be included as “Other Costs” under
Section 3(c), above, of this Agreement, eligible for deduction from the payment
to Owner of otherwise applicable proceeds thereunder. The Sanchez Parties, the
Marketing Sanchez Party

 

7

--------------------------------------------------------------------------------


 

and/or their affiliates, at their sole and exclusive election, may invoice Owner
for any excess amounts (such “excess” being the amount by which the deduction
for Owner’s Proportionate Share of any unmet Commitments exceeds Owner’s
Proportionate Share of the otherwise applicable proceeds under the Commitment
Agreements) owed with respect to such Commitments or offset such excess amounts
against future amounts that would otherwise be owed to Owner pursuant to
Section 3 of this Agreement. Owner shall pay any such invoice within ten
(10) days after receipt of such invoice. Notwithstanding anything to the
contrary contained in this Agreement, Owner is not and will not be a third party
beneficiary of any contractual rights to which the Sanchez Parties, the
Marketing Sanchez Party and/or their affiliates are entitled under the terms of
any such Commitment Agreements; provided, however, that upon any termination of
this Agreement, Owner shall be entitled, to the extent permitted (i) by
applicable law and regulation, (ii) by the regulated transporter(s) under any
such Commitment Agreements, (iii) under the terms of the applicable Commitment
Agreements and (iv) under any and all applicable tariffs, to receive from the
Sanchez Parties a transfer or allocation of shipper history arising under any
such Commitment Agreements and attributable to the transport of Owner’s Oil
Production under such Commitment Agreements.

 

6.             Right to Take in Kind. If and to the extent a portion of Owner’s
Oil Production is not committed to the fulfillment of, or has been used to
fulfill, the Commitments under or pursuant to the Commitment Agreements (such
portion of Owner’s Oil Production hereinafter being referred to as “Owner’s
Excess Oil Production”), Owner shall have the right, upon the delivery thereof
to the applicable Delivery Point, to market Owner’s Excess Oil Production at and
from the Delivery Points; provided, however, such right may only be exercised by
Owner if and to the extent the same is not prohibited by applicable law or the
terms and conditions of the Commitment Agreements and if and to the extent
Owner’s exercise of such right will not cause the Sanchez Parties to fail to
meet any Commitments under any of the Commitment Agreements. Notice of Owner’s
intent to exercise such right to take in kind shall be in the form of a written
notice from Owner to the Sanchez Parties given at least twelve (12) months
before the date that Owner desires to take a specific amount of Owner’s Excess
Oil Production in kind. In the event of any such exercise of entitlement, Owner
will retain title to Owner’s Excess Oil Production at the Delivery Points,
transport and market such Owner’s Excess Oil Production, and be responsible for
the payment of royalty and severance taxes, and any other taxes based on
production, on such Owner’s Excess Oil Production, and all costs and expenses
associated with the transportation and marketing from such Delivery Points of
such Owner’s Excess Oil Production.

 

7.             Covenants by Owner. Owner represents and warrants to the Sanchez
Parties that at all times during the term of this Agreement:

 

a.          It has, and will continue to have, the right to convey good and
merchantable title to all of Owner’s Oil Production, free and clear of all
liens, encumbrances and claims other than any customary liens arising under any
joint operating agreement; and

 

8

--------------------------------------------------------------------------------


 

b.          Except as provided herein or pursuant to any Commitment Agreements,
its gross working interest is undedicated to or fully released from any
marketing agreement(s) related to the Wells and/or Owner’s Oil Production, and
the Sanchez Parties shall have the sole right to purchase and resell Owner’s Oil
Production.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, OWNER
SHALL RELEASE, INDEMNIFY, DEFEND AND HOLD THE SANCHEZ PARTIES, THE MARKETING
SANCHEZ PARTY AND ALL OF THEIR AFFILIATES, AND EACH OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES HARMLESS FROM AND
AGAINST ALL SUITS, ACTIONS, DEBTS, ACCOUNTS, COSTS, DAMAGES (OF ANY KIND OR
TYPE), CHARGES, FINES, PENALTIES, LOSSES, JUDGMENTS, LIABILITIES AND/OR EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND OTHER COSTS OF LITIGATION) ARISING
FROM OR OUT OF ADVERSE CLAIMS OF ANY PARTY TO OWNER’S OIL PRODUCTION.

 

8.            Indemnification.       NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, OWNER SHALL BE LIABLE FOR, AND HEREBY RELEASES,
INDEMNIFIES, DEFENDS AND HOLDS HARMLESS THE SANCHEZ PARTIES, THE MARKETING
SANCHEZ PARTY, AND ALL OF THEIR AFFILIATES, AND EACH OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES (THE “SANCHEZ
INDEMNITEES”) FROM AND AGAINST, A PERCENTAGE (“OWNER’S SECTION 8 INDEMNIFICATION
PERCENTAGE”), WHICH PERCENTAGE SHALL BE EQUAL TO ONE HUNDRED PERCENT (100%) OF
OWNER’S PROPORTIONATE SHARE OF ALL OIL PRODUCTION FROM THE WELLS ON THE
PROPERTIES, OF ANY AND ALL SUITS, ACTIONS, DEBTS, ACCOUNTS, COSTS, CHARGES,
DAMAGES OF ANY KIND OR TYPE (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR PERSONAL
INJURY OR DEATH, DAMAGES TO PROPERTY, ENVIRONMENTAL OR OTHERWISE, AND THIRD
PARTY CONSEQUENTIAL DAMAGES), FINES, PENALTIES, LOSSES, JUDGMENTS, LIABILITIES
AND/OR EXPENSES INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
OTHER COSTS OF LITIGATION (INCLUDING, WITHOUT LIMITATION, ANY AND ALL SUITS,
ACTIONS, DEBTS, ACCOUNTS, COSTS, CHARGES, DAMAGES OF ANY KIND OR TYPE
(INCLUDING, WITHOUT LIMITATION, DAMAGES FOR PERSONAL INJURY OR DEATH, DAMAGES TO
PROPERTY, ENVIRONMENTAL OR OTHERWISE, AND THIRD PARTY CONSEQUENTIAL DAMAGES),
FINES, PENALTIES, LOSSES, JUDGMENTS, LIABILITIES AND/OR EXPENSES INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND OTHER COSTS OF LITIGATION,
ARISING UNDER, IN CONNECTION WITH OR PERTAINING OR RELATING TO ANY COMMITMENT
AGREEMENT) (COLLECTIVELY, “CLAIMS”) ARISING UNDER, IN CONNECTION WITH OR
PERTAINING OR RELATING TO THIS AGREEMENT, REGARDLESS OF FAULT, UNLESS ANY SUCH
CLAIM OR CLAIMS RESULT(S) FROM THE SOLE UNCURED MATERIAL BREACH OF OWNER OR THE
WILLFUL MISCONDUCT OF OWNER ARISING UNDER, IN CONNECTION WITH OR PERTAINING OR
RELATING TO THIS AGREEMENT, IN EITHER OF WHICH CASE OWNER’S INDEMNITY

 

9

--------------------------------------------------------------------------------


 

OBLIGATION UNDER THIS SECTION 8 OF THIS AGREEMENT SHALL INCREASE FROM OWNER’S
SECTION 8 INDEMNIFICATION PERCENTAGE, AS DEFINED ABOVE IN THIS SECTION 8, TO ONE
HUNDRED PERCENT (100%) OF ANY SUCH CLAIM OR CLAIMS.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, EACH
SANCHEZ PARTY SHALL BE SEVERALLY (AND NOT JOINTLY AND SEVERALLY) LIABLE FOR, AND
HEREBY RELEASES, INDEMNIFIES, DEFENDS AND HOLDS HARMLESS OWNER, AND ALL OF ITS
AFFILIATES, AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS
AND REPRESENTATIVES (THE “OWNER INDEMNITEES”) FROM AND AGAINST, A PERCENTAGE
(“THE SANCHEZ PARTY’S SECTION 8 INDEMNIFICATION PERCENTAGE”), WHICH PERCENTAGE
SHALL BE EQUAL TO ONE HUNDRED PERCENT (100%) OF SUCH SANCHEZ PARTY’S
PROPORTIONATE SHARE OF ALL OIL PRODUCTION FROM THE WELLS ON THE PROPERTIES, OF
ANY AND ALL CLAIMS ARISING UNDER, IN CONNECTION WITH OR PERTAINING OR RELATING
TO THIS AGREEMENT, REGARDLESS OF FAULT, UNLESS ANY SUCH CLAIM OR CLAIMS
RESULT(S) FROM THE SOLE UNCURED MATERIAL BREACH OF SUCH SANCHEZ PARTY OR THE
WILLFUL MISCONDUCT OF SUCH SANCHEZ PARTY ARISING UNDER, IN CONNECTION WITH OR
PERTAINING OR RELATING TO THIS AGREEMENT, IN EITHER OF WHICH CASE SUCH SANCHEZ
PARTY’S INDEMNITY OBLIGATION UNDER THIS SECTION 8 OF THIS AGREEMENT SHALL
INCREASE FROM THE APPLICABLE SANCHEZ PARTY’S SECTION 8 INDEMNIFICATION
PERCENTAGE, AS DEFINED ABOVE IN THIS SECTION 8, TO ONE HUNDRED PERCENT (100%) OF
ANY SUCH CLAIM OR CLAIMS.

 

AS USED IN THIS AGREEMENT, THE TERM “REGARDLESS OF FAULT” MEANS WITHOUT REGARD
TO THE CAUSE OR CAUSES OF ANY CLAIM, INCLUDING, WITHOUT LIMITATION, EVEN THOUGH
A CLAIM IS CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE, WHETHER SIMPLE, GROSS,
SOLE, JOINT, CONCURRENT, COMPARATIVE, CONTRIBUTORY, ACTIVE, PASSIVE OR
OTHERWISE, STATUTORY LIABILITY, STRICT LIABILITY OR OTHER FAULT OF OWNER OR THE
SANCHEZ PARTIES. FURTHER, AS USED IN THIS AGREEMENT, THE TERM “UNCURED MATERIAL
BREACH” SHALL MEAN A MATERIAL BREACH OF THIS AGREEMENT THAT IS NOT CURED BY THE
BREACHING PARTY WITHIN THIRTY (30) DAYS FOLLOWING THE BREACHING PARTY’S RECEIPT
OF WRITTEN NOTICE FROM THE NON-BREACHING PARTY OF THE ALLEGED MATERIAL BREACH IN
QUESTION; PROVIDED, HOWEVER, THAT IF THE EXISTENCE OF AN ALLEGED MATERIAL BREACH
IS DISPUTED BY THE ALLEGED BREACHING PARTY, THE ABOVE-REFERENCED 30-DAY CURE
PERIOD SHALL BE TOLLED IN ITS ENTIRETY UNTIL SUCH DISPUTE IS RESOLVED IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF SECTION 14 OF THIS AGREEMENT.

 

9.            Disclaimer of Representations by Sanchez Parties.  Owner hereby
acknowledges and agrees that no express or implied representation or warranty is
or has been

 

10

--------------------------------------------------------------------------------


 

made by the Sanchez Parties, the Marketing Sanchez Party or their affiliates, or
any of them, concerning or relating to the price to be paid for Owner’s Oil
Production from the Wells. Further, Owner hereby acknowledges and agrees that
(i) it has not relied upon any statements, representations or warranties
(whether written or oral) made by the Sanchez Parties, the Marketing Sanchez
Party or their affiliates, or any of them, when entering into this Agreement,
(ii) it has entered into this Agreement based upon its own independent business
judgment and its own experience in energy markets and the energy industry, and
(iii) this Agreement was and is a result of arm’s length negotiations between
the Sanchez Parties and Owner.

 

10.          Changes in Owner’s Ownership. Owner shall be solely responsible for
notifying the Sanchez Parties in writing of any changes in the ownership of, or
rights to, Owner’s Oil Production from the Wells or the proceeds derived from
the marketing thereof. The Sanchez Parties, the Marketing Sanchez Party and
their affiliates shall not be bound by any changes in such ownership or rights
until they are so notified as provided in this Agreement and any such notice has
actually been received.

 

11.          Miscellaneous. In the event a court of competent jurisdiction
determines that any provision contained in this Agreement is violative of any
law or regulation, such provision shall be deemed stricken from the Agreement
without affecting the enforceability of the remainder of the Agreement. This
Agreement may be amended only by a written instrument executed by all of the
Parties to this Agreement. This Agreement shall be governed by the laws of the
State of Texas, notwithstanding any conflicts of laws rules or principles that
might require the application of the laws of another jurisdiction. This
Agreement will extend to, inure to the benefit of, and be binding upon the
Parties and each of their permitted successors and permitted assigns. No Party
will have the right to assign or otherwise transfer this Agreement or any of its
rights and/or obligations under this Agreement without the express written
consent of the other Party, which consent may be withheld by the non-assigning
Party(ies) in its/their commercially reasonable judgment, and any purported
assignment or transfer without such consent shall be null and void; provided,
however, that a Party shall be permitted to assign this Agreement and its rights
and obligations hereunder without the consent of the other Party in connection
with a transfer of all its interest in the Assets to a Third Party, as those
terms are defined in the Joint Development Agreement, entered into as of
January [·], 2017, by and between SN, SN EF UnSub, LP, and Owner, provided that
the assignee thereof agrees in writing to be bound by and assumes all of the
obligations of the assigning Party hereunder arising from and after such
assignment. If any transfer or assignment of this Agreement pertains to only a
part, as opposed to the entirety, of the interest, rights and obligations of the
transferring/assigning Party (a “Partial Transfer”), the transferring/assigning
Party, as a condition precedent to any such transfer or assignment, will
specifically declare in writing to the non-transferring/assigning Party the
exact percentage of the transferring/assigning Party’s interest, rights and
obligations hereunder covered by any such Partial Transfer. Notwithstanding
anything to the contrary contained herein, if any of the royalty payment
provisions of the individual oil and gas leases pertaining to the Properties
conflict with the terms and conditions of this Agreement, the royalty payment
provisions of such leases will prevail. The headings contained in this Agreement
are for reference purposes only and shall not affect the interpretation of this
Agreement. Except as expressly set forth herein, this Agreement is intended only
to benefit the Parties hereto and their respective permitted successors and
assigns. Each Party shall bear its own expenses incident to the preparation of
this Agreement. This Agreement may be executed in duplicate originals or
counterparts, each of which, when

 

11

--------------------------------------------------------------------------------


 

taken with all other counterparts, shall constitute a binding agreement between
the Parties hereto. An executed facsimile or .PDF counterpart of this Agreement
shall be sufficient to bind a Party hereto to the same extent as an original.
Unless indicated in this Agreement otherwise, all references to dates and times
shall mean Houston, Texas, local date and time.

 

12.          Payment of Taxes and Royalties. Except as provided to the contrary
in this Agreement, the Sanchez Parties shall make payment of Owner’s
Proportionate Share of Taxes and Royalties on Owner’s Oil Production from the
Wells, provided that the SANCHEZ PARTIES DO NOT THEREBY ASSUME LIABILITY FOR
OWNER’S TAXES OR ROYALTIES AND NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS
AN ASSUMPTION BY THE SANCHEZ PARTIES, THE MARKETING SANCHEZ PARTY OR THEIR
AFFILIATES OF SUCH LIABILITY. Owner shall be responsible for any additional
amounts owed for Taxes or Royalties on Owner’s Oil Production by virtue of
specific lease or other contractual provisions or legal requirements. The
Sanchez Parties, the Marketing Sanchez Party and their affiliates make no
representation or warranty regarding their methods of payment of Taxes and
Royalties and shall not be liable to Owner or any third party(ies) for any
Claims relating to such methods. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, OWNER AGREES TO INDEMNIFY, DEFEND, AND HOLD THE
SANCHEZ INDEMNITEES HARMLESS FROM AND AGAINST ALL CLAIMS THAT ARISE FROM OR OUT
OF, OR ARE RELATED TO, THE PAYMENT BY THE SANCHEZ PARTIES OF OWNER’S
PROPORTIONATE SHARE OF TAXES AND ROYALTIES ON OWNER’S OIL PRODUCTION FROM THE
WELLS, INCLUDING, BUT NOT LIMITED TO, CLAIMS BY GOVERNMENT AUTHORITIES, OWNERS
OF ROYALTY, OVERRIDING ROYALTY, OIL PRODUCTION PAYMENTS, WORKING INTERESTS,
TRANSPORTERS OR OTHER CLAIMANTS, REGARDLESS OF FAULT, UNLESS ANY SUCH CLAIM OR
CLAIMS RESULT(S) FROM THE SOLE UNCURED MATERIAL BREACH OF ONE OR MORE OF THE
SANCHEZ PARTIES OR THE WILLFUL MISCONDUCT OF ONE OR MORE OF THE SANCHEZ PARTIES
ARISING UNDER, IN CONNECTION WITH OR PERTAINING OR RELATING TO THIS AGREEMENT.

 

13.          Approvals and Authorities.  Each of the Parties to this Agreement
hereby represents and warrants to the other Party(ies) hereto that all approvals
and authorities necessary for such Party to enter into this Agreement and be
bound by its terms have been obtained. Each of the Parties to this Agreement
further represents and warrants to the other Party(ies) hereto that its
execution of this Agreement does not breach or violate any contract, agreement,
order or prohibition to which the Sanchez Parties, the Marketing Sanchez Party
and/or their affiliates, or any of them, or Owner are/is a party or bound.

 

14.          Dispute Resolution.

 

a.          Dispute. The Parties will provide written notice to one another
promptly following the occurrence or discovery of any item or event which might
reasonably be expected to result in a claim, demand, cause of action, dispute,
or controversy arising out of, relating to or in connection with this Agreement,
including the interpretation, validity,

 

12

--------------------------------------------------------------------------------


 

termination or breach hereof (each a “Dispute”). The Parties will attempt to
resolve satisfactorily any such matters.

 

b.          Notice of Unresolved Dispute. Should a Dispute arise which the
Parties cannot resolve satisfactorily, either Party may deliver to the other
Party a written notice of the Dispute with supporting documentation as to the
circumstances leading to the Dispute (the “Notice of Dispute”). The Parties,
within fifteen (15) days from delivery of such notice, shall then each appoint a
representative who has no prior direct involvement with the subject matter of
the Notice of Dispute and who is duly authorized to investigate, negotiate and
settle the Dispute. Representatives for each Party shall meet and confer as
often as they deem reasonably necessary following the delivery of the Notice of
Dispute in good faith negotiations to seek to resolve the Dispute amicably.

 

c.           Mediation.  Should the representatives of the Parties fail to
amicably resolve the Dispute within thirty (30) days following the receipt of
the Notice of Dispute, the Parties agree to utilize the services of a mutually
agreeable mediator, which such mediator will be licensed in Texas to practice
law and located in Houston, Texas, for a period of sixty (60) days, and longer
if they mutually agree, pursuant to a joint engagement. Such mediation will be
non-binding, and the costs of the mediator will be borne equally by the Parties.

 

d.          Arbitration. If the Parties are unable to resolve the Dispute within
ninety (90) days following the receipt of the Notice of Dispute, either Party
may submit the matter to be resolved by binding arbitration conducted by the
office of the American Arbitration Association in Houston, Texas (“AAA”). The
arbitration shall be conducted in accordance with the AAA’s Commercial
Arbitration Rules (the “Rules”) effective at the time of the Dispute. The
Expedited Procedures of the Rules shall apply to any Dispute in which no
disclosed claim or counterclaim exceeds $5,000,000.00, exclusive of interest and
arbitration fees and costs. If the Expedited Procedures should apply, the
arbitration shall be heard and decided by a single arbitrator to be appointed by
the AAA. For all other Disputes, the arbitration shall be heard and decided by
three arbitrators, one to be designated by each Party and the third arbitrator
to be selected by the mutual agreement of the two arbitrators. Each Party shall
designate its arbitrator within twenty (20) days of the respondent receiving
notice of the arbitration.  If either Party fails to select an arbitrator within
such twenty-day period, the AAA shall designate such arbitrator. The arbitrators
selected by the Parties shall select the third arbitrator within fifteen (15)
days of their appointment. If the arbitrators selected by the Parties are unable
or fail to agree upon the third arbitrator within such fifteen-day period, the
AAA shall select the third arbitrator. Each arbitrator selected hereunder shall
be knowledgeable in the oil and gas industry. The arbitrators shall make a
reasoned award in writing and may allocate costs and fees among the Parties in
connection with such award. The award shall be final and binding on each Party
and for all purposes. Judgment upon a final award may be entered in any court
having jurisdiction. This Section 14 shall survive any termination of this
Agreement. For the avoidance of doubt, for the purpose of designating
arbitrators in an arbitration tribunal consisting of three arbitrators, the
Sanchez Parties shall be treated as a single Party.

 

13

--------------------------------------------------------------------------------


 

e.           Binding Award/Decision. Once an award or decision by the
arbitration tribunal shall become final, the Parties will comply with such final
award or decision. If either Party fails to comply or to commence compliance
with said award or decision within thirty (30) days following the date upon
which the award or decision becomes final, then the other Party shall have all
rights, powers and authority to enforce the award or decision to the maximum
extent as allowed by law and, for the avoidance of doubt, any such enforcement
shall not be subject to the terms and provisions of this Section 14.

 

f.           Res Judicata.  To the extent permitted by law, any decision of the
arbitration tribunal shall be res judicata as between the Parties but shall not
have binding effect in any unrelated litigation or arbitration where any Party
to this Agreement may also be a party.

 

g.           Limitation of Damages Awarded. The arbitrator(s) is (are) not
empowered to and shall not award any damages not permitted to be recovered
pursuant to Section 17, but the arbitrator(s) may award reasonable attorneys’
fees, costs and expenses, including those of the arbitrator(s), to the
prevailing Party or Parties.

 

15.          Term. This Agreement shall commence as of the Effective Date and
shall remain in full force and effect through December 31, 2022 (the “Primary
Term”), and thereafter the Term of this Agreement shall continue on a
year-to-year basis unless terminated by either Party, effective at the end of
the Primary Term or at the end of any annual extension of the Primary Term, upon
the giving of a minimum of sixty (60) days prior written notice; provided,
however, that notwithstanding the foregoing, this Agreement, and all of the
rights and obligations of the Parties hereunder, shall, in any event, remain in
full force and effect (to the extent of any Oil Production subject to such
Commitment Agreements) and shall not terminate, until the termination date of
the last to terminate of all Commitment Agreements entered into in compliance
with this Agreement and covering such Oil Production. Notwithstanding any
termination of this Agreement as provided above in this Section 15, the terms
and provisions of Sections 14, 17 and 18 hereof, all indemnification obligations
arising hereunder in connection with or pertaining or relating to matters
occurring prior to the termination of this Agreement, and all payment
obligations arising hereunder in connection with or pertaining or relating to
matters occurring prior to the termination of this Agreement shall survive the
termination of this Agreement.

 

Notwithstanding the foregoing provisions of this Section 15, either Party will
be entitled to cancel its obligations under this Agreement with respect to any
volumes that are subject to a Commitment under a Commitment Agreement when such
Commitment under such Commitment Agreement terminates and such Commitment is not
renewed or made subject to another Commitment Agreement, in each case, entered
into in compliance with this Agreement.

 

16.          Notices. All notices, requests, demands and other communications
permitted or required between the Parties by any of the provisions of this
Agreement, unless otherwise specifically provided, will be in writing and will
be deemed given if delivered by hand or transmitted by facsimile, or mailed by
certified mail or overnight mail carrier or courier (postage or other charges
prepaid), and directed to:

 

14

--------------------------------------------------------------------------------


 

If to Owner:

 

Aguila Production, LLC

345 Park Avenue, 43rd Floor

New York, New York 10154

Attention: Angelo Acconcia

Electronic Mail: acconcia@blackstone.com

 

If to the Sanchez Parties:

 

SN EF Maverick LLC

1000 Main Street, Suite 3000

Houston, Texas 77002

Attention: Contract Administration

Electronic Mail: [·]

 

Delivery of such notices as above provided shall be deemed received by and
effective as to the Party to whom it is addressed only upon actual receipt by
the Party, or if transmitted by facsimile, the successful completion of such
transmission during normal business hours of 8:00 A.M. to 5:00 P.M., local time
of the receiving Party, or if received after such hours, on the next Business
Day. No change of notice is binding on any Party until all Parties have received
notice containing the changed information.

 

17.          Disclaimer of Certain Damages.   NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT, (a) OWNER AND THE OWNER INDEMNITEES WILL
NOT BE LIABLE HEREUNDER TO THE SANCHEZ PARTIES, OR ANY ONE OF THEM, OR TO THE
SANCHEZ INDEMNITEES, AND (b) THE SANCHEZ PARTIES, OR EITHER ONE OF THEM, AND THE
SANCHEZ INDEMNITEES WILL NOT BE LIABLE HEREUNDER TO OWNER OR TO THE OWNER
INDEMNITEES, PURSUANT TO ANY INDEMNITY OR ANY OTHER PROVISION HEREOF, FOR ANY OF
THE OTHER’S(S’) OWN CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES,
HOWSOEVER ARISING UNDER OR HOWSOEVER RELATING OR PERTAINING TO THIS AGREEMENT,
AND REGARDLESS OF THE EXISTENCE, OR ALLEGED EXISTENCE, OF ANY UNCURED MATERIAL
BREACH, ANY DEGREE OF NEGLIGENCE INCLUDING, WITHOUT LIMITATION, SIMPLE
NEGLIGENCE AND GROSS NEGLIGENCE, WILLFUL MISCONDUCT, STATUTORY LIABILITY, STRICT
LIABILITY AND/OR OTHER FAULT.

 

18.          Audit Rights. A Party shall have the right, at its own expense,
upon reasonable notice and at reasonable times, to examine, to audit and to
obtain copies of the relevant portions of books and records of the other
Party(ies) but only to the extent reasonably necessary to verify (a) the
accuracy of any statement, charge, payment, deduction or computation made or
rendered under or pursuant to this Agreement and/or (b) the proper allocation
and payment of all Other Costs, Royalties and Taxes payable by a Party, and the
proper allocation and payment of all revenues received by a Party and payable to
the other Party, all as provided in this Agreement.

 

15

--------------------------------------------------------------------------------


 

This right to examine, audit and obtain copies will not be available with
respect to proprietary information not directly relevant to matters arising
under this Agreement.  All statements, charges, payments, deductions and
computations made or rendered under or pursuant to this Agreement shall be
conclusively presumed final and accurate, and all associated claims for under or
overpayment(s) shall be deemed waived, unless the particular statement, charge,
payment, deduction or computation in question is objected to in writing, with
adequate explanation and documentation, within two (2) years after the
examination and/or audit thereof by the objecting Party.

 

19.          Entire Agreement. This Agreement, including all Exhibits hereto,
contains the entire agreement and understanding between the Parties relating to
the matters covered hereby, and any representations, correspondence, or other
statements made by a Party prior to the Effective Date relating to the matters
covered hereby shall be superseded by the terms and conditions hereof.

 

20.          Relationship of the Parties. The Parties shall at all times act
independently of each other in complying with the terms and conditions of this
Agreement. No partnership, joint venture, trust or other fiduciary relationship
or mining partnership is intended or created by this Agreement, and no act by
any of the Parties shall operate to create such a relationship.

 

21.          Waivers. Either Party, by written instrument, may (i) waive
compliance by the other Party with, or modify any of, the covenants or
agreements made by the other Party in this Agreement or (ii) waive or modify
performance of any of the other obligations or other acts of the other Party.
The delay or failure on the part of a Party to insist, in any one instance or
more, upon strict performance of any term or condition of this Agreement, or to
exercise any right or privilege herein conferred, shall not be construed as a
waiver of any such term, condition, right or privilege, and the same shall
continue and remain in full force and effect. Except as expressly set forth
herein, all rights and remedies are cumulative.

 

Signature Page Follows

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

SN EF MAVERICK, LLC

 

SN OPERATING COMPANY

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

AGUILA PRODUCTION, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

17

--------------------------------------------------------------------------------


 

Exhibit A

 

Crude Oil Production Marketing Agreement

Dated Effective as of January [·], 2017

By and Among

 

SN EF MAVERICK, LLC (“SN”),

[SN OPERATING COMPANY] (“SN OPERATING COMPANY”) and

AGUILA PRODUCTION, LLC (“Owner”)

 

POINTS OF DELIVERY

 

[·]

 

1

--------------------------------------------------------------------------------


 

Exhibit B

 

Crude Oil Production Marketing Agreement

Dated Effective as of January [·], 2017

By and Among

 

SN EF MAVERICK, LLC (“SN”),

[SN OPERATING COMPANY] (“SN OPERATING COMPANY”) and

AGUILA PRODUCTION, LLC (“Owner”)

 

COMMITMENT AGREEMENTS

 

[·]

 

1

--------------------------------------------------------------------------------


 

Exhibit C

 

Crude Oil Production Marketing Agreement

Dated Effective as of January [·], 2017

By and Among

 

SN EF MAVERICK, LLC (“SN”),

[SN OPERATING COMPANY] (“SN OPERATING COMPANY”) and

AGUILA PRODUCTION, LLC (“Owner”)

 

COPIES OF COMMITMENT AGREEMENTS

 

Attached.

 

1

--------------------------------------------------------------------------------


 

ANNEX J

 

FORM OF

NGL PRODUCTION MARKETING AGREEMENT

 

--------------------------------------------------------------------------------


 

Final Form

 

NATURAL GAS LIQUIDS MARKETING AGREEMENT

 

This Natural Gas Liquids Marketing Agreement (“Agreement”) is entered into by
and among SN EF MAVERICK, LLC (“SN”), [SN OPERATING COMPANY] (collectively, the
foregoing entities may be referred to hereinafter as the “Sanchez Parties”) and
AGUILA PRODUCTION, LLC (“Owner”). SN, [SN Operating Company] and Owner may be
referred to hereinafter individually as a “Party” and collectively as the
“Parties”. This Agreement shall be effective as of the [·] day of January, 2017
(the “Effective Date”).

 

WHEREAS, Owner desires to sell and the Sanchez Parties desire to receive and
purchase Owner’s and Owner’s affiliates’, if any, full proportionate share and
gross working interest (hereinafter, collectively, “Owner’s Proportionate
Share”) of and in the natural gas produced from all current and future wells
jointly owned by the Parties (the “Wells”) located in Maverick, Dimmit, Webb,
and LaSalle Counties, Texas (the “Properties”) and processed at one or more
natural gas processing plants to extract the natural gas liquids therefrom
(Owner’s Proportionate Share of the natural gas liquids therefrom that is
attributable, as determined under the terms of the applicable gas processing
agreement(s), to the Wells, collectively, “Owner’s NGLs”) the Sanchez Parties’
and the Sanchez Parties’ affiliates’, if any (provided that SN Cotulla Assets,
LLC, SN Catarina, LLC, SN Palmetto LLC and Sanchez Production Partners (SEP IV)
shall not be considered affiliates of any Sanchez Party for purposes of this
definition), and any other co- working interest owner’s, including Owner’s and
Owner’s affiliates’, if any, full proportionate share and gross working interest
of and in the natural gas produced from all of the Wells being collectively
referred to herein as “NGLs”) on the terms and conditions set forth in this
Agreement; and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Sanchez Parties are willing to market Owner’s NGLs at the same marketing points
and under the same marketing arrangements under which the NGLs attributable to
the Sanchez Parties’ and the Sanchez Parties’  affiliates’, if any, full
proportionate share and gross working interest (hereinafter, collectively, “The
Sanchez Parties’ Proportionate Share”) of and in the natural gas produced from
the Wells (collectively, “SN’s NGLs”) is marketed.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

1.          Sale of Owner’s NGLs. Subject to the terms and provisions of this
Agreement, Owner hereby agrees to sell to one of the Sanchez Parties, as
designated from time to time by the Sanchez Parties and the Party so designated
by the Sanchez Parties (the “Marketing Sanchez Party”) hereby agrees to receive
and purchase from Owner, at the specific points of delivery set forth on
Exhibit A, attached hereto and by this reference made a part hereof, as the same
may be amended from time to time by the Sanchez Parties (the “Delivery Points”),
all of Owner’s NGLs extracted from the natural gas production from the Wells for
the term of this Agreement. The specific Delivery Points hereunder, as
designated on said Exhibit A, shall be at the tailgate of the gas processing
plant(s) with respect to which the relevant Commitment Agreement relates, or at
such other Delivery Points as designated by the Sanchez Parties and as set forth
on Exhibit A, as the same may be amended from time to time by the Sanchez
Parties. Subject to the terms and

 

--------------------------------------------------------------------------------


 

provisions of this Agreement, title to Owner’s NGLs shall pass from Owner to the
Marketing Sanchez Party as the NGLs in question passes through the designated
Delivery Points. The Sanchez Parties shall give Owner written notice of any
amendment to Exhibit A made by the Sanchez Parties pursuant to this Section 1
promptly (and, in any event, within five (5) days) after such amendment is made.

 

2.             Marketing of Owner’s NGLs.

 

a.          Owner acknowledges that Owner’s NGLs may be marketed by either of
the Sanchez Parties or by one or more of their respective affiliates, and Owner
hereby consents to the marketing of Owner’s NGLs under and/or pursuant to this
Agreement by either Sanchez Party or by one or more of their respective
affiliates; provided, however, that the obligations to Owner under this
Agreement shall be the responsibility of the Sanchez Parties; provided further,
however, that the obligations and representations to the Sanchez Parties under
this Agreement shall be the responsibility of Owner notwithstanding the fact
that an affiliate, or affiliates, of Owner may have a working interest or other
interest, of whatever kind or type, in Owner’s NGLs.

 

b.          Subject to the other terms and provisions of this Agreement, the
Sanchez Parties or their affiliates shall obtain transport from the designated
Delivery Points for, and/or shall market Owner’s NGLs in good faith and in a
manner commercially reasonable under the circumstances, and shall obtain
transport from the designated Delivery Points for, and/or shall market, Owner’s
NGLs at no less favorable commercial terms and conditions to Owner than the
commercial terms and conditions under which the Sanchez Parties or their
affiliates obtain transport from the designated Delivery Points for, and/or
market, SN’s NGLs; provided, however, that Owner and each of the Sanchez
Parties, including the Marketing Sanchez Party, hereby disclaim the existence
of, and any intent to create, any type of fiduciary, trust, agency or
partnership relationship with or between or among Owner, SN, SN Operating
Company or any other affiliate(s) of the Sanchez Parties pertaining to,
resulting from, arising out of, pursuant to or in connection with the execution
and/or performance of this Agreement.

 

c.           Owner acknowledges that (x) as of the Effective Date, one or both
of the Sanchez Parties or their affiliate(s) has (or have) entered into, or are
in the process of finalizing and entering into, the agreements set forth in
Exhibit B, attached hereto and by this reference made a part hereof, as said
Exhibit B may be amended from time to time by the Sanchez Parties (with Owner’s
prior written approval), covering, among other things, the gathering, treating,
transportation, and/or processing of the raw natural gas production stream from
the Wells and/or the transportation, marketing and/or sale of NGLs from, in each
case, the Properties, and (y) after the Effective Date, one or both of the
Sanchez Parties or their affiliate(s) shall have the right to enter into
additional gathering, treating, processing, transportation, marketing or similar
or related agreements applicable to NGLs extracted from natural gas production
from the Properties (all such existing and future agreements described in
clauses (x) and (y) of this Section 2(c) of this Agreement hereinafter being
referred to as the “Commitment Agreements”), subject to the following
restrictions:

 

2

--------------------------------------------------------------------------------


 

(i)          The Sanchez Parties shall be obligated to obtain the prior written
approval of Owner before entering into any future Commitment Agreement that
(A) involves a dedication of acreage, (B) includes a minimum throughput volume
requirement, throughput/deficiency payment requirement, minimum payment
requirement or other financial obligation that could require a payment if the
physical delivery of any natural gas production and/or NGLs is not made
thereunder or if the agreement is terminated, (C) has a term that ends later
than (and is not otherwise terminable without penalty of any kind on or before)
the first to occur of (w) the final day of the twelfth (12th) full month
succeeding the date of execution of such agreement and (x) the end of the
Primary Term (as such Primary Term may be extended pursuant to Section 15), or
(D) is (y) proposed at any time during the first five (5) years of the Term of
this Agreement and is for the gathering, treating, processing, transportation,
sale and/or marketing of more than an average (measured on a calendar month
basis) of 420.000 gallons (measured on an 8/8ths) as to Owner’s Proportionate
Share and The Sanchez Parties’ Proportionate Share basis) of NGLs per day, or
(z) proposed at any time after the first five (5) years but during the remaining
Term of this Agreement and is for the gathering,. treating, processing,
transportation, sale and/or marketing of more than an average (measured on a
calendar month basis) of 210,000 gallons (measured on an 8/8ths, as to Owner’s
Proportionate Share and The Sanchez Parties’ Proportionate Share, basis) of NGLs
per day (any such agreement, a “Restricted Commitment Agreement”).

 

(ii)         From and after the date Owner gives notice of its intent to take
any amount of Owner’s Excess NGLs in kind under Section 6 hereof, (A) the
Sanchez Parties shall not, without the prior written approval of Owner, enter
into any Commitment Agreement relating to the amount of Owner’s Excess NGLs to
be taken in kind by Owner, per the provisions of Owner’s notice of its intent to
take in kind, that has a term extending beyond the date Owner will begin taking
such amount of Owner’s Excess NGLs in kind, and (B) the Sanchez Parties and
Owner will communicate regularly and coordinate an orderly transition of the
marketing responsibility for the amount of Owner’s Excess NGLs to be taken in
kind from the Sanchez Parties to Owner, including coordinating any Commitment
Agreements that have been entered into prior to such period or will be entered
into during such period.

 

For the avoidance of doubt, from and after the Effective Date and until such
time as Owner notifies the Sanchez Parties that it intends to exercise, as of a
date certain, its rights under Section 6 to take a specific amount of Owner’s
Excess NGLs in kind, the Sanchez Parties shall have the right to enter into any
Commitment Agreements that are not Restricted Commitment Agreements without the
prior written approval of Owner and to gather, treat, process, market, transport
from the designated Delivery Points and sell any and all of Owner’s NGLs from
the Properties.

 

d.          Owner acknowledges that during the term of this Agreement, Owner’s
Proportionate Share of the raw natural gas production stream from the Wells to
be

 

3

--------------------------------------------------------------------------------


 

marketed hereunder will be gathered, treated, transported and/or processed, and
Owner’s NGLs to be marketed hereunder will be transported and/or resold, as the
case may be, under the Commitment Agreements entered into in compliance with
this Agreement throughout the respective terms thereof. The transportation
and/or resale, as the case may be, of Owner’s NGLs under the terms of any of the
existing or future Commitment Agreements shall not give Owner any interest in or
make Owner a party to said Commitment Agreements. It is expressly agreed that
the Sanchez Parties shall not have any power or authority to contract in the
name of or on behalf of Owner.

 

e.           Attached hereto as Exhibit C are full and complete copies of the
Commitment Agreements referenced in Exhibit B. The Sanchez Parties agree to keep
Owner reasonably informed about the negotiation of potential Restricted
Commitment Agreements through monthly (or, if mutually agreed, more frequent)
meetings and to provide Owner with copies of final, or as near-to-final as
commercially reasonable, proposed Restricted Commitment Agreements for Owner’s
review and approval.  If Owner does not grant or reject in writing any written
request for approval of a Restricted Commitment Agreement within twenty (20)
days after its receipt thereof, Owner will be deemed to have rejected such
Restricted Commitment Agreement. Upon the execution of any new Commitment
Agreement, including any Commitment Agreement set forth in Exhibit B or the
execution (after approval or deemed approval by Owner) of any Restricted
Commitment Agreement, or any material amendment or other material modification
to any previously executed Commitment Agreement set forth in Exhibit B or any
previously executed (approved or deemed approved) Restricted Commitment
Agreement, in each case, entered into, and approved or deemed approved, as
applicable, in accordance with the terms of this Agreement, Exhibit C shall be
amended (as appropriate) by the Sanchez Parties to include a copy of such
newly-executed Commitment Agreement or newly-executed (approved or deemed
approved) Restricted Commitment Agreement or to reflect such material amendment
or other material modification to such previously executed Commitment Agreement
or previously executed (approved or deemed approved) Restricted Commitment
Agreement, as applicable. Subject to the provisions of Section 2(g), below, any
Restricted Commitment Agreement approved (or deemed approved) by Owner hereunder
shall, for all purposes of this Agreement, constitute a Commitment Agreement
under this Agreement.

 

f.           If Owner rejects any agreement that would, if approved by Owner,
become a Restricted Commitment Agreement hereunder (“Sanchez Proposed
Commitment”), (i) Owner may, within fifteen (15) days of rejecting a Sanchez
Proposed Commitment, propose an alternate agreement (“Owner Proposed
Commitment”) and (ii) one or more of the Sanchez Parties or their affiliates
shall be free to enter into such Sanchez Proposed Commitment; provided, that
such Sanchez Proposed Commitment would not be and will not be a Commitment
Agreement hereunder. The Sanchez Parties shall use commercially reasonable
efforts to support (i) Owner in taking production that would otherwise be
subject to the Sanchez Proposed Commitment in kind and (ii) Owner’s negotiation,
execution and implementation of the Owner Proposed Commitment with the
applicable third party, including, at the request of Owner, acting as agent on
behalf of Owner for the limited purpose of transporting and/or selling such
Owner volumes pursuant to the Owner Proposed Commitment, if the Parties
negotiate and

 

4

--------------------------------------------------------------------------------


 

execute all necessary agreements required for a Sanchez Party to serve as agent
for such purposes that are agreeable to the Sanchez Parties in their sole
discretion).  Conversely, any of Owner’s NGLs that is not taken in kind by Owner
and marketed by Owner in accordance with the terms and provisions of this
Agreement or marketed by a Sanchez Party on behalf of Owner pursuant to this
Agreement shall be marketed under the terms and provisions of this Agreement by
and among one or more of the Sanchez Parties or their affiliates, subject to any
applicable Commitment Agreement or Restricted Commitment Agreement regardless of
any rejections made by Owner.

 

g.           It is agreed by the Parties that, in the event of an emergency,
including (without limitation) the impending shut-in of one or more of the
Wells, the unanticipated unavailability of previously-contracted third party
services or the occurrence of any other event that could imminently impact the
production, transportation and/or sale of the NGLs from one or more of the
Wells, one or both of the Sanchez Parties or their affiliate(s) shall have the
right, without obtaining the prior written approval of Owner, to enter into new,
short-term (that is, not in excess of thirty-one (31) days) agreements that are
reasonably appropriate and necessary to fully respond to any such emergency;
provided, that the Sanchez Parties will provide notice to Owner as soon as
reasonably practicable (and in any event within five (5) business days) that
such emergency agreement(s) has/have been entered into and the terms thereof. It
is agreed that any such new agreements, whether or not ultimately approved or
executed by Owner, will be Commitment Agreements under the terms and conditions
of this Agreement.

 

3.          Proceeds Netback Price for Owner’s NGLs. Subject to the other
provisions of this Agreement, the consideration to be received by Owner
hereunder for Owner’s NGLs from the Wells for any given calendar month during
the term of this Agreement shall be an amount equal to the total quantity of
Owner’s NGLs (measured in gallons) multiplied by the weighted average sales
price per gallon received by the Sanchez Parties, or any of them, for all NGLs
sold by the Sanchez Parties or their affiliates to non-affiliated third parties
from the Wells for such calendar month at all points of sale to non-affiliated
third parties (“Sales Points”), less Owner’s Proportionate Share of the
following (without duplication of any charges made by the Sanchez Parties to
Owner under this Agreement and without duplication of any charges made by the
Sanchez Parties to Owner under other marketing agreements with Owner) (such
calculation, including the deductions set forth in (a)-(c) below, the “Owner
Amount”):

 

a.          royalties, overriding royalties, production payments and other
burdens on NGLs (“Royalties”) for such calendar month, it being understood (and
the Sanchez Parties agreeing) that the Sanchez Parties shall pay, on behalf of
Owner, Owner’s share of such Royalties to the recipients thereof,

 

b.          severance taxes, if any, and all other taxes on or measured by NGLs
(“Taxes”) for such calendar month, it being understood (and the Sanchez Parties
agreeing) that the Sanchez Parties shall pay, on behalf of Owner, Owner’s share
of such Taxes, and

 

c.           any invoices or other charges, costs or fees payable by the Sanchez
Parties to third parties, including reasonable charges of affiliates of the
Sanchez Parties, at or

 

5

--------------------------------------------------------------------------------


 

prior to the Delivery Points and/or between the Delivery Points and the Sales
Points, for, without limitation, the following (collectively, “Other Costs”):
fees and costs charged by any gatherer, treater, processor, transporter or
purchaser, unutilized firm transportation charges, penalties of any kind or
character, minimum or deficiency payments or charges associated with gathering
agreements, processing agreements, treating agreements, transportation
agreements, including throughput and deficiency agreements, or term sales
agreements, and third-party operator marketing charges.

 

Subject to the other provisions of this Agreement, the Owner Amount for each
gallon of Owner’s NGLs from each Well for such month pursuant to the preceding
provisions of this Section 3 shall not be less than the consideration to be
received by the Sanchez Parties for each gallon of SN’s NGLs from such Well for
such month. Should the purchaser(s) of the NGLs at the Sales Points fail or
refuse to pay for all or part of the NGLs sold and delivered for any reason, the
Sanchez Parties will use reasonable efforts to obtain payment but shall not be
liable to Owner for any NGLs sold and delivered to such purchaser(s) unless and
until the Sanchez Parties receive payment for same; provided that in the event
the Sanchez Parties receive partial payment from the purchaser(s) of the NGLs at
the Sales Points, the Sanchez Parties shall timely deliver to Owner Owner’s
Proportionate Share of such payment. If any such consideration paid by any such
purchaser(s) of the NGLs at the Sales Points pursuant to the preceding
provisions of this Section 3 is in the form of a settlement payment or
litigation proceeds received by the Sanchez Parties, Owner shall be entitled to
receive from the Sanchez Parties Owner’s Proportionate Share of any such
settlement payment or litigation proceeds received by the Sanchez Parties, net
of Owner’s Proportionate Share of all costs incurred by the Sanchez Parties, or
any of them, or their affiliates, in connection with or pertaining or relating
to any such settlement or litigation. The Sanchez Parties shall have no
liability under this Agreement for any loss of NGLs at or prior to the Delivery
Points and/or between the Delivery Points and the Sales Points and Owner shall
have no recourse against the Sanchez Parties for the same. Owner shall at any
and all times hereunder be responsible for Owner’s Proportionate Share of any
and all costs, including, without limitation, Other Costs, and losses,
attributable to, in connection with or pertaining in any way to the NGLs, from
the wellhead to the Delivery Points and from the Delivery Points to the Sales
Points; provided, however, that, for the avoidance of doubt, Owner shall not be
responsible for, and neither of the Sanchez Parties (nor any of their
affiliates) shall be entitled to, the payment of any marketing fee with respect
to the services performed under this Agreement by either of the Sanchez Parties
or any of their affiliates.

 

4.          Payment to Owner. The consideration to be received by Owner pursuant
to Section 3 of this Agreement shall be paid by the Sanchez Parties to Owner for
any given month promptly after the Sanchez Parties actually receive funds for
NGLs purchased by the Sanchez Parties and resold pursuant to this agreement for
such month, and in any event on or before the date that is ten (10) days after
the date upon which the Sanchez Parties actually receive funds for NGLs
purchased by the Sanchez Parties and resold pursuant to this agreement from the
applicable purchasers of such NGLs for a given month, along with a detailed
statement describing such amounts payable to Owner.

 

If the Sanchez Parties or Owner fail(s) to make any payment to the other when
due hereunder (the “Payment Due Date”) then, (i) beginning on the first day
after the Payment Due Date (and continuing until the day such payment is made
pursuant to this Section 4), interest

 

6

--------------------------------------------------------------------------------


 

shall accrue on the amount of any such payment not so paid at a rate equal to
the lesser of (a) the then-applicable prime rate (as then most recently
published in The Wall Street Journal) plus three percent (3%) and (b) the
maximum rate permitted by applicable law and (ii) if, within the one hundred and
eighty (180) day period following the Payment Due Date applicable to such
payment, the owing Party(ies) has(have) failed to make such payment to the owed
Party(ies), then the owed Party(ies) shall have the right (in addition to all
other rights and remedies available to the owed Party(ies) at law or in equity
with respect to such non-payment), upon thirty (30) days’ written notice to the
owing Party(ies), to terminate this Agreement.

 

Unless otherwise consented to in writing by the Parties, all payments due
hereunder shall be made by the owing Party(ies) to the owed Party(ies) via wire
transfer of immediately available U.S. dollars to the accounts set forth below
(or to any other account or accounts as specified in writing from time to time
by the Parties):

 

If to Owner:

 

[·]

[·]

[·]

[·]

 

If to the Sanchez Parties:

 

[·]

[·]

[·]

[·]

 

5.          Owner’s Responsibility For Owner’s Proportionate Share of
Obligations Under the Commitment Agreements. In support of the obligations of
the Sanchez Parties set forth herein, Owner acknowledges that the Sanchez
Parties, the Marketing Sanchez Party and/or their affiliates have entered into,
are entering into and/or will be entering into the Commitment Agreements. Such
Commitment Agreements contain contractual obligations that may include, without
limitation, gathering fees, treating fees, minimum and/or throughput/deficiency
payment obligations, minimum volumetric supply commitments, demand charges,
reservation fees, indemnities, representations and warranties, and other
contractual obligations (collectively, “Commitments”). Owner hereby agrees that,
as of the Effective Date and at all times thereafter during the term of this
Agreement (including during the remaining term hereof following any partial
termination of this Agreement as provided in Section 15), and through the
remaining respective terms, if any, of the Commitment Agreements entered into in
compliance with this Agreement, Owner shall be liable and fully responsible to
the Sanchez Parties, the Marketing Sanchez Party and/or their affiliates for
Owner’s Proportionate Share of all Commitments incurred by the Sanchez Parties,
the Marketing Sanchez Party and/or their affiliates under or pursuant to such
Commitment Agreements. Owner’s Proportionate Share of any unmet Commitments
under any such Commitment Agreements shall be included as “Other Costs” under
Section 3(c), above, of this Agreement, eligible for deduction from the payment
to Owner of otherwise applicable proceeds thereunder. The Sanchez Parties, the
Marketing Sanchez Party

 

7

--------------------------------------------------------------------------------


 

and/or their affiliates, at their sole and exclusive election, may invoice Owner
for any excess amounts (such “excess” being the amount by which the deduction
for Owner’s Proportionate Share of any unmet Commitments exceeds Owner’s
Proportionate Share of the otherwise applicable proceeds under the Commitment
Agreements) owed with respect to such Commitments or offset such excess amounts
against future amounts that would otherwise be owed to Owner pursuant to
Section 3 of this Agreement. Owner shall pay any such invoice within ten
(10) days after receipt of such invoice. Notwithstanding anything to the
contrary contained in this Agreement, Owner is not and will not be a third party
beneficiary of any contractual rights to which the Sanchez Parties, the
Marketing Sanchez Party and/or their affiliates are entitled under the terms of
any such Commitment Agreements; provided, however, that upon any termination of
this Agreement, Owner shall be entitled, to the extent permitted (i) by
applicable law and regulation, (ii) by the regulated transporter(s) under any
such Commitment Agreements, (iii) under the terms of the applicable Commitment
Agreements and (iv) under any and all applicable tariffs, to receive from the
Sanchez Parties a transfer or allocation of shipper history arising under any
such Commitment Agreements and attributable to the transport of Owner’s NGLs
under such Commitment Agreements.

 

6.          Right to Take in Kind. If and to the extent a portion of Owner’s
NGLs is not committed to the fulfillment of, or has been used to fulfill, the
Commitments under or pursuant to the Commitment Agreements (such portion of
Owner’s NGLs hereinafter being referred to as “Owner’s Excess NGLs”), Owner
shall have the right, upon the delivery thereof to the applicable Delivery
Point, to market Owner’s Excess NGLs at and from the Delivery Points; provided,
however, such right may only be exercised by Owner if and to the extent the same
is not prohibited by applicable law or the terms and conditions of the
Commitment Agreements and if and to the extent Owner’s exercise of such right
will not cause the Sanchez Parties to fail to meet any Commitments under any of
the Commitment Agreements. Notice of Owner’s intent to exercise such right to
take in kind shall be in the form of a written notice from Owner to the Sanchez
Parties given at least twelve (12) months before the date that Owner desires to
take a specific amount of Owner’s Excess NGLs in kind. In the event of any such
exercise of entitlement, Owner will retain title to Owner’s Excess NGLs at the
Delivery Points, transport and market such Owner’s Excess NGLs, and be
responsible for the payment of royalty and severance taxes, and any other taxes
based on production, on such Owner’s Excess NGLs, and all costs and expenses
associated with the transportation and marketing from such Delivery Points of
such Owner’s Excess NGLs.

 

7.             Covenants by Owner. Owner represents and warrants to the Sanchez
Parties that at all times during the term of this Agreement:

 

a.          It has, and will continue to have, the right to convey good and
merchantable title to all of Owner’s Proportionate Share of and in the raw
natural gas production stream from the Wells or to all of Owner’s NGLs,
whichever is applicable, free and clear of all liens, encumbrances and claims
other than any customary liens arising under any joint operating agreement; and

 

b.          Except as provided herein or pursuant to any Commitment Agreements,
its gross working interest is undedicated to or fully released from any
marketing

 

8

--------------------------------------------------------------------------------


 

agreement(s) related to the Wells and/or Owner’s NGLs, and the Sanchez Parties
shall have the sole right to purchase and resell Owner’s NGLs.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, OWNER
SHALL RELEASE, INDEMNIFY, DEFEND AND HOLD THE SANCHEZ PARTIES, THE MARKETING
SANCHEZ PARTY AND ALL OF THEIR AFFILIATES, AND EACH OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES HARMLESS FROM AND
AGAINST ALL SUITS, ACTIONS, DEBTS, ACCOUNTS, COSTS, DAMAGES (OF ANY KIND OR
TYPE), CHARGES, FINES, PENALTIES, LOSSES, JUDGMENTS, LIABILITIES AND/OR EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND OTHER COSTS OF LITIGATION) ARISING
FROM OR OUT OF ADVERSE CLAIMS OF ANY PARTY TO OWNER’S NGLS.

 

8.          Indemnification.   NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, OWNER SHALL BE LIABLE FOR, AND HEREBY RELEASES,
INDEMNIFIES, DEFENDS AND HOLDS HARMLESS THE SANCHEZ PARTIES, THE MARKETING
SANCHEZ PARTY, AND ALL OF THEIR AFFILIATES, AND EACH OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES (THE “SANCHEZ
INDEMNITEES”) FROM AND AGAINST, A PERCENTAGE (“OWNER’S SECTION 8 INDEMNIFICATION
PERCENTAGE”), WHICH PERCENTAGE SHALL BE EQUAL TO ONE HUNDRED PERCENT (100%) OF
OWNER’S PROPORTIONATE SHARE OF ALL NATURAL GAS PRODUCTION FROM THE WELLS ON THE
PROPERTIES, OF ANY AND ALL SUITS, ACTIONS, DEBTS, ACCOUNTS, COSTS, CHARGES,
DAMAGES OF ANY KIND OR TYPE (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR PERSONAL
INJURY OR DEATH, DAMAGES TO PROPERTY, ENVIRONMENTAL OR OTHERWISE, AND THIRD
PARTY CONSEQUENTIAL DAMAGES), FINES, PENALTIES, LOSSES, JUDGMENTS, LIABILITIES
AND/OR EXPENSES INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
OTHER COSTS OF LITIGATION (INCLUDING, WITHOUT LIMITATION, ANY AND ALL SUITS,
ACTIONS, DEBTS, ACCOUNTS, COSTS, CHARGES, DAMAGES OF ANY KIND OR TYPE
(INCLUDING, WITHOUT LIMITATION, DAMAGES FOR PERSONAL INJURY OR DEATH, DAMAGES TO
PROPERTY, ENVIRONMENTAL OR OTHERWISE, AND THIRD PARTY CONSEQUENTIAL DAMAGES),
FINES, PENALTIES, LOSSES, JUDGMENTS, LIABILITIES AND/OR EXPENSES INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’  FEES AND OTHER COSTS OF LITIGATION,
ARISING UNDER, IN CONNECTION WITH OR PERTAINING OR RELATING TO ANY COMMITMENT
AGREEMENT) (COLLECTIVELY, “CLAIMS”) ARISING UNDER, IN CONNECTION WITH OR
PERTAINING OR RELATING TO THIS AGREEMENT, REGARDLESS OF FAULT, UNLESS ANY SUCH
CLAIM OR CLAIMS RESULT(S) FROM THE SOLE UNCURED MATERIAL BREACH OF OWNER OR THE
WILLFUL MISCONDUCT OF OWNER ARISING UNDER, IN CONNECTION WITH OR PERTAINING OR
RELATING TO THIS AGREEMENT, IN EITHER OF WHICH CASE OWNER’S INDEMNITY OBLIGATION
UNDER THIS SECTION 8 OF THIS AGREEMENT SHALL INCREASE FROM OWNER’S SECTION 8

 

9

--------------------------------------------------------------------------------


 

INDEMNIFICATION PERCENTAGE, AS DEFINED ABOVE IN THIS SECTION 8, TO ONE HUNDRED
PERCENT (100%) OF ANY SUCH CLAIM OR CLAIMS.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, EACH
SANCHEZ PARTY SHALL BE SEVERALLY (AND NOT JOINTLY AND SEVERALLY) LIABLE FOR, AND
HEREBY RELEASES, INDEMNIFIES, DEFENDS AND HOLDS HARMLESS OWNER, AND ALL OF ITS
AFFILIATES, AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS
AND REPRESENTATIVES (THE “OWNER INDEMNITEES”) FROM AND AGAINST, A PERCENTAGE
(“THE SANCHEZ PARTY’S SECTION 8 INDEMNIFICATION PERCENTAGE”), WHICH PERCENTAGE
SHALL BE EQUAL TO ONE HUNDRED PERCENT (100%) OF SUCH SANCHEZ PARTY’S
PROPORTIONATE SHARE OF ALL NGL PRODUCTION FROM THE WELLS ON THE PROPERTIES, OF
ANY AND ALL CLAIMS ARISING UNDER, IN CONNECTION WITH OR PERTAINING OR RELATING
TO THIS AGREEMENT, REGARDLESS OF FAULT, UNLESS ANY SUCH CLAIM OR CLAIMS
RESULT(S) FROM THE SOLE UNCURED MATERIAL BREACH OF SUCH SANCHEZ PARTY OR THE
WILLFUL MISCONDUCT OF SUCH SANCHEZ PARTY ARISING UNDER, IN CONNECTION WITH OR
PERTAINING OR RELATING TO THIS AGREEMENT, IN EITHER OF WHICH CASE SUCH SANCHEZ
PARTY’S INDEMNITY OBLIGATION UNDER THIS SECTION 8 OF THIS AGREEMENT SHALL
INCREASE FROM THE APPLICABLE SANCHEZ PARTY’S SECTION 8 INDEMNIFICATION
PERCENTAGE, AS DEFINED ABOVE IN THIS SECTION 8, TO ONE HUNDRED PERCENT (100%) OF
ANY SUCH CLAIM OR CLAIMS.

 

AS USED IN THIS AGREEMENT, THE TERM “REGARDLESS OF FAULT” MEANS WITHOUT REGARD
TO THE CAUSE OR CAUSES OF ANY CLAIM, INCLUDING, WITHOUT LIMITATION, EVEN THOUGH
A CLAIM IS CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE, WHETHER SIMPLE, GROSS,
SOLE, JOINT, CONCURRENT, COMPARATIVE, CONTRIBUTORY, ACTIVE, PASSIVE OR
OTHERWISE, STATUTORY LIABILITY, STRICT LIABILITY OR OTHER FAULT OF OWNER OR THE
SANCHEZ PARTIES. FURTHER, AS USED IN THIS AGREEMENT, THE TERM “UNCURED MATERIAL
BREACH” SHALL MEAN A MATERIAL BREACH OF THIS AGREEMENT THAT IS NOT CURED BY THE
BREACHING PARTY WITHIN THIRTY (30) DAYS FOLLOWING THE BREACHING PARTY’S RECEIPT
OF WRITTEN NOTICE FROM THE NON-BREACHING PARTY OF THE ALLEGED MATERIAL BREACH IN
QUESTION; PROVIDED, HOWEVER, THAT IF THE EXISTENCE OF AN ALLEGED MATERIAL BREACH
IS DISPUTED BY THE ALLEGED BREACHING PARTY, THE ABOVE-REFERENCED 30-DAY CURE
PERIOD SHALL BE TOLLED IN ITS ENTIRETY UNTIL SUCH DISPUTE IS RESOLVED IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF SECTION 14 OF THIS AGREEMENT.

 

9.                               Disclaimer of Representations by Sanchez
Parties.  Owner hereby acknowledges and agrees that no express or implied
representation or warranty is or has been made by the Sanchez Parties, the
Marketing Sanchez Party or their affiliates, or any of them. concerning or
relating to the price to be paid for Owner’s NGLs from the Wells. Further, Owner

 

10

--------------------------------------------------------------------------------


 

hereby acknowledges and agrees that (i) it has not relied upon any statements,
representations or warranties (whether written or oral) made by the Sanchez
Parties, the Marketing Sanchez Party or their affiliates, or any of them, when
entering into this Agreement, (ii) it has entered into this Agreement based upon
its own independent business judgment and its own experience in energy markets
and the energy industry, and (iii) this Agreement was and is a result of arm’s
length negotiations between the Sanchez Parties and Owner.

 

10.                        Changes in Owner’s Ownership. Owner shall be solely
responsible for notifying the Sanchez Parties in writing of any changes in the
ownership of, or rights to. Owner’s NGLs from the Wells or the proceeds derived
from the marketing thereof. The Sanchez Parties, the Marketing Sanchez Party and
their affiliates shall not be bound by any changes in such ownership or rights
until they are so notified as provided in this Agreement and any such notice has
actually been received.

 

11.                        Miscellaneous. In the event a court of competent
jurisdiction determines that any provision contained in this Agreement is
violative of any law or regulation, such provision shall be deemed stricken from
the Agreement without affecting the enforceability of the remainder of the
Agreement. This Agreement may be amended only by a written instrument executed
by all of the Parties to this Agreement. This Agreement shall be governed by the
laws of the State of Texas, notwithstanding any conflicts of laws rules or
principles that might require the application of the laws of another
jurisdiction. This Agreement will extend to, inure to the benefit of, and be
binding upon the Parties and each of their permitted successors and permitted
assigns. No Party will have the right to assign or otherwise transfer this
Agreement or any of its rights and/or obligations under this Agreement without
the express written consent of the other Party, which consent may be withheld by
the non-assigning Party(ies) in its/their commercially reasonable judgment, and
any purported assignment or transfer without such consent shall be null and
void; provided, however, that a Party shall be permitted to assign this
Agreement and its rights and obligations hereunder without the consent of the
other Party in connection with a transfer of all its interest in the Assets to a
Third Party, as those terms are defined in the Joint Development Agreement,
entered into as of January [·], 2017, by and between SN, SN EF UnSub, LP, and
Owner, provided that the assignee thereof agrees in writing to be bound by and
assumes all of the obligations of the assigning Party hereunder arising from and
after such assignment. If any transfer or assignment of this Agreement pertains
to only a part, as opposed to the entirety, of the interest, rights and
obligations of the transferring/assigning Party (a “Partial Transfer”), the
transferring/assigning Party, as a condition precedent to any such transfer or
assignment, will specifically declare in writing to the
non-transferring/assigning Party the exact percentage of the
transferring/assigning Party’s interest, rights and obligations hereunder
covered by any such Partial Transfer. Notwithstanding anything to the contrary
contained herein, if any of the royalty payment provisions of the individual oil
and gas leases pertaining to the Properties conflict with the terms and
conditions of this Agreement, the royalty payment provisions of such leases will
prevail. The headings contained in this Agreement are for reference purposes
only and shall not affect the interpretation of this Agreement. Except as
expressly set forth herein, this Agreement is intended only to benefit the
Parties hereto and their respective permitted successors and assigns. Each Party
shall bear its own expenses incident to the preparation of this Agreement. This
Agreement may be executed in duplicate originals or counterparts, each of which,
when taken with all other counterparts, shall constitute a binding agreement
between the Parties hereto. An executed facsimile or .PDF counterpart of this
Agreement shall be sufficient to bind a Party

 

11

--------------------------------------------------------------------------------


 

hereto to the same extent as an original. Unless indicated in this Agreement
otherwise, all references to dates and times shall mean Houston, Texas, local
date and time.

 

12.                        Payment of Taxes and Royalties. Except as provided to
the contrary in this Agreement, the Sanchez Parties shall make payment of
Owner’s Proportionate Share of Taxes and Royalties on Owner’s NGLs from the
Wells, provided that the SANCHEZ PARTIES DO NOT THEREBY ASSUME LIABILITY FOR
OWNER’S TAXES OR ROYALTIES AND NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS
AN ASSUMPTION BY THE SANCHEZ PARTIES, THE MARKETING SANCHEZ PARTY OR THEIR
AFFILIATES OF SUCH LIABILITY. Owner shall be responsible for any additional
amounts owed for Taxes or Royalties on Owner’s NGLs by virtue of specific lease
or other contractual provisions or legal requirements. The Sanchez Parties, the
Marketing Sanchez Party and their affiliates make no representation or warranty
regarding their methods of payment of Taxes and Royalties and shall not be
liable to Owner or any third party(ies) for any Claims relating to such methods.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, OWNER
AGREES TO INDEMNIFY, DEFEND, AND HOLD THE SANCHEZ INDEMNITEES HARMLESS FROM AND
AGAINST ALL CLAIMS THAT ARISE FROM OR OUT OF, OR ARE RELATED TO, THE PAYMENT BY
THE SANCHEZ PARTIES OF OWNER’S PROPORTIONATE SHARE OF TAXES AND ROYALTIES ON
OWNER’S NGLS FROM THE WELLS, INCLUDING, BUT NOT LIMITED TO, CLAIMS BY GOVERNMENT
AUTHORITIES, OWNERS OF ROYALTY, OVERRIDING ROYALTY, NGL PAYMENTS, WORKING
INTERESTS, TRANSPORTERS OR OTHER CLAIMANTS, REGARDLESS OF FAULT, UNLESS ANY SUCH
CLAIM OR CLAIMS RESULT(S) FROM THE SOLE UNCURED MATERIAL BREACH OF ONE OR MORE
OF THE SANCHEZ PARTIES OR THE WILLFUL MISCONDUCT OF ONE OR MORE OF THE SANCHEZ
PARTIES ARISING UNDER, IN CONNECTION WITH OR PERTAINING OR RELATING TO THIS
AGREEMENT.

 

13.                        Approvals and Authorities.  Each of the Parties to
this Agreement hereby represents and warrants to the other Party(ies) hereto
that all approvals and authorities necessary for such Party to enter into this
Agreement and be bound by its terms have been obtained. Each of the Parties to
this Agreement further represents and warrants to the other Party(ies) hereto
that its execution of this Agreement does not breach or violate any contract,
agreement, order or prohibition to which the Sanchez Parties, the Marketing
Sanchez Party and/or their affiliates, or any of them, or Owner are/is a party
or bound.

 

14.                               Dispute Resolution.

 

a.                               Dispute. The Parties will provide written
notice to one another promptly following the occurrence or discovery of any item
or event which might reasonably be expected to result in a claim, demand, cause
of action, dispute, or controversy arising out of, relating to or in connection
with this Agreement, including the interpretation, validity, termination or
breach hereof (each a “Dispute”). The Parties will attempt to resolve
satisfactorily any such matters.

 

12

--------------------------------------------------------------------------------


 

b.                               Notice of Unresolved Dispute. Should a Dispute
arise which the Parties cannot resolve satisfactorily, either Party may deliver
to the other Party a written notice of the Dispute with supporting documentation
as to the circumstances leading to the Dispute (the “Notice of Dispute”). The
Parties, within fifteen (15) days from delivery of such notice, shall then each
appoint a representative who has no prior direct involvement with the subject
matter of the Notice of Dispute and who is duly authorized to investigate,
negotiate and settle the Dispute. Representatives for each Party shall meet and
confer as often as they deem reasonably necessary following the delivery of the
Notice of Dispute in good faith negotiations to seek to resolve the Dispute
amicably.

 

c.                                Mediation.  Should the representatives of the
Parties fail to amicably resolve the Dispute within thirty (30) days following
the receipt of the Notice of Dispute, the Parties agree to utilize the services
of a mutually agreeable mediator, which such mediator will be licensed in Texas
to practice law and located in Houston, Texas, for a period of sixty (60) days,
and longer if they mutually agree, pursuant to a joint engagement. Such
mediation will be non-binding, and the costs of the mediator will be borne
equally by the Parties.

 

d.                               Arbitration. If the Parties are unable to
resolve the Dispute within ninety (90) days following the receipt of the Notice
of Dispute, either Party may submit the matter to be resolved by binding
arbitration conducted by the office of the American Arbitration Association in
Houston, Texas (“AAA”). The arbitration shall be conducted in accordance with
the AAA’s Commercial Arbitration Rules (the “Rules”) effective at the time of
the Dispute. The Expedited Procedures of the Rules shall apply to any Dispute in
which no disclosed claim or counterclaim exceeds $5,000,000.00, exclusive of
interest and arbitration fees and costs. If the Expedited Procedures should
apply, the arbitration shall be heard and decided by a single arbitrator to be
appointed by the AAA. For all other Disputes, the arbitration shall be heard and
decided by three arbitrators, one to be designated by each Party and the third
arbitrator to be selected by the mutual agreement of the two arbitrators. Each
Party shall designate its arbitrator within twenty (20) days of the respondent
receiving notice of the arbitration.  If either Party fails to select an
arbitrator within such twenty-day period, the AAA shall designate such
arbitrator. The arbitrators selected by the Parties shall select the third
arbitrator within fifteen (15) days of their appointment. If the arbitrators
selected by the Parties are unable or fail to agree upon the third arbitrator
within such fifteen-day period, the AAA shall select the third arbitrator. Each
arbitrator selected hereunder shall be knowledgeable in the oil and gas
industry. The arbitrators shall make a reasoned award in writing and may
allocate costs and fees among the Parties in connection with such award. The
award shall be final and binding on each Party and for all purposes. Judgment
upon a final award may be entered in any court having jurisdiction. This
Section 14 shall survive any termination of this Agreement. For the avoidance of
doubt, for the purpose of designating arbitrators in an arbitration tribunal
consisting of three arbitrators, the Sanchez Parties shall be treated as a
single Party.

 

e.                                Binding Award/Decision. Once an award or
decision by the arbitration tribunal shall become final, the Parties will comply
with such final award or decision. If either Party fails to comply or to
commence compliance with said award or decision

 

13

--------------------------------------------------------------------------------


 

within thirty (30) days following the date upon which the award or decision
becomes final, then the other Party shall have all rights, powers and authority
to enforce the award or decision to the maximum extent as allowed by law and,
for the avoidance of doubt, any such enforcement shall not be subject to the
terms and provisions of this Section 14.

 

f.                                 Res Judicata.  To the extent permitted by
law, any decision of the arbitration tribunal shall be res judicata as between
the Parties but shall not have binding effect in any unrelated litigation or
arbitration where any Party to this Agreement may also be a party.

 

g.                                Limitation of Damages Awarded. The
arbitrator(s) is (are) not empowered to and shall not award any damages not
permitted to be recovered pursuant to Section 17, but the arbitrator(s) may
award reasonable attorneys’ fees, costs and expenses, including those of the
arbitrator(s), to the prevailing Party or Parties.

 

15.                       Term. This Agreement shall commence as of the
Effective Date and shall remain in full force and effect through December 31,
2022 (the “Primary Term”), and thereafter the Term of this Agreement shall
continue on a year-to-year basis unless terminated by either Party, effective at
the end of the Primary Term or at the end of any annual extension of the Primary
Term, upon the giving of a minimum of sixty (60) days prior written notice;
provided, however, that notwithstanding the foregoing, this Agreement, and all
of the rights and obligations of the Parties hereunder, shall, in any event,
remain in full force and effect (to the extent of any NGLs subject to such
Commitment Agreements) and shall not terminate, until the termination date of
the last to terminate of all Commitment Agreements entered into in compliance
with this Agreement and covering such NGLs. Notwithstanding any termination of
this Agreement as provided above in this Section 15, the terms and provisions of
Sections 14, 17 and 18 hereof, all indemnification obligations arising hereunder
in connection with or pertaining or relating to matters occurring prior to the
termination of this Agreement, and all payment obligations arising hereunder in
connection with or pertaining or relating to matters occurring prior to the
termination of this Agreement shall survive the termination of this Agreement.

 

Notwithstanding the foregoing provisions of this Section 15, either Party will
be entitled to cancel its obligations under this Agreement with respect to any
volumes that are subject to a Commitment under a Commitment Agreement when such
Commitment under such Commitment Agreement terminates and such Commitment is not
renewed or made subject to another Commitment Agreement, in each case, entered
into in compliance with this Agreement.

 

16.                       Notices. All notices, requests, demands and other
communications permitted or required between the Parties by any of the
provisions of this Agreement, unless otherwise specifically provided, will be in
writing and will be deemed given if delivered by hand or transmitted by
facsimile, or mailed by certified mail or overnight mail carrier or courier
(postage or other charges prepaid), and directed to:

 

If to Owner:

 

Aguila Production, LLC

345 Park Avenue, 43rd Floor

 

14

--------------------------------------------------------------------------------


 

New York, New York 10154

Attention: Angelo Acconcia

Electronic Mail: acconcia@blackstone.com

 

If to the Sanchez Parties:

 

SN EF Maverick LLC

1000 Main Street, Suite 3000

Houston, Texas 77002

Attention: Contract Administration

Electronic Mail: [·]

 

Delivery of such notices as above provided shall be deemed received by and
effective as to the Party to whom it is addressed only upon actual receipt by
the Party, or if transmitted by facsimile, the successful completion of such
transmission during normal business hours of 8:00 A.M. to 5:00 P.M., local time
of the receiving Party, or if received after such hours, on the next Business
Day. No change of notice is binding on any Party until all Parties have received
notice containing the changed information.

 

17.                        Disclaimer of Certain Damages. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, (a) OWNER AND THE OWNER
INDEMNITEES WILL NOT BE LIABLE HEREUNDER TO THE SANCHEZ PARTIES, OR ANY ONE OF
THEM, OR TO THE SANCHEZ INDEMNITEES, AND (b) THE SANCHEZ PARTIES, OR EITHER ONE
OF THEM, AND THE SANCHEZ INDEMNITEES WILL NOT BE LIABLE HEREUNDER TO OWNER OR TO
THE OWNER INDEMNITEES, PURSUANT TO ANY INDEMNITY OR ANY OTHER PROVISION HEREOF,
FOR ANY OF THE OTHER’S(S’) OWN CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL,
PUNITIVE OR EXEMPLARY DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION
DAMAGES, HOWSOEVER ARISING UNDER OR HOWSOEVER RELATING OR PERTAINING TO THIS
AGREEMENT, AND REGARDLESS OF THE EXISTENCE, OR ALLEGED EXISTENCE, OF ANY UNCURED
MATERIAL BREACH, ANY DEGREE OF NEGLIGENCE INCLUDING, WITHOUT LIMITATION, SIMPLE
NEGLIGENCE AND GROSS NEGLIGENCE, WILLFUL MISCONDUCT, STATUTORY LIABILITY, STRICT
LIABILITY AND/OR OTHER FAULT.

 

18.                        Audit Rights. A Party shall have the right, at its
own expense, upon reasonable notice and at reasonable times, to examine, to
audit and to obtain copies of the relevant portions of books and records of the
other Party(ies) but only to the extent reasonably necessary to verify (a) the
accuracy of any statement, charge, payment, deduction or computation made or
rendered under or pursuant to this Agreement and/or (b) the proper allocation
and payment of all Other Costs, Royalties and Taxes payable by a Party, and the
proper allocation and payment of all revenues received by a Party and payable to
the other Party, all as provided in this Agreement. This right to examine, audit
and obtain copies will not be available with respect to proprietary information
not directly relevant to matters arising under this Agreement.  All statements,
charges, payments, deductions and computations made or rendered under or
pursuant to this Agreement shall be conclusively presumed final and accurate,
and all associated claims for under

 

15

--------------------------------------------------------------------------------


 

or overpayment(s) shall be deemed waived, unless the particular statement,
charge, payment, deduction or computation in question is objected to in writing,
with adequate explanation and documentation, within two (2) years after the
examination and/or audit thereof by the objecting Party.

 

19.                       Entire Agreement. This Agreement, including all
Exhibits hereto, contains the entire agreement and understanding between the
Parties relating to the matters covered hereby, and any representations,
correspondence, or other statements made by a Party prior to the Effective Date
relating to the matters covered hereby shall be superseded by the terms and
conditions hereof.

 

20.                       Relationship of the Parties. The Parties shall at all
times act independently of each other in complying with the terms and conditions
of this Agreement. No partnership, joint venture, trust or other fiduciary
relationship or mining partnership is intended or created by this Agreement, and
no act by any of the Parties shall operate to create such a relationship.

 

21.                       Waivers. Either Party, by written instrument, may
(i) waive compliance by the other Party with, or modify any of, the covenants or
agreements made by the other Party in this Agreement or (ii) waive or modify
performance of any of the other obligations or other acts of the other Party.
The delay or failure on the part of a Party to insist, in any one instance or
more, upon strict performance of any term or condition of this Agreement, or to
exercise any right or privilege herein conferred, shall not be construed as a
waiver of any such term, condition, right or privilege, and the same shall
continue and remain in full force and effect. Except as expressly set forth
herein, all rights and remedies are cumulative.

 

Signature Page Follows

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

SN EF MAVERICK, LLC

 

SN OPERATING COMPANY

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

AGUILA PRODUCTION, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Maverick Natural Gas Liquids Marketing Agreement

Dated Effective as of January [·], 2017

By and Among

 

SN EF MAVERICK, LLC (“SN”),

[SN OPERATING COMPANY] (“SN OPERATING COMPANY”) and

AGUILA PRODUCTION, LLC (“Owner”)

 

POINTS OF DELIVERY

 

[·]

 

1

--------------------------------------------------------------------------------


 

Exhibit B

 

NGLs Marketing Agreement

Dated Effective as of January [·], 2017

By and Among

 

SN EF MAVERICK, LLC (“SN”),

[SN OPERATING COMPANY] (“SN OPERATING COMPANY”) and

AGUILA PRODUCTION, LLC (“Owner”)

 

COMMITMENT AGREEMENTS

 

Attached.

 

1

--------------------------------------------------------------------------------


 

Exhibit C

 

NGLs Marketing Agreement

Dated Effective as of January [·], 2017

By and Among

 

SN EF MAVERICK, LLC (“SN”),

[SN OPERATING COMPANY] (“SN OPERATING COMPANY”) and

AGUILA PRODUCTION, LLC (“Owner”)

 

COPIES OF COMMITMENT AGREEMENTS

 

Attached.

 

1

--------------------------------------------------------------------------------


 

ANNEX K

 

FORM OF

RESIDUE GAS PRODUCTION MARKETING AGREEMENT

 

--------------------------------------------------------------------------------


 

Final Form

 

RESIDUE GAS MARKETING AGREEMENT

 

This Residue Gas Marketing Agreement (“Agreement”) is entered into by and among
SN EF MAVERICK, LLC (“SN”), [SN OPERATING COMPANY] (collectively, the foregoing
entities may be referred to hereinafter as the “Sanchez Parties”) and AGUILA
PRODUCTION, LLC (“Owner”). SN, [SN Operating Company] and Owner may be referred
to hereinafter individually as a “Party” and collectively as the “Parties”. This
Agreement shall be effective as of the [·] day of January, 2017 (the “Effective
Date”).

 

WHEREAS, Owner desires to sell and the Sanchez Parties desire to receive and
purchase Owner’s and Owner’s affiliates’, if any, full proportionate share and
gross working interest (hereinafter, collectively, “Owner’s Proportionate
Share”) of and in the natural gas produced from all current and future wells
jointly owned by the Parties (the “Wells”) located in Maverick, Dimmit, Webb,
and LaSalle Counties, Texas (the “Properties”) and processed at one or more
natural gas processing plants to extract the natural gas liquids therefrom
(Owner’s Proportionate Share of any residue gas remaining after such processing
that is attributable, as determined under the terms of the applicable gas
processing agreement(s), to the Wells, collectively, “Owner’s Residue Gas”) (the
Sanchez Parties’ and the Sanchez Parties’ affiliates’, if any (provided that SN
Cotulla Assets, LLC, SN Catarina, LLC, SN Palmetto LLC and Sanchez Production
Partners (SEP IV) shall not be considered affiliates of any Sanchez Party for
purposes of this definition), and any other co-working interest owner’s,
including Owner’s and Owner’s affiliates’, if any, full proportionate share and
gross working interest of and in the natural gas produced from all of the Wells
being collectively referred to herein as “Residue Gas”) on the terms and
conditions set forth in this Agreement; and

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Sanchez Parties are willing to market Owner’s Residue Gas at the same marketing
points and under the same marketing arrangements under which the Residue Gas
attributable to the Sanchez Parties’ and the Sanchez Parties’ affiliates’, if
any, full proportionate share and gross working interest (hereinafter,
collectively, “The Sanchez Parties’ Proportionate Share”) of and in the natural
gas produced from the Wells (collectively, “SN’s Residue Gas”) is marketed.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

1.                              Sale of Owner’s Residue Gas.   Subject to the
terms and provisions of this Agreement, Owner hereby agrees to sell to one of
the Sanchez Parties, as designated from time to time by the Sanchez Parties, and
the Party so designated by the Sanchez Parties (the “Marketing Sanchez Party”)
hereby agrees to receive and purchase from Owner, at the specific points of
delivery set forth on Exhibit A, attached hereto and by this reference made a
part hereof, as the same may be amended from time to time by the Sanchez Parties
(the “Delivery Points”), all of Owner’s Residue Gas from the Wells for the term
of this Agreement. The specific Delivery Points hereunder, as designated on said
Exhibit A, shall be at the tailgate of the gas processing plant(s) with respect
to which the relevant Commitment Agreement relates, or at such other Delivery
Points as designated by the Sanchez Parties and as set forth on Exhibit A, as
the same may be amended from time to time by the Sanchez Parties. Subject to the
terms and

 

--------------------------------------------------------------------------------


 

provisions of this Agreement, title to Owner’s Residue Gas shall pass from Owner
to the Marketing Sanchez Party as the Residue Gas in question passes through the
designated Delivery Points. The Sanchez Parties shall give Owner written notice
of any amendment to Exhibit A made by the Sanchez Parties pursuant to this
Section 1 promptly (and, in any event, within five (5) days) after such
amendment is made.

 

2.                                      Marketing of Owner’s Residue Gas.

 

a.                               Owner acknowledges that Owner’s Residue Gas
from the Wells may be marketed by either of the Sanchez Parties or by one or
more of their respective affiliates, and Owner hereby consents to the marketing
of Owner’s Residue Gas under and/or pursuant to this Agreement by either Sanchez
Party or by one or more of their respective affiliates; provided, however, that
the obligations to Owner under this Agreement shall be the responsibility of the
Sanchez Parties; provided further, however, that the obligations and
 representations  to  the Sanchez  Parties  under this  Agreement  shall  be the
responsibility of Owner notwithstanding the fact that an affiliate, or
affiliates, of Owner may have a working interest or other interest, of whatever
kind or type, in Owner’s Residue Gas.

 

b.                               Subject to the other terms and provisions of
this Agreement, the Sanchez Parties or their affiliates shall obtain transport
from the designated Delivery Points for, and/or shall market Owner’s Residue Gas
in good faith and in a manner commercially reasonable under the circumstances,
and shall obtain transport from the designated Delivery Points for, and/or shall
market, Owner’s Residue Gas at no less favorable commercial terms and conditions
to Owner than the commercial terms and conditions under which the Sanchez
Parties or their affiliates obtain transport from the designated Delivery Points
for, and/or market, SN’s Residue Gas; provided, however, that Owner and each of
the Sanchez Parties, including the Marketing Sanchez Party, hereby disclaim the
existence of, and any intent to create, any type of fiduciary, trust, agency or
partnership relationship with or between or among Owner, SN, SN Operating
Company or any other affiliate(s) of the Sanchez Parties pertaining to,
resulting from, arising out of, pursuant to or in connection with the execution
and/or performance of this Agreement.

 

c.                                Owner acknowledges that (x) as of the
Effective Date, one or both of the Sanchez Parties or their affiliate(s) has (or
have) entered into, or are in the process of finalizing and entering into, the
agreements set forth in Exhibit B, attached hereto and by this reference made a
part hereof, as said Exhibit B may be amended from time to time by the Sanchez
Parties (with Owner’s prior written approval), covering, among other things, the
gathering, treating, transportation, marketing and/or sale of Residue Gas from
the Properties, and (y) after the Effective Date, one or both of the Sanchez
Parties or their affiliate(s) shall have the right to enter into additional
gathering, treating, processing, transportation, marketing or similar or related
agreements applicable to Residue Gas from the Properties (all such existing and
future agreements described in clauses (x) and (y) of this Section 2(c) of this
Agreement hereinafter being referred to as the “Commitment Agreements”), subject
to the following restrictions:

 

2

--------------------------------------------------------------------------------


 

(i)                              The Sanchez Parties shall be obligated to
obtain the prior written approval of Owner before entering into any future
Commitment Agreement that (A) involves a dedication of acreage, (B) includes a
minimum throughput volume requirement, throughput/deficiency payment
requirement, minimum payment requirement or other financial obligation that
could require a payment if the physical delivery of any natural gas production
and/or Residue Gas is not made thereunder or if the agreement is terminated,
(C) has a term that ends later than (and is not otherwise terminable without
penalty of any kind on or before) the first to occur of (w) the final day of the
twelfth (12th) full month succeeding the date of execution of such agreement and
(x) the end of the Primary Term (as such Primary Term may be extended pursuant
to Section 15), or (D) is for the gathering, treating, processing,
transportation, sale and/or marketing of more than an average (measured on a
calendar month basis) of 25,000 MMBtus (measured on an 8/8ths, as to Owner’s
Proportionate Share and The Sanchez Parties’ Proportionate Share, basis) of
Residue Gas per day (any such agreement, a “Restricted Commitment Agreement”).

 

(ii)                           From and after the date Owner gives notice of its
intent to take any amount of Owner’s Excess Residue Gas in kind under Section 6
hereof, (A) the Sanchez Parties shall not, without the prior written approval of
Owner, enter into any Commitment Agreement relating to the amount of Owner’s
Excess Residue Gas to be taken in kind by Owner, per the provisions of Owner’s
notice of its intent to take in kind, that has a term extending beyond the date
Owner will begin taking such amount of Owner’s Excess Residue Gas in kind, and
(B) the Sanchez Parties and Owner will communicate regularly and coordinate an
orderly transition of the marketing responsibility for the amount of Owner’s
Excess Residue Gas to be taken in kind from the Sanchez Parties to Owner,
including coordinating any Commitment Agreements that have been entered into
prior to such period or will be entered into during such period.

 

For the avoidance of doubt, from and after the Effective Date and until such
time as Owner notifies the Sanchez Parties that it intends to exercise, as of a
date certain, its rights under Section 6 to take a specific amount of Owner’s
Excess Residue Gas in kind, the Sanchez Parties shall have the right to enter
into any Commitment Agreements that are not Restricted Commitment Agreements
without the prior written approval of Owner and to gather, treat, process,
market, transport from the designated Delivery Points and sell any and all of
Owner’s Residue Gas from the Properties.

 

d.                               Owner acknowledges that during the term of this
Agreement, Owner’s Proportionate Share of the raw natural gas production stream
from the Wells to be marketed hereunder will be gathered, treated, transported
and/or processed, and Owner’s Residue Gas to be marketed hereunder will be
transported and/or resold, as the case may be, under the Commitment Agreements
entered into in compliance with this Agreement throughout the respective terms
thereof. The transportation and/or resale, as the case may be, of Owner’s
Residue Gas under the terms of any of the existing or future Commitment
Agreements shall not give Owner any interest in or make Owner a party to said

 

3

--------------------------------------------------------------------------------


 

Commitment Agreements. It is expressly agreed that the Sanchez Parties shall not
have any power or authority to contract in the name of or on behalf of Owner.

 

e.                                Attached hereto as Exhibit C are full and
complete copies of the Commitment Agreements referenced in Exhibit B. The
Sanchez Parties agree to keep Owner reasonably informed about the negotiation of
potential Restricted Commitment Agreements through monthly (or, if mutually
agreed, more frequent) meetings and to provide Owner with copies of final, or as
near-to-final as commercially reasonable, proposed Restricted Commitment
Agreements for Owner’s review and approval.  If Owner does not grant or reject
in writing any written request for approval of a Restricted Commitment Agreement
within twenty (20) days after its receipt thereof, Owner will be deemed to have
rejected such Restricted Commitment Agreement. Upon the execution of any new
Commitment Agreement, including any Commitment Agreement set forth in Exhibit B
or the execution (after approval or deemed approval by Owner) of any Restricted
Commitment Agreement, or any material amendment or other material modification
to any previously executed Commitment Agreement set forth in Exhibit B or any
previously executed (approved or deemed approved) Restricted Commitment
Agreement, in each case, entered into, and approved or deemed approved, as
applicable, in accordance with the terms of this Agreement, Exhibit C shall be
amended (as appropriate) by the Sanchez Parties to include a copy of such
newly-executed Commitment Agreement or newly-executed (approved or deemed
approved) Restricted Commitment Agreement or to reflect such material amendment
or other material modification to such previously executed Commitment Agreement
or previously executed (approved or deemed approved) Restricted Commitment
Agreement, as applicable. Subject to the provisions of Section 2(g), below, any
Restricted Commitment Agreement approved (or deemed approved) by Owner hereunder
shall, for all purposes of this Agreement, constitute a Commitment Agreement
under this Agreement.

 

f.                                 If Owner rejects any agreement that would, if
approved by Owner, become a Restricted Commitment Agreement hereunder (“Sanchez
Proposed Commitment”), (i) Owner may, within fifteen (15) days of rejecting a
Sanchez Proposed Commitment, propose an alternate agreement (“Owner Proposed
Commitment”) and (ii) one or more of the Sanchez Parties or their affiliates
shall be free to enter into such Sanchez Proposed Commitment; provided, that
such Sanchez Proposed Commitment would not be and will not be a Commitment
Agreement hereunder. The Sanchez Parties shall use commercially reasonable
efforts to support (i) Owner in taking production that would otherwise be
subject to the Sanchez Proposed Commitment in kind and (ii) Owner’s negotiation,
execution and implementation of the Owner Proposed Commitment with the
applicable third party, including, at the request of Owner, acting as agent on
behalf of Owner for the limited purpose of transporting and/or selling such
Owner volumes pursuant to the Owner Proposed Commitment, if the Parties
negotiate and execute all necessary agreements required for a Sanchez Party to
serve as agent for such purposes that are agreeable to the Sanchez Parties in
their sole discretion).  Conversely, any of Owner’s Residue Gas that is not
taken in kind by Owner and marketed by Owner in accordance with the terms and
provisions of this Agreement or marketed by a Sanchez Party on behalf of Owner
pursuant to this Agreement shall be marketed under the terms and provisions of
this Agreement by and among one or more of the Sanchez Parties or

 

4

--------------------------------------------------------------------------------


 

their affiliates, subject to any applicable Commitment Agreement or Restricted
Commitment Agreement regardless of any rejections made by Owner.

 

g.                               It is agreed by the Parties that, in the event
of an emergency, including (without limitation) the impending shut-in of one or
more of the Wells, the unanticipated unavailability of previously-contracted
third party services or the occurrence of any other event that could imminently
impact the production, transportation and/or sale of the Residue Gas from one or
more of the Wells, one or both of the Sanchez Parties or their
affiliate(s) shall have the right, without obtaining the prior written approval
of Owner, to enter into new, short-term (that is, not in excess of thirty-one
(31) days) agreements that are reasonably appropriate and necessary to fully
respond to any such emergency; provided, that the Sanchez Parties will provide
notice to Owner as soon as reasonably practicable (and in any event within five
(5) business days) that such emergency agreement(s) has/have been entered into
and the terms thereof. It is agreed that any such new agreements, whether or not
ultimately approved or executed by Owner, will be Commitment Agreements under
the terms and conditions of this Agreement.

 

3.                              Proceeds Netback Price for Owner’s Residue
Gas.   Subject to the other provisions of this Agreement, the consideration to
be received by Owner hereunder for Owner’s Residue Gas from the Wells for any
given calendar month during the term of this Agreement shall be an amount equal
to the total quantity of Owner’s Residue Gas (measured in MMBtus) multiplied by
the weighted average sales price per MMBtu received by the Sanchez Parties, or
any of them, for all Residue Gas sold by the Sanchez Parties or their affiliates
to non-affiliated third parties from the Wells for such calendar month at all
points of sale to non-affiliated third parties (“Sales Points”), less Owner’s
Proportionate Share of the following (without duplication of any charges made by
the Sanchez Parties to Owner under this Agreement and without duplication of any
charges made by the Sanchez Parties to Owner under other marketing agreements
with Owner) (such calculation, including the deductions set forth in
(a)-(c) below, the “Owner Amount”):

 

a.                              royalties, overriding royalties, production
payments and other burdens on Residue Gas (“Royalties”) for such calendar month,
it being understood (and the Sanchez Parties agreeing) that the Sanchez Parties
shall pay, on behalf of Owner, Owner’s share of such Royalties to the recipients
thereof,

 

b.                              severance taxes, if any, and all other taxes on
or measured by Residue Gas (“Taxes”) for such calendar month, it being
understood (and the Sanchez Parties agreeing) that the Sanchez Parties shall
pay, on behalf of Owner, Owner’s share of such Taxes, and

 

c.                               any invoices or other charges, costs or fees
payable by the Sanchez Parties to third parties, including reasonable charges of
affiliates of the Sanchez Parties, at or prior to the Delivery Points and/or
between the Delivery Points and the Sales Points, for, without limitation, the
following (collectively, “Other Costs”): fees and costs charged by any gatherer,
treater, processor, transporter or purchaser, unutilized firm transportation
charges, penalties of any kind or character, minimum or deficiency payments or
charges associated with gathering agreements, processing agreements, treating
agreements,

 

5

--------------------------------------------------------------------------------


 

transportation agreements, including throughput and deficiency agreements, or
term sales agreements, and third-party operator marketing charges.

 

Subject to the other provisions of this Agreement, the Owner Amount for each
MMBtu of Owner’s Residue Gas from each Well for such month pursuant to the
preceding provisions of this Section 3 shall not be less than the consideration
to be received by the Sanchez Parties for each MMBtu of SN’s Residue Gas from
such Well for such month. Should the purchaser(s) of the Residue Gas at the
Sales Points fail or refuse to pay for all or part of the Residue Gas sold and
delivered for any reason, the Sanchez Parties will use reasonable efforts to
obtain payment but shall not be liable to Owner for any Residue Gas sold and
delivered to such purchaser(s) unless and until the Sanchez Parties receive
payment for same; provided that in the event the Sanchez Parties receive partial
payment from the purchaser(s) of the Residue Gas at the Sales Points, the
Sanchez Parties shall timely deliver to Owner Owner’s Proportionate Share of
such payment. If any such consideration paid by any such purchaser(s) of the
Residue Gas at the Sales Points pursuant to the preceding provisions of this
Section 3 is in the form of a settlement payment or litigation proceeds received
by the Sanchez Parties, Owner shall be entitled to receive from the Sanchez
Parties Owner’s Proportionate Share of any such settlement payment or litigation
proceeds received by the Sanchez Parties, net of Owner’s Proportionate Share of
all costs incurred by the Sanchez Parties, or any of them, or their affiliates,
in connection with or pertaining or relating to any such settlement or
litigation. The Sanchez Parties shall have no liability under this Agreement for
any loss of Residue Gas at or prior to the Delivery Points and/or between the
Delivery Points and the Sales Points and Owner shall have no recourse against
the Sanchez Parties for the same. Owner shall at any and all times hereunder be
responsible for Owner’s Proportionate Share of any and all costs, including,
without limitation, Other Costs, and losses, attributable to, in connection with
or pertaining in any way to the Residue Gas, from the wellhead to the Delivery
Points and from the Delivery Points to the Sales Points; provided, however,
that, for the avoidance of doubt, Owner shall not be responsible for, and
neither of the Sanchez Parties (nor any of their affiliates) shall be entitled
to, the payment of any marketing fee with respect to the services performed
under this Agreement by either of the Sanchez Parties or any of their
affiliates.

 

4.                               Payment to Owner. The consideration to be
received by Owner pursuant to Section 3 of this Agreement shall be paid by the
Sanchez Parties to Owner for any given month promptly after the Sanchez Parties
actually receive funds for Residue Gas purchased by the Sanchez Parties and
resold pursuant to this agreement for such month, and in any event on or before
the date that is ten (10) days after the date upon which the Sanchez Parties
actually receive funds for Residue Gas purchased by the Sanchez Parties and
resold pursuant to this agreement from the applicable purchasers of such Residue
Gas for a given month, along with a detailed statement describing such amounts
payable to Owner.

 

If the Sanchez Parties or Owner fail(s) to make any payment to the other when
due hereunder (the “Payment Due Date”), then, (i) beginning on the first day
after the Payment Due Date (and continuing until the day such payment is made
pursuant to this Section 4), interest shall accrue on the amount of any such
payment not so paid at a rate equal to the lesser of (a) the then- applicable
prime rate (as then most recently published in The Wall Street Journal) plus
three percent (3%) and (b) the maximum rate permitted by applicable law and
(ii) if, within the one hundred and eighty (180) day period following the
Payment Due Date applicable to such

 

6

--------------------------------------------------------------------------------


 

payment, the owing Party(ies) has(have) failed to make such payment to the owed
Party(ies), then the owed Party(ies) shall have the right (in addition to all
other rights and remedies available to the owed Party(ies) at law or in equity
with respect to such non-payment), upon thirty (30) days’ written notice to the
owing Party(ies), to terminate this Agreement.

 

Unless otherwise consented to in writing by the Parties, all payments due
hereunder shall be made by the owing Party(ies) to the owed Party(ies) via wire
transfer of immediately available U.S. dollars to the accounts set forth below
(or to any other account or accounts as specified in writing from time to time
by the Parties):

 

If to Owner:

 

[·]

[·]

[·]

[·]

 

If to the Sanchez Parties:

 

[·]

[·]

[·]

[·]

 

5.                               Owner’s Responsibility For Owner’s
Proportionate Share of Obligations Under the Commitment Agreements. In support
of the obligations of the Sanchez Parties set forth herein, Owner acknowledges
that the Sanchez Parties, the Marketing Sanchez Party and/or their affiliates
have entered into, are entering into and/or will be entering into the Commitment
Agreements. Such Commitment Agreements contain contractual obligations that may
include, without limitation, gathering fees, treating fees, minimum and/or
throughput/deficiency payment obligations, minimum volumetric supply
commitments, demand charges, reservation fees, indemnities, representations and
warranties, and other contractual obligations (collectively, “Commitments”).
Owner hereby agrees that, as of the Effective Date and at all times thereafter
during the term of this Agreement (including during the remaining term hereof
following any partial termination of this Agreement as provided in Section 15),
and through the remaining respective terms, if any, of the Commitment Agreements
entered into in compliance with this Agreement, Owner shall be liable and fully
responsible to the Sanchez Parties, the Marketing Sanchez Party and/or their
affiliates for Owner’s Proportionate Share of all Commitments incurred by the
Sanchez Parties, the Marketing Sanchez Party and/or their affiliates under or
pursuant to such Commitment Agreements. Owner’s Proportionate Share of any unmet
Commitments under any such Commitment Agreements shall be included as “Other
Costs” under Section 3(c), above, of this Agreement, eligible for deduction from
the payment to Owner of otherwise applicable proceeds thereunder. The Sanchez
Parties, the Marketing Sanchez Party and/or their affiliates, at their sole and
exclusive election, may invoice Owner for any excess amounts (such “excess”
being the amount by which the deduction for Owner’s Proportionate Share of any
unmet Commitments exceeds Owner’s Proportionate Share of the otherwise
applicable proceeds under the Commitment Agreements) owed with respect to such

 

7

--------------------------------------------------------------------------------


 

Commitments or offset such excess amounts against future amounts that would
otherwise be owed to Owner pursuant to Section 3 of this Agreement. Owner shall
pay any such invoice within ten (10) days after receipt of such invoice.
Notwithstanding anything to the contrary contained in this Agreement, Owner is
not and will not be a third party beneficiary of any contractual rights to which
the Sanchez Parties, the Marketing Sanchez Party and/or their affiliates are
entitled under the terms of any such Commitment Agreements; provided, however,
that upon any termination of this Agreement, Owner shall be entitled, to the
extent permitted (i) by applicable law and regulation, (ii) by the regulated
transporter(s) under any such Commitment Agreements, (iii) under the terms of
the applicable Commitment Agreements and (iv) under any and all applicable
tariffs, to receive from the Sanchez Parties a transfer or allocation of shipper
history arising under any such Commitment Agreements and attributable to the
transport of Owner’s Residue Gas under such Commitment Agreements.

 

6.                               Right to Take in Kind. If and to the extent a
portion of Owner’s Residue Gas is not committed to the fulfillment of, or has
been used to fulfill, the Commitments under or pursuant to the Commitment
Agreements (such portion of Owner’s Residue Gas hereinafter being referred to as
“Owner’s Excess Residue Gas”), Owner shall have the right, upon the delivery
thereof to the applicable Delivery Point, to market Owner’s Excess Residue Gas
at and from the Delivery Points; provided, however, such right may only be
exercised by Owner if and to the extent the same is not prohibited by applicable
law or the terms and conditions of the Commitment Agreements and if and to the
extent Owner’s exercise of such right will not cause the Sanchez Parties to fail
to meet any Commitments under any of the Commitment Agreements. Notice of
Owner’s intent to exercise such right to take in kind shall be in the form of a
written notice from Owner to the Sanchez Parties given at least twelve (12)
months before the date that Owner desires to take a specific amount of Owner’s
Excess Residue Gas in kind. In the event of any such exercise of entitlement,
Owner will retain title to Owner’s Excess Residue Gas at the Delivery Points,
transport and market such Owner’s Excess Residue Gas, and be responsible for the
payment of royalty and severance taxes, and any other taxes based on production,
on such Owner’s Excess Residue Gas, and all costs and expenses associated with
the transportation and marketing from such Delivery Points of such Owner’s
Excess Residue Gas.

 

7.                                      Covenants by Owner. Owner represents and
warrants to the Sanchez Parties that at all times during the term of this
Agreement:

 

a.                               It has, and will continue to have, the right to
convey good and merchantable title to all of Owner’s Proportionate Share of and
in the raw natural gas production stream from the Wells or to all of Owner’s
Residue Gas, whichever is applicable, free and clear of all liens, encumbrances
and claims other than any customary liens arising under any joint operating
agreement; and

 

b.                               Except as provided herein or pursuant to any
Commitment Agreements, its gross working interest is undedicated to or fully
released from any marketing agreement(s) related to the Wells and/or Owner’s
Residue Gas, and the Sanchez Parties shall have the sole right to purchase and
resell Owner’s Residue Gas.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, OWNER
SHALL RELEASE, INDEMNIFY, DEFEND AND HOLD THE

 

8

--------------------------------------------------------------------------------


 

SANCHEZ PARTIES, THE MARKETING SANCHEZ PARTY AND ALL OF THEIR AFFILIATES, AND
EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND
REPRESENTATIVES HARMLESS FROM AND AGAINST ALL SUITS, ACTIONS, DEBTS, ACCOUNTS,
COSTS, DAMAGES (OF ANY KIND OR TYPE), CHARGES, FINES, PENALTIES, LOSSES,
JUDGMENTS, LIABILITIES AND/OR EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND
OTHER COSTS OF LITIGATION) ARISING FROM OR OUT OF ADVERSE CLAIMS OF ANY PARTY TO
OWNER’S RESIDUE GAS.

 

8.                               Indemnification.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS AGREEMENT, OWNER SHALL BE LIABLE FOR, AND HEREBY
RELEASES, INDEMNIFIES, DEFENDS AND HOLDS HARMLESS THE SANCHEZ PARTIES, THE
MARKETING SANCHEZ PARTY, AND ALL OF THEIR AFFILIATES, AND EACH OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES (THE
“SANCHEZ INDEMNITEES”) FROM AND AGAINST, A PERCENTAGE (“OWNER’S SECTION 8
INDEMNIFICATION PERCENTAGE”), WHICH PERCENTAGE SHALL BE EQUAL TO ONE HUNDRED
PERCENT (100%) OF OWNER’S PROPORTIONATE SHARE OF ALL NATURAL GAS PRODUCTION FROM
THE WELLS ON THE PROPERTIES, OF ANY AND ALL SUITS, ACTIONS, DEBTS, ACCOUNTS,
COSTS, CHARGES, DAMAGES OF ANY KIND OR TYPE (INCLUDING, WITHOUT LIMITATION,
DAMAGES FOR PERSONAL INJURY OR DEATH, DAMAGES TO PROPERTY, ENVIRONMENTAL OR
OTHERWISE, AND THIRD PARTY CONSEQUENTIAL DAMAGES), FINES, PENALTIES, LOSSES,
JUDGMENTS, LIABILITIES AND/OR EXPENSES INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND OTHER COSTS OF LITIGATION (INCLUDING, WITHOUT LIMITATION,
ANY AND ALL SUITS, ACTIONS, DEBTS, ACCOUNTS, COSTS, CHARGES, DAMAGES OF ANY KIND
OR TYPE (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR PERSONAL INJURY OR DEATH,
DAMAGES TO PROPERTY, ENVIRONMENTAL OR OTHERWISE, AND THIRD PARTY CONSEQUENTIAL
DAMAGES), FINES, PENALTIES, LOSSES, JUDGMENTS, LIABILITIES AND/OR EXPENSES
INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND OTHER COSTS OF
LITIGATION, ARISING UNDER, IN CONNECTION WITH OR PERTAINING OR RELATING TO ANY
COMMITMENT AGREEMENT) (COLLECTIVELY, “CLAIMS”) ARISING UNDER, IN CONNECTION WITH
OR PERTAINING OR RELATING TO THIS AGREEMENT, REGARDLESS OF FAULT, UNLESS ANY
SUCH CLAIM OR CLAIMS RESULT(S) FROM THE SOLE UNCURED MATERIAL BREACH OF OWNER OR
THE WILLFUL MISCONDUCT OF OWNER ARISING UNDER, IN CONNECTION WITH OR PERTAINING
OR RELATING TO THIS AGREEMENT, IN EITHER OF WHICH CASE OWNER’S INDEMNITY
OBLIGATION UNDER THIS SECTION 8 OF THIS AGREEMENT SHALL INCREASE FROM OWNER’S
SECTION 8 INDEMNIFICATION PERCENTAGE, AS DEFINED ABOVE IN THIS SECTION 8, TO ONE
HUNDRED PERCENT (100%) OF ANY SUCH CLAIM OR CLAIMS.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, EACH
SANCHEZ PARTY SHALL BE SEVERALLY (AND NOT

 

9

--------------------------------------------------------------------------------


 

JOINTLY AND SEVERALLY) LIABLE FOR, AND HEREBY RELEASES, INDEMNIFIES, DEFENDS AND
HOLDS HARMLESS OWNER, AND ALL OF ITS AFFILIATES, AND EACH OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES, AGENTS AND REPRESENTATIVES (THE “OWNER
INDEMNITEES”) FROM AND AGAINST, A PERCENTAGE (“THE SANCHEZ PARTY’S SECTION 8
INDEMNIFICATION PERCENTAGE”), WHICH PERCENTAGE SHALL BE EQUAL TO ONE HUNDRED
PERCENT (100%) OF SUCH SANCHEZ PARTY’S PROPORTIONATE SHARE OF ALL RESIDUE GAS
PRODUCTION FROM THE WELLS ON THE PROPERTIES, OF ANY AND ALL CLAIMS ARISING
UNDER, IN CONNECTION WITH OR PERTAINING OR RELATING TO THIS AGREEMENT,
REGARDLESS OF FAULT, UNLESS ANY SUCH CLAIM OR CLAIMS RESULT(S) FROM THE SOLE
UNCURED MATERIAL BREACH OF SUCH SANCHEZ PARTY OR THE WILLFUL MISCONDUCT OF SUCH
SANCHEZ PARTY ARISING UNDER, IN CONNECTION WITH OR PERTAINING OR RELATING TO
THIS AGREEMENT, IN EITHER OF WHICH CASE SUCH SANCHEZ PARTY’S INDEMNITY
OBLIGATION UNDER THIS SECTION 8 OF THIS AGREEMENT SHALL INCREASE FROM THE
APPLICABLE SANCHEZ PARTY’S SECTION 8 INDEMNIFICATION PERCENTAGE, AS DEFINED
ABOVE IN THIS SECTION 8, TO ONE HUNDRED PERCENT (100%) OF ANY SUCH CLAIM OR
CLAIMS.

 

AS USED IN THIS AGREEMENT, THE TERM “REGARDLESS OF FAULT” MEANS WITHOUT REGARD
TO THE CAUSE OR CAUSES OF ANY CLAIM, INCLUDING, WITHOUT LIMITATION, EVEN THOUGH
A CLAIM IS CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE, WHETHER SIMPLE, GROSS,
SOLE, JOINT, CONCURRENT, COMPARATIVE, CONTRIBUTORY, ACTIVE, PASSIVE OR
OTHERWISE, STATUTORY LIABILITY, STRICT LIABILITY OR OTHER FAULT OF OWNER OR THE
SANCHEZ PARTIES. FURTHER, AS USED IN THIS AGREEMENT, THE TERM “UNCURED MATERIAL
BREACH” SHALL MEAN A MATERIAL BREACH OF THIS AGREEMENT THAT IS NOT CURED BY THE
BREACHING PARTY WITHIN THIRTY (30) DAYS FOLLOWING THE BREACHING PARTY’S RECEIPT
OF WRITTEN NOTICE FROM THE NON-BREACHING PARTY OF THE ALLEGED MATERIAL BREACH IN
QUESTION; PROVIDED, HOWEVER, THAT IF THE EXISTENCE OF AN ALLEGED MATERIAL BREACH
IS DISPUTED BY THE ALLEGED BREACHING PARTY, THE ABOVE-REFERENCED 30-DAY CURE
PERIOD SHALL BE TOLLED IN ITS ENTIRETY UNTIL SUCH DISPUTE IS RESOLVED IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF SECTION 14 OF THIS AGREEMENT.

 

9.                              Disclaimer of Representations by Sanchez
Parties.  Owner hereby acknowledges and agrees that no express or implied
representation or warranty is or has been made by the Sanchez Parties, the
Marketing Sanchez Party or their affiliates, or any of them, concerning or
relating to the price to be paid for Owner’s Residue Gas from the Wells.
Further, Owner hereby acknowledges and agrees that (i) it has not relied upon
any statements, representations or warranties (whether written or oral) made by
the Sanchez Parties, the Marketing Sanchez Party or their affiliates, or any of
them, when entering into this Agreement, (ii) it has entered into this Agreement
based upon its own independent business judgment and its

 

10

--------------------------------------------------------------------------------


 

own experience in energy markets and the energy industry, and (iii) this
Agreement was and is a result of arm’s length negotiations between the Sanchez
Parties and Owner.

 

10.                       Changes in Owner’s Ownership.  Owner shall be solely
responsible for notifying the Sanchez Parties in writing of any changes in the
ownership of, or rights to, Owner’s Residue Gas from the Wells or the proceeds
derived from the marketing thereof. The Sanchez Parties, the Marketing Sanchez
Party and their affiliates shall not be bound by any changes in such ownership
or rights until they are so notified as provided in this Agreement and any such
notice has actually been received.

 

11.                       Miscellaneous.  In the event a court of competent
jurisdiction determines that any provision contained in this Agreement is
violative of any law or regulation, such provision shall be deemed stricken from
the Agreement without affecting the enforceability of the remainder of the
Agreement. This Agreement may be amended only by a written instrument executed
by all of the Parties to this Agreement. This Agreement shall be governed by the
laws of the State of Texas, notwithstanding any conflicts of laws rules or
principles that might require the application of the laws of another
jurisdiction. This Agreement will extend to, inure to the benefit of, and be
binding upon the Parties and each of their permitted successors and permitted
assigns. No Party will have the right to assign or otherwise transfer this
Agreement or any of its rights and/or obligations under this Agreement without
the express written consent of the other Party, which consent may be withheld by
the non-assigning Party(ies) in its/their commercially reasonable judgment, and
any purported assignment or transfer without such consent shall be null and
void; provided, however, that a Party shall be permitted to assign this
Agreement and its rights and obligations hereunder without the consent of the
other Party in connection with a transfer of all its interest in the Assets to a
Third Party, as those terms are defined in the Joint Development Agreement,
entered into as of January [·], 2017, by and between SN, SN EF UnSub, LP, and
Owner, provided that the assignee thereof agrees in writing to be bound by and
assumes all of the obligations of the assigning Party hereunder arising from and
after such assignment. If any transfer or assignment of this Agreement pertains
to only a part, as opposed to the entirety, of the interest, rights and
obligations of the transferring/assigning Party (a “Partial Transfer”), the
transferring/assigning Party, as a condition precedent to any such transfer or
assignment, will specifically declare in writing to the
non-transferring/assigning Party the exact percentage of the
transferring/assigning Party’s interest, rights and obligations hereunder
covered by any such Partial Transfer. Notwithstanding anything to the contrary
contained herein, if any of the royalty payment provisions of the individual oil
and gas leases pertaining to the Properties conflict with the terms and
conditions of this Agreement, the royalty payment provisions of such leases will
prevail. The headings contained in this Agreement are for reference purposes
only and shall not affect the interpretation of this Agreement. Except as
expressly set forth herein, this Agreement is intended only to benefit the
Parties hereto and their respective permitted successors and assigns. Each Party
shall bear its own expenses incident to the preparation of this Agreement. This
Agreement may be executed in duplicate originals or counterparts, each of which,
when taken with all other counterparts, shall constitute a binding agreement
between the Parties hereto. An executed facsimile or .PDF counterpart of this
Agreement shall be sufficient to bind a Party hereto to the same extent as an
original. Unless indicated in this Agreement otherwise, all references to dates
and times shall mean Houston, Texas, local date and time.

 

11

--------------------------------------------------------------------------------


 

12.                       Payment of Taxes and Royalties.  Except as provided to
the contrary in this Agreement, the Sanchez Parties shall make payment of
Owner’s Proportionate Share of Taxes and Royalties on Owner’s Residue Gas from
the Wells, provided that the SANCHEZ PARTIES DO NOT THEREBY ASSUME LIABILITY FOR
OWNER’S TAXES OR ROYALTIES AND NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS
AN ASSUMPTION BY THE SANCHEZ PARTIES, THE MARKETING SANCHEZ PARTY OR THEIR
AFFILIATES OF SUCH LIABILITY. Owner shall be responsible for any additional
amounts owed for Taxes or Royalties on Owner’s Residue Gas by virtue of specific
lease or other contractual provisions or legal requirements. The Sanchez
Parties, the Marketing Sanchez Party and their affiliates make no representation
or warranty regarding their methods of payment of Taxes and Royalties and shall
not be liable to Owner or any third party(ies) for any Claims relating to such
methods. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT,
OWNER AGREES TO INDEMNIFY, DEFEND, AND HOLD THE SANCHEZ INDEMNITEES HARMLESS
FROM AND AGAINST ALL CLAIMS THAT ARISE FROM OR OUT OF, OR ARE RELATED TO, THE
PAYMENT BY THE SANCHEZ PARTIES OF OWNER’S PROPORTIONATE SHARE OF TAXES AND
ROYALTIES ON OWNER’S RESIDUE GAS FROM THE WELLS, INCLUDING, BUT NOT LIMITED TO,
CLAIMS BY GOVERNMENT AUTHORITIES, OWNERS OF ROYALTY, OVERRIDING ROYALTY, RESIDUE
GAS PAYMENTS, WORKING INTERESTS, TRANSPORTERS OR OTHER CLAIMANTS, REGARDLESS OF
FAULT, UNLESS ANY SUCH CLAIM OR CLAIMS RESULT(S) FROM THE SOLE UNCURED MATERIAL
BREACH OF ONE OR MORE OF THE SANCHEZ PARTIES OR THE WILLFUL MISCONDUCT OF ONE OR
MORE OF THE SANCHEZ PARTIES ARISING UNDER, IN CONNECTION WITH OR PERTAINING OR
RELATING TO THIS AGREEMENT.

 

13.                       Approvals and Authorities Each of the Parties to this
Agreement hereby represents and warrants to the other Party(ies) hereto that all
approvals and authorities necessary for such Party to enter into this Agreement
and be bound by its terms have been obtained. Each of the Parties to this
Agreement further represents and warrants to the other Party(ies) hereto that
its execution of this Agreement does not breach or violate any contract,
agreement, order or prohibition to which the Sanchez Parties, the Marketing
Sanchez Party and/or their affiliates, or any of them, or Owner are/is a party
or bound.

 

14.                               Dispute Resolution.

 

a.                              Dispute. The Parties will provide written notice
to one another promptly following the occurrence or discovery of any item or
event which might reasonably be expected to result in a claim, demand, cause of
action, dispute, or controversy arising out of, relating to or in connection
with this Agreement, including the interpretation, validity, termination or
breach hereof (each a “Dispute”). The Parties will attempt to resolve
satisfactorily any such matters.

 

b.                              Notice of Unresolved Dispute. Should a Dispute
arise which the Parties cannot resolve satisfactorily, either Party may deliver
to the other Party a written notice of the Dispute with supporting documentation
as to the circumstances leading to the Dispute (the “Notice of Dispute”). The
Parties, within fifteen (15) days from delivery of

 

12

--------------------------------------------------------------------------------


 

such notice, shall then each appoint a representative who has no prior direct
involvement with the subject matter of the Notice of Dispute and who is duly
authorized to investigate, negotiate and settle the Dispute. Representatives for
each Party shall meet and confer as often as they deem reasonably necessary
following the delivery of the Notice of Dispute in good faith negotiations to
seek to resolve the Dispute amicably.

 

c.                               Mediation.  Should the representatives of the
Parties fail to amicably resolve the Dispute within thirty (30) days following
the receipt of the Notice of Dispute, the Parties agree to utilize the services
of a mutually agreeable mediator, which such mediator will be licensed in Texas
to practice law and located in Houston, Texas, for a period of sixty (60) days,
and longer if they mutually agree, pursuant to a joint engagement. Such
mediation will be non-binding, and the costs of the mediator will be borne
equally by the Parties.

 

d.                              Arbitration. If the Parties are unable to
resolve the Dispute within ninety (90) days following the receipt of the Notice
of Dispute, either Party may submit the matter to be resolved by binding
arbitration conducted by the office of the American Arbitration Association in
Houston, Texas (“AAA”). The arbitration shall be conducted in accordance with
the AAA’s Commercial Arbitration Rules (the “Rules”) effective at the time of
the Dispute, The Expedited Procedures of the Rules shall apply to any Dispute in
which no disclosed claim or counterclaim exceeds $5,000,000.00, exclusive of
interest and arbitration fees and costs. If the Expedited Procedures should
apply, the arbitration shall be heard and decided by a single arbitrator to be
appointed by the AAA. For all other Disputes, the arbitration shall be heard and
decided by three arbitrators, one to be designated by each Party and the third
arbitrator to be selected by the mutual agreement of the two arbitrators. Each
Party shall designate its arbitrator within twenty (20) days of the respondent
receiving notice of the arbitration.  If either Party fails to select an
arbitrator within such twenty-day period, the AAA shall designate such
arbitrator. The arbitrators selected by the Parties shall select the third
arbitrator within fifteen (15) days of their appointment. If the arbitrators
selected by the Parties are unable or fail to agree upon the third arbitrator
within such fifteen-day period, the AAA shall select the third arbitrator. Each
arbitrator selected hereunder shall be knowledgeable in the oil and gas
industry. The arbitrators shall make a reasoned award in writing and may
allocate costs and fees among the Parties in connection with such award. The
award shall be final and binding on each Party and for all purposes. Judgment
upon a final award may be entered in any court having jurisdiction. This
Section 14 shall survive any termination of this Agreement. For the avoidance of
doubt, for the purpose of designating arbitrators in an arbitration tribunal
consisting of three arbitrators, the Sanchez Parties shall be treated as a
single Party.

 

e.                               Binding Award/Decision. Once an award or
decision by the arbitration tribunal shall become final, the Parties will comply
with such final award or decision. If either Party fails to comply or to
commence compliance with said award or decision within thirty (30) days
following the date upon which the award or decision becomes final, then the
other Party shall have all rights, powers and authority to enforce the award or
decision to the maximum extent as allowed by law and, for the avoidance of
doubt, any such enforcement shall not be subject to the terms and provisions of
this Section 14.

 

13

--------------------------------------------------------------------------------


 

f.                                Res Judicata.  To the extent permitted by law,
any decision of the arbitration tribunal shall be res judicata as between the
Parties but shall not have binding effect in any unrelated litigation or
arbitration where any Party to this Agreement may also be a party.

 

g.                               Limitation of Damages Awarded. The
arbitrator(s) is (are) not empowered to and shall not award any damages not
permitted to be recovered pursuant to Section 17, but the arbitrator(s) may
award reasonable attorneys’ fees, costs and expenses, including those of the
arbitrator(s), to the prevailing Party or Parties.

 

15.                       Term. This Agreement shall commence as of the
Effective Date and shall remain in full force and effect through December 31,
2022 (the “Primary Term”), and thereafter the Term of this Agreement shall
continue on a year-to-year basis unless terminated by either Party, effective at
the end of the Primary Term or at the end of any annual extension of the Primary
Term, upon the giving of a minimum of sixty (60) days prior written notice;
provided, however, that notwithstanding the foregoing, this Agreement, and all
of the rights and obligations of the Parties hereunder, shall, in any event,
remain in full force and effect (to the extent of any Residue Gas subject to
such Commitment Agreements) and shall not terminate, until the termination date
of the last to terminate of all Commitment Agreements entered into in compliance
with this Agreement and covering such Residue Gas. Notwithstanding any
termination of this Agreement as provided above in this Section 15, the terms
and provisions of Sections 14, 17 and 18 hereof, all indemnification obligations
arising hereunder in connection with or pertaining or relating to matters
occurring prior to the termination of this Agreement, and all payment
obligations arising hereunder in connection with or pertaining or relating to
matters occurring prior to the termination of this Agreement shall survive the
termination of this Agreement,

 

Notwithstanding the foregoing provisions of this Section 15, either Party will
be entitled to cancel its obligations under this Agreement with respect to any
volumes that are subject to a Commitment under a Commitment Agreement when such
Commitment under such Commitment Agreement terminates and such Commitment is not
renewed or made subject to another Commitment Agreement, in each case, entered
into in compliance with this Agreement.

 

16.                       Notices. All notices, requests, demands and other
communications permitted or required between the Parties by any of the
provisions of this Agreement, unless otherwise specifically provided, will be in
writing and will be deemed given if delivered by hand or transmitted by
facsimile, or mailed by certified mail or overnight mail carrier or courier
(postage or other charges prepaid), and directed to:

 

If to Owner:

 

Aguila Production, LLC

345 Park Avenue, 43rd Floor

New York, New York 10154

Attention: Angelo Acconcia

 

14

--------------------------------------------------------------------------------


 

Electronic Mail: acconcia@blackstone.com

 

If to the Sanchez Parties:

 

SN EF Maverick LLC

1000 Main Street, Suite 3000

Houston, Texas 77002

Attention: Contract Administration

Electronic Mail: [·]

 

Delivery of such notices as above provided shall be deemed received by and
effective as to the Party to whom it is addressed only upon actual receipt by
the Party, or if transmitted by facsimile, the successful completion of such
transmission during normal business hours of 8:00 A.M. to 5:00 P.M., local time
of the receiving Party, or if received after such hours, on the next Business
Day. No change of notice is binding on any Party until all Parties have received
notice containing the changed information.

 

17.                       Disclaimer of Certain Damages.   NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, (a) OWNER AND THE OWNER
INDEMNITEES WILL NOT BE LIABLE HEREUNDER TO THE SANCHEZ PARTIES, OR ANY ONE OF
THEM, OR TO THE SANCHEZ INDEMNITEES, AND (b) THE SANCHEZ PARTIES, OR EITHER ONE
OF THEM, AND THE SANCHEZ INDEMNITEES WILL NOT BE LIABLE HEREUNDER TO OWNER OR TO
THE OWNER INDEMNITEES, PURSUANT TO ANY INDEMNITY OR ANY OTHER PROVISION HEREOF,
FOR ANY OF THE OTHER’S(S’) OWN CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL,
PUNITIVE OR EXEMPLARY DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION
DAMAGES, HOWSOEVER ARISING UNDER OR HOWSOEVER RELATING OR PERTAINING TO THIS
AGREEMENT, AND REGARDLESS OF THE EXISTENCE, OR ALLEGED EXISTENCE, OF ANY UNCURED
MATERIAL BREACH, ANY DEGREE OF NEGLIGENCE INCLUDING, WITHOUT LIMITATION, SIMPLE
NEGLIGENCE AND GROSS NEGLIGENCE, WILLFUL MISCONDUCT, STATUTORY LIABILITY, STRICT
LIABILITY AND/OR OTHER FAULT.

 

18.                       Audit Rights.  A Party shall have the right, at its
own expense, upon reasonable notice and at reasonable times, to examine, to
audit and to obtain copies of the relevant portions of books and records of the
other Party(ies) but only to the extent reasonably necessary to verify (a) the
accuracy of any statement, charge, payment, deduction or computation made or
rendered under or pursuant to this Agreement and/or (b) the proper allocation
and payment of all Other Costs, Royalties and Taxes payable by a Party, and the
proper allocation and payment of all revenues received by a Party and payable to
the other Party, all as provided in this Agreement. This right to examine, audit
and obtain copies will not be available with respect to proprietary information
not directly relevant to matters arising under this Agreement.  All statements,
charges, payments, deductions and computations made or rendered under or
pursuant to this Agreement shall be conclusively presumed final and accurate,
and all associated claims for under or overpayment(s) shall be deemed waived,
unless the particular statement, charge, payment, deduction or computation in
question is objected to in writing, with adequate explanation and

 

15

--------------------------------------------------------------------------------


 

documentation, within two (2) years after the examination and/or audit thereof
by the objecting Party.

 

19.                        Entire Agreement.  This Agreement, including all
Exhibits hereto, contains the entire agreement and understanding between the
Parties relating to the matters covered hereby, and any representations,
correspondence, or other statements made by a Party prior to the Effective Date
relating to the matters covered hereby shall be superseded by the terms and
conditions hereof.

 

20.                        Relationship of the Parties.  The Parties shall at
all times act independently of each other in complying with the terms and
conditions of this Agreement. No partnership, joint venture, trust or other
fiduciary relationship or mining partnership is intended or created by this
Agreement, and no act by any of the Parties shall operate to create such a
relationship.

 

21.                        Waivers.  Either Party, by written instrument, may
(i) waive compliance by the other Party with, or modify any of, the covenants or
agreements made by the other Party in this Agreement or (ii) waive or modify
performance of any of the other obligations or other acts of the other Party.
The delay or failure on the part of a Party to insist, in any one instance or
more, upon strict performance of any term or condition of this Agreement, or to
exercise any right or privilege herein conferred, shall not be construed as a
waiver of any such term, condition, right or privilege, and the same shall
continue and remain in full force and effect. Except as expressly set forth
herein, all rights and remedies are cumulative.

 

Signature Page Follows

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

 

SN EF MAVERICK, LLC

 

SN OPERATING COMPANY

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

AGUILA PRODUCTION, LLC

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

17

--------------------------------------------------------------------------------


 

Exhibit A

 

Residue Gas Marketing Agreement

Dated Effective as of January [·], 2017

By and Among

 

SN EF MAVERICK, LLC (“SN”),

[SN OPERATING COMPANY] (“SN OPERATING COMPANY”) and

AGUILA PRODUCTION, LLC (“Owner”)

 

POINTS OF DELIVERY

 

[·]

 

1

--------------------------------------------------------------------------------


 

Exhibit B

 

Residue Gas Marketing Agreement

Dated Effective as of January [·], 2017

By and Among

 

SN EF MAVERICK, LLC (“SN”),

[SN OPERATING COMPANY] (“SN OPERATING COMPANY”) and

AGUILA PRODUCTION, LLC (“Owner”)

 

COMMITMENT AGREEMENTS

 

[·]

 

1

--------------------------------------------------------------------------------


 

Exhibit C

 

Residue Gas Marketing Agreement

Dated Effective as of January [·], 2017

By and Among

 

SN EF MAVERICK, LLC (“SN”),

[SN OPERATING COMPANY] (“SN OPERATING COMPANY”) and

AGUILA PRODUCTION, LLC (“Owner”)

 

COPIES OF COMMITMENT AGREEMENTS

 

Attached.

 

1

--------------------------------------------------------------------------------

 